Exhibit 10.2

 

Execution Version

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”) is entered
into as of February 7, 2017 among Dynegy Inc., a Delaware corporation (the
“Borrower”), the Guarantors party hereto, Credit Suisse AG, Cayman Islands
Branch, as administrative agent (in such capacity, the “Administrative Agent”),
each Converting Lender (as defined below) party hereto and the Fronting Bank (as
defined below). Unless otherwise indicated, all capitalized terms used herein
and not otherwise defined shall have the respective meanings provided such terms
in the Credit Agreement referred to below.

 

RECITALS

 

WHEREAS, the Borrower, the lenders party thereto prior to the effectiveness of
this Fifth Amendment (each, a “Lender” and, collectively, the “Lenders”) and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
April 23, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which (i) certain of the
Lenders (the “Existing Tranche B-2 Term Lenders”) provided the Borrower with
Initial Tranche B-2 Term Loans with an outstanding aggregate principal amount of
$224,000,000 as of the date hereof and (ii) certain of the Lenders (the
“Existing Tranche C Term Lenders” and, together with the Existing Tranche B-2
Term Lenders, the “Existing Term Lenders”) provided the Borrower with
Incremental Tranche C Term Loans in an aggregate principal amount of
$2,000,000,000;

 

WHEREAS, the Borrower has requested that (i) the Existing Tranche C Term Lenders
reduce the interest rate applicable to the Incremental Tranche C Term Loans on
the terms and conditions set forth herein, which reduction in interest rate with
respect to the Incremental Tranche C Term Loans shall be effected by the
exchange of Incremental Tranche C Term Loans for Tranche C-1 Term Loans (as
defined below) otherwise having the same terms (except as otherwise provided in
this Fifth Amendment) as the Incremental Tranche C Term Loans, and which Tranche
C-1 Term Loans shall constitute Other Term Loans and Term Loans for all purposes
of the Credit Agreement and the other Credit Documents, (ii) the Existing
Tranche B-2 Term Lenders exchange the outstanding Initial Tranche B-2 Term Loans
for Tranche C-1 Term Loans and (iii) that the Lenders agree to make certain
other changes to the Credit Agreement as set forth herein;

 

WHEREAS, the Borrower has requested Other Term Loans in an aggregate principal
amount of $2,224,000,000 (the “Tranche C-1 Term Loans”; the commitments in
respect of such Tranche C-1 Term Loans, the “Tranche C-1 Term Loan
Commitments”), which will be available on the Fifth Amendment Effective Date to
refinance all existing Incremental Tranche C Term Loans and all existing Initial
Tranche B-2 Term Loans, in each case, outstanding under the Credit Agreement
immediately prior to effectiveness of this Fifth Amendment (collectively, the
“Existing Term Loans”);

 

WHEREAS, each Existing Term Lender executing and delivering a notice of
participation in the Tranche C-1 Term Loans in the form attached as Exhibit A
hereto (a “Tranche C-1 Participation Notice”) and electing the cashless
settlement option therein (each such Lender in such capacity, a “Converting
Lender”) shall be deemed to have exchanged on the Fifth Amendment Effective Date
the aggregate outstanding principal amount of its Initial Tranche B-2 Term Loans
and/or Incremental Tranche C Term Loans, as applicable, under the Credit
Agreement for an equal aggregate principal amount of Tranche C-1 Term Loans
under the Credit Agreement;

 

WHEREAS, Morgan Stanley Senior Funding, Inc. has agreed to act as the fronting
bank for the syndication of the Tranche C-1 Term Loans (in such capacity, the
“Fronting Bank”) that are not being

 

--------------------------------------------------------------------------------


 

provided by a Converting Lender, and, in such capacity, has agreed to fund
Tranche C-1 Term Loans in the amount set forth opposite such Fronting Bank’s
name on Annex I hereto (the “Fronted Loans”);

 

WHEREAS, the Tranche C-1 Term Loans are being arranged by Morgan Stanley Senior
Funding, Inc., Deutsche Bank Securities Inc., Barclays Bank PLC, Credit Agricole
Corporate and Investment Bank, The Bank of Tokyo-Mitsubishi UFJ, Ltd., a member
of MUFG, a global financial group, RBC Capital Markets*, Credit Suisse
Securities (USA) LLC, UBS Securities LLC, BNP Paribas Securities Corp. and
Goldman Sachs Lending Partners LLC;

 

WHEREAS, each Existing Term Lender executing and delivering a Tranche C-1
Participation Notice and electing the post-closing cash settlement option
therein (each such Lender in such capacity, a “Cash Settlement Lender” and,
together with each Converting Lender, collectively, the “Participating Lenders”)
shall purchase Fronted Loans from the Fronting Bank in accordance with such Cash
Settlement Lender’s Tranche C-1 Participation Notice and as more fully set forth
herein;

 

WHEREAS, this Fifth Amendment constitutes a Refinancing Amendment pursuant to
Section 2.17(a) of the Credit Agreement; and

 

WHEREAS, contemporaneously with the effectiveness of the Tranche C-1 Term Loan
Commitments the Borrower wishes to make certain amendments to the Credit
Agreement to provide for the incurrence of the Tranche C-1 Term Loans and the
other modifications to the Credit Agreement set forth herein.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.                                      Fronting Bank.  The Fronting Bank
(i) confirms that it has received a copy of the Credit Agreement and the other
Credit Documents and the exhibits and schedules thereto, together with copies of
the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Fifth Amendment; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent, any other Lender or Agent and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
as agent on its behalf and to exercise such powers under the Credit Agreement
and the other Credit Documents as are delegated to the Administrative Agent or
the Collateral Agent, as the case may be, by the terms thereof, together with
such powers as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender, as the
case may be.

 

2.                                      Credit Agreement Amendments.  Effective
as of the Fifth Amendment Effective Date, the Credit Agreement is hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.

 

3.                                      Tranche C-1 Term Loans.  Subject to the
terms and conditions set forth herein, each Participating Lender and the
Fronting Bank severally agrees to exchange Existing Term Loans for

 

--------------------------------------------------------------------------------

* RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

2

--------------------------------------------------------------------------------


 

Tranche C-1 Term Loans and/or make Tranche C-1 Term Loans to the Borrower in a
single borrowing in Dollars, as applicable, on the Fifth Amendment Effective
Date.  The Tranche C-1 Term Loans shall be subject to the following terms and
conditions:

 

(a)                                 Proposed Borrowing.  This Fifth Amendment
represents a request by the Borrower to borrow Tranche C-1 Term Loans from the
Tranche C-1 Term Lenders as set forth on the applicable Notice of Borrowing to
be delivered by the Borrower under the Credit Agreement, the parties hereto
hereby waiving advance notice of such Borrowing to the extent required under the
Credit Agreement.

 

(b)                                 Fronting Bank.  The Fronting Bank
acknowledges and agrees that it shall become a “Lender” under, and for all
purposes of, the Credit Agreement and the other Credit Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender thereunder.

 

(c)                                  Credit Agreement Governs.  Except as set
forth in this Fifth Amendment, the Tranche C-1 Term Loans shall otherwise be
subject to the provisions of the Credit Agreement and the other Credit
Documents.

 

(d)                                 Exchange Mechanics.  (i) On the Fifth
Amendment Effective Date, upon the satisfaction of the conditions set forth in
Section 4 hereof, the outstanding amount of Existing Term Loans of each
Converting Lender shall be deemed to be exchanged for an equal outstanding
amount of Tranche C-1 Term Loans under the Credit Agreement.  Such exchange
shall be effected by book entry in such manner, and with such supporting
documentation, as may be reasonably determined by the Administrative Agent.

 

(ii)                                  To the extent there exists any Fronted
Loans, (x) on the Fifth Amendment Effective Date, the Fronting Bank shall
advance such Fronted Loans to the Borrower in the amount set forth opposite the
Fronting Bank’s name on Annex I hereto and (y) with respect to each Cash
Settlement Lender, promptly following the Fifth Amendment Effective Date (but
not later than 30 days following the Fifth Amendment Effective Date (or such
later date as may be agreed to by the Fronting Bank in its discretion)), each
Cash Settlement Lender shall purchase Fronted Loans from the Fronting Bank in
accordance with such Cash Settlement Lender’s Tranche C-1 Participation Notice. 
Purchases and sales of Fronted Loans pursuant to this clause (ii) shall be
without representations from the Fronting Bank other than as provided for in the
relevant Assignment and Assumption.

 

4.                                      Effective Date Conditions.  This Fifth
Amendment will become effective on the date (the “Fifth Amendment Effective
Date”), on which each of the following conditions have been satisfied (or
waived) in accordance with the terms therein:

 

(a)                                 this Fifth Amendment shall have been duly
executed and delivered by the Borrower, the other Credit Parties and each
Participating Lender (which, in the case of the Participating Lenders, may be in
the form of a Tranche C-1 Participation Notice);

 

(b)                                 the Administrative Agent shall have received
a certificate of the Borrower dated as of the Fifth Amendment Effective Date
signed by an Authorized Officer of the Borrower (i) (A) certifying and attaching
the resolutions or similar consents adopted by the Borrower approving or
consenting to this Fifth Amendment and the Tranche C-1 Term Loans,
(B) certifying that the certificate or articles of incorporation or formation
and by-laws or operating (or limited liability company) agreement of the
Borrower either (x) have not been amended since the Amendment No. 4 Effective
Date or (y) are attached as an exhibit to such certificate, and (C) certifying
as to the incumbency and specimen signature of each

 

3

--------------------------------------------------------------------------------


 

officer executing this Fifth Amendment and any related documents on behalf of
the Borrower and (ii) certifying as to the matters set forth in clauses (c) and
(d) below;

 

(c)                                  all representations and warranties
contained in the Credit Agreement and in the other Credit Documents shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on the Fifth Amendment Effective
Date (it being understood and agreed that (i) any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date and (ii) any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such date);

 

(d)                                 no Default or Event of Default shall have
occurred and be continuing or shall result from the effectiveness of this Fifth
Amendment the incurrence of the Tranche C-1 Term Loans;

 

(e)                                  (i) all fees required to be paid on the
Fifth Amendment Effective Date and all expenses required to be paid on the Fifth
Amendment Effective Date, in each case, in connection with the incurrence of the
Tranche C-1 Term Loans, the repayment of the Incremental Tranche C Term Loans
(including, without limitation, the payment of the prepayment premium applicable
to the Incremental Tranche C Term Loans payable on the Fifth Amendment Effective
Date pursuant to Section 4.01(f) of the Credit Agreement (as in effect
immediately prior to the Fifth Amendment Effective Date) and this Fifth
Amendment and, in the case of expenses, to the extent invoiced at least two
business days prior to the Fifth Amendment Effective Date, shall have been paid
and (ii) all accrued interest and fees in respect of the Existing Term Loans
outstanding immediately prior to effectiveness of this Fifth Amendment shall
have been paid;

 

(f)                                   the Administrative Agent shall have
received a customary legal opinion from (i) White & Case LLP, New York counsel
to the Credit Parties and (ii) to the extent the opinion referred to in the
foregoing clause (i) does not address matters relating to Delaware law, Saul
Ewing LLP, Delaware counsel to the Credit Parties, which shall, in each case, be
addressed to the Administrative Agent, the Collateral Trustee and the
Participating Lenders and dated the Fifth Amendment Effective Date; and

 

(g)                                  the Administrative Agent shall have
received a solvency certificate from the chief financial officer (or other
officer with reasonably equivalent responsibilities) of the Borrower
substantially in the form of Exhibit F to the Credit Agreement.

 

5.                                      FATCA.  For purposes of determining
withholding Taxes imposed under FATCA, from and after the Fifth Amendment
Effective Date, the Borrowers and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Credit Agreement
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

6.                                      Use of Proceeds.  The Borrower covenants
and agrees that it will use the proceeds of the Tranche C-1 Term Loans to
refinance the aggregate principal amount of Existing Term Loans outstanding on
the Fifth Amendment Effective Date and to pay any interest, fees and/or expenses
related thereto.

 

7.                                      Reference To and Effect Upon The Credit
Agreement.

 

(a)                                 From and after the Fifth Amendment Effective
Date, (i) the term “Agreement” in the Credit Agreement, and all references to
the Credit Agreement in any other Credit Document, shall mean the Credit
Agreement as modified hereby, and (ii) this Fifth Amendment shall constitute a
Credit Document for all purposes of the Credit Agreement and the other Credit
Documents.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Each Credit Party, by its signature below,
hereby confirms that (i) its Guaranty and each Security Document to which it is
a party remains in full force and effect and (ii) its Guaranty and each Security
Document to which it is a party covers all Obligations, in each case after
giving effect to this Fifth Amendment.

 

(c)                                  This Fifth Amendment is limited as
specified and shall not constitute a modification, acceptance or waiver of any
other provision of the Credit Agreement or any other Credit Document.

 

8.                                      Request for Borrowing.  Pursuant to this
Fifth Amendment, the Borrower hereby requests a Borrowing of Tranche C-1 Term
Loans in an aggregate principal amount of $2,224,000,000, with such Borrowing to
be made on the Fifth Amendment Effective Date and to have an Interest Period of
one month.  It is understood and agreed that this Fifth Amendment shall serve as
the request for Borrowing referred to in Section 2.03 of the Credit Agreement.

 

9.                                      Notice.  For purposes of the Credit
Agreement, the initial notice address of the Fronting Bank shall be as
separately identified to the Administrative Agent.

 

10.                               Tax Forms.  For the Fronting Bank, delivered
herewith to the Administrative Agent are such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
the Fronting Bank may be required to deliver to the Administrative Agent
pursuant to Section 5.04(f) of the Credit Agreement.

 

11.                               Recordation of the New Loans.  Upon execution
and delivery hereof, the Administrative Agent will record the Tranche C-1 Term
Loans made by each Participating Lender and the Fronting Bank in the Register.

 

12.                               Amendment, Modification and Waiver.  This
Fifth Amendment may not be amended, modified or waived except as permitted by
Section 13.10 of the Credit Agreement.

 

13.                               GOVERNING LAW.  THIS FIFTH AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS FIFTH AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

14.                               Severability.  Any provision of this Fifth
Amendment held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

15.                               Counterparts.  This Fifth Amendment may be
executed in any number of counterparts, each of which when so executed shall be
deemed an original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart.  Any
party hereto may execute and deliver a counterpart of this Fifth Amendment by
delivering by facsimile or other electronic transmission a signature page of
this Fifth Amendment signed by such party, and any such facsimile or other
electronic signature shall be treated in all respects as having the same effect
as an original signature.  Section headings in this Fifth Amendment are included
herein for convenience of reference only and shall not constitute part of this
Fifth Amendment for any other purpose.

 

16.                               WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A

 

5

--------------------------------------------------------------------------------


 

TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS FIFTH AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS FIFTH
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 16.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Fifth Amendment has been executed by the parties hereto
as of the date first written above.

 

 

 

DYNEGY INC.

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name: Clint C. Freeland

 

 

Title: Executive Vice President and Chief Financial Officer

 

[Signature Page to Fifth Amendment to Dynegy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BLUE RIDGE GENERATION LLC

 

CASCO BAY ENERGY COMPANY, LLC

 

DYNEGY COAL HOLDCO, LLC

 

DYNEGY COAL INVESTMENTS HOLDINGS, LLC

 

DYNEGY COAL TRADING & TRANSPORTATION, L.L.C.

 

DYNEGY ENERGY SERVICES, LLC

 

DYNEGY ENERGY SERVICES (EAST), LLC

 

DYNEGY EQUIPMENT, LLC

 

DYNEGY GAS HOLDCO, LLC

 

DYNEGY GAS IMPORTS, LLC

 

DYNEGY GAS INVESTMENTS, LLC

 

DYNEGY GAS INVESTMENTS HOLDINGS, LLC

 

DYNEGY GASCO HOLDINGS, LLC

 

DYNEGY KENDALL ENERGY, LLC

 

DYNEGY MARKETING AND TRADE, LLC

 

DYNEGY MIDWEST GENERATION, LLC

 

DYNEGY MORRO BAY, LLC

 

DYNEGY MOSS LANDING, LLC

 

DYNEGY OAKLAND, LLC

 

DYNEGY POWER, LLC

 

DYNEGY POWER MARKETING, LLC

 

DYNEGY SOUTH BAY, LLC

 

HAVANA DOCK ENTERPRISES, LLC

 

ONTELAUNEE POWER OPERATING COMPANY, LLC

 

SITHE/INDEPENDENCE LLC

 

 

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name: Clint C. Freeland

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

BLACK MOUNTAIN COGEN, INC.

 

DYNEGY ADMINISTRATIVE SERVICES COMPANY

 

DYNEGY GLOBAL LIQUIDS, INC.

 

DYNEGY OPERATING COMPANY

 

DYNEGY POWER GENERATION INC.

 

ILLINOVA CORPORATION

 

SITHE ENERGIES, INC.

 

 

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name: Clint C. Freeland

 

 

Title: Executive Vice President and Chief Financial Officer

 

[Signature Page to Fifth Amendment to Dynegy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MASSPOWER, a Massachusetts general partnership

 

By: Masspower Partner II, LLC, its Managing Partner

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name: Clint C. Freeland

 

 

Title: Executive Vice President and Chief Financial Officer

 

[Signature Page to Fifth Amendment to Dynegy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DIGHTON POWER, LLC

 

DYNEGY RESOURCE II, LLC

 

DYNEGY RESOURCE III, LLC

 

DYNEGY RESOURCE HOLDINGS, LLC

 

DYNEGY RESOURCES GENERATING HOLDCO, LLC

 

DYNEGY RESOURCES HOLDCO I, LLC

 

DYNEGY RESOURCES HOLDCO II, LLC

 

DYNEGY RESOURCES MANAGEMENT, LLC

 

ELWOOD ENERGY HOLDINGS, LLC

 

ELWOOD ENERGY HOLDINGS II, LLC

 

ELWOOD EXPANSION HOLDINGS, LLC

 

EQUIPOWER RESOURCES CORP.

 

KINCAID ENERGY SERVICES COMPANY, LLC

 

KINCAID GENERATION, L.L.C.

 

KINCAID HOLDINGS, LLC

 

LAKE ROAD GENERATING COMPANY, LLC

 

LIBERTY ELECTRIC POWER, LLC

 

MASSPOWER HOLDCO, LLC

 

MASSPOWER PARTNERS I, LLC

 

MASSPOWER PARTNERS II, LLC

 

MILFORD POWER COMPANY, LLC

 

RICHLAND GENERATION EXPANSION, LLC

 

RICHLAND-STRYKER GENERATION LLC

 

RSG POWER, LLC

 

TOMCAT POWER, LLC

 

 

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name: Clint C. Freeland

 

 

Title: Executive Vice President and Chief Financial Officer

 

[Signature Page to Fifth Amendment to Dynegy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DYNEGY COAL GENERATION, LLC

 

DYNEGY COMMERCIAL ASSET MANAGEMENT, LLC

 

DYNEGY CONESVILLE, LLC

 

DYNEGY DICKS CREEK, LLC

 

DYNEGY FAYETTE II, LLC

 

DYNEGY GAS GENERATION, LLC

 

DYNEGY GENERATION HOLDCO, LLC

 

DYNEGY HANGING ROCK II, LLC

 

DYNEGY KILLEN, LLC

 

DYNEGY LEE II, LLC

 

DYNEGY MIAMI FORT, LLC

 

DYNEGY RESOURCE I, LLC

 

DYNEGY STUART, LLC

 

DYNEGY WASHINGTON II, LLC

 

DYNEGY ZIMMER, LLC

 

 

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name: Clint C. Freeland

 

 

Title: Executive Vice President and Chief Financial Officer

 

[Signature Page to Fifth Amendment to Dynegy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

IPH II, LLC

 

IPH, LLC

 

ILLINOIS POWER RESOURCES, LLC

 

ILLINOIS POWER RESOURCES GENERATING, LLC

 

COFFEEN AND WESTERN RAILROAD COMPANY

 

ILLINOIS POWER FUELS AND SERVICES COMPANY

 

ILLINOIS POWER GENERATING COMPANY

 

ILLINOIS POWER MARKETING COMPANY

 

 

 

 

 

 

 

By:

/s/ Siddharth Manjeshwar

 

 

Name: Siddharth Manjeshwar

 

 

Title: Vice President and Treasurer

 

[Signature Page to Fifth Amendment to Dynegy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/  Mikhail Faybusovich

 

 

Name: Mikhail Faybusovich

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Karim Rahimtoola

 

 

Name: Karim Rahimtoola

 

 

Title: Authorized Signatory

 

[Signature Page to Fifth Amendment to Dynegy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Fronting Bank

 

 

 

 

 

 

 

By:

/s/ William Graham

 

 

Name: William Graham

 

 

Title: Managing Director

 

Signature Page to Fifth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

[Participation notices on file with the Administrative Agent]

 

Signature Page to Fifth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A
Form of Tranche C-1 Participation Notice

 

Date: January    , 2017

 

To: Morgan Stanley Senior Funding, Inc.,
as the Fronting Bank; and

 

Credit Suisse AG, Cayman Islands Branch
as Administrative Agent (as defined below)

 

DYNEGY INC.

Tranche C-1 Participation Notice

 

Ladies and Gentlemen:

 

Reference is made to the Fifth Amendment (the “Amendment”) to that certain
Credit Agreement, dated as of April 23, 2013 (as amended by the Amendment and as
otherwise may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Dynegy Inc.
(the “Borrower”), the Lenders party thereto, and Credit Suisse AG, Cayman
Islands Branch, as administrative agent (in such capacity, the “Administrative
Agent”).  Unless otherwise specified herein, capitalized terms used but not
defined herein are used as defined in the Amendment.

 

By delivery of this Tranche C-1 Participation Notice, each of the undersigned
(each a “Participating Lender”), hereby irrevocably consents to the Amendment
and the amendment of the Credit Agreement contemplated thereby and (check as
applicable):

 

NAME OF PARTICIPATING EXISTING TERM LENDER:

 

AMOUNT OF INCREMENTAL TRANCHE C TERM LOANS:

 

o                                   Cashless Settlement Option.  Hereby
(i) elects, upon the Fifth Amendment Effective Date, to exchange the full amount
of the outstanding Incremental Tranche C Term Loans of such Participating Lender
for an equal outstanding amount of Tranche C-1 Term Loans under the Credit
Agreement and (ii) represents and warrants to the Administrative Agent that it
has the organizational power and authority to execute, deliver and perform its
obligations under this letter agreement and the Amendment (including, without
limitation, with respect to any exchange contemplated hereby) and has taken all
necessary corporate and other organizational action to authorize the execution,
delivery and performance of this letter agreement and the Amendment.

 

o                                   Post-Closing Cash Settlement Option.  Hereby
(i) elects to have the full amount of the outstanding Incremental Tranche C Term
Loans of such Participating Lender repaid or purchased and agrees to promptly
(but in any event, on or prior to the date that is 30 days following the Fifth
Amendment Effective Date) purchase Tranche C-1 Term Loans in an equivalent
amount and (ii) represents and warrants to the Administrative Agent that it has
the organizational power and authority to execute, deliver and perform its
obligations under this letter agreement and the Amendment (including, without
limitation, with respect to any exchange contemplated hereby) and has taken all
necessary corporate and other organizational action to authorize the execution,
delivery and performance of this letter agreement and the Amendment.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

 

 

 

,

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:*

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

*If a second signature is necessary.

 

[Signature Page to Tranche C-1 Participation Notice]

 

--------------------------------------------------------------------------------


 

Annex I
Fronting Bank

 

Fronting Bank

 

Fronted Loans

 

Morgan Stanley Senior Funding, Inc.

 

$

362,200,000.00

 

 

Annex I

--------------------------------------------------------------------------------


 

Exhibit A

 

[Attached.]

 

--------------------------------------------------------------------------------


 

Execution Version

 

 

$1,775,000,000

CREDIT AGREEMENT

 

among

 

DYNEGY INC.,

 

VARIOUS LENDERS,

 

and

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------

 

Dated as of April 23, 2013

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE SECURITIES (USA) LLC, MORGAN STANLEY SENIOR FUNDING, INC.,

BARCLAYS BANK PLC, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS LENDING PARTNERS
LLC, J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, RBC CAPITAL MARKETS and UBS SECURITIES LLC,
as JOINT LEAD ARRANGERS and JOINT BOOK RUNNERS,

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

Defined Terms

2

 

 

 

1.01.

Other Definitional Provisions, etc.

5255

1.02.

Accounting Terms

5356

1.03.

Rounding

5356

1.04.

Times of Day

5356

1.05.

Timing of Payment of Performance

5356

1.06.

Pro Forma Calculations

5356

1.07.

Calculations, Computations

5457

1.08.

Interest Rate Calculations

5558

 

 

 

SECTION 2.

Amount and Terms of Credit

5558

 

 

 

2.01.

The Commitments

5558

2.02.

Minimum Amount of Each Borrowing

5760

2.03.

Notice of Borrowing

5761

2.04.

Disbursement of Funds

5861

2.05.

Notes

5962

2.06.

Conversions

5963

2.07.

Pro Rata Borrowings

6063

2.08.

Interest

6063

2.09.

Interest Periods

6164

2.10.

Increased Costs, Illegality, etc.

6165

2.11.

Compensation

6367

2.12.

Change of Lending Office

6467

2.13.

Replacement of Lenders

6468

2.14.

Defaulting Lenders

6670

2.15.

Incremental Term Loans; Incremental Revolving Loans

6771

2.16.

Extensions of Term Loans and Revolving Loan Commitments

7175

2.17.

Refinancing Amendments

7477

2.18.

Reverse Dutch Auction Repurchases

7579

 

 

 

SECTION 3.

Letters of Credit

7781

 

 

 

3.01.

Letters of Credit

7781

3.02.

Maximum Letter of Credit Outstandings; Final Maturities

7882

3.03.

Letter of Credit Requests; Minimum Stated Amount

7883

3.04.

Letter of Credit Participations

7984

3.05.

Agreement to Repay Letter of Credit Drawings

8085

3.06.

Increased Costs

8186

3.07.

Provisions Related to Extended Revolving Loan Commitments

8287

3.08.

Conflict with Letter of Credit Request

8287

3.09.

Existing Letters of Credit

8287

 

 

 

SECTION 4.

RL Commitment Commission; Fees; Reductions of Commitment

8287

 

 

 

4.01.

Fees

8287

4.02.

Voluntary Termination of Unutilized Revolving Loan Commitments

8388

4.03.

Mandatory Reduction of Commitments

8489

 

 

 

SECTION 5.

Prepayments; Payments; Taxes

8489

 

i

--------------------------------------------------------------------------------


 

5.01.

Voluntary Prepayments

8489

5.02.

Mandatory Repayments

8590

5.03.

Method and Place of Payment

9196

5.04.

Taxes

9196

 

 

 

SECTION 6.

Conditions Precedent to Credit Events on the Closing Date

9499

 

 

 

6.01.

Closing Date; Notes

9499

6.02.

Opinions of Counsel

94100

6.03.

Company Documents; Proceedings; etc.

94100

6.04.

Consummation of the Refinancing

95100

6.05.

Intercreditor Agreement

95100

6.06.

Adverse Change

95101

6.07.

Security Documents

95101

6.08.

Financial Statements

96102

6.09.

Solvency Certificate

96102

6.10.

Fees, etc.

96102

6.11.

PATRIOT ACT

97102

 

 

 

SECTION 7.

Conditions Precedent to All Credit Events

97102

 

 

 

7.01.

No Default; Representations and Warranties

97102

7.02.

Notice of Borrowing; Letter of Credit Request

97103

 

 

 

SECTION 8.

Representations and Warranties

97103

 

 

 

8.01.

Company Status

97103

8.02.

Power and Authority

98103

8.03.

No Violation

98103

8.04.

Approvals

98104

8.05.

Financial Statements; Solvency; Projections

99104

8.06.

Litigation

99105

8.07.

True and Complete Disclosure

99105

8.08.

Margin Regulations

100105

8.09.

Tax Returns and Payments

100105

8.10.

Compliance with ERISA

100106

8.11.

Security Documents

101106

8.12.

Properties

102107

8.13.

Subsidiaries

102107

8.14.

Compliance with Statutes, etc.

102108

8.15.

Investment Company Act

102108

8.16.

Environmental Matters

102108

8.17.

Employment and Labor Relations

103108

8.18.

Intellectual Property, etc.

103109

8.19.

Anti-Terrorism Laws; OFAC; FCPA

103109

 

 

 

SECTION 9.

Affirmative Covenants

104109

 

 

 

9.01.

Information Covenants

104109

9.02.

Books, Records and Inspections

106112

9.03.

Maintenance of Property; Insurance

107112

9.04.

Existence; Franchises

107113

9.05.

Compliance with Statutes, etc.

107113

9.06.

Compliance with Environmental Laws

108113

9.07.

End of Fiscal Years; Fiscal Quarters

108113

 

ii

--------------------------------------------------------------------------------


 

9.08.

Payment of Taxes

108114

9.09.

Use of Proceeds

108114

9.10.

Additional Security; Further Assurances; etc.

109114

9.11.

Designation of Subsidiaries

110116

9.12.

Ratings

112117

9.13.

Status as Senior Debt

112118

 

 

 

SECTION 10.

Negative Covenants

112118

 

 

 

10.01.

Liens

112118

10.02.

Consolidation, Merger or Sale of Assets, etc.

115121

10.03.

Restricted Payments

117123

10.04.

Indebtedness

120126

10.05.

Dividend and Other Payment Restrictions Affecting Subsidiaries

125131

10.06.

Transactions with Affiliates

127133

10.07.

Senior Secured Leverage Ratio

129135

10.08.

Asset Sales

130136

 

 

 

SECTION 11.

Events of Default and Remedies

131136

 

 

 

11.01.

Payments

131136

11.02.

Representations, etc.

131137

11.03.

Covenants

131137

11.04.

Default Under Other Agreements

131137

11.05.

Bankruptcy, etc.

132137

11.06.

ERISA

132138

11.07.

Security Documents

132138

11.08.

Judgments

133138

11.09.

Change of Control

133139

11.10.

Borrower’s Right to Cure

134140

 

 

 

SECTION 12.

The Administrative Agent

135141

 

 

 

12.01.

Appointment

135141

12.02.

Nature of Duties

135141

12.03.

Lack of Reliance on the Administrative Agent

136141

12.04.

Certain Rights of the Administrative Agent

136142

12.05.

Reliance

137142

12.06.

Indemnification

137143

12.07.

The Administrative Agent in its Individual Capacity

137143

12.08.

Holders

137143

12.09.

Resignation by the Administrative Agent

138143

12.10.

Collateral Matters

138144

12.11.

Delivery of Information

140146

12.12.

Intercreditor Agreement

140146

 

 

 

SECTION 13.

Miscellaneous

141147

 

 

 

13.01.

Payment of Expenses, etc.

141147

13.02.

Right of Setoff

143148

13.03.

Notices

143149

13.04.

Benefit of Agreement; Assignments; Participations

143149

13.05.

No Waiver; Remedies Cumulative

147153

13.06.

Payments Pro Rata

147153

 

iii

--------------------------------------------------------------------------------


 

13.07.

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

148154

13.08.

Counterparts

149155

13.09.

Headings Descriptive

149155

13.10.

Amendment or Waiver; etc.

149155

13.11.

Survival

151157

13.12.

Register

151157

13.13.

Confidentiality

152158

13.14.

No Advisory or Fiduciary Responsibility

152158

13.15.

PATRIOT ACT

153159

13.16.

Post-Closing Actions

153159

13.17.

Interest Rate Limitation

153159

13.18.

Lender Action

154160

13.19.

Effectiveness

154160

13.20.

Domicile of Loans

154160

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

Lender Addresses

SCHEDULE 1.01(b)

Commitments

SCHEDULE 1.01(c)

Pro Forma Adjustments

SCHEDULE 2.18

Reverse Dutch Auction Procedures

SCHEDULE 3.09

Existing Letters of Credit

SCHEDULE 8.10

Plans

SCHEDULE 8.12

Real Property

SCHEDULE 8.13

Subsidiaries

SCHEDULE 8.16

Environmental Matters

SCHEDULE 10.01

Liens

SCHEDULE 10.04

Indebtedness

SCHEDULE 13.16

Post-Closing Matters

 

 

EXHIBIT A-1

Form of Notice of Borrowing

EXHIBIT A-2

Form of Notice of Conversion/Continuation

EXHIBIT B-1

Form of Term Note

EXHIBIT B-2

Form of Revolving Note

EXHIBIT B-3

Form of Swingline Note

EXHIBIT C

Form of Letter of Credit Request

EXHIBIT D-1

Form of U.S. Tax Compliance Certificate

EXHIBIT D-2

Form of U.S. Tax Compliance Certificate

EXHIBIT D-3

Form of U.S. Tax Compliance Certificate

EXHIBIT D-4

Form of U.S. Tax Compliance Certificate

EXHIBIT E

Form of Guarantee and Collateral Agreement

EXHIBIT F

Form of Solvency Certificate

EXHIBIT G

Form of Compliance Certificate

EXHIBIT H

Form of Assignment and Assumption Agreement

EXHIBIT I

Form of Intercreditor Agreement

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of April 23, 2013,
among DYNEGY INC. (the “Borrower”), a Delaware corporation, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as administrative agent (in such capacity, including any
permitted successor thereto, the “Administrative Agent”) and as collateral
trustee (in such capacity, including any permitted successor thereto, the
“Collateral Trustee”) under the Credit Documents, and each Lender (such term
having the meaning assigned in Section 1 hereto) from time to time party hereto.

 

WHEREAS, Dynegy Power, LLC (“GasCo”), an indirect Wholly-Owned Subsidiary of the
Borrower, as the borrower, and Dynegy Gas Investments Holdings, LLC, an indirect
Wholly-Owned Subsidiary of the Borrower, as holdings, previously entered into
(i) that certain credit agreement, dated as of August 5, 2011 (the “GasCo Term
Loan Agreement”), with the lenders party thereto from time to time, Credit
Suisse AG, Cayman Islands Branch (“Credit Suisse”), as administrative agent and
collateral trustee, and the other parties thereto, whereby a $1,100,000,000 term
loan credit facility was made available to GasCo and (ii) that certain credit
agreement, dated as of January 16, 2013 (the “GasCo Revolving Credit
Agreement”), with the lenders party thereto from time to time, the Royal Bank of
Canada, as administrative agent, and the other parties thereto, whereby a
$150,000,000 revolving credit facility was made available to GasCo.

 

WHEREAS, Dynegy Midwest Generation, LLC (“CoalCo”), an indirect Wholly-Owned
Subsidiary of the Borrower, as the borrower, Dynegy Coal Investments Holdings,
LLC, an indirect Wholly-Owned Subsidiary of the Borrower, as holdings, the
lenders party thereto from time to time, Credit Suisse, as administrative agent
and collateral trustee, and the other parties thereto previously entered into
that certain credit agreement, dated as of August 5, 2011 (the “CoalCo Term Loan
Agreement”), whereby a $600,000,000 term loan credit facility was made available
to CoalCo.

 

WHEREAS, GasCo, as the account party, previously entered into that certain
letter of credit reimbursement and collateral agreement, dated as of August 5,
2011 (the “GasCo CS Letter of Credit Agreement”), with Credit Suisse, as the
issuing lender, whereby a $215,000,000 letter of credit facility was made
available to GasCo.

 

WHEREAS, CoalCo, as the account party, and Credit Suisse, as the issuing lender,
previously entered into that certain letter of credit reimbursement and
collateral agreement, dated as of August 5, 2011 (the “CoalCo CS Letter of
Credit Agreement”), whereby a $100,000,000 letter of credit facility was made
available to CoalCo.

 

WHEREAS, (i) the Borrower, as successor in interest to Dynegy Holdings, LLC, as
the account party, and Credit Suisse, as the issuing lender, are party to that
certain letter of credit reimbursement and collateral agreement, dated as of
August 5, 2011 (as amended, the “Holdings CS Letter of Credit Agreement”),
whereby a $26,217,318 letter of credit facility was made available and (ii) the
Borrower, as the account party, and Credit Suisse, as the issuing lender,
previously entered into that certain letter of credit reimbursement and
collateral agreement, dated as of October 17, 2011 (as amended, the “Dynegy Inc.
CS Letter of Credit Agreement”), whereby a $1,250,000 letter of credit facility
was made available to the Borrower.

 

WHEREAS, the Borrower and its Subsidiaries wish to refinance and repay or prepay
in full (including the payment of all fees, accrued interest, premiums and
transaction expenses incurred in connection therewith, but excluding letters of
credit that become Existing Letters of Credit hereunder) and terminate the
commitments under the credit facilities made available under each of the GasCo
Term Loan Agreement, the CoalCo Term Loan Agreement, the GasCo Revolving Credit
Agreement, the GasCo CS

 

1

--------------------------------------------------------------------------------


 

Letter of Credit Agreement, the CoalCo CS Letter of Credit Agreement, the
Holdings CS Letter of Credit Agreement and the Dynegy Inc. CS Letter of Credit
Agreement.

 

WHEREAS, the Lenders are willing to extend credit to the Borrower on the terms
and subject to the conditions set forth herein.

 

NOW. THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

SECTION 1.                            Defined Terms.  As used in this Agreement,
the following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

 

“Acceptable Financial Counterparty” shall mean any Person who, at the time the
applicable Treasury Services Agreement is entered into, (a) in the ordinary
course provides treasury services or cash management services and (b)(i) has a
corporate rating of A- or higher by S&P or a corporate family rating of A3 or
higher by Moody’s (or an equivalent rating by another nationally recognized
statistical rating organization of similar standing if either of such rating
agencies is not then in the business of providing such ratings), or (ii) whose
obligations are supported by collateral, guarantees or letters of credit in a
manner consistent with the then prevailing industry practice from Persons that
have the ratings described in clause (i) above.

 

“Acquired Debt” shall mean, with respect to any specified Person:

 

(a)  Indebtedness of any other Person or asset existing at the time such other
Person or asset is merged with or into, is acquired by, or became a Subsidiary
of such specified Person, as the case may be, whether or not such Indebtedness
is incurred in connection with, or in contemplation of, or to finance, such
other Person merging with or into, or becoming a Restricted Subsidiary of, such
specified Person; and

 

(b)  Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

 

“Act” shall have the meaning provided in Section 8.19.

 

“Additional Lender” shall mean, at any time, any bank, other financial
institution or debt provider that, in any case, is not an existing Lender and
that agrees to provide any portion of any (a) Incremental Facility in accordance
with Section 2.15 or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.17; provided that each
Additional Lender shall be subject to the approval of the Administrative Agent
(such approval not to be unreasonably withheld, delayed or conditioned), in each
case to the extent any such consent would be required from the Administrative
Agent under Section 13.04(c) for an assignment of Loans to such Additional
Lender.

 

“Additional Security Documents” shall have the meaning provided in Section 9.10.

 

“Adjustable Applicable Margins” shall have the meaning set forth in the
definition of “Applicable Margin”.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement, and shall include any permitted
successor to the Administrative Agent appointed pursuant to Section 12.09.

 

2

--------------------------------------------------------------------------------


 

“AER” shall mean Ameren Energy Resources Company, LLC, an Illinois limited
liability company.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.  For purposes of this definition,
“control,” as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control; provided further however
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of the Borrower or any Subsidiary
thereof as a result of this Agreement, the extension of credit hereunder, or its
actions in connection herewith or any other Credit Document.  For purposes of
this definition, the terms “controlling,” “controlled by” and “under common
control with” have correlative meanings.

 

“Affiliate Transaction” shall have the meaning provided in Section 10.06(a).

 

“Agent” shall mean the Administrative Agent, the Collateral Trustee and any
other agent appointed hereunder and each of their respective successors and
assigns.

 

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended,
refinanced or renewed from time to time.

 

“Applicable Law” shall mean, as to any Person, any ordinance, law, treaty,
rule or regulation or any determination, ruling or other directive by and from
an arbitrator or a court or other Governmental Authority, in each case,
applicable to or binding on such Person or any of its property or assets or to
which such Person or any of its property is subject.

 

“Applicable Margin” shall mean a percentage per annum equal to (i) in the case
of Initial Tranche B-1 Term Loans maintained as (A) Base Rate Loans, 2.00% and
(B) LIBOR Loans, 3.00%; (ii) in the case of Initial Tranche B-2 Term Loans
maintained as (A) Base Rate Loans, 2.00% and (B) LIBOR Loans, 3.00%; (iii) in
the case of Incremental Tranche C-1 Term Loans maintained as (A) Base Rate
Loans, 3.002.25% and (B) LIBOR Loans, 4.003.25%; (iv) initially, in the case of
Initial Revolving Loans, Incremental Tranche A Revolving Loans, Incremental
Tranche B Revolving Loans and Extended Initial Revolving Loans, in each case,
maintained as (A) Base Rate Loans, 1.75% and (B) LIBOR Loans, 2.75%; (v)
initially, in the case of Unutilized Revolving Loan Commitments attributable to
Initial Revolving Loan Commitments, Incremental Tranche A Revolving Commitments,
Incremental Tranche B Revolving Commitments and Extended Initial Revolving Loan
Commitments, in each case, 0.50%; and (vi) in the case of Swingline Loans,
1.75%.  From and after each day of delivery of any certificate delivered in
accordance with the first sentence of the following paragraph indicating an
entitlement to a different margin for Revolving Loans, Swingline Loans, and/or
Unutilized Revolving Loan Commitments, in each case, attributable to Initial
Revolving Loan Commitments, Incremental Tranche A Revolving Loan Commitments,
Incremental Tranche B Revolving Loan Commitments and Extended Initial Revolving
Loan Commitments, than that described in the immediately preceding sentence
(each, a “Start Date”) to and including the applicable End Date described below,
the Applicable Margins for such Revolving Loans, Swingline Loans and/or
Unutilized Revolving Loan Commitments attributable to Initial Revolving Loan
Commitments, Incremental Tranche A Revolving Loan Commitments, Incremental
Tranche B Revolving Loan Commitments and Extended Initial Revolving Loan
Commitments (hereinafter, the “Adjustable Applicable Margins”) shall be those
set forth below opposite the Senior Secured Leverage Ratio indicated to have
been achieved in any certificate delivered in accordance with the following
sentence:

 

3

--------------------------------------------------------------------------------


 

Senior Secured
Leverage Ratio

 

Unutilized Revolving Loan
Commitment Margin

 

Revolving Loan
Base Rate Margin

 

Revolving Loan
LIBO Rate
Margin

 

Swingline Loan
Margin

 

Greater than or equal to 2.25:1.00

 

0.500

%

1.75

%

2.75

%

1.75

%

Greater than or equal to 1.75:1.00 but less than 2.25:1.00

 

0.375

%

1.50

%

2.50

%

1.50

%

Less than 1.75:1.00

 

0.375

%

1.25

%

2.25

%

1.25

%

 

The Senior Secured Leverage Ratio used in a determination of Adjustable
Applicable Margins shall be determined based on the delivery of a certificate of
the Borrower (each, a “Quarterly Pricing Certificate”) by an Authorized Officer
of the Borrower to the Administrative Agent (with a copy to be sent by the
Administrative Agent to each Lender), within 50 days of the last day of any
Fiscal Quarter of the Borrower, which certificate shall set forth the
calculation of the Senior Secured Leverage Ratio as at the last day of the Test
Period ended immediately prior to the relevant Start Date (but determined on a
Pro Forma Basis) and the Adjustable Applicable Margins which shall be thereafter
applicable (until same are changed or cease to apply in accordance with the
following sentences).  The Adjustable Applicable Margins so determined shall
apply, except as set forth in the succeeding sentence, from the relevant Start
Date to the earlier of (x) the date on which the next certificate is delivered
to the Administrative Agent, and (y) the date which is 51 days (or 106 days in
the case of the fourth Fiscal Quarter of the Borrower) following the last day of
the Test Period in which the previous Start Date occurred (such earliest date,
the “End Date”), at which time, if no certificate has been delivered to the
Administrative Agent indicating an entitlement to new Adjustable Applicable
Margins (and thus commencing a new Start Date), the Adjustable Applicable
Margins shall be those set forth in the first sentence of this definition (such
Adjustable Applicable Margins as so determined, the “Highest Adjustable
Applicable Margins”).  Notwithstanding anything to the contrary contained above
in this definition, the Adjustable Applicable Margins shall be the Highest
Adjustable Applicable Margins (x) at all times during which there shall exist
any Event of Default and (y) at all times prior to the date of delivery of the
financial statements pursuant to Section 9.01(a) for the first full Fiscal
Quarter of the Borrower following the Closing Date.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Senior
Secured Leverage Ratio set forth in any Quarterly Pricing Certificate delivered
for any period is inaccurate for any reason and the result thereof is that the
Lenders received interest for any period based on an Applicable Margin that is
less than that which would have been applicable had the Senior Secured Leverage
Ratio been accurately determined, then, for all purposes of this Agreement, the
“Applicable Margin” for any day occurring within the period covered by such
Quarterly Pricing Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined Senior Secured Leverage Ratio
for such period, and any shortfall in the interest theretofore paid by the
Borrower for the relevant period pursuant to Section 2.08(a) and (b) as a result
of the miscalculation of the Senior Secured Leverage Ratio shall be deemed to be
(and shall be) due and payable under the relevant provisions of
Section 2.08(a) or (b), as applicable, at the time the interest for such period
was required to be paid pursuant to said Section on the same basis as if the
Senior Secured Leverage Ratio had been accurately set forth in such Quarterly
Pricing Certificate (and shall remain due and payable until paid in full,
together with all amounts owing under Section 2.08(d), in accordance with the
terms of this Agreement).  Such Applicable Margin shall be due and payable on
the earlier of (i) the

 

4

--------------------------------------------------------------------------------


 

occurrence of a Default or an Event of Default under Section 11.05 and
(ii) promptly upon written demand to the Borrower (but in no event later than
five (5) Business Days after such written demand); provided that in the case of
preceding clause (ii), nonpayment of such Applicable Margin as a result of any
inaccuracy shall not constitute a Default or Event of Default (whether
retroactively or otherwise), and no such amounts shall be deemed overdue (and no
amounts shall accrue interest at the applicable default rate), at any time prior
to the date that is five (5) Business Days after such written demand to the
Borrower.

 

The Applicable Margins with respect to any Term Loans other than Initial Term
Loans, Revolving Loans other than Initial Revolving Loans, Incremental Tranche A
Revolving Loans, Incremental Tranche B Revolving Loans and Extended Initial
Revolving Loans and Unutilized Revolving Loan Commitments attributable to
Revolving Loan Commitments other than the Initial Revolving Loan
Commitments, Incremental Tranche A Revolving Loan Commitments, Incremental
Tranche B Revolving Loan Commitments and Extended Initial Revolving Loan
Commitments, shall in each case be determined in accordance with the relevant
provisions of this Agreement, and shall utilize the rules provided above to the
extent specified in the respective Incremental Amendment, Extension or
Refinancing Amendment, as applicable.

 

“Approved Fund” shall mean any Fund that is administered, advised or managed by
a Lender or an Affiliate of the entity that administers, advises or manages any
Fund that is a Lender.

 

“Arrangers” shall mean, collectively, Credit Suisse Securities (USA) LLC, Morgan
Stanley Senior Funding, Inc., Barclays Bank PLC, Deutsche Bank Securities Inc.,
Goldman Sachs Lending Partners LLC, J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, RBC Capital Markets(1) and UBS Securities
LLC.

 

“Asset Sale” shall mean (a) the sale, lease (other than an operating lease),
conveyance or other disposition of any assets or rights other than in the
ordinary course of business; provided that the sale, conveyance or other
disposition of all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries taken as a whole will be governed by Section 10.02 and
not by Section 10.08 and (b)  the issuance of Equity Interests in any of the
Borrower’s Restricted Subsidiaries or the sale of Equity Interests in any of its
Subsidiaries.

 

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

 

(i)                                     any single transaction or series of
related transactions for which the Borrower or its Restricted Subsidiaries
receive aggregate consideration of less than $20,000,000;

 

(ii)                                  a transfer of assets or Equity Interests
between or among the Borrower and its Restricted Subsidiaries and/or between
Restricted Subsidiaries;

 

(iii)                               an issuance of Equity Interests by a
Restricted Subsidiary of the Borrower to the Borrower or to a Restricted
Subsidiary of the Borrower;

 

(iv)                              the sale, lease or other transfer of products
or services (including power, capacity, energy, ancillary services, and other
products or services, or the sale of any other inventory or contracts related to
any of the foregoing (in each case, whether in physical, financial or any other
form), or fuel or emission credits) and any sale or other disposition of
damaged, worn-out or obsolete assets;

 

--------------------------------------------------------------------------------

(1) RBC Capital Markets is a brand name for the capital markets business of
Royal Bank of Canada and its affiliates.

 

5

--------------------------------------------------------------------------------


 

(v)                                 the sale or discount, in each case without
recourse, of accounts receivable, in connection with the compromise or
collection thereof;

 

(vi)                              the licensing of intellectual property;

 

(vii)                           the sale, lease, conveyance or other disposition
for value of power capacity, energy, fuel ancillary services or emission credits
and other products or services or sale of any other inventory or contracts for
any of the foregoing;

 

(viii)                        the sale or other disposition of cash or Cash
Equivalents;

 

(ix)                              a Restricted Payment that does not violate
Section 10.03 or a Permitted Investment;

 

(x)                                 to the extent allowable under Section 1031
of the Internal Revenue Code of 1986, any exchange of like property (excluding
any “boot” thereon) for use in a Permitted Business;

 

(xi)                              a disposition of assets in connection with a
foreclosure, transfer or deed in lieu of foreclosure or other exercise of
remedial action;

 

(xii)                           any sale and leaseback transaction that is a
Permitted Tax Lease;

 

(xiii)                        the sale, transfer or other disposition of
property or assets related to the decommissioning or demolition of the South Bay
Facility, the Vermilion Facility, the Havana 1-5 Units, the Wood River 1-3
Units, the Oglesby Facility or the Stallings Facility;

 

(xiv)                       any disposition of property and assets to the extent
it constitutes, or results from, a Recovery Event; or

 

(xv)                          any sale or disposition of Equity Interests of an
Unrestricted Subsidiary.

 

“Assignee” shall have the meaning provided in Section 13.04(c)(i).

 

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit H (appropriately completed).

 

“Attributable Debt” shall mean, in respect of a sale and leaseback transaction,
at the time of determination, the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
sale and leaseback transaction including any period for which such lease has
been extended or may, at the option of the lessor, be extended.  Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP; provided,
however, that if such sale and leaseback transaction results in a Capital Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of “Capital Lease Obligation.”

 

“Auction” shall have the meaning provided in Section 2.18(a).

 

“Auction Manager” shall have the meaning set forth in Section 2.18(a).

 

“Auction Notice” shall have the meaning provided in Schedule 2.18.

 

6

--------------------------------------------------------------------------------


 

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any Person or
Persons that has or have been authorized by the board of directors of the
Borrower to deliver such notices pursuant to this Agreement, (ii) delivering
financial information (including, without limitation, calculations of “Fair
Market Value”) and Officer’s Certificates pursuant to this Agreement, the chief
executive officer, the president, the chief financial officer, the treasurer,
the assistant treasurer, the principal accounting officer or any other person of
the Borrower having substantially the same responsibilities as the
aforementioned officers, and (iii) any other matter in connection with this
Agreement or any other Credit Document, the chief executive officer, chief
financial officer, treasurer, the assistant treasurer, general counsel or a
responsible financial or accounting officer of the Borrower.

 

“Baldwin” shall mean the 1800MW coal fired power generation facility owned by a
Subsidiary of the Borrower located in Baldwin, Illinois and the property and
assets necessary for the maintenance and operation of such facility.

 

“Bankruptcy Law” shall mean Title 11 of the United States Code, 11 U.S.C. §§
101, et seq., as amended from time to time, or any similar federal or state or
other law for the relief of debtors.

 

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1/2 of 1% per annum in excess of the overnight Federal Funds
Rate at such time and (iii) the LIBO Rate for a LIBOR Loan denominated in
dollars with a one-month interest period commencing on such day plus 1.00% per
annum; provided that, notwithstanding the foregoing, in the case of Initial Term
Loans or Incremental Tranche C-1 Term Loans which are incurred or maintained as
Base Rate Loans, the “Base Rate” shall in no event be less than 2.00% per
annum.  For purposes of this definition, the LIBO Rate shall be determined using
the LIBO Rate as otherwise determined by the Administrative Agent in accordance
with the definition of “LIBO Rate,” except that (x) if a given day is a Business
Day, such determination shall be made on such day (rather than two (2) Business
Days prior to the commencement of an Interest Period) or (y) if a given day is
not a Business Day, the LIBO Rate for such day shall be the rate determined by
the Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day.  Any change in the Base Rate due to a change in
the Prime Lending Rate, the Federal Funds Rate or such LIBO Rate shall be
effective as of the opening of business on the day of such change in the Prime
Lending Rate, the Federal Funds Rate or such LIBO Rate, respectively.

 

“Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each other Loan
designated or deemed designated as such by the Borrower at the time of the
incurrence thereof or conversion thereto.

 

“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act.  The terms “Beneficially Owns” and
“Beneficially Owned” shall have a corresponding meaning.

 

“Board of Directors” shall mean:

 

(a)                                 with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board;

 

(b)                                 with respect to a partnership, the Board of
Directors of the general partner of the partnership;

 

(c)                                  with respect to a limited liability
company, the managing member or members or any controlling committee of managing
members thereof; and

 

7

--------------------------------------------------------------------------------


 

(d)                                 with respect to any other Person, the board
or committee of such Person serving a similar function.

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrower Party” shall have the meaning set forth in Section 2.18(a).

 

“Borrowing” shall mean the borrowing of one Type of Loan of a single Class from
all the Lenders having Commitments with respect to such Class (or from the
Swingline Lender in the case of Swingline Loans) on a given date (or resulting
from a conversion or conversions on such date) having in the case of LIBOR Loans
the same Interest Period; provided that Base Rate Loans incurred pursuant to
Section 2.10(b) shall be considered part of the related Borrowing of LIBOR
Loans.

 

“Buffer Land” shall mean farm property neighboring a Credit Party’s power
generation facility which is not related to or used for the generation of
electric power.

 

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, LIBOR Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the London interbank market.

 

“Calculation Period” shall mean, with respect to any Specified Transaction or
any other event expressly required to be calculated on a Pro Forma Basis
pursuant to the terms of this Agreement, the Test Period most recently ended
prior to the date of such Specified Transaction or other event for which
financial statements have been delivered to the Lenders pursuant to
Section 9.01(a) or (b) as applicable; provided that, with respect to any event
required to be calculated on a Pro Forma Basis that occurs prior to the date on
which financial statements have been (or are required to be) delivered pursuant
to Section 9.01(a) for the Fiscal Quarter ending nearest to June 30, 2013, the
“Calculation Period” shall be the period of four consecutive Fiscal Quarters of
the Borrower (including its predecessor entity) ended March 31, 2013 (taken as
one accounting period), with Consolidated Adjusted EBITDA (prior to giving pro
forma effect to the applicable event required to be calculated on a Pro Forma
Basis) being as set forth in the definition of “Test Period”.

 

“Capital Lease Obligations” shall mean, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP, and the Stated Maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease prior to the first date upon which
such lease may be prepaid by the lessee without payment of a penalty.

 

“Capital Stock” shall mean:

 

(a)                                 in the case of a corporation, corporate
stock;

 

(b)                                 in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

(c)                                  in the case of a partnership or limited
liability company, partnership interests (whether general or limited) or
membership interests; and

 

8

--------------------------------------------------------------------------------


 

(d)                                 any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person, but excluding from all of the
foregoing any debt securities convertible into Capital Stock, whether or not
such debt securities include any right of participation with Capital Stock.

 

“Cash Equivalents” shall mean:

 

(a)                                 United States dollars, Euros or, in the case
of any Foreign Subsidiary, any local currencies held by it from time to time;

 

(b)                                 (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality of the United States government (provided that the full faith
and credit of the United States is pledged in support of those securities) and
(ii) debt obligations issued by the Government National Mortgage Association,
Farm Credit System, Federal Home Loan Banks, Federal Home Loan Mortgage
Corporation, Financing Corporation and Resolution Funding Corporation, in each
case under clauses (i) and (ii) above, having maturities of not more than 12
months from the date of acquisition;

 

(c)                                  certificates of deposit and eurodollar time
deposits with maturities of six months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding 12 months and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $500,000,000 and a Thomson Bank Watch Rating of “B” or
better;

 

(d)                                 repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clauses
(b) and (c) above entered into with any financial institution meeting the
qualifications specified in clause (c) above;

 

(e)                                  commercial paper and auction rate
securities having one of the two highest ratings obtainable from Moody’s or S&P
and in each case maturing within 12 months after the date of acquisition;

 

(f)                                   readily marketable direct obligations
issued by any state of the United States or any political subdivision thereof,
in either case having one of the two highest rating categories obtainable from
either Moody’s or S&P; and

 

(g)                                  (i) money market funds that invest
primarily in securities described in clauses (a) through (f) of this definition
or (ii) short duration liquidity funds with a total weighted average maturity of
no more than ninety (90) days that invest primarily in securities having a
rating equal to or higher than Baa3 (or the equivalent) by Moody’s and BBB- (or
the equivalent) by S&P, including those described in clauses (a) through (f) of
this definition.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority,
requiring compliance by any Lender (or lending office of such Lender).

 

“Change of Control” shall mean (i) the direct or indirect sale, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
properties or assets of the Borrower and its Subsidiaries, taken as a whole, to
any “person” (as that term is used in Section 13(d) of the Exchange Act, but
excluding any employee benefit

 

9

--------------------------------------------------------------------------------


 

plan of the Borrower or any of its Restricted Subsidiaries, any person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
such plan and one or more Permitted Holders), (ii) the adoption of a plan
relating to the liquidation or dissolution of the Borrower, (iii) the
consummation of any transaction (including, without limitation, any merger or
consolidation) the result of which is that any “person” (as defined above),
other than one or more Permitted Holders or a corporation owned directly or
indirectly by the stockholders of the Borrower in substantially the same
proportion as their ownership of stock of the Borrower prior to such
transaction, becomes the Beneficial Owner, directly or indirectly, of more than
50% of the Voting Stock of the Borrower, measured by voting power rather than
number of shares; or (iv) the first day on which a majority of the members of
the Board of Directors of the Borrower are not Continuing Directors.

 

“Claims” shall have the meaning provided in the definition of “Environmental
Claims.”

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Lenders of Revolving Loans or Term Loans (which shall not comprise the same
Class) in each case having the same terms and Maturity Date (whether
constituting a Class of Initial Revolving Loans, Initial Tranche B-1 Term
Loans, Initial Tranche B-2 Term Loans, Incremental Tranche C-1 Term
Loans, Incremental Tranche A Revolving Loans, Incremental Tranche B Revolving
Loans, Extended Initial Revolving Loans, or any such Class of Revolving Loans or
Term Loans resulting from extensions of credit or actions in accordance with the
provisions of Section 2.15 through 2.17 of this Agreement), (b) when used with
respect to Commitments, refers to the Commitments relating to a given Class of
Loans as described in preceding clause (a), and (c) when used with respect to
Loans or a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are Swingline Loans or Loans of a given Class provided by Lenders of
such Class as described in preceding clause (a).

 

“Closing Date” shall mean the first date that all of the conditions precedent in
Section 6 are satisfied or waived in accordance with Section 6, which date is
April 23, 2013.

 

“CoalCo” shall have the meaning provided in the preamble hereto.

 

“CoalCo CS Letter of Credit Agreement” shall have the meaning provided in the
preamble hereto.

 

“CoalCo Term Loan Agreement” shall have the meaning provided in the preamble
hereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder; provided,
however, that for purposes of the definition of FATCA, “Code” shall mean the
Code, as of the date of this Agreement (or any or amended or successor version
that is substantively comparable and not materially more onerous to comply with)
and any current or future regulations or official interpretations thereof.

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Guarantee
and Collateral Agreement Collateral, all Mortgaged Properties but, for the
avoidance of doubt, excluding all Excluded Assets.

 

“Collateral Trustee” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Commitment” shall mean any of the commitments of any Lender, i.e., an Initial
Tranche B-1 Term Loan Commitment, an Initial Tranche B-2 Term Loan Commitment,
an Incrementala Tranche

 

10

--------------------------------------------------------------------------------


 

C-1 Term Loan Commitment, an Initial Revolving Loan Commitment, an Incremental
Tranche A Revolving Loan Commitment, an Incremental Tranche B Revolving Loan
Commitment, an Extended Initial Revolving Loan Commitment, or a Commitment with
respect to any other Class of Loans hereunder (as same may be adjusted from time
to time in accordance with the terms hereof).

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Commodity Hedging Agreements” shall mean any agreement (including each
confirmation entered into pursuant to any master agreement) providing for swaps,
caps, collars, puts, calls, floors, futures, options, spots, forwards, power
purchase or sale agreements, fuel purchase or sale agreements, tolling
agreements, emissions credit purchase or sales agreements, power transmission
agreements, fuel transportation agreements, fuel storage agreements, netting
agreements, commercial or trading agreements, weather derivatives agreements,
each with respect to, or involving the purchase, transmission, distribution,
sale, lease or hedge of, any energy, generation capacity or fuel, or any other
energy or weather related commodity, service or risk, price or price indices for
any such commodities, services or risks or any other similar derivative
agreements, any renewable energy credits, carbon emission credits and any other
“cap and trade” related credits, assets or attributes with an economic value and
any other similar agreements, entered into by the Borrower or any Restricted
Subsidiary, in each case under this definition, (i) in the ordinary course of
business, or (ii) otherwise consistent with Prudent Industry Practice in order
to manage fluctuations in the price or availability to the Borrower or any
Restricted Subsidiary of any commodity and/or manage the risk of adverse or
unexpected weather conditions.

 

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

 

“Compliance Date” shall mean any date on which the aggregate amount of
outstanding Revolving Loans and Swingline Loans and Letter of Credit
Outstandings (excluding any Letter of Credit Outstandings that are cash
collateralized) of all Lenders exceed 25% of the Total Revolving Loan Commitment
at such time.

 

“Concurrent Cash Distributions” has the meaning assigned to it in the definition
of “Investments.”

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” shall mean, for any period, Consolidated Net
Income of the Borrower for such period, adjusted by:  (A) adding thereto (in
each case to the extent deducted in determining Consolidated Net Income of the
Borrower for such period (other than with respect to clauses (vii) and (xiii))),
without duplication, the amount of:

 

(i)                                     total interest expense (inclusive of
amortization of premiums, deferred financing fees and other original issue
discount and banking fees, charges and commissions (e.g., letter of credit fees
and commitment fees, non-cash interest payments, the interest component of
Capital Lease Obligations, net payments, if any, pursuant to interest rate
protection agreements with respect to Indebtedness, the interest component of
any pension or other post-employment benefit expense)) of the Borrower and its
Restricted Subsidiaries determined on a consolidated basis for such period;

 

11

--------------------------------------------------------------------------------


 

(ii)                                  provision for taxes based on income,
profits or capital and foreign withholding taxes and franchise, state single
business unitary and similar taxes for the Borrower and its Restricted
Subsidiaries determined on a consolidated basis for such period;

 

(iii)                               all depreciation and amortization expense of
the Borrower and its Restricted Subsidiaries determined on a consolidated basis
for such period, including but not limited to amortization or impairment of
intangibles (including, but not limited to goodwill), non-cash write offs of
debt discounts and debt issuances, non-cash costs and commissions, non-cash
discounts and other non-cash fees and charges with respect to
Indebtedness, Interest Rate/Currency Hedging Agreements and Commodity Hedging
Agreements;

 

(iv)                              other unusual or non-recurring cash charges,
or expenses of the Borrower and its Restricted Subsidiaries during such period
including, without limitation, costs of and payments of legal settlements,
fines, judgments or orders;

 

(v)                                 the amount of all other non-cash charges,
losses or expenses (including non-cash employee and officer equity compensation
expense (including stock options), or asset write-offs, write-ups or
write-downs) of the Borrower and its Restricted Subsidiaries determined on a
consolidated basis for such period (but excluding any additions to bad debt
reserves or bad debt expense and any non-cash charge to the extent it represents
amortization of a prepaid cash item that was paid in a prior period);

 

(vi)                              cash restructuring charges or reserves,
including any restructuring costs and integration costs incurred in connection
with the Transaction, acquisitions permitted under this Agreement (including the
acquisition of AER and its subsidiaries) or Significant Asset Sales or other
Specified Transactions after the Closing Date, costs related to the closure
and/or consolidation of facilities, retention charges, contract termination
costs, recruiting, relocation, severance and signing bonuses and expenses,
transaction fees and expenses (including professional and underwriting fees),
and consulting fees and any one-time expense relating to enhanced accounting
function, costs incurred in connection with any non-recurring strategic
initiatives, costs incurred in connection with acquisitions and non-recurring
intellectual property development after the Closing Date, other business
optimization expenses (including costs and expenses relating to business
optimization programs and new systems design and implementation costs), project
start-up costs or any other costs incurred in connection with any of the
foregoing; provided that amounts added back pursuant to this clause (vi) shall
not, when taken together with any add-backs pursuant to clause (vii) below and
Section 1.06(iv), account for more than 15% of Consolidated Adjusted EBITDA in
any Test Period (calculated before giving effect to any such add-backs and
adjustments);

 

(vii)                           the amount of cost savings, operating expense
reductions, other operating improvements and synergies projected by the Borrower
in good faith to be realized in connection with the Transactions or any
Specified Transaction (including the acquisition of AER and its subsidiaries) or
the implementation of an operational initiative (including the termination,
abandonment or discontinuance of operations and product lines) after the Closing
Date (calculated on a Pro Forma Basis as though such cost savings, operating
expense reductions, other operating improvements and synergies had been realized
on the first day of such period and as if such cost savings, operating expense
reductions, other operating improvements and synergies were realized during the
entirety of such period), net of the amount of actual benefits realized during
such period from such actions; provided that (A) a duly completed certificate
signed by an Authorized Officer of Borrower shall be delivered to the
Administrative Agent together with the compliance certificate required to be
delivered pursuant to Section 9.01(d), certifying that (x) such cost savings,
operating expense reductions, other operating improvements and synergies are
reasonably identifiable, reasonably anticipated to be realizable and factually
supportable in the good faith judgment of Borrower, and (y) such actions are to
be taken within, in the case of any such cost savings, operating expense
reductions, other operating improvements and synergies in connection with
(I) the Transactions, 18

 

12

--------------------------------------------------------------------------------


 

months after the Closing Date and (II) in all other cases, within 18 months
after the consummation of the Specified Transaction or the implementation of an
operational initiative, which is expected to result in such cost savings,
expense reductions, other operating improvements or synergies, (B) projected
amounts (and not yet realized) may no longer be added in calculating
Consolidated Adjusted EBITDA pursuant to this clause (vii) to the extent
occurring more than six Fiscal Quarters after the specified action taken in
order to realize such projected cost savings, operating expense reduction, other
operating improvements and synergies and (C) no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (vii) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
Adjusted EBITDA, whether through a pro forma adjustment or otherwise, for such
period; provided that amounts added back pursuant to this clause (vii) shall
not, when taken together with any add-backs pursuant to clause (vi) above and
Section 1.06(iv), account for more than 15% of Consolidated Adjusted EBITDA in
any Test Period (calculated before giving effect to any such add-backs and
adjustments);

 

(viii)                        pro forma adjustments set forth on Schedule
1.01(c);

 

(ix)                              other accruals, up-front fees, transaction
costs, commissions, expenses, premiums or charges related to any equity
offering, permitted investment, acquisition, disposition, recapitalization or
incurrence, repayment, amendment or modification of Indebtedness permitted by
this Agreement (whether or not successful, and including costs and expenses of
the Administrative Agent and Lenders that are reimbursed) and up-front or
financing fees, transaction costs, commissions, expenses, premiums or charges
related to the Transaction and any non-recurring merger or business acquisition
transaction costs incurred during such period (in each case whether or not
successful);

 

(x)                                 fees, costs and expenses incurred in
connection with the Transaction, including fees, costs and expenses of any
counsel, consultants or other advisors;

 

(xi)                              expenses to the extent covered by contractual
indemnification, insurance or refunding provisions in favor of the Borrower or
any of its Restricted Subsidiaries and actually paid by such third parties, or,
so long as Borrower has made a determination that a reasonable basis exists for
payment and only to the extent that such amount is in fact paid within 365 days
of such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so paid within such 365 days);

 

(xii)                           to the extent covered by business interruption
insurance and actually reimbursed or otherwise paid, expenses or losses relating
to business interruption or any expenses or losses that are covered by
indemnification or other reimbursement provisions in connection with any
Investment, acquisition, or any sale, conveyance, transfer or other disposition
of assets, in each case, permitted under this Agreement, so long as the Borrower
has made a determination that a reasonable basis exists for indemnification or
reimbursement and only to the extent that such amount is in fact indemnified or
reimbursed within 365 days of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
indemnified or reimbursed within such 365 days);

 

(xiii)                        solely for purposes of determining compliance with
Section 10.07 in respect of any period which includes a Cure Quarter, the amount
of proceeds from any sale or issuance of Qualified Equity Interests in
connection with the exercise of a Cure Right in respect of such Cure Quarter;

 

(xiv)                       effects of adjustments in the consolidated financial
statements of the Borrower pursuant to GAAP (including, without limitation, in
the inventory, property and equipment, goodwill, software, intangible assets,
in-process research and development, deferred revenue and debt line items
thereof) resulting from the application of recapitalization accounting or
purchase accounting, as the case

 

13

--------------------------------------------------------------------------------


 

may be, in relation to the Transaction or any acquisition permitted under this
Agreement (including the acquisition of AER and its subsidiaries) or the
amortization or write-off of any amounts thereof; and

 

(xv)                          adjustments on upfront premiums received or paid
by the Borrower and its Restricted Subsidiaries for financial options in periods
other than the strike periods;

 

and (B) subtracting therefrom (to the extent not otherwise deducted in
determining Consolidated Net Income of the Borrower for such period and without
duplication) the amount of (i) all cash payments or cash charges made (or
incurred) by the Borrower or any of its Restricted Subsidiaries for such period
on account of any non-cash charges added back to Consolidated Adjusted EBITDA in
a previous period, (ii) income and gain items corresponding to those referred to
in clauses (A)(iv) and (A)(v) above (other than the accrual of revenue in the
ordinary course), (iii) gains related to pensions and other post-employment
benefits and (iv) federal, state, local and foreign income tax credits;

 

provided that:

 

(A)                               to the extent included in Consolidated Net
Income of the Borrower, there shall be excluded in determining Consolidated
Adjusted EBITDA (x) currency translation gains and losses related to currency
re-measurements of Indebtedness and (y) gains or losses on Interest
Rate/Currency Hedging Agreements and Commodity Hedging Agreements;

 

(B)                               to the extent included in Consolidated Net
Income of the Borrower, there shall be excluded in determining Consolidated
Adjusted EBITDA for any period any adjustments resulting from the application of
Statement of Financial Accounting Standards No. 133 and International Accounting
Standard No. 39 and their respective related pronouncements and interpretations;
and

 

(C)                               without duplication of amounts already
deducted or excluded in determining the Consolidated Adjusted EBITDA (or the
component defined terms), the Consolidated Adjusted EBITDA attributable to
Excluded Project Subsidiaries shall be excluded from the definition of
Consolidated Adjusted EBITDA for all purposes of the Credit Documents, except to
the extent (and solely to the extent) actually distributed or repatriated in
cash by any such Excluded Project Subsidiary to the Borrower or any Subsidiary
Guarantor.

 

Notwithstanding anything to the contrary contained above, for purposes of
determining Consolidated Adjusted EBITDA for any Test Period which includes any
Fiscal Quarter ended on or prior to June 30, 2013, Consolidated Adjusted EBITDA
for all portions of such period occurring prior to June 30, 2013 shall be
calculated in accordance with the definition of “Test Period” contained herein.

 

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the consolidated cash interest expense of such Person and its Restricted
Subsidiaries (other than Excluded Project Subsidiaries) for such period, whether
paid or accrued (including, without limitation, the interest component of any
deferred payment obligations, the interest component of all payments associated
with Capital Lease Obligations, imputed interest with respect to Attributable
Debt, commissions, discounts and other fees and charges incurred in respect of
letter of credit or bankers’ acceptance financings, and net payments (if any)
pursuant to interest rate Hedging Obligations, but not including amortization of
original issue discount and other non-cash interest payments), net of cash
interest income.  For purposes of the foregoing, interest expense shall be
determined after giving effect to any net payments made or received by the
Borrower or any Restricted Subsidiary (other than an Excluded Project
Subsidiary) with respect to any interest rate hedging agreements.

 

14

--------------------------------------------------------------------------------


 

“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

 

(a)                                 the Net Income of any Person that is not a
Restricted Subsidiary or that is accounted for by the equity method of
accounting will be included only to the extent of the amount of dividends or
similar distributions (including pursuant to other intercompany payments but
excluding Concurrent Cash Distributions) paid in cash to the specified Person or
a Restricted Subsidiary of the Person;

 

(b)                                 for purposes of Sections 10.03(a)(C)(1) and
10.07 only, the Net Income of any Restricted Subsidiary that is not a Subsidiary
Guarantor will be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of that Net
Income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Restricted Subsidiary or its stockholders;

 

(c)                                  the cumulative effect of a change in
accounting principles will be excluded;

 

(d)                                 any net after-tax non-recurring or unusual
gains, losses (less all fees and expenses relating thereto) or other charges or
revenue or expenses (including, without limitation, relating to severance,
relocation and one-time compensation charges) shall be excluded;

 

(e)                                  any non-cash compensation expense recorded
from grants of stock appreciation or similar rights, stock options, restricted
stock or other rights to officers, directors or employees shall be excluded,
whether under FASB 123R or otherwise;

 

(f)                                   any net after-tax income (loss) from
disposed or discontinued operations and any net after-tax gains or losses on
disposal of disposed or discontinued operations shall be excluded;

 

(g)                                  any gains or losses (less all fees and
expenses relating thereto) attributable to asset dispositions shall be excluded;
and

 

(h)                                 any impairment charge or asset write-off
pursuant to Financial Accounting Statement No. 142 and No. 144 or any successor
pronouncement shall be excluded.

 

In addition, to the extent not already included in Consolidated Net Income of
the Borrower and its Restricted Subsidiaries, Consolidated Net Income shall
include (x) the amount of proceeds received from business interruption insurance
in respect of expenses, charges or losses with respect to business interruption,
(y) reimbursements of any expenses or charges that are actually received and
covered by indemnification or other reimbursement provisions, in each case to
the extent such expenses, charges or losses were deducted in the calculation of
Consolidated Net Income and (z) the purchase accounting effects of adjustments
(including the effects of such adjustments pushed down to the Borrower and its
Restricted Subsidiaries) in component amounts required or permitted by GAAP
(including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), as a result of any acquisition (including the acquisition of AER
and its subsidiaries) or other similar investment permitted under this
Agreement, or the amortization or write-off of any amounts thereof.

 

15

--------------------------------------------------------------------------------


 

“Consolidated Senior Secured Net Debt” shall mean, as of any date of
determination, (a) the aggregate amount of Indebtedness of the Borrower and its
Restricted Subsidiaries, consisting only of Indebtedness for borrowed money,
obligations in respect of Capital Lease Obligations, Attributable Debt and debt
obligations evidenced by promissory notes or similar instruments, that is
secured by a Lien on any asset or property of the Borrower or any Restricted
Subsidiary (other than Liens that are contractually subordinated to the Liens of
the Collateral Trustee in the Collateral pursuant to intercreditor and
subordination arrangements that are reasonably satisfactory to the
Administrative Agent) outstanding on such date, determined on a consolidated
basis in accordance with GAAP, minus (b) the aggregate amount of Unrestricted
cash and Cash Equivalents, together with the aggregate amount of Restricted cash
and Cash Equivalents which secures the Obligations under this Agreement and the
other Credit Documents, in an aggregate amount not to exceed $150,000,000;
provided that Consolidated Senior Secured Net Debt shall not include
Indebtedness (i) in respect of (x) any cash collateralized letter of credit, or
(y) any other letter of credit, except to the extent of an Unpaid Drawing,
(ii) of Unrestricted Subsidiaries, (iii) of Excluded Subsidiaries (but, for the
avoidance of doubt, not secured Guarantees of such Indebtedness by the Credit
Parties), (iv) of any Person other the Borrower and its Restricted Subsidiaries
and (v) in respect of Hedging Obligations; provided, further, that, solely for
purposes of determining compliance with Section 10.07, the Initial Tranche B-1
Term Loans shall be excluded from the definition of “Consolidated Senior Secured
Net Debt”.

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total consolidated assets of the Borrower and its Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP, as shown on the most
recent publicly available balance sheet of the Borrower, and after giving pro
forma effect to any acquisition or disposal of any property or assets
consummated after the date of the applicable balance sheet and on or prior to
the date of determination.

 

“Consolidated Total Net Debt” shall mean, as of any date of determination,
(a) the aggregate amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP consisting only of Indebtedness for borrowed money,
obligations in respect of Capital Lease Obligations and debt obligations
evidenced by promissory notes or similar instruments, minus (b) the aggregate
amount of Unrestricted cash and Cash Equivalents, together with the aggregate
amount of Restricted cash and Cash Equivalents which secures the Obligations
under this Agreement and the other Credit Documents, in an aggregate amount not
to exceed $150,000,000; provided that Consolidated Total Net Debt shall not
include Indebtedness (i) in respect of (x) any cash collateralized letter of
credit, or (y) any other letter of credit, except to the extent of an Unpaid
Drawing, (ii) of Unrestricted Subsidiaries, (iii) Excluded Subsidiaries (but,
for the avoidance of doubt, not guarantees of such Indebtedness by the Credit
Parties), (iv) of any Person other the Borrower and its Restricted Subsidiaries
and (v) in respect of Hedging Obligations.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of

 

16

--------------------------------------------------------------------------------


 

business or customary indemnity obligations in effect on the Closing Date or
customary and reasonable indemnity obligations entered into in connection with
any contractual arrangement, including, but not limited to, any acquisition,
capital expenditure, investment or disposition of assets permitted under this
Agreement (other than any such obligations with respect to Indebtedness).  The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

 

“Continuing Directors” shall mean, as of any date of determination, any member
of the Board of Directors of the Borrower who:  (a) was a member of such Board
of Directors on the Closing Date or (b) was nominated for election or elected to
such Board of Directors with the approval of (x) one or more Permitted Holders
or (y) a majority of the Continuing Directors who were members of such Board at
the time of such nomination or election.

 

“Contribution Indebtedness” shall mean Indebtedness of the Borrower in an
aggregate principal amount not to exceed two times the aggregate amount of cash
received by the Borrower after the Closing Date from the sale of its Equity
Interests (other than Disqualified Stock) or as a contribution to its common
equity capital (in each case, other than to or from a Subsidiary of the
Borrower); provided that such Indebtedness (a) is incurred within 180 days after
the sale of such Equity Interests or the making of such capital contribution and
(b) is designated as “Contribution Indebtedness” pursuant to an Officer’s
Certificate on the date of its incurrence.  Any sale of Equity Interests or
capital contribution that forms the basis for an incurrence of Contribution
Indebtedness will not be considered to be a sale of Qualified Equity Interests
and will be disregarded for purposes of Section 10.03.

 

“Controlled Foreign Corporation” shall mean any Foreign Subsidiary that is
treated as a corporation for U.S. federal income tax purposes and that is
described under Section 957(a) of the Code.

 

“Core Assets” shall mean all Equity Interests in, and property and assets of,
Baldwin, Dynegy Kendall Energy, LLC, Ontelaunee Power Operating Company, LLC,
Moss Landing and Independence, in each case whether now owned or hereafter
acquired; provided, however, that (a) the Equity Interests in, and property and
assets of, Independence shall only constitute Core Assets hereunder through (and
including) October 31, 2014 and (b) only the Equity Interests in Moss Landing,
and the Moss I Facility, the Moss II Facility, the Moss VI Facility and the Moss
VII Facility owned thereby and the property and assets necessary for the
maintenance and operation of such named facilities, shall constitute Core Assets
hereunder; provided, further, however, that at any time, from time to time after
the later of (i) the date on which all Tranche B-1 Term Loans have been repaid
in full or refinanced in their entirety with the proceeds of a Tranche B-1 Debt
Offering and (ii) the delivery of the consolidated financial statements of the
Borrower for the fiscal quarter ending March 31, 2014 in accordance with
Section 9.01(a), the Borrower may deliver to the Administrative Agent an
Officers’ Certificate designating certain of such Equity Interests, property
and/or assets otherwise comprising Core Assets to be excluded from the
definition and requirements thereof, if, on and as of the date of any such
designation, the Senior Secured Leverage Ratio for the most recently ended
Calculation Period on or prior to such date, determined on a Pro Forma Basis
after giving effect to each such designation, is not more than 0.75:1.00 below
the applicable Senior Secured Leverage Ratio set forth in Section 10.07 for such
Calculation Period (whether or not such date is otherwise a Compliance Date).

 

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt (including any Tranche B-1 Debt
Offering) or (d) other Indebtedness incurred pursuant to a Refinancing Amendment
(including, without limitation, Other Term Loans and Other Revolving Loans), in

 

17

--------------------------------------------------------------------------------


 

each case, issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace or refinance, in whole or part, existing Initial Tranche B-1 Term
Loans, existing Initial Tranche B-2 Term Loans, existing Incremental Tranche C-1
Term Loans, existing Revolving Loans (and swingline loans and letters of credit
and/or unused Revolving Loan Commitments), Indebtedness and/or letters of credit
incurred under Section 10.04(b)(i)(B) under one or more Credit Facilities and/or
any then existing Credit Agreement Refinancing Indebtedness (“Refinanced Debt”);
provided that Credit Agreement Refinancing Indebtedness incurred in respect of
theretofore outstanding Initial Tranche B-1 Term Loans may only be incurred in
the form of Permitted Unsecured Refinancing Debt (including any Tranche B-1 Debt
Offering); provided, further, that (i) such new Indebtedness does not mature
prior to the maturity date of, or have a shorter Weighted Average Life to
Maturity than, the Refinanced Debt (other than to the extent of nominal
amortization for periods where amortization has been eliminated or reduced as a
result of prepayments of such Refinanced Debt), (ii) such Indebtedness shall not
have a greater principal amount than the principal amount of the Refinanced Debt
plus accrued interest, fees and premiums (if any) thereon and fees and expenses
associated with the refinancing, extension, renewal or replacement, unless
otherwise permitted under Section 10.04 (other than Section 10.04(b)(iii)),
(iii) such Refinanced Debt shall be repaid, defeased or satisfied and discharged
on a dollar-for-dollar basis, and all accrued interest, fees and premiums (if
any) in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained and (iv) the aggregate
unused revolving commitments under such Credit Agreement Refinancing
Indebtedness shall not exceed the unused Revolving Loan Commitments being
replaced, extended or renewed unless otherwise permitted hereby.

 

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note (if any),
the Guarantee and Collateral Agreement and each other Security Document.

 

“Credit Event” shall mean the making of any Loan or the issuance, amendment,
extension or renewal of any Letter of Credit (including, without limitation, any
Existing Letter of Credit), other than any amendment, extension or renewal that
does not increase the maximum Stated Amount of such Letter of Credit.

 

“Credit Facilities” shall mean (i) one or more debt or credit facilities
(including, without limitation, the credit facilities provided under this
Agreement), letter of credit facilities or commercial paper facilities, in each
case with banks or other institutional lenders providing for revolving credit
loans, term loans, credit-linked deposits (or similar deposits) receivables
financing (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from such lenders against such
receivables) or letters of credit and (ii) debt securities sold to institutional
investors, in each case of (i) and (ii), as amended, restated, modified,
renewed, refunded, replaced or refinanced (including by means of sales of debt
securities to institutional investors) in whole or in part from time to time.

 

“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.

 

“Credit Suisse” shall have the meaning provided in the preamble hereto.

 

“Cure Quarter” shall have the meaning assigned to such term in Section 11.10.

 

“Cure Right” shall have the meaning assigned to such term in Section 11.10.

 

“Cure Termination Date” shall have the meaning assigned to such term in
Section 11.10.

 

“Declined Proceeds” shall have the meaning provided in Section 5.02(k).

 

18

--------------------------------------------------------------------------------


 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would (without cure or waiver hereunder) constitute an Event of
Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Designated Noncash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or any person who is an Affiliate of the
Borrower as a result of the Borrower’s ownership of Equity Interests in such
Person in connection with an Asset Sale that is so designated as Designated
Noncash Consideration pursuant to an Officer’s Certificate, setting forth the
basis of such valuation, executed by a senior financial officer of the Borrower,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.

 

“Disqualified Institutions” shall mean those Persons that are competitors of the
Borrower and its Subsidiaries (or reasonably known Affiliates of any such
competitors) that are specified from time to time by the Borrower in writing to
the Administrative Agent.

 

“Disqualified Stock” shall mean any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder of the Capital Stock, in whole or in part, on or prior to the date that
is 91 days after the Latest Maturity Date.  Notwithstanding the preceding
sentence, any Capital Stock that would constitute Disqualified Stock solely
because the holders of the Capital Stock have the right to require the Borrower
to repurchase such Capital Stock upon the occurrence of a change of control or
an asset sale will not constitute Disqualified Stock if the terms of such
Capital Stock provide that the Borrower may not repurchase or redeem any such
Capital Stock pursuant to such provisions unless such repurchase or redemption
complies with Section 10.03.  The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Borrower and its Restricted Subsidiaries may become obligated to
pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends.

 

“DNE” shall mean Dynegy Northeast Generation, Inc., a Delaware corporation.

 

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

 

“Domestic Subsidiary” shall mean any Restricted Subsidiary of the Borrower that
was incorporated or organized in the United States or any state thereof or the
District of Columbia.

 

“Drawing” shall have the meaning provided in Section 3.05(b).

 

“Dynegy Inc. CS Letter of Credit Agreement” shall have the meaning provided in
the preamble hereto.

 

“Effective Date” shall have the meaning provided in Section 13.19.

 

“Effective Yield” shall mean, as to any Initial Tranche B-1 Term Loans, Initial
Tranche B-2 Term Loans or Incremental Term Loans of any tranche, the effective
yield on such loans as reasonably determined by the Administrative Agent
(consistent with generally accepted financial practices), taking into account
the applicable interest rate margins (but not any fluctuations in the LIBO
Rate), any interest

 

19

--------------------------------------------------------------------------------


 

rate floors by equating the excess amount of any such floor to interest margin,
and all fees, including recurring, up-front or similar fees or original issue
discount (amortized over the shorter of (x) the life of such loans and (y) the
four years following the date of incurrence thereof) payable generally to
Lenders making such loans, but excluding (i) any arrangement, structuring or
other fees payable in connection therewith that are not generally shared with
the Lenders thereunder and (ii) any customary consent fees paid generally to
consenting Lenders.

 

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
commercial loans in the ordinary course of business or any other “accredited
investor” (as defined in Regulation D of the Securities Act) (other than a
natural person) but in any event excluding (i) except to the extent provided in
Section 2.18 and 13.04, the Borrower and its respective Subsidiaries, and
(ii) Disqualified Institutions.

 

“End Date” shall have the meaning provided in the definition of “Applicable
Margin.”

 

“Environmental CapEx Debt” shall mean Indebtedness of the Borrower or its
Restricted Subsidiaries incurred for the purpose of financing Environmental
Capital Expenditures.

 

“Environmental Capital Expenditures” shall mean capital expenditures deemed
necessary by the Borrower or its Restricted Subsidiaries to comply with
Environmental Laws.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or adjudicatory
proceedings relating in any way to any noncompliance with, or liability arising
under, Environmental Law or any permit issued, or any approval given, under any
such Environmental Law (hereafter, “Claims”), including, without limitation,
(a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief arising out of or relating to an alleged
injury or threat of injury to occupational health or safety or the environment,
in both cases, due to the presence of Hazardous Materials.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the environment,
human health or safety (as such relates to exposure to Hazardous Materials) or
Hazardous Materials.

 

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

 

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with the Borrower or any of its
Subsidiaries under Section 414(b) or (c) of the Code or Section 4001 of ERISA,
or for purposes of Section 412 of the Code, under Section 414(m) or (o) of the
Code.

 

20

--------------------------------------------------------------------------------


 

“ERISA Event” shall mean any one or more of the following:

 

(a)                                 any Reportable Event;

 

(b)                                 the filing of a notice of intent to
terminate any Plan, if such termination would require material additional
contributions in order to be considered a standard termination within the
meaning of Section 4041(b) of ERISA, the filing under Section 4041(c) of ERISA
of a notice of intent to terminate any Plan or the termination of any Plan under
Section 4041(c) of ERISA;

 

(c)                                  the institution of proceedings, or the
occurrence of an event or condition which would reasonably be expected to
constitute grounds for the institution of proceedings by the PBGC under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan;

 

(d)                                 the failure to make a required contribution
to any Plan that would reasonably be expected to result in the imposition of a
lien or other encumbrance or the provision of security under Section 430 of the
Code or Section 303 or 4068 of ERISA, or the arising of such a lien or
encumbrance; the failure to satisfy the minimum funding standard under
Section 412 of the Code or Section 302 of ERISA, whether or not waived; or the
filing of any request for or receipt of a minimum funding waiver or an extension
of any amortization period under Section 412 of the Code with respect to any
Plan, or that such filing may be made;

 

(e)                                  the failure to make any required
contribution to a Multiemployer Plan; the complete or partial withdrawal of the
Borrower or any of its Subsidiaries or any ERISA Affiliate from a Multiemployer
Plan; or the reorganization or insolvency under Title IV of ERISA of any
Multiemployer Plan;

 

(f)                                   the Borrower or any of its Subsidiaries or
any ERISA Affiliate ceases operations at a facility so as to become subject to
the provisions of Section 4062(e) of ERISA or withdraw as a substantial employer
so as to become subject to the provisions of Section 4063(a) of ERISA or ceases
making contributions to any Plan subject to Section 4064(a) of ERISA;

 

(g)                                  the Borrower or any of its Subsidiaries of
any ERISA Affiliates incurs liability under Section 4069 or 4212(c) of ERISA;

 

(h)                                 the Borrower or any of its Subsidiaries have
incurred with respect to a Plan or any Multiemployer Plan a material tax under
Chapter 43 of the Code or a material civil penalty under Section 409, 502(i) or
502(l) of ERISA.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Excluded Assets” shall have the meaning provided in the Guarantee and
Collateral Agreement.

 

“Excluded Equity Interests” shall have the meaning provided in the Guarantee and
Collateral Agreement.

 

“Excluded Foreign Subsidiary” shall mean, at any time, any Foreign Subsidiary
that is a Restricted Subsidiary that is (or is treated as) for United States
federal income tax purposes either (a) a

 

21

--------------------------------------------------------------------------------


 

corporation or (b) a pass-through entity owned directly or indirectly by another
Foreign Subsidiary that is (or is treated as) a corporation.  There are no
Excluded Foreign Subsidiaries on the Closing Date.

 

“Excluded Hedging Obligation” shall mean, with respect to any Subsidiary
Guarantor, any Hedging Obligation if, and to the extent that, all or a portion
of the guarantee of such Subsidiary Guarantor of, or the grant by such
Subsidiary Guarantor of a security interest to secure, such Hedging Obligation
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Subsidiary Guarantor or
the grant of such security interest becomes effective with respect to such
Hedging Obligation.  If a Hedging Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Hedging Obligation that is attributable to swaps for which such guarantee
or security interest is or becomes illegal.

 

“Excluded Information” shall have the meaning provided in Section 2.18(d).

 

“Excluded Proceeds” shall mean any Net Sale Proceeds of an Asset Sale in an
amount of up to $15,000,000 per year, if and to the extent such Net Proceeds are
designated by an Authorized Officer of the Borrower as Excluded Proceeds.

 

“Excluded Project Subsidiary” shall mean, at any time, any Restricted Subsidiary
that:

 

(a)                                 is an obligor (or, in the case of a
Restricted Subsidiary of an Excluded Project Subsidiary that is such an obligor
and is in a business that is related to the business of such Excluded Project
Subsidiary that is such an obligor, is otherwise bound, or its property is
subject to one or more covenants and other terms of any Non-Recourse Debt
outstanding at such time, regardless of whether such Restricted Subsidiary is a
party to the agreement evidencing the Non-Recourse Debt (unless otherwise
expressly elected by the Borrower in its sole discretion with respect to any
such Subsidiaries)) with respect to any Non-Recourse Debt outstanding at such
time, in each case if and for so long as the grant of a security interest in the
property or assets of such Subsidiary, or the guarantee by such Subsidiary of
the Obligations, or the pledge of the Equity Interests of such Subsidiary, in
each case in favor of the Collateral Trustee, for the benefit of the Secured
Parties, shall constitute or result in a breach, termination or default under
the agreement or instrument governing the applicable Non-Recourse Debt; provided
that such Subsidiary shall be an Excluded Project Subsidiary only to the extent
that and for so long as the requirements and consequences above shall exist; or

 

(b)                                 is not an obligor with respect to any such
Non-Recourse Debt as described in clause (a), but is designated by the Borrower
as an Excluded Project Subsidiary under and in accordance with this Agreement;
and

 

provided that (i) none of the Subsidiaries constituting or owning Core Assets
may at any time be an Excluded Project Subsidiary and (ii) the aggregate Fair
Market Value of all outstanding Investments owned by the Borrower and its
Restricted Subsidiaries in the Subsidiary designated as an Excluded Project
Subsidiary will be deemed to be an Investment made as of the time of the
designation and will reduce the amount available for Investments under the
provisions of Section 10.05, as determined by the Borrower. There are no
Excluded Project Subsidiaries on the Closing Date.  Notwithstanding anything
herein to the contrary, following the consummation of the acquisition of AER,
neither AER nor any of its Subsidiaries may be deemed an “Excluded Project
Subsidiary” hereunder.

 

22

--------------------------------------------------------------------------------


 

“Excluded Subsidiary” shall mean:

 

(a)                                 (i) any Domestic Subsidiary of a Controlled
Foreign Corporation or (ii) any Domestic Subsidiary (x) substantially all of the
assets of which consist of the Equity Interests of one or more Controlled
Foreign Corporations or (y) that is treated as a disregarded entity for United
States federal income tax purposes substantially all of the assets of which are
Equity Interests of one or more Controlled Foreign Corporations (treating, for
this purpose, any disregarded entity described in this clause (ii)(y) as a
Controlled Foreign Corporation) and, if applicable, Indebtedness of such
Controlled Foreign Corporation,

 

(b)                                 Unrestricted Subsidiaries,

 

(c)                                  any captive insurance Subsidiary,

 

(d)                                 not-for-profit Subsidiaries,

 

(e)                                  any special purpose vehicle,

 

(f)                                   any Immaterial Subsidiary,

 

(g)                                  any Subsidiary, to the extent a guarantee
of which is prohibited or restricted by contracts existing on the Closing Date
(or if acquired after the Closing Date, on the date of such acquisition)
(provided that such contracts were not entered into in contemplation hereof) or
applicable law (including any requirement to obtain governmental (including
regulatory) authority or third party consent, approval, license or
authorization) or would result in materially adverse tax consequences as
reasonably determined by Borrower,

 

(h)                                 any Controlled Foreign Corporation,

 

(i)                                     any Subsidiary that is not directly or
indirectly a Wholly-Owned Subsidiary of the Borrower,

 

(j)                                    any Excluded Project Subsidiary, and

 

(k)                                 any Subsidiary for which the Administrative
Agent and Borrower determine the cost and/or burden of obtaining the guaranty
outweigh the benefit to the Lenders.

 

“Excluded Taxes” shall mean with respect to any Lender or Agent (a) Taxes
imposed on or measured by its overall net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed on it, by a
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender or Agent, in which its applicable lending office is located
or (ii) that are Other Connection Taxes, (b) Taxes attributable to such Lender
or Agent’s failure to comply with Section 5.04(f), (c) any U.S. federal
withholding Taxes that are imposed by reason of FATCA, and (d) any U.S. federal
withholding Tax that is imposed on amounts payable to a Lender or Agent at the
time such Lender or Agent becomes a party to this Agreement (or designates a new
lending office), except to the extent that (i) such Lender or Agent (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Credit Parties
with respect to such withholding tax pursuant to Section 5.04(a) or (ii) such
withholding Taxes are a result of a Change in Law after such Lender or Agent
became a party to this Agreement (or changed its lending office).

 

23

--------------------------------------------------------------------------------

 


 

“Existing Indebtedness” shall mean Indebtedness of the Borrower and its
Subsidiaries in existence on the Closing Date after giving effect to the
refinancing (other than the Indebtedness under this Agreement) and listed on
Schedule 10.04, until such amounts are repaid.

 

“Existing Letters of Credit” shall have the meaning provided in Section 3.09.

 

“Extended Initial Letter of Credit Commitment” shall mean the Initial Letter of
Credit Commitment of each Issuing Lender that is extended on the Fourth
Amendment Effective Date pursuant to the terms of the Fourth Amendment (as the
same may be reduced pursuant to Section 3.02(b) hereof).

 

“Extended Initial Revolving Loan Commitment” shall mean, for each Lender party
to Fourth Amendment, the amount set forth opposite such Lender’s name on
Schedule 1.01(b) directly below the column entitled “Extended Initial Revolving
Loan Commitment,” as the same may from time to time be (x) reduced or terminated
pursuant hereto, (y) increased (but only with the consent of the respective
Lender) in accordance with the terms hereof or (z) adjusted as a result of
assignments to or from such Lender pursuant hereto.

 

“Extended Initial Revolving Loan Maturity Date” shall mean April 23, 2021.

 

“Extended Initial Revolving Loans” shall mean all Revolving Loans made from time
to time pursuant to the Extended Initial Revolving Loan Commitments.

 

“Extended Revolving Loan Commitment” shall have the meaning provided in
Section 2.16(a).

 

“Extended Revolving Loans” shall mean Revolving Loans incurred in respect of
Extended Revolving Loan Commitments.

 

“Extended Term Loans” shall have the meaning provided in Section 2.16(a).

 

“Extending Revolving Credit Lender” shall have the meaning provided in
Section 2.16(a).

 

“Extending Term Lender” shall have the meaning provided in Section 2.16(a).

 

“Extension” shall have the meaning provided in Section 2.16(a).

 

“Extension Offer” shall have the meaning provided in Section 2.16(a).

 

“Facing Fee” shall have the meaning provided in Section 4.01(c).

 

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by an Authorized Officer of
the Borrower.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or,

 

24

--------------------------------------------------------------------------------


 

if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent (rounded
upward, if necessary, to a whole multiple of 1/100 of 1.00%).

 

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

 

“Financial Covenant Event of Default” shall have the meaning provided in
Section 11.03.

 

“Fifth Amendment” shall mean that certain Fifth Amendment to Credit Agreement,
dated as of February 7, 2017, among the Borrower, the Guarantors party thereto,
the financial institutions party thereto as Lenders, and the Administrative
Agent.

 

“Fifth Amendment Effective Date” shall mean the “Fifth Amendment Effective Date”
under and as defined in the Fifth Amendment.

 

“First Amendment” shall mean that certain First Amendment to Credit Agreement,
dated as of April 1, 2015, among the Borrower, the Guarantors party thereto, the
financial institutions party thereto as Additional Lenders and Lenders, and the
Administrative Agent.

 

“First Amendment Effective Date” shall mean the first date that all of the
conditions precedent in Section 4 of the First Amendment are satisfied or waived
in accordance with Section 4 of the First Amendment, which date is April 1,
2015.

 

“First Amendment Letter of Credit Commitment” shall mean the increase or new
Letter of Credit Commitment of each Issuing Lender extended to the Borrower on
the First Amendment Effective Date in connection with the effectiveness of the
First Amendment (as the same may be reduced pursuant to Section 3.02(b) hereof).

 

“Fiscal Quarter” shall mean, for any Fiscal Year, (i) the fiscal period
commencing on January 1 of such Fiscal Year and ending on March 31 of such
Fiscal Year, (ii) the fiscal period commencing on April 1 of such Fiscal Year
and ending on June 30 of such Fiscal Year, (iii) the fiscal period commencing on
July 1 of such Fiscal Year and ending on September 30 of such Fiscal Year and
(iv) the fiscal period commencing on October 1 of such Fiscal Year and ending on
December 31 of such Fiscal Year.

 

“Fiscal Year” shall mean the fiscal year of the Borrower and its Restricted
Subsidiaries ending on December 31 of each calendar year.

 

“Fixed Charge Coverage Ratio” shall mean with respect to any specified Person
for any period, the ratio of the Consolidated Adjusted EBITDA of such Person for
such period to the Fixed Charges of such Person for such period.  In the event
that the specified Person or any of its Restricted Subsidiaries incurs, assumes,
guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
Indebtedness (other than ordinary working capital borrowings) or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (for purposes of this definition, the “Calculation
Date”), then the Fixed Charge Coverage Ratio will be calculated giving pro forma
effect to such incurrence, assumption, guarantee, repayment, repurchase,
redemption, defeasance or other discharge of Indebtedness, or such issuance,

 

25

--------------------------------------------------------------------------------


 

repurchase or redemption of preferred stock, and the use of the proceeds
therefrom, as if the same had occurred at the beginning of the applicable
four-quarter reference period.

 

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

 

(a)                                 Investments and acquisitions that have been
made by the specified Person or any of its Restricted Subsidiaries, including
through mergers or consolidations, or any Person or any of its Restricted
Subsidiaries acquired by the specified Person or any of its Restricted
Subsidiaries, and including any related financing transactions and including
increases in ownership of Restricted Subsidiaries, during the four-quarter
reference period or subsequent to such reference period and on or prior to the
Calculation Date will be given pro forma effect (including all pro forma cost
savings calculated in accordance with Section 1.06(iv)) as if they had occurred
on the first day of the four-quarter reference period and Consolidated Adjusted
EBITDA for such reference period will be calculated on the same pro forma basis;

 

(b)                                 the Consolidated Adjusted EBITDA
attributable to discontinued operations, as determined in accordance with GAAP,
and operations or businesses (and ownership interests therein) disposed of prior
to the Calculation Date, will be excluded;

 

(c)                                  the Fixed Charges attributable to
discontinued operations, as determined in accordance with GAAP, and operations
or businesses (and ownership interests therein) disposed of prior to the
Calculation Date, will be excluded, but only to the extent that the obligations
giving rise to such Fixed Charges will not be obligations of the specified
Person or any of its Restricted Subsidiaries following the Calculation Date;

 

(d)                                 any Person that is a Restricted Subsidiary
on the Calculation Date will be deemed to have been a Restricted Subsidiary at
all times during such four-quarter period;

 

(e)  any Person that is not a Restricted Subsidiary on the Calculation Date will
be deemed not to have been a Restricted Subsidiary at any time during such
four-quarter period; and

 

(f)  if any Indebtedness that is being incurred on the Calculation Date bears a
floating rate of interest, the interest expense on such Indebtedness will be
calculated as if the rate in effect on the Calculation Date had been the
applicable rate for the entire period (taking into account any Hedging
Obligation applicable to such Indebtedness).

 

If since the beginning of such period any Person (that subsequently became a
Restricted Subsidiary or was merged with or into the Borrower or any Restricted
Subsidiary since the beginning of such period) shall have made any Investment,
acquisition, disposition, merger, consolidation or disposed operation that would
have required adjustment pursuant to this definition, then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect thereto (including
any pro forma cost savings calculated in accordance with Section 1.06(iv)) for
such period as if such Investment, acquisition or disposition, or classification
of such operation as discontinued had occurred at the beginning of the
applicable four-quarter period.

 

“Fixed Charges” shall mean, with respect to any specified Person for any period,
the sum, without duplication, of:

 

(a)                                 the Consolidated Interest Expense of such
Person and its Restricted Subsidiaries (other than interest expense of any
Person the Consolidated Adjusted EBITDA of which is excluded from the
Consolidated Adjusted EBITDA of such Person) for such period, whether paid or
accrued, including, without limitation, amortization of debt issuance costs and
original issue discount, non-cash interest

 

26

--------------------------------------------------------------------------------


 

payments, the interest component of any deferred payment obligations, the
interest component of all payments associated with Capital Lease Obligations,
imputed interest with respect to Attributable Debt, and net of the effect of all
payments made or received pursuant to Hedging Obligations in respect of interest
rates; plus

 

(b)                                 the consolidated interest of such Person and
its Restricted Subsidiaries that was capitalized during such period; plus

 

(c)                                  any interest accruing on Indebtedness of
another Person that is guaranteed by such Person or one of its Restricted
Subsidiaries or secured by a Lien on assets of such Person or one of its
Restricted Subsidiaries, whether or not such guarantee or Lien is called upon;
plus

 

(d)                                 the product of (i) all dividends, whether
paid or accrued and whether or not in cash, on any series of Disqualified Stock
of such Person or any of its Restricted Subsidiaries, other than dividends on
Equity Interests payable in Equity Interests of the Borrower (other than
Disqualified Stock) or to the Borrower or a Restricted Subsidiary of the
Borrower, times (ii) a fraction, the numerator of which is one and the
denominator of which is one minus the then current combined federal, state and
local statutory tax rate of such Person, expressed as a decimal, in each case,
on a consolidated basis and in accordance with GAAP; minus

 

(e)                                  interest income for such period.

 

“Foreign Agent” shall mean an Agent that is not a U.S. Person.

 

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” of any Person shall mean any Restricted Subsidiary of such
Person that is not a Domestic Subsidiary.

 

“Fourth Amendment” shall mean that certain Fourth Amendment to Credit Agreement,
dated as of January 10, 2017, among the Borrower, the Guarantors party thereto,
the financial institutions party thereto as Extending RL Lenders, Upsizing
Extending RL Lenders, “Incremental RL Lenders” and/or “Issuing Lenders”, and the
Administrative Agent.

 

“Fourth Amendment Effective Date” shall mean the first date that all of the
conditions precedent in Section 4 of the Fourth Amendment are satisfied or
waived in accordance with Section 4 of the Fourth Amendment.

 

“Fund” shall mean any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time; provided, however, that if
any operating lease would be recharacterized as a capital lease due to changes
in the accounting treatment of such operating leases under GAAP since the
Closing Date, then solely with respect to the accounting treatment of any such
lease, GAAP shall be interpreted as it was in effect on the Closing Date.

 

27

--------------------------------------------------------------------------------


 

“GasCo” shall have the meaning provided in the preamble hereto.

 

“GasCo CS Letter of Credit Agreement” shall have the meaning provided in the
preamble hereto.

 

“GasCo Revolving Credit Agreement” shall have the meaning provided in the
preamble hereto.

 

“GasCo Term Loan Agreement” shall have the meaning provided in the preamble
hereto.

 

“Governmental Authority” shall mean any nation or government, or any state,
province, territory or other political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, or any governmental or non-governmental authority regulating the
generation and/or transmission of energy, including Electric Reliability Council
of Texas.

 

“Granting Lender” shall have the meaning provided in Section 13.04(g).

 

“Guarantee and Collateral Agreement” shall have the meaning provided in
Section 6.07(a).

 

“Guarantee and Collateral Agreement Collateral” shall mean all “Collateral” as
defined in the Guarantee and Collateral Agreement, but excluding any Excluded
Assets.

 

“Havana” shall mean the 441MW coal fired power generation facility owned by a
Subsidiary of the Borrower located in Havana, Illinois.

 

“Havana 1-5 Units” shall mean the decommissioned units 1 through 5 located at
the power generation facility owned by a Subsidiary of the Borrower and located
in Mason County, Illinois.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances,” “hazardous waste,” “hazardous materials,” “extremely hazardous
waste,” “restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants” or words of similar import, under any applicable
Environmental Law; and (c) any other chemical, material or substance, which is
prohibited, limited or regulated by any Environmental Law.

 

“Hedging Obligations” shall mean, with respect to any specified Person, the
obligations of such Person under:

 

(a)                                 currency exchange, interest rate or
commodity swap agreements, currency exchange, interest rate or commodity cap
agreements and currency exchange, interest rate or commodity collar agreements;
or

 

(b)                                 (i) agreements or arrangements designed to
protect such Person against fluctuations in currency exchange, interest rates,
commodity prices or commodity transportation or transmission pricing or
availability; (ii) any netting arrangements, power purchase and sale agreements,
fuel purchase and sale agreements, swaps, options and other agreements, in each
case, that fluctuate in value with fluctuations in energy, power or gas prices;
and (iii) agreements or arrangements for commercial

 

28

--------------------------------------------------------------------------------


 

or trading activities with respect to the purchase, transmission, distribution,
sale, lease or hedge of any energy related commodity or service.

 

“Hennepin” shall mean the 293MW coal fired power generation facility owned by a
Subsidiary of the Borrower located in Hennepin, Illinois.

 

“Highest Adjustable Applicable Margins” shall have the meaning provided in the
definition of “Applicable Margin.”

 

“Holdings CS Letter of Credit Agreement” shall have the meaning provided in the
preamble hereto.

 

“Immaterial Subsidiary” shall mean, at any time, any Restricted Subsidiary of
the Borrower that is designated by the Borrower as an “Immaterial Subsidiary” if
and for so long as such Restricted Subsidiary, together with all other
Immaterial Subsidiaries, has (i) total assets at such time not exceeding 5% of
the Borrower’s Consolidated Total Assets as of the last day of the most recently
completed Test Period and (ii) total revenues and operating income for the most
recently completed Test Period not exceeding 5% of the Borrower’s consolidated
revenues and operating income for such Test Period, respectively; provided that
such Restricted Subsidiary shall be an Immaterial Subsidiary only to the extent
that and for so long as all of the above requirements are satisfied.

 

“Incremental Amendment” shall have the meaning provided in Section 2.15(d).

 

“Incremental Facility” shall mean (i) each Incremental Term Loan, (ii) each
Revolving Commitment Increase and (iii) each Incremental Revolving Commitment.

 

“Incremental Facility Closing Date” shall have the meaning provided in
Section 2.15(e).

 

“Incremental Revolver” shall have the meaning provided in Section 2.15(a).

 

“Incremental Revolving Commitment” shall have the meaning provided in
Section 2.15(a).

 

“Incremental Revolving Loans” shall have the meaning provided in
Section 2.15(a).

 

“Incremental Term Loans” shall have the meaning provided in Section 2.15(a).

 

“Incremental Tranche A Revolving Loan Commitment” shall mean, for each Lender
party to this Agreement on the Closing Date, the amount set forth opposite such
Lender’s name on Schedule 1.01(b) directly below the column entitled
“Incremental Tranche A Revolving Loan Commitment,” as the same may from time to
time be (x) reduced or terminated pursuant hereto, (y) increased (but only with
the consent of the respective Lender) in accordance with the terms hereof or
(z) adjusted as a result of assignments to or from such Lender pursuant hereto.

 

“Incremental Tranche A Revolving Loan Maturity Date” shall mean April 1, 2020.

 

“Incremental Tranche A Revolving Loans” shall mean all Revolving Loans made from
time to time pursuant to the Incremental Tranche A Revolving Loan Commitments.

 

“Incremental Tranche B Revolving Loan Commitment” shall mean, for each Lender
party to this Agreement on the Closing Date, the amount set forth opposite such
Lender’s name on Schedule 1.01(b) directly below the column entitled
“Incremental Tranche B Revolving Loan Commitment,” as the

 

29

--------------------------------------------------------------------------------


 

same may from time to time be (x) reduced or terminated pursuant hereto,
(y) increased (but only with the consent of the respective Lender) in accordance
with the terms hereof or (z) adjusted as a result of assignments to or from such
Lender pursuant hereto.

 

“Incremental Tranche B Revolving Loan Maturity Date” shall mean April 2, 2020.

 

“Incremental Tranche B Revolving Loans” shall mean all Revolving Loans made from
time to time pursuant to the Incremental Tranche B Revolving Loan Commitments.

 

“Incremental Tranche C Term Loan Commitment” shall mean, for each Lender party
to this Agreement on the Third Amendment Effective Date, the amount set forth
opposite such Lender’s name on Schedule 1.01(b) directly below the column
entitled “Incremental Tranche C Term Loan Commitment,” as the same may from time
to time be (x) reduced or terminated pursuant hereto, (y) increased (but only
with the consent of the respective Lender) in accordance with the terms hereof
or (z) adjusted as a result of assignments to or from such Lender pursuant
hereto.

 

“Incremental Tranche C Term Loan Maturity Date” shall mean the date that is
seven years after the Third Amendment Effective Date.

 

“Incremental Tranche C Term Loans” shall have the meaning provided in
Section 2.01(b)(y).

 

“Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables,
except as provided in clause (e) below), whether or not contingent:

 

(a)                                 in respect of borrowed money;

 

(b)                                 evidenced by bonds, notes, debentures or
similar instruments or letters of credit (or reimbursement agreements in respect
thereof);

 

(c)                                  in respect of banker’s acceptances;

 

(d)                                 representing Capital Lease Obligations or
Attributable Debt in respect of sale and leaseback transactions;

 

(e)                                  representing the balance deferred and
unpaid of the purchase price of any property (including trade payables) or
services due more than six months after such property is acquired or such
services are completed; or

 

(f)                                   representing the net amount owing under
any Hedging Obligations,

 

if and to the extent any of the preceding items (other than letters of credit,
Attributable Debt and Hedging Obligations) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP.  In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
guarantee by the specified Person of any Indebtedness of any other Person;
provided, that the amount of such Indebtedness shall be deemed not to exceed the
lesser of the amount secured by such Lien and the value of the Person’s property
securing such Lien.

 

30

--------------------------------------------------------------------------------


 

“Indebtedness to be Refinanced” shall mean the existing Indebtedness of the
Borrower and its respective Subsidiaries outstanding on the Closing Date
pursuant to the GasCo Term Loan Agreement, the GasCo Revolving Credit Agreement,
the CoalCo Term Loan Agreement, the GasCo CS Letter of Credit Agreement, the
CoalCo CS Letter of Credit Agreement, the Holdings CS Letter of Credit Agreement
and the Dynegy Inc. CS Letter of Credit Agreement, but exclusive of any letters
of credit thereunder that become Existing Letters of Credit pursuant hereto.

 

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Independence” shall mean Sithe/Independence Power Partners, L.P., a Delaware
limited partnership.

 

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in a Permitted Business of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.

 

“Individual RL Exposure” of any RL Lender shall mean, at any time, the sum of
(x) the aggregate principal amount of all Revolving Loans made by such RL Lender
and then outstanding, (y) such RL Lender’s RL Percentage in each then
outstanding Letter of Credit multiplied by the sum of the Stated Amount of the
respective Letter of Credit and any Unpaid Drawings relating thereto and
(z) such RL Lender’s RL Percentage multiplied by the aggregate principal amount
of then outstanding Swingline Loans.

 

“Initial Letter of Credit Commitment” shall mean the Letter of Credit Commitment
of each Issuing Lender as in effect on the First Amendment Effective Date
immediately prior to the effectiveness of the First Amendment (as the same may
be reduced pursuant to Section 3.02(b) hereof).

 

“Initial Revolving Loan Commitment” shall mean, for each Lender party to this
Agreement on the Closing Date, the amount set forth opposite such Lender’s name
on Schedule 1.01(b) directly below the column entitled “Initial Revolving Loan
Commitment,” as the same may from time to time be (x) reduced or terminated
pursuant hereto, (y) increased (but only with the consent of the respective
Lender) in accordance with the terms hereof or (z) adjusted as a result of
assignments to or from such Lender pursuant hereto.

 

“Initial Revolving Loan Maturity Date” shall mean April 23, 2018.

 

“Initial Revolving Loans” shall mean all Revolving Loans made from time to time
pursuant to the Initial Revolving Loan Commitments.

 

“Initial Term Loans” shall have the meaning provided in Section 2.01(b).

 

“Initial Tranche B-1 Term Loan Commitment” shall mean, for each Lender party to
this Agreement on the Closing Date, the amount set forth opposite such Lender’s
name on Schedule 1.01(b) directly below the column entitled “Initial Tranche B-1
Term Loan Commitment,” as the same may from time to time be (x) reduced or
terminated pursuant to the terms herein or (y) adjusted as a result of
assignments to or from such Lender pursuant hereto.

 

31

--------------------------------------------------------------------------------


 

“Initial Tranche B-1 Term Loan Maturity Date” shall mean April 23, 2020.

 

“Initial Tranche B-1 Term Loans” shall have the meaning provided in
Section 2.01(a).

 

“Initial Tranche B-2 Term Loan Commitment” shall mean, for each Lender party to
this Agreement on the Closing Date, the amount set forth opposite such Lender’s
name on Schedule 1.01(b) directly below the column entitled “Initial Tranche B-2
Term Loan Commitment,” as the same may from time to time be (x) reduced or
terminated pursuant to the terms herein or (y) adjusted as a result of
assignments to or from such Lender pursuant hereto.

 

“Initial Tranche B-2 Term Loan Maturity Date” shall mean April 23, 2020.

 

“Initial Tranche B-2 Term Loans” shall have the meaning provided in
Section 2.01(b).

 

“Intercreditor Agreement” shall mean the Collateral Trust and Intercreditor
Agreement, substantially in the form of Exhibit I, among the Borrower, the
Subsidiary Guarantors, the Collateral Trustee, for the benefit of the Secured
Parties, and each other Person from time to time party thereto, including one or
more Secured Debt Representatives (as defined in the Intercreditor Agreement).

 

“Interest Determination Date” shall mean, with respect to any LIBOR Loan, the
second Business Day prior to the commencement of any Interest Period relating to
such LIBOR Loan.

 

“Interest Period” shall have the meaning provided in Section 2.09.

 

“Interest Rate/Currency Hedging Agreement” shall mean any agreement of the type
described in clauses (a), (b) or (c) of the definition of “Interest
Rate/Currency Hedging Obligations”.

 

“Interest Rate/Currency Hedging Obligations” shall mean, with respect to any
specified Person, the obligations of such Person under (a) interest rate swap
agreements (whether from fixed to floating or from floating to fixed), interest
rate cap agreements and interest rate collar agreements, (b) other agreements or
arrangements designed to manage interest rates or interest rate risk and
(c) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates, in each case under clauses (a), (b) and
(c), entered into by such Person in the ordinary course of business and not for
speculative purposes.

 

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the forms of loans (including
guarantees or other obligations), advances or capital contributions (excluding
commission, travel and similar advances to officers and employees), purchases or
other acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.  Except as
otherwise provided in this Agreement, the amount of an Investment will be
determined at the time the Investment is made and without giving effect to
subsequent changes in value.

 

Notwithstanding anything to the contrary herein, in the case of any Investment
made by the Borrower or a Restricted Subsidiary of the Borrower in a Person
substantially concurrently with a cash distribution by such Person to the
Borrower or a Subsidiary Guarantor (a “Concurrent Cash Distribution”), then:
(a)  the Concurrent Cash Distribution shall be deemed to be Net Sale Proceeds
received in connection with an Asset Sale and applied as set forth in
Section 5.02(f); and (c)  the amount of such Investment shall be deemed to be
the Fair Market Value of the Investment, less the amount of the Concurrent Cash
Distribution.

 

32

--------------------------------------------------------------------------------


 

“IRS” shall mean the U.S. Internal Revenue Service.

 

“Issuing Lender” shall mean each of Barclays PLC, Credit Suisse, Morgan Stanley
Bank, N.A., Royal Bank of Canada and UBS AG Stamford Branch (except as otherwise
provided in Section 12.09) and any other Lender reasonably acceptable to the
Administrative Agent and the Borrower which agrees to issue Letters of Credit
hereunder; provided, however, that, unless otherwise agreed by such Person,
Morgan Stanley Bank, N.A., Barclays PLC, Credit Suisse, and/or their respective
Affiliates shall only be Issuing Lenders hereunder with respect to standby
Letters of Credit.  Any Issuing Lender may, in its discretion, arrange for one
or more Letters of Credit to be issued by one or more Affiliates of such Issuing
Lender (and such Affiliate shall be deemed to be an “Issuing Lender” for all
purposes of the Credit Documents).  The commitment of each Issuing Lender with
respect to Letters of Credit shall be the amount set forth opposite such Issuing
Lender’s name on Schedule 1.01(b) under the caption “Letter of Credit
Commitment” (as may be adjusted by the Borrower and each applicable Issuing
Lender from time to time, each a “Letter of Credit Commitment” or, if an Issuing
Lender has entered into an Assignment and Assumption Agreement with respect to
such Letter of Credit Commitment, set forth for such Issuing Lender in the
Register maintained by the Administrative Agent pursuant to Section 13.12 as the
Issuing Lender’s “Letter of Credit Commitment”); provided that any RL Lender
may, from time to time, become an Issuing Lender under this Agreement with the
protections and rights afforded to Issuing Lenders hereunder by executing a
joinder, in form and substance reasonably satisfactory to (and acknowledged and
accepted by) the Administrative Agent and the Borrower, indicating such RL
Lender’s Letter of Credit Commitment (which commitment may exceed such RL
Lender’s Revolving Loan Commitment) and upon the execution and delivery of any
such joinder, such RL Lender shall be an Issuing Lender for all purposes hereof.

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Initial
Tranche B-1 Term Loans, Initial Tranche B-2 Term Loans, Incremental Tranche C-1
Term Loans, Initial Revolving Loan Commitments, Incremental Tranche A Revolving
Loan Commitments, Incremental Tranche B Revolving Loan Commitments, Extended
Initial Revolving Loan Commitments, Incremental Term Loan, other Incremental
Revolver, Other Term Loan, Other Revolving Loan, Extended Revolving Loan
Commitment or any Extended Term Loan, in each case as extended in accordance
with this Agreement from time to time.

 

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee, sublessee or licensee in, to and under leases, subleases or
licenses of land, improvements and/or fixtures.

 

“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person that becomes a “Lender” hereunder.

 

“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal (which
has not been retracted) of such Lender or the failure of such Lender (which has
not been cured within two (2) Business Days) to make available its portion of
any Borrowing (including any Mandatory Borrowing) or to fund its portion of any
unreimbursed payment with respect to a Letter of Credit pursuant to
Section 3.04(c) or 3.05, (ii) such Lender having been deemed insolvent or having
become the subject of a bankruptcy or insolvency proceeding or a takeover by a
regulatory authority or (iii) such Lender having made a public statement or
notified the Administrative Agent, the Swingline Lender, any Issuing Lender
and/or any Credit Party in writing (x) that it does not intend to comply with
its obligations under Section 2.01, Section 2.04 or Section 3, as the case may
be, in circumstances where such non-compliance would constitute a breach of such
Lender’s obligations under such respective Sections or (y) of the events
described in preceding clause (ii); provided that, for purposes of (and only for
purposes of) Section 2.14 and any documentation entered into pursuant to the
Letter of Credit Back-Stop Arrangements (and the term “Defaulting Lender” as
used

 

33

--------------------------------------------------------------------------------


 

therein), the term “Lender Default” shall also include, as to any Lender,
(i) any Affiliate of such Lender that has “control” (within the meaning provided
in the definition of “Affiliate”) of such Lender having been deemed insolvent or
having become the subject of a bankruptcy or insolvency proceeding or a takeover
by a regulatory authority, (ii) any previously cured “Lender Default” of such
Lender under this Agreement, unless such Lender Default has ceased to exist for
a period of at least sixty (60) consecutive days, (iii) such Lender has failed,
within three (3) Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (iii) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), (iv) the failure of such Lender to make
available its portion of any Borrowing (including any Mandatory Borrowing) or to
fund its portion of any unreimbursed payment with respect to a Letter of Credit
pursuant to Section 3.04(c) or 3.05 within one (1) Business Day of the date
(x) the Administrative Agent (in its capacity as a Lender) or (y) Lenders
constituting the Majority Lenders with Revolving Loan Commitments has or have,
as applicable, funded its or their portion thereof and (v) has, or has a direct
or indirect parent company that has, (A) become the subject of a proceeding
under Bankruptcy Law or any other debtor relief law, or (B) had appointed for it
a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity.

 

“Letter of Credit” shall have the meaning provided in Section 3.01(a) and shall
include all Existing Letters of Credit.

 

“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 2.14(a).

 

“Letter of Credit Commitment” shall have the meaning provided in the definition
of Issuing Lender (as may be reduced pursuant to Section 3.02(b) hereof).

 

“Letter of Credit Exposure” shall mean, at any time, the aggregate amount of all
Letter of Credit Outstandings at such time.  The Letter of Credit Exposure of
any RL Lender at any time shall be its RL Percentage of the aggregate Letter of
Credit Exposure at such time.

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

 

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit at such time and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).

 

“LIBO Rate” shall mean, with respect to any Borrowing of LIBOR Loans for any
Interest Period, (i) the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m. (London time) on the date that is two (2) Business
Days prior to the commencement of such Interest Period by reference to the
Reuters Screen LIBOR01 for deposits in Dollars (or such other comparable page as
may, in the opinion of the Administrative Agent, replace such page for the
purpose of displaying such rates) for a period equal to such Interest Period;
provided that to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
interest rate per annum (rounded upwards to the next 1/100th of 1.00%)
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately

 

34

--------------------------------------------------------------------------------


 

11:00 a.m. (London time) on the date that is two (2) Business Days prior to the
beginning of such Interest Period, divided by (ii) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves required by applicable law) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D); provided that, notwithstanding the foregoing, in the case of
Initial Term Loans or Incremental Tranche C-1 Term Loans which are incurred or
maintained as LIBOR Loans, the “LIBO Rate” shall in no event be less than 1.00%
per annum.

 

“LIBOR Loan” shall mean each Loan (other than a Swingline Loan) designated as
such by the Borrower at the time of the incurrence thereof or conversion
thereto.

 

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
deposit arrangement, encumbrance, lien (statutory or other) or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement) and any preference or
priority having the effect of security, and any lease having substantially the
same effect as any of the foregoing.

 

“Loan” shall mean an extension of credit by a Lender to the Borrower under
Section 2.

 

“Loan Participant” shall mean any Person who participates in the Loans pursuant
to Section 13.04; provided that only Eligible Transferees may be Loan
Participants.

 

“Majority Lenders” of any Class shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Class under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.01(e).

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” shall mean any event or circumstance which has had a
material adverse effect on (i) the business, assets, financial condition or
results of operations, in each case, of the Borrower and its Restricted
Subsidiaries, taken as a whole, (ii) the rights and remedies, taken as a whole,
of the Administrative Agent, the Collateral Trustee and Lenders under the Credit
Documents or (iii) the ability of the Borrower and the Subsidiary Guarantors,
taken as a whole, to perform their payment obligations under the Credit
Documents.

 

“Material Indebtedness” shall have the meaning provided in Section 11.04(a).

 

“Maturity Date” shall mean, with respect to the relevant Class of Loans, the
Initial Tranche B-1 Term Loan Maturity Date, the Initial Tranche B-2 Term Loan
Maturity Date, the Incremental Tranche C-1 Term Loan Maturity Date, the Initial
Revolving Loan Maturity Date, the Incremental Tranche A Revolving Loan Maturity
Date, the Incremental Tranche B Revolving Loan Maturity Date, or the Extended
Initial Revolving Loan Maturity Date, as the case may be; provided, that the
reference to Maturity Date with respect to (x) Other Term Loans and Other
Revolving Loans shall be the final maturity date as specified in the applicable
Refinancing Amendment, (y) Extended Term Loans and Extended Revolving Loans,
shall be the final maturity date as specified in the applicable Extension Offer
and (z) any Incremental Facility, shall be the final maturity date as specified
in the applicable Incremental Amendment.

 

35

--------------------------------------------------------------------------------


 

“Maximum Incremental Facilities Amount” shall mean, at any date of
determination, the sum of (a) $100,000,000, plus (b) an additional $100,000,000
from time to time after all Tranche B-1 Term Loans have been repaid in full or
refinanced in their entirety with the proceeds of a Tranche B-1 Debt Offering;
provided that the “Maximum Incremental Facilities Amount” shall be an unlimited
amount on any date if (and to the extent that), after giving effect to the
incurrence of all Incremental Facilities made or entered into on and as of such
date, the Senior Secured Leverage Ratio shall be less than or equal to
4.25:1.00, determined on a Pro Forma Basis as of the last day of the most
recently ended Calculation Period (but excluding cash proceeds of all
Incremental Facilities from any “netting” calculations in determining
Consolidated Senior Secured Net Debt); provided that, for purposes of the
preceding proviso, (i) each Incremental Facility shall be treated as if it is
secured on a senior secured basis, whether or not so secured and (ii) and all
Incremental Revolving Facilities shall be treated as fully drawn.

 

“Maximum Rate” shall have the meaning provided in Section 13.17.

 

“Maximum Swingline Amount” shall mean $50,000,000.

 

“Minimum Borrowing Amount” shall mean, at any time, (i) for Revolving Loans, the
lesser of $5,000,000 and the Total Revolving Loan Commitment at such time and
(ii) for Swingline Loans, $1,000,000.

 

“Minimum Extension Condition” shall have the meaning provided in
Section 2.16(b).

 

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Capital Stock.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., together with its
successors.

 

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, debenture
or similar security instrument.

 

“Mortgage Policy” shall mean an ALTA Lender’s title insurance policy
(Form 2006).

 

“Mortgaged Property” shall mean any Real Property owned in fee by the Borrower
or any of its Restricted Subsidiaries with a Fair Market Value or book value in
excess of $25,000,000, which is encumbered (or required to be encumbered) by a
Mortgage pursuant to the terms hereof; provided, that Mortgaged Property shall
not include the South Bay Facility, the Vermilion Facility, the Havana 1-5
Units, the Wood River 1-3 Units, the Oglesby Facility or the Stallings Facility
or any Buffer Land to (a) any of the foregoing properties or (b) the Baldwin,
Havana and Hennepin plants.

 

“Moss Landing” shall mean Dynegy Moss Landing, LLC.

 

“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) the Borrower or any of its Subsidiaries
or with respect to which the Borrower or any of its Subsidiaries has had any
liability (including on account of an ERISA Affiliate).

 

“NAIC” shall mean the National Association of Insurance Commissioners.

 

“Necessary CapEx Debt” shall mean Indebtedness of the Borrower or its Restricted
Subsidiaries incurred for the purpose of financing Necessary Capital
Expenditures.

 

36

--------------------------------------------------------------------------------


 

“Necessary Capital Expenditures” shall mean capital expenditures that are
required by Applicable Law (other than Environmental Laws) or undertaken for
health and safety reasons or to prevent catastrophic failure of a unit. The term
“Necessary Capital Expenditures” does not include any capital expenditure
undertaken primarily to increase the efficiency of, expand or re-power any power
generation facility.

 

“Net Debt Proceeds” shall mean with respect to any incurrence of Indebtedness,
the gross cash proceeds (net of underwriting discounts and commissions, fees and
other costs associated therewith, including, without limitation, those of
attorneys, accountants and other professionals) received by the respective
Person from the respective incurrence of such Indebtedness.

 

“Net Income” shall mean, with respect to any specified Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends or accretion, excluding,
however:

 

(a)                                 any gain or loss, together with any related
provision for taxes on such gain or loss, realized in connection with: (i) any
Asset Sale (without giving effect to the threshold provided for in the
definition thereof); or (ii) the disposition of any securities by such Person or
any of its Restricted Subsidiaries or the extinguishment of any Indebtedness of
such Person or any of its Restricted Subsidiaries; and

 

(b)                                 any extraordinary gain or loss, together
with any related provision for taxes on such extraordinary gain or loss.

 

“Net Recovery Event Proceeds” shall mean, with respect to any Recovery Event,
the gross cash proceeds received by the respective Person in connection with
such Recovery Event, net of (i) costs, expenses and taxes incurred in connection
with such Recovery Event, (ii) in the case of any Recovery Event regarding a
Non-Wholly Owned Subsidiary, the pro rata portion of such proceeds that is
contractually required (including pursuant to the organizational documents of
such Subsidiary) to be paid to third Persons holding minority interests of such
Subsidiary at the time of such Recovery Event (with such portion not to exceed
such third Person’s proportionate share of such proceeds based on its relative
holding of Equity Interests in such Subsidiary), (iii) any funded escrow
established in connection with any such Recovery Event (provided, that to the
extent that any amounts are released from such escrow to the Borrower or a
Restricted Subsidiary thereof, such amounts, net of any related expenses, shall
constitute Net Recovery Event Proceeds), (iv) any taxes paid or reasonably
estimated to be payable in connection therewith, (v) the amount of such gross
cash proceeds required to be used to permanently repay any Indebtedness (other
than Indebtedness pursuant to this Agreement and Credit Agreement Refinancing
Indebtedness) which is secured by a Lien (other than a Lien that ranks pari
passu with, or subordinated to, the Lien securing the Obligations) on the
respective assets which were the subject of such Recovery Event and (vi) without
duplication of clause (iii) above, the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any taxes deducted pursuant to clause (iv) above)
arising from Plan and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
(provided, the amount of any subsequent reduction of such reserve (other than in
connection with a payment in respect of any such liability) or any estimated
taxes referred to under clause (iii) above that are not required to be paid to
any taxation or other Governmental Authority shall be deemed to be Net Recovery
Event Proceeds of such sale or disposition of assets occurring on the date of
such reduction).

 

“Net Sale Proceeds” shall mean, with respect to any Asset Sale, the gross cash
proceeds (including any cash received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received)
received from such Asset Sale, net of (i) transaction fees,

 

37

--------------------------------------------------------------------------------


 

expenses and costs (including, without limitation, any underwriting, brokerage
or other customary selling commissions, legal, advisory and other fees and
expenses (including title and recording expenses), associated therewith and
sales, VAT and transfer taxes arising therefrom), (ii) payments of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time of,
or within sixty (60) days after, the date of such sale or other disposition,
(iii) the amount of gross proceeds required to be used to permanently repay any
Indebtedness (other than Indebtedness pursuant to this Agreement and Credit
Agreement Refinancing Indebtedness) which is secured by a Lien (other than a
Lien that ranks pari passu with, or subordinated to, the Lien securing the
Obligations) on the respective assets which were the subject of such Asset Sale,
(iv) taxes paid or reasonably estimated to be payable in connection therewith,
(v) any funded escrow established pursuant to the documents evidencing any such
Asset Sale to secure any indemnification obligations or adjustments to the
purchase price associated with any such Asset Sale (provided, that to the extent
that any amounts are released from such escrow to the Borrower or a Subsidiary
thereof, such amounts, net of any related expenses, shall constitute Net Sale
Proceeds) and (vi) without duplication of clause (v) above, the amount of any
reasonable reserve established in accordance with GAAP against any adjustment to
the sale price or any liabilities (other than any taxes deducted pursuant to
clause (iv) above) arising from Plan and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (provided, the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) or any estimated taxes referred to under clause (iv) above that are
not required to be paid to any taxation or other Governmental Authority shall be
deemed to be Net Sale proceeds of such sale or disposition of assets occurring
on the date of such reduction).

 

“Non-Defaulting Lender” and “Non-Defaulting RL Lender” shall mean and include
each Lender or RL Lender, respectively, other than any Defaulting Lender.

 

“Non-Recourse Debt” shall mean Indebtedness:

 

(a)                                 as to which neither the Borrower nor any of
its Restricted Subsidiaries (other than an Excluded Project Subsidiary)
(i) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) other than pursuant to a
Non-Recourse Guarantee or any arrangement to provide or guarantee to provide
goods and services on an arm’s length basis, (ii) is directly or indirectly
liable as a guarantor or otherwise, other than pursuant to a Non-Recourse
Guarantee, or (iii) constitutes the lender;

 

(b)                                 no default with respect to which (including
any rights that the holders of the Indebtedness may have to take enforcement
action against an Unrestricted Subsidiary) would permit upon notice, lapse of
time or both any holder of any other Indebtedness (except Non-Recourse
Indebtedness (x) of one or more Excluded Project Subsidiaries and its
Subsidiaries and/or direct or indirect parents and their subsidiaries, that, in
each case, is an Excluded Project Subsidiary or (y) pursuant to one or more
Non-Recourse Guarantees) of the Borrower or any of its Restricted Subsidiaries
(excluding, for the avoidance of doubt, any such Indebtedness resulting from a
Non-Recourse Guarantee that is otherwise permitted hereunder)  to declare a
default on such other Indebtedness or cause the payment of such other
Indebtedness to be accelerated or payable prior to its Stated Maturity; and

 

(c)                                  in the case of Non-Recourse Debt incurred
after the Closing Date, as to which the lenders have been notified in writing,
or have otherwise agreed, that they will not have any recourse to the stock or
assets of the Borrower or any of its Restricted Subsidiaries except as otherwise
permitted by clauses (a) or (b) above;

 

provided, however, that the following shall be deemed to be Non-Recourse Debt:
(i) guarantees with respect to debt service reserves established with respect to
a Subsidiary to the extent that

 

38

--------------------------------------------------------------------------------


 

such guarantee shall result in the immediate payment of funds, pursuant to
dividends or otherwise, in the amount of such guarantee; (ii) contingent
obligations of the Borrower or any Subsidiary to make capital contributions to a
Subsidiary; (iii) any credit support or liability consisting of reimbursement
obligations in respect of Letters of Credit issued under and subject to the
terms of this Agreement to support obligations of a Subsidiary; (iv) agreements
of the Borrower or any Subsidiary to provide, or guarantees or other credit
support (including letters of credit) by the Borrower or any Subsidiary of any
agreement of another Subsidiary to provide, corporate, management, marketing,
administrative, technical, energy management or marketing, engineering,
procurement, construction, operation and/or maintenance services to such
Subsidiary, including in respect of the sale or acquisition of power, emissions,
fuel, oil, gas or other supply of energy, (v) any agreements containing Hedging
Obligations, and any power purchase or sale agreements, fuel purchase or sale
agreements, emissions credit purchase or sales agreements, power transmission
agreements, fuel transportation agreements, fuel storage agreements, commercial
or trading agreements and any other similar agreements entered into between the
Borrower or any Subsidiary with or otherwise involving any other Subsidiary,
including any guarantees or other credit support (including letters of credit)
in connection therewith, (vi) any Investments in a Subsidiary and, for the
avoidance of doubt, pledges by the Borrower or any Subsidiary of the Equity
Interests of any Excluded Subsidiary that are directly owned by the Borrower or
any Subsidiary in favor of the agent or lenders in respect of such Excluded
Subsidiary’s Non-Recourse Debt and (vii) any Non-Recourse Guarantees, to the
extent in the case of (i) through (vii)  otherwise permitted by this Agreement.

 

“Non-Recourse Guarantee” shall mean any guarantee by the Borrower or a
Subsidiary Guarantor of Non-Recourse Debt incurred by an Excluded Project
Subsidiary as to which the lenders of such Non-Recourse Debt have acknowledged
that they will not have any recourse to the stock or assets of the Borrower or
any Subsidiary Guarantor, except to the limited extent set forth in such
guarantee.

 

“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

 

“Note” shall mean any Term Note, any Revolving Note and the Swingline Note.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

 

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

 

“Notice of Intent to Cure” shall have the meaning provided in Section 11.10.

 

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at Eleven Madison Avenue, 23rd Floor, New York, New
York 10010, or such other office or person as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto.

 

“Obligations” shall mean all amounts owing by the Borrower or any Subsidiary
Guarantor to the Administrative Agent, the Collateral Agent, any Issuing Lender,
the Swingline Lender or any Lender pursuant to the terms of this Agreement or
any other Credit Document (including all interest which accrues after the
commencement of any case or proceeding in bankruptcy after the insolvency of, or
for the reorganization of the Borrower or any of its Restricted Subsidiaries,
whether or not allowed in such case or proceeding but excluding all Excluded
Hedging Obligations).

 

“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by an Authorized Officer of the Borrower, which certificate shall
include: (a) a statement that each of the Officers making such certificate has
read the applicable covenant or condition, (b) a brief statement as to the
nature and scope of the examination or investigation upon which the statements
or opinions contained in such

 

39

--------------------------------------------------------------------------------


 

certificate are based, (c) a statement that, in the opinion of each such
Officer, he has made such examination or investigation as is necessary to enable
him to express an informed opinion as to whether or not the applicable covenant
or condition has been complied with and (d) a statement as to whether or not, in
the opinion of each such Officer, the applicable condition or covenant has been
complied with.

 

“Oglesby Facility” shall mean the retired peaking generation facility owned by a
Subsidiary of Borrower and located in Oglesby, Illinois.

 

“Other Applicable Indebtedness” shall have the meaning provided in
Section 5.02(f).

 

“Other Connection Taxes” shall mean with respect to any Lender or Agent, Taxes
imposed as a result of a present or former connection between such Lender or
Agent and the jurisdiction imposing such Tax (other than connections arising
solely from such Lender or Agent having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Loan or
Credit Document).

 

“Other Revolving Commitments” shall mean one or more Classes of revolving credit
commitments hereunder that result from a Refinancing Amendment.

 

“Other Revolving Loans” shall mean one or more Classes of Revolving Loans that
result from a Refinancing Amendment.

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.13).

 

“Other Term Loan Commitments” shall mean one or more Classes of term loan
commitments hereunder that result from a Refinancing Amendment.

 

“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment.

 

“Participant” shall have the meaning provided in Section 3.04(a).

 

“Participant Register” shall have the meaning provided in Section 13.04(h).

 

“Payment Office” shall mean the office of the Administrative Agent that is
provided in writing to the other parties hereto by the Administrative Agent at
times that payments are due.

 

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation.

 

“Permitted Business” shall mean the business of acquiring, constructing,
managing, developing, improving, maintaining, leasing, owning and operating a
power or energy related facility, together with any related assets or
facilities, or engaging in wholesale or retail sale of power, as well as any
other activities reasonably related to, ancillary to, or incidental to, any of
the foregoing activities (including acquiring and holding reserves), including
investing in a power or energy related facility.

 

“Permitted Debt” shall have the meaning provided in Section 10.04(b).

 

40

--------------------------------------------------------------------------------


 

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior secured notes or loans; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations (other than those
secured on a junior priority basis) and is not secured by any property or assets
of the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness,
(iii) such Indebtedness is not at any time guaranteed by any Subsidiaries other
than Subsidiaries that are Subsidiary Guarantors and (iv) the holders of such
Indebtedness (or their representative) and the Administrative Agent shall have
acceded to the Intercreditor Agreement in accordance with the terms thereof;
provided that, notwithstanding anything herein to the contrary, such Permitted
First Priority Refinancing Debt may not be used to repay, refund, refinance or
otherwise replace any or all of the Initial Tranche B-1 Term Loans.

 

“Permitted Holder” shall mean Franklin Advisers, Inc. and/or one or more of its
Affiliates.

 

“Permitted Investments” shall mean:

 

(a)                                 any Investment in the Borrower or in a
Restricted Subsidiary of the Borrower that is a Subsidiary Guarantor;

 

(b)                                 any Investment in an Immaterial Subsidiary;

 

(c)                                  any Investment in an Excluded Foreign
Subsidiary for so long as the Excluded Foreign Subsidiaries do not collectively
own more than 5% of the Consolidated Total Assets of the Borrower as of the most
recent Fiscal Quarter end for which financial statements are publicly available;

 

(d)                                 any issuance of letters of credit by, or for
the account of, the Borrower and/or any of its Restricted Subsidiaries to
support the obligations of any of the Excluded Subsidiaries;

 

(e)                                  any Investment in Cash Equivalents (and, in
the case of Excluded Subsidiaries only, Cash Equivalents or other liquid
investments permitted under any Credit Facility to which it is a party);

 

(f)                                   any Investment by the Borrower or any
Restricted Subsidiary of the Borrower in a Person, if as a result of such
Investment:

 

(i)                                     such Person becomes a Restricted
Subsidiary of the Borrower and a Subsidiary Guarantor or an Immaterial
Subsidiary; or

 

(ii)                                  such Person is merged, consolidated or
amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, the Borrower or a Restricted Subsidiary of the
Borrower that is a Subsidiary Guarantor;

 

(g)                                  any Investment made as a result of the
receipt of non-cash consideration from an Asset Sale that was made pursuant to
and in compliance with Section 10.08;

 

(h)                                 Investments made as a result of the sale of
Equity Interests of any Person that is a Subsidiary of the Borrower such that,
after giving effect to any such sale, such Person is no longer a Subsidiary of
the Borrower, if the sale of such Equity Interests constitutes an Asset Sale and
the Net Sale Proceeds received from such Asset Sale are applied as set forth in
Section 5.02(f);

 

41

--------------------------------------------------------------------------------


 

(i)                                     Investments to the extent made in
exchange for the issuance of Equity Interests (other than Disqualified Stock) of
the Borrower;

 

(j)                                    any Investments received in compromise or
resolution of (i) obligations of trade creditors or customers of the Borrower or
any of its Restricted Subsidiaries, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer; or (ii) litigation, arbitration or other disputes
with Persons who are not Affiliates;

 

(k)                                 Investments represented by Hedging
Obligations;

 

(l)                                     loans or advances to employees;

 

(m)                             repayments or prepayments of the Loans or pari
passu Indebtedness;

 

(n)                                 any Investment in securities of trade
creditors, trade counter-parties or customers received in compromise of
obligations of those Persons, including pursuant to any plan of reorganization
or similar arrangement upon the bankruptcy or insolvency of such trade creditors
or customers;

 

(o)                                 negotiable instruments held for deposit or
collection;

 

(p)                                 receivables owing to the Borrower or any
Restricted Subsidiary of the Borrower and payable or dischargeable in accordance
with customary trade terms; provided, however, that such trade terms may include
such concessionary trade terms as the Borrower or any such Restricted Subsidiary
of the Borrower deems reasonable under the circumstances;

 

(q)                                 payroll, travel and similar advances to
cover matters that are expected at the time of such advances ultimately to be
treated as expenses for accounting purposes;

 

(r)                                    Investments resulting from the
acquisition of a Person that at the time of such acquisition held instruments
constituting Investments that were not acquired in contemplation of, or to
finance, the acquisition of such Person;

 

(s)                                   (i) any Investment in (A) any joint
ventures in which the Borrower and/or one or more Restricted Subsidiaries (other
than Excluded Subsidiaries) owns 50% of the ordinary voting interests therein
and (B) any Excluded Project Subsidiary, in each case, engaged primarily in one
or more Permitted Businesses, in either case that is made in property and assets
(including cash) that are not Core Assets, (ii) any Investments required by the
Limited Guaranty given by the Borrower in favor of Ameren Corporation, dated as
of March 14, 2013 and (iii) Investments in one or more Unrestricted Subsidiaries
in an aggregate amount not to exceed, in the case of this clause (iii),
$100,000,000;

 

(t)                                    Investments made pursuant to a commitment
that, when entered into, would have complied with the provisions of this
Agreement;

 

(u)                                 Investments in any Excluded Subsidiary made
by another Excluded Subsidiary;

 

(v)                                 Investments (including letters of credit
issued) to support trading or other obligations of Independence in the ordinary
course of business, in an aggregate amount not to exceed $75,000,000 at any time
outstanding; provided that if Independence does not become a Subsidiary
Guarantor on or prior the date that is 180 days after the Closing Date, any and
all such Investments shall be deemed to be Investments made pursuant to clause
(w) of this definition of Permitted Investments;

 

42

--------------------------------------------------------------------------------


 

(w)                               other Investments made since the Closing Date
in any Person having an aggregate Fair Market Value (measured on the date each
such Investment was made and without giving effect to subsequent changes in
value) that are at any time outstanding not to exceed the greater of
(i) $125,000,000 and (ii) 2.5% of Consolidated Total Assets; provided, however,
that if any Investment pursuant to this clause (w) is made in any Person that is
not a Restricted Subsidiary of the Borrower and a Subsidiary Guarantor at the
date of the making of the Investment and such Person becomes a Restricted
Subsidiary and a Subsidiary Guarantor after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (a) above, and shall
cease to have been made pursuant to this clause (w).

 

“Permitted Liens” shall have the meaning provided in Section 10.01.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the Borrower
or any of its Restricted Subsidiaries issued in exchange for, or the net
proceeds of which are used to refund, refinance, replace, defease or discharge
other Indebtedness (and, without duplication, unused commitments) of the
Borrower or any of its Restricted Subsidiaries (other than intercompany
Indebtedness); provided that Indebtedness comprised of all or any portion of the
Initial Tranche B-1 Term Loans, which may only be refinanced or replaced with a
Tranche B-1 Debt Offering; and provided further that:

 

(i)                                     the principal amount (or accreted value,
if applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness (which
for this purpose shall include unused commitments) extended, refinanced,
renewed, replaced, defeased or refunded (plus all accrued interest on the
Indebtedness and the amount of all expenses and premiums incurred in connection
therewith);

 

(ii)                                  such Permitted Refinancing Indebtedness
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded;

 

(iii)                               if the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded is subordinated in right of
payment to the Obligations, such Permitted Refinancing Indebtedness is
subordinated in right of payment to, the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

 

(iv)                              such Indebtedness is incurred either by the
Borrower (and may be guaranteed by any Subsidiary Guarantor) or by the
Restricted Subsidiary who is the obligor on the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; and

 

(v)                                 (a) if the Stated Maturity of the
Indebtedness being refinanced is earlier than the Latest Maturity Date of all
Classes of Loans or Commitments, the Permitted Refinancing Indebtedness has a
Stated Maturity no earlier than the Stated Maturity of the Indebtedness being
refinanced or (b) if the Stated Maturity of the Indebtedness being refinanced is
later than the Latest Maturity Date of all Classes of Loans or Commitments, the
Permitted Refinancing Indebtedness has a Stated Maturity at least 91 days later
than the Latest Maturity Date of all Classes of Loans or Commitments.

 

“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of second lien (or other junior lien) secured notes or
second lien (or other junior lien) secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a second priority (or other junior
priority) basis to the Liens securing the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt and is not secured by
any property or assets of the Borrower or any Restricted Subsidiary other than
the Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness (provided, that such Indebtedness may be secured by a Lien on the
Collateral that is junior to the Liens securing the

 

43

--------------------------------------------------------------------------------


 

Obligations and the obligations in respect of any Permitted First Priority
Refinancing Debt, notwithstanding any provision to the contrary contained in the
definition of “Credit Agreement Refinancing Indebtedness”) and (iii) the holders
of such Indebtedness (or their representative) and the Administrative Agent
shall be party to an intercreditor agreement on terms and conditions reasonably
satisfactory to the Administrative Agent; provided that, notwithstanding
anything herein to the contrary, such Permitted Second Priority Refinancing Debt
may not be used to repay, refund, refinance or otherwise replace any or all of
the Initial Tranche B-1 Term Loans

 

“Permitted Tax Lease” shall mean a sale and leaseback transaction consisting of
a “payment in lieu of taxes” program or any similar structure (including leases,
sale-leasebacks, etc.) primarily intended to provide tax benefits (and not
primarily intended to create Indebtedness).

 

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior unsecured notes or loans; provided that such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Plan” shall mean an “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA maintained or contributed to
by the Borrower or any of its Subsidiaries or with respect to which the Borrower
or any of its Subsidiaries has had any liability (including on account of an
ERISA affiliate).

 

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes.  The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

 

“Pro Forma Basis” shall mean, with respect to compliance with any test, covenant
or calculation of any ratio hereunder, the determination or calculations of such
test, covenant or ratio (including in connection with any Specified Transaction)
in accordance with Section 1.06.

 

“Pro Forma Compliance” shall mean, with respect to the covenant in
Section 10.07, compliance on a Pro Forma Basis with such covenant in accordance
with Section 1.06.

 

“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum dated April 2, 2013 and that were prepared by or on
behalf of the Borrower in connection with the Transaction and made available to
the Administrative Agent and the Lenders prior to the Closing Date.

 

“Prudent Industry Practice” shall mean those practices and methods as are
commonly used or adopted by Persons in the independent power generation industry
in the United States in connection with the conduct of the business of such
industry, in each case as such practices or methods may evolve from time to
time, consistent in all material respects with all applicable legal
requirements.

 

44

--------------------------------------------------------------------------------


 

“Public Disclosure” shall mean the Borrower’s most recent annual report,
Form 10-K for the most recently completed fiscal year, each quarterly report on
Form 10-Q or any current reports on Form 8-K (or similar reports filed on
successor forms) filed since the initial filing date of such Form 10-K, in each
case, filed at least five (5) Business Days prior to the Closing Date.

 

“Qualified Equity Interests” shall mean any Equity Interest of the Borrower
other than (a) Disqualified Stock and (b) Equity Interests that were used to
support an incurrence of Contribution Indebtedness.

 

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Closing Date.

 

“Quarterly Pricing Certificate” shall have the meaning provided in the
definition of “Applicable Margin.”

 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, which constitute real
property, including Leaseholds, to the extent constituting an interest in real
property.

 

“Recovery Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Restricted Subsidiaries of (a) any cash insurance
proceeds or condemnation awards payable (i) by reason of theft, loss, casualty,
physical destruction, damage, taking or any other similar event with respect to
any property or assets of the Borrower or any of its Restricted Subsidiaries and
(ii) under any policy of insurance required to be maintained under Section 9.03,
in each case except to the extent such proceeds or awards constitute
(x) reimbursement or compensation for amounts previously paid by the Borrower or
any of its Restricted Subsidiaries in respect of any such event (as certified to
the Administrative Agent by the Borrower pursuant to an Officer’s Certificate
delivered by an Authorized Officer not later than the fifth Business Day
following the date of the receipt of such proceeds or awards) or (y) amounts
payable by reason of any loss of revenues or interruption of business or
operations or (b) any compensation or remuneration paid to the Borrower or any
of its Restricted Subsidiaries arising from the exercise of any Governmental
Authority of its claimed or actual power of eminent domain over the property or
assets of the Borrower or any such Restricted Subsidiary.

 

“Refinanced Debt” shall have the meaning provided in the definition of “Credit
Agreement Refinancing Indebtedness.”

 

“Refinanced Revolving Loan Commitments” shall have the meaning provided in
Section 13.10(c).

 

“Refinanced Term Loans” shall have the meaning provided in Section 13.10(c).

 

“Refinancing” shall have the meaning provided in Sections 6.04(a).

 

“Refinancing Amendment” shall mean an amendment to this Agreement reasonably
satisfactory to the Administrative Agent and the Borrower executed by each of
(a) the Borrower, (b) the Administrative Agent and (c) each Additional Lender
and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 2.17.

 

“Register” shall have the meaning provided in Section 13.12.

 

45

--------------------------------------------------------------------------------


 

“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act, substantially identical notes (having the same guarantees)
issued in a dollar-for-dollar exchange therefore pursuant to an exchange offer
registered with the SEC.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Rejection Notice” shall have the meaning provided in Section 5.02(k).

 

“Release” shall mean disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring, seeping, or
migrating, into, through or upon any land or water or air, or otherwise entering
into the environment.

 

“Replaced Lender” shall have the meaning provided in Section 2.13.

 

“Replacement Lender” shall have the meaning provided in Section 2.13.

 

“Replacement Revolving Loan Commitments” shall have the meaning provided in
Section 13.10(c).

 

“Replacement Term Loans” shall have the meaning provided in Section 13.10(c).

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under applicable
regulations.

 

“Repricing Event” shall mean (a) the incurrence by the Borrower of any
Indebtedness (including, without limitation, any new or additional term loans
under this Agreement, whether incurred directly or by way of the conversion of
the Initial Tranche B-1 Term Loans, the Initial Tranche B-2 Term Loans or the
Incremental Tranche C-1 Term Loans into a new tranche of replacement term loans
under this Agreement) that is marketed or syndicated to banks and other
institutional lenders in financings similar to the facilities provided for in
this Agreement, (i) having an Effective Yield that is less than the applicable
Effective Yield for the Initial Tranche B-1 Term Loans, the Initial Tranche B-2
Term Loans or the Incremental Tranche C-1 Term Loans, as the case may be, of the
respective Type and (ii) the proceeds of which are used to prepay (or, in the
case of a conversion, deemed to prepay or replace), in whole, the outstanding
principal of the Initial Tranche B-1 Term Loans, the Initial Tranche B-2 Term
Loans or the Incremental Tranche C-1 Term Loans; provided that in no event shall
any prepayment or repayment of the Initial Tranche B-1 Term Loans, the Initial
Tranche B-2 Term Loans or the Incremental Tranche C-1 Term Loans in connection
with a material acquisition or similar material investment permitted pursuant to
Section 10.03 hereof, a Change of Control or from the proceeds of a Tranche B-1
Debt Offering constitute

 

46

--------------------------------------------------------------------------------


 

a Repricing Event or (b) any effective reduction in the Effective Yield of the
Initial Tranche B-1 Term Loans, Initial Tranche B-2 Term Loans or Incremental
Tranche C-1 Term Loans (e.g., by way of amendment or waiver).

 

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Term Loans and Revolving Loan Commitments at such time (or,
after the termination thereof, outstanding Revolving Loans and RL Percentages of
(x) outstanding Swingline Loans at such time and (y) Letter of Credit
Outstandings at such time) represents at least a majority of the sum of (i) all
outstanding Term Loans of Non-Defaulting Lenders and (ii) the Total Revolving
Loan Commitment in effect at such time less the Revolving Loan Commitments of
all Defaulting Lenders at such time (or, after the termination thereof, the sum
of the then total outstanding Revolving Loans of Non-Defaulting Lenders and the
aggregate RL Percentages of all Non-Defaulting Lenders of the total outstanding
Swingline Loans and Letter of Credit Outstandings at such time).

 

“Required Revolving Lenders” shall mean, at any time, Non-Defaulting Lenders the
sum of whose outstanding Revolving Loan Commitments at such time (or, after the
termination thereof, outstanding Revolving Loans and RL Percentages of
(x) outstanding Swingline Loans at such time and (y) Letter of Credit
Outstandings at such time) represents at least a majority of the Total Revolving
Loan Commitment in effect at such time less the Revolving Loan Commitments of
all Defaulting Lenders at such time (or, after the termination thereof, the sum
of then total outstanding Revolving Loans of Non-Defaulting Lenders and the
aggregate RL Percentages of all Non-Defaulting Lenders of the total outstanding
Swingline Loans and Letter of Credit Outstandings at such time).

 

“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents appears (or would be required to appear) as “restricted” on a
consolidated balance sheet of the Borrower or of any such Restricted Subsidiary
(unless such appearance is related to the Credit Documents or Liens created
thereunder).

 

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

 

“Restricted Payment” shall have the meaning provided in Section 10.03(a).

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Returns” shall have the meaning provided in Section 8.09.

 

“Revolving Commitment Increase” has the meaning set forth in Section 2.15(a).

 

“Revolving Commitment Increase Lender” has the meaning set forth in
Section 2.15(h).

 

“Revolving Loan” shall have the meaning provided in Section 2.01(c), and shall
include all revolving loans made from time to time pursuant to the Revolving
Loan Commitments.

 

“Revolving Loan Commitments” shall mean, for each Lender, at any time the sum of
(without duplication) the Initial Revolving Loan Commitment, Incremental Tranche
A Revolving Loan Commitment, Incremental Tranche B Revolving Loan Commitment,
Extended Initial Revolving Loan Commitment, and each other Incremental Revolving
Commitment of such Lender, as the same may from time to time be (x) reduced or
terminated pursuant hereto, (y) increased (but only with the consent of the
respective Lender) in accordance with the terms hereof (including, without
limitation, as a result of one or

 

47

--------------------------------------------------------------------------------


 

more Revolving Commitment Increases of such Lender) or (z) adjusted as a result
of the assignments to or from such Lender pursuant hereto.

 

“Revolving Note” shall have the meaning provided in Section 2.05(a).

 

“RL Commitment Commission” shall have the meaning provided in Section 4.01(a).

 

“RL Lender” shall mean each Lender with a Revolving Loan Commitment or with
outstanding Revolving Loans.

 

“RL Percentage” of any RL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Revolving Loan Commitment of such RL
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time; provided, that if the RL Percentage of any RL Lender is
to be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentage of such RL Lender shall be determined immediately prior
(and without giving effect) to such termination (but giving effect to
assignments made thereafter in accordance with the terms hereof); provided,
further, that, in the case of Section 2.14 when a Lender Default with respect to
an RL Lender shall exist, “RL Percentage” of a Non-Defaulting RL Lender at such
time shall mean the percentage of the Total Revolving Loan Commitments
(disregarding any such Defaulting Lender’s Revolving Loan Commitment)
represented by such Non-Defaulting RL Lender’s Revolving Loan Commitment.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a Standard and Poor’s
Financial Services LLC business and its successors and assigns.

 

“Scheduled Initial Tranche B-1 Term Loan Repayment” shall have the meaning
provided in Section 5.02(c).

 

“Scheduled Initial Tranche B-1 Term Loan Repayment Date” shall have the meaning
provided in Section 5.02(c).

 

“Scheduled Initial Tranche B-2 Term Loan Repayment” shall have the meaning
provided in Section 5.02(d)(x).

 

“Scheduled Initial Tranche B-2 Term Loan Repayment Date” shall have the meaning
provided in Section 5.02(d)(x).

 

“Scheduled Incremental Tranche C-1 Term Loan Repayment” shall have the meaning
provided in Section 5.02(d)(y).

 

“Scheduled Incremental Tranche C-1 Term Loan Repayment Date” shall have the
meaning provided in Section 5.02(d)(y).

 

“SEC” shall mean the Securities Exchange Commission or any successor thereto.

 

“Second Amendment” shall mean that certain Second Amendment to Credit Agreement,
dated as of April 2, 2015, among the Borrower, the Guarantors party thereto, the
financial institutions party thereto as Additional Lenders and Lenders, and the
Administrative Agent.

 

“Second Amendment Effective Date” shall mean the first date that all of the
conditions precedent in Section 4 of the Second Amendment are satisfied or
waived in accordance with Section 4 of

 

48

--------------------------------------------------------------------------------


 

the Second Amendment, which date is April 2, 2015.

 

“Second Amendment Letter of Credit Commitment” shall mean the increase or new
Letter of Credit Commitment of each Issuing Lender extended to the Borrower on
the Second Amendment Effective Date in connection with the effectiveness of the
Second Amendment (as the same may be reduced pursuant to
Section 3.02(b) hereof).

 

“Secured Parties” shall have the meaning assigned that term in the respective
Security Documents.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Security Document” shall mean and include each of the Guarantee and Collateral
Agreement, each Mortgage and, after the execution and delivery thereof, any
intercreditor agreement entered into by the Administrative Agent or Collateral
Trustee as contemplated herein with respect to any Collateral (including the
Intercreditor Agreement); provided that any cash collateral or other agreements
entered into pursuant to the Letter of Credit Back-Stop Arrangements shall
constitute “Security Documents” solely for purposes of (x) Sections 8.03 and
10.01(a) and (y) the term “Credit Documents” as used in Sections
10.04(b)(i)(A) and 13.01.

 

“Senior Secured Leverage Ratio” shall mean, on any date of determination, the
ratio of (a) Consolidated Senior Secured Net Debt on such date to
(b) Consolidated Adjusted EBITDA for the Test Period most recently ended on or
prior to such date; provided that (i) any Person that is a Restricted Subsidiary
on the Calculation Date will be deemed to have been a Restricted Subsidiary at
all times during such four-quarter reference period and (ii) any Person that is
not a Restricted Subsidiary on the Calculation Date will be deemed not to have
been a Restricted Subsidiary at any time during such four-quarter reference
period.

 

“Significant Asset Sale” shall mean each Asset Sale which generates Net Sale
Proceeds of at least $10,000,000.

 

“Significant Subsidiary” shall mean any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, as such
Regulation is in effect on the Closing Date.

 

“South Bay Facility” shall mean the decommissioned power generation facility
owned by a Subsidiary of the Borrower and located in Chula Vista, California.

 

“SPC” shall have the meaning provided in Section 13.04(g).

 

“Specified Default” shall mean a Default or an Event of Default arising under
Section 11.01 or 11.05.

 

“Specified Transaction” shall mean any incurrence or repayment of Indebtedness
(other than for working capital purposes) or any Investment that results in a
Person becoming a Restricted Subsidiary or an Unrestricted Subsidiary (including
pursuant to Section 9.11), any acquisition permitted under this Agreement, any
Significant Asset Sale or other asset sale that results in a Restricted
Subsidiary ceasing to be a Subsidiary of the Borrower, any Investment
constituting an acquisition of assets constituting a business unit, line of
business or division of another Person, or any asset sale of a business unit,
line of

 

49

--------------------------------------------------------------------------------


 

business or division of the Borrower or a Restricted Subsidiary, in each case
whether by merger, consolidation, amalgamation or otherwise.

 

“Stallings Facility” shall mean the retired peaking generation facility owned by
a Subsidiary of Borrower and located in Granite City, Illinois.

 

“Start Date” shall have the meaning provided in the definition of “Applicable
Margin.”

 

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder, in each case determined without regard
to whether any conditions to drawing could then be met but after giving effect
to all previous drawings made thereunder.

 

“Stated Maturity” shall mean, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

 

“Stock Certificates” shall mean Collateral consisting of certificates
representing Equity Interests held by the Borrower or any Subsidiary Guarantor
(provided that the Borrower and the Subsidiary Guarantors shall not be required
to deliver Stock Certificates constituting Excluded Assets, including Stock
Certificates issued by any Controlled Foreign Corporation representing in excess
of 65% of the voting Capital Stock of such Controlled Foreign Corporation) for
which a security interest can be perfected by delivering such Stock
Certificates, together with undated stock powers or other appropriate
instruments of transfer executed in blank for each such certificate.

 

“Subordinated Indebtedness” shall mean, with respect to any Person, any
Indebtedness of such Person if the instrument creating or evidencing such
Indebtedness or pursuant to which such Indebtedness is outstanding expressly
provides that such Indebtedness is (i) if incurred by the Borrower, subordinated
in right of payment to the Obligations in form and substance reasonably
satisfactory to the Administrative Agent or (ii) if incurred by the Borrower or
a Restricted Subsidiary, subordinated in right of payment to the guarantee and
other obligations made by such Person pursuant to the Guarantee and Collateral
Agreement and the Obligations, as the same relate to such Person in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Subsidiary” shall mean, with respect to any specified Person:  (i) any
corporation, association or other business entity of which more than 50% of the
total voting power of shares of Capital Stock entitled (without regard to the
occurrence of any contingency and after giving effect to any voting agreement or
stockholders’ agreement that effectively transfers voting power) to vote in the
election of directors, managers or trustees of the corporation, association or
other business entity is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and (ii) any partnership (a) the sole general
partner or the managing general partner of which is such Person or a Subsidiary
of such Person or (b) the only general partners of which are that Person or one
or more Subsidiaries of that Person (or any combination thereof). Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor” shall mean each direct and indirect Wholly-Owned Domestic
Subsidiary of the Borrower (other than any Excluded Subsidiary), in each case,
whether existing on the Closing Date or established, created or acquired after
the Closing Date, unless and until such time as the

 

50

--------------------------------------------------------------------------------


 

respective Subsidiary is released from all of its obligations under the
Guarantee and Collateral Agreement in accordance with the terms and provisions
thereof.

 

“Swingline Facility” shall mean the portion of the revolving credit facility
made available by the Swingline Lender as provided in Section 2.01(d).

 

“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder.

 

“Swingline Loan” shall have the meaning provided in Section 2.01(d).

 

“Swingline Loan Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Loan
Exposure of any RL Lender at any time shall be its RL Percentage of the
aggregate Swingline Loan Exposure at such time.

 

“Swingline Note” shall have the meaning provided in Section 2.05(a).

 

“Tax Benefit” shall have the meaning provided in Section 5.04(g).

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term Lender” shall mean, at any time, any Lender that has a Term Loan
Commitment or a Term Loan at such time.

 

“Term Loan Commitment” shall mean, as to each Term Lender, its Initial Tranche
B-1 Term Loan Commitment or its Initial Tranche B-2 Term Loan Commitment, or any
other commitment of such Lender as then in effect to make Term Loans pursuant to
the terms of this Agreement.

 

“Term Loans” shall mean Initial Tranche B-1 Term Loans, Initial Tranche B-2 Term
Loans, Incremental Tranche C-1 Term Loans, other Incremental Term Loans, Other
Term Loans and Extended Term Loans.

 

“Term Note” shall have the meaning provided in Section 2.05(a).

 

“Test Period” shall mean each period of four consecutive Fiscal Quarters of the
Borrower (including its predecessor entity) then last ended for which financial
statements have been delivered or were required to be delivered pursuant to
Section 9.01(a) or (b), as applicable, in each case taken as one accounting
period; provided that in the case of any Test Period which includes any Fiscal
Quarter ended on or prior to June 30, 2013, the rules set forth in the
immediately succeeding sentence shall apply; provided further, that in the case
of determinations of the Total Leverage Ratio and the Senior Secured Leverage
Ratio pursuant to this Agreement, such further adjustments (if any) as described
in the proviso to the definition of “Total Leverage Ratio” and “Senior Secured
Leverage Ratio”, contained herein shall be made to the extent applicable.  If
the respective Test Period (i) includes the Fiscal Quarter of the Borrower ended
March 31, 2012, Consolidated Adjusted EBITDA for such Fiscal Quarter shall be
deemed to be $44,000,000, (ii) includes the Fiscal Quarter of the Borrower ended
June 30, 2012, Consolidated Adjusted EBITDA for such Fiscal Quarter shall be
deemed to be $33,000,000, (iii) includes the Fiscal Quarter of the Borrower
ended September 31, 2012, Consolidated Adjusted EBITDA for such Fiscal Quarter
shall be deemed to be $76,000,000, (iv) includes the Fiscal Quarter of the
Borrower ended December 31, 2012, Consolidated Adjusted EBITDA for such Fiscal
Quarter shall be deemed to be negative $8,000,000;

 

51

--------------------------------------------------------------------------------


 

provided that further adjustments may be made on Pro Forma Basis to the amounts
specified above to the extent provided herein.

 

“Third Amendment” shall mean that certain Third Amendment to Credit Agreement,
dated as of June 27, 2016, among the Borrower, the Guarantors party thereto, the
financial institutions party thereto as Additional Lenders and Lenders, and the
Administrative Agent.

 

“Third Amendment Effective Date” shall mean the first date that all of the
conditions precedent in Section 4 of the Third Amendment are satisfied or waived
in accordance with Section 4 of the Third Amendment.

 

“Threshold Amount” shall mean $50,000,000.

 

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

 

“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) Consolidated Total Net Debt on such date to (y) Consolidated Adjusted EBITDA
for the Test Period most recently ended on or prior to such date; provided that
(i) any Person that is a Restricted Subsidiary on the Calculation Date will be
deemed to have been a Restricted Subsidiary at all times during such
four-quarter reference period; (ii) any Person that is not a Restricted
Subsidiary on the Calculation Date will be deemed not to have been a Restricted
Subsidiary at any time during such four-quarter reference period; and (iii) for
purposes of any calculation of the Total Leverage Ratio pursuant to this
Agreement, Consolidated Adjusted EBITDA shall be determined on a Pro Forma Basis
in accordance with Section 1.06.

 

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

 

“Trading with the Enemy Act” shall have the meaning provided in Section 8.19.

 

“Tranche B-1 Debt Offering” shall mean any Permitted Refinancing Indebtedness in
respect of all or any portion of the Initial Tranche B-1 Term Loans then
outstanding under this Agreement and/or Indebtedness incurred under
Section 10.04(a) at any time when the Initial Tranche B-1 Loans have not been
repaid in full or refinanced in their entirety with the proceeds on any such
Permitted Refinancing Indebtedness, in the form of one or more debt incurrences
or offerings, the aggregate Net Debt Proceeds from all of which shall not exceed
$500,000,000; provided that any such debt offering may exceed $500,000,000 to
the extent such excess is independently supported by one or more provisions of
Section 10.04 (other than Section 10.04(a) solely to the extent provided above),
although any such excess shall not itself constitute a Tranche B-1 Debt
Offering; provided further that any such Tranche B-1 Debt Offering (i) will rank
pari passu (or, at the Borrower’s option, junior) in right of payment to the
Obligations, (ii) shall be unsecured, (iii) will have such pricing, fees and
premiums as may be agreed by the Borrower and the lenders thereof and (iv) will
have a maturity date that is not prior to the maturity date of, and will have a
Weighted Average Life to Maturity that is not shorter than, the Initial Tranche
B-2 Term Loans.

 

“Tranche B-1 Term Lender” shall mean, at any time, any Lender that has a Tranche
B-1 Term Loan Commitment or an Initial Tranche B-1 Term Loan at such time.

 

“Tranche B-1 Term Loan Commitment” shall mean, as to each Term Lender, its
Initial Tranche B-1 Term Loan Commitment.

 

52

--------------------------------------------------------------------------------


 

“Tranche B-2 Term Lender” shall mean, at any time, any Lender that has a Tranche
B-2 Term Loan Commitment or an Initial Tranche B-2 Term Loan at such time.

 

“Tranche B-2 Term Loan Commitment” shall mean, as to each Term Lender, its
Initial Tranche B-2 Term Loan Commitment.

 

“Tranche C Term Lender” shall mean, at any time, any Lender that has a Tranche C
Term Loan Commitment or an Incremental Tranche C Term Loan at such time.-1 Term
Loan Commitments” shall have the meaning specified in the Fifth Amendment.

 

“Tranche C Term Loan Commitment” shall mean, as to each Term Lender, its
Incremental Tranche C Term Loan Commitment. -1 Term Loan Maturity Date” shall
mean the date that is seven years after the Third Amendment Effective Date.

 

“Tranche C-1 Term Loans” shall have the meaning specified in the Fifth
Amendment.

 

“Transaction” shall mean, collectively, (i) the consummation of the Refinancing,
(ii) the execution, delivery and performance by each Credit Party of the Credit
Documents to which it is a party, the incurrence of Loans on the Closing Date
and the use of proceeds thereof and (iii) the payment of all fees and expenses
in connection with the foregoing (the “Transaction Expenses”).

 

“Transaction Expenses” shall have the meaning provided in the definition of
“Transaction.”

 

“Treasury Services Agreement” shall mean any agreement between the Borrower or
any Restricted Subsidiary and any Acceptable Financial Counterparty relating to
treasury, depository, credit card, debit card, stored value cards, purchasing or
procurement cards and cash management services or automated clearinghouse
transfer of funds or any similar services.

 

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBOR Loan.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“UCC Filing Collateral” shall mean Collateral, including Collateral constituting
investment property, for which a security interest can be perfected by filing a
UCC-1 financing statement.

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).

 

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents are not Restricted.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower that is
designated by the Borrower as an Unrestricted Subsidiary pursuant to an
Officer’s Certificate delivered in accordance with Section 9.11, but only to the
extent that such Subsidiary:

 

(i)  has no Indebtedness other than Non-Recourse Debt;

 

53

--------------------------------------------------------------------------------


 

(ii)  except as permitted by Section 10.06, is not party to any agreement,
contract, arrangement or understanding with the Borrower or any Restricted
Subsidiary of the Borrower unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to the Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of the Borrower;

 

(iii)  is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results except as otherwise permitted by this Agreement; and

 

(iv)  has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Company or any of its Restricted
Subsidiaries except as otherwise permitted by this Agreement.

 

Notwithstanding anything to the contrary contained herein, on the Closing Date,
each of DNE and its Subsidiaries and Illinois Power Holdings II, LLC and its
Subsidiaries shall constitute Unrestricted Subsidiaries, effective without any
further action being required and no Investment being made as a result of any
such designation shall be included in the calculation of any Restricted Payment
under Section 10.03 or any Permitted Investment unless and until any such Person
is designated as a Restricted Subsidiary in accordance with the provisions
hereof.

 

“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(i) the aggregate outstanding principal amount of all Revolving Loans made by
such Lender at such time and (ii) such Lender’s RL Percentage of (A) the Letter
of Credit Outstandings at such time and (B) except for purposes of
Section 4.01(a), the aggregate principal amount of all Swingline Loans
outstanding at such time.

 

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 5.04(f).

 

“Vermilion Facility” shall mean the decommissioned power generation facility
owned by a Subsidiary of the Borrower and located in Vermilion County, Illinois.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect of the Indebtedness,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (ii) the then
outstanding principal amount of such Indebtedness.

 

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose Capital Stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity

 

54

--------------------------------------------------------------------------------


 

interest at such time (other than, in the case of a Foreign Subsidiary of the
Borrower with respect to the preceding clauses (i) and (ii), director’s
qualifying shares and/or other nominal amount of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).

 

“Withholding Agent” shall mean the Borrower and the Administrative Agent.

 

“Wood River 1-3 Units” shall mean the decommissioned units 1 through 3 located
at the power generation facility owned by the Borrower and located in Madison
County, Illinois.

 

1.01.                     Other Definitional Provisions, etc.  (a)  Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in the other Credit Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

 

(b)                                 As used herein and in the other Credit
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (ii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or suffer to exist (and the words “incurred” and “incurrence” shall
have correlative meanings), (iii) unless the context otherwise requires, the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, Equity Interests, securities, revenues, accounts,
leasehold interests and contract rights, (iv) the word “will” shall be construed
to have the same meaning and effect as the word “shall”, (v) unless the context
otherwise requires, any reference herein (A) to any Person shall be construed to
include such Person’s permitted successors and assigns and (B) to the Borrower
or any other Credit Party shall be construed to include the Borrower or such
Credit Party as debtor and debtor-in-possession and any receiver or trustee for
the Borrower or any other Credit Party, as the case may be, in any insolvency or
liquidation proceeding, (vi) all references to “knowledge” of any Credit Party
or a Subsidiary of the Borrower means the actual knowledge of an Authorized
Officer responsible for monitoring compliance with the Credit Documents, (vii) 
references to “the best of an officer’s knowledge” or similar phrases referring
to “best knowledge” of an officer shall be interpreted to mean that such officer
has made such diligent investigation or inquiry as would be customary and
prudent for such officer to make in the reasonable judgment of such officer in
the context of the applicable circumstances and (viii) all references to any
Governmental Authority, shall include any other Governmental Authority that
shall have succeeded to any or all of the functions thereof.

 

(c)                                  The words “hereof,” “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(e)                                  Unless otherwise expressly provided herein,
(a) all references to documents, instruments and other agreements (including the
Credit Documents) and all other contractual instruments shall be deemed to
include all subsequent amendments, restatements, amendments and restatements,
extensions, supplements, modifications, refinancings, renewals, replacements and
restructurings thereto, but only to the extent that such amendments,
restatements, amendments and restatements, extensions, supplements,
modifications, refinancings, renewals, replacements and restructurings are
permitted by the Credit Documents; and (b) references to any law (including by
succession of comparable successor laws) shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law.

 

55

--------------------------------------------------------------------------------


 

(f)                                   All certifications to be made hereunder by
an officer or representative of a Credit Party shall be made by such Person in
his or her capacity solely as an officer or a representative of such Credit
Party, on such Credit Party’s behalf and not in such Person’s individual
capacity

 

1.02.                     Accounting Terms.   All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, except as otherwise specifically prescribed
herein.  Notwithstanding any other provision contained herein, any lease that is
treated as an operating lease for purposes of GAAP as of the date hereof shall
not be treated as Indebtedness or as a Capital Lease Obligation and shall
continue to be treated as an operating lease (and any future lease, if it were
in effect on the date hereof, that would be treated as an operating lease for
purposes of GAAP as of the date hereof shall be treated as an operating lease),
in each case for purposes of this Agreement, notwithstanding any actual or
proposed change in or application of GAAP after the date hereof.

 

1.03.                     Rounding.   Any financial ratios required to be
maintained pursuant to this Agreement (or required to be satisfied in order for
a specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up if there is no nearest number).

 

1.04.                     Times of Day.   Unless specified, all references
herein to times of day shall be references to Eastern Time (daylight or
standard, as applicable).

 

1.05.                     Timing of Payment of Performance.   When the payment
of any obligation or the performance of any covenant, duty or obligation is
stated to be due or performance (including delivery of any documents or notices)
required on a day which is not a Business Day, the date of such payment (other
than as specified otherwise herein) or performance shall extend to the
immediately succeeding Business Day and such extension shall be reflected in the
computation of interest or fees, as the case may be.

 

1.06.                     Pro Forma Calculations.  (i) Notwithstanding anything
to the contrary herein, the Fixed Charge Coverage Ratio, Total Leverage Ratio
and Senior Secured Leverage Ratio shall be calculated in the manner prescribed
by this Section 1.06; provided that notwithstanding anything to the contrary in
this Section 1.06, when calculating the Senior Secured Leverage Ratio for
purposes of determining actual compliance (and not Pro Forma Compliance or
compliance on a Pro Forma Basis) with the Senior Secured Leverage Ratio set
forth in Section 10.07(a), the events described in this Section 1.06 that
occurred subsequent to the end of the applicable Test Period shall not be given
pro forma effect.

 

(ii)                                  For purposes of calculating the Fixed
Charge Coverage Ratio, Total Leverage Ratio and Senior Secured Leverage Ratio,
Specified Transactions (and the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (i) during the applicable Test Period
or Calculation Period and (ii) subsequent to such Test Period (or Calculation
Period) and prior to or simultaneously with the event for which the calculation
of any such ratio is made shall be calculated on a pro forma basis assuming that
all such Specified Transactions (and any increase or decrease in Consolidated
Adjusted EBITDA and the component financial definitions used therein
attributable to any Specified Transaction) had occurred on the first day of the
applicable Test Period or Calculation Period, as applicable.  If since the
beginning of any applicable Test Period any Person that subsequently became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Borrower or any of its Restricted Subsidiaries since the beginning of such
Test Period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section 1.06, then the Fixed Charge Coverage Ratio,

 

56

--------------------------------------------------------------------------------


 

Total Leverage Ratio and Senior Secured Leverage Ratio shall be calculated to
give pro forma effect thereto in accordance with this Section 1.06.

 

(iii)                               In the event that the Borrower or any
Restricted Subsidiary incurs (including by assumption or guarantees) or repays
(including by redemption, repayment, retirement or extinguishment) any
Indebtedness included in the calculations of the Fixed Charge Coverage Ratio,
Total Leverage Ratio and Senior Secured Leverage Ratio (in each case except for
determinations pursuant to Section 10.07(b), other than Indebtedness incurred or
repaid under any revolving credit facility in the ordinary course of business
for working capital purposes), (x) during the applicable Test Period (or
Calculation Period) or (y) subsequent to the end of the applicable Test Period
(or Calculation Period) and prior to or simultaneously with the event for which
the calculation of any such ratio is made, then the Fixed Charge Coverage Ratio,
Total Leverage Ratio and Senior Secured Leverage Ratio shall be calculated
giving pro forma effect to such incurrence or repayment of Indebtedness, to the
extent required, as if the same had occurred on the last day of the applicable
Test Period (or Calculation Period) in the case of the Fixed Charge Coverage
Ratio, the Total Leverage Ratio or the Senior Secured Leverage Ratio.

 

(iv)                              Whenever pro forma effect is to be given to a
Specified Transaction or implementation of an operating initiative, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and include, for the avoidance of doubt, the
amount of cost savings, operating expense reductions, other operating
improvements and synergies are reasonably identifiable, factually supportable
and projected by the Borrower in good faith to be reasonably anticipated to be
realizable within 18 months after the closing date of such Specified Transaction
or implementation of an operating initiative (provided, that to the extent any
such operational changes are not associated with a transaction, such changes
shall be limited to those for which all steps have been taken for realizing such
savings and are factually supportable, reasonably identifiable and supported by
an Officer’s Certificate delivered to the Administrative Agent) (calculated on a
pro forma basis as though such cost savings, operating expense reductions, other
operating improvements and synergies had been realized on the first day of such
period as if such cost savings, operating expense reductions, other operating
improvements and synergies were realized during the entirety of such period)
relating to such Specified Transaction, net of the amount of actual benefits
realized during such period from such actions; provided that any increase in
Consolidated Adjusted EBITDA as a result of cost savings, operating expense
reductions, other operating improvements and synergies shall be subject to the
limitations set forth in the definition of Consolidated Adjusted EBITDA;
provided that amounts added back pursuant to this Section 1.06(iv) shall not,
when taken together with any add-backs pursuant clauses (vi) and (vii) of the
definition of “Consolidated Adjusted EBITDA”, account for more than 15% of
Consolidated Adjusted EBITDA in any Test Period (calculated before giving effect
to any such add-backs and adjustments).

 

1.07.                     Calculations, Computations.  The financial statements
to be furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Borrower to the Lenders); provided that (i) if at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Credit Document (including, without limitation, as a result of the
effect of such change on any definition including accounting terms) used in
calculating such ratio or determining compliance with such requirement (the
“Accounting Change”) and the Borrower shall so request, the Administrative Agent
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders) (provided, however, that,
until so amended, such ratio or requirement shall continue to be computed in
conformity with those accounting principles and policies in effect immediately
prior to such Accounting Change); (ii) except as otherwise expressly provided
herein, for purposes of calculating financial terms, all covenants and related
definitions, all such calculations based on the operations of the Borrower and
its Restricted Subsidiaries on a consolidated basis shall be made

 

57

--------------------------------------------------------------------------------


 

without giving effect to the operations of any Unrestricted Subsidiaries,
(iii) notwithstanding anything to the contrary contained herein, all financial
covenants contained herein or in any other Credit Document shall be calculated,
in each case, without giving effect to any election under FASB ASC 825 (or any
similar accounting principle) permitting a Person to value its financial
liabilities at the fair value thereof and to the extent expressly provided
herein, certain calculations shall be made on a Pro Forma Basis, (iv) all
financial statements delivered to the Administrative Agent in accordance with
the terms of this Agreement after the date of any accounting change set forth in
Section 1.02 shall contain a schedule showing the adjustments, if any, necessary
to reconcile such financial statements with GAAP as in effect immediately prior
to such accounting changes, and (v) all references contained in this Agreement
to a four-quarter period of the Borrower referring to a period prior to
October 1, 2012 shall refer to the applicable period prior to October 1, 2012 of
the predecessor entity and not the Borrower and in any event shall include the
Consolidated Adjusted EBITDA and Fixed Charges as set forth in the definition of
“Test Period”.

 

1.08.                     Interest Rate Calculations.  All computations of
interest, RL Commitment Commission and other Fees hereunder shall be made on the
basis of a year of 360 days (except for interest calculated by reference to the
Prime Lending Rate, which shall be based on a year of 365 or 366 days, as
applicable) for the actual number of days (including the first day but excluding
the last day) occurring the period for which such interest, RL Commitment
Commission or Fees are payable.

 

SECTION 2.                            Amount and Terms of Credit.

 

2.01.                     The Commitments.  (a)  Subject to and upon the terms
and conditions set forth herein, each Lender with an Initial Tranche B-1 Term
Loan Commitment severally agrees to make a term loan or term loans (each, an
“Initial Tranche B-1 Term Loan” and, collectively, the “Initial Tranche B-1 Term
Loans”) to the Borrower, which Initial Tranche B-1 Term Loans (i) shall be
incurred pursuant to a single drawing on the Closing Date, (ii) shall be
denominated in Dollars, (iii) except as hereinafter provided, shall, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
Base Rate Loans or LIBOR Loans; provided that except as otherwise specifically
provided in Section 2.10(b), all Initial Tranche B-1 Term Loans comprising the
same Borrowing shall at all times be of the same Type and (iv) shall be made by
each such Lender in that aggregate principal amount which does not exceed the
Initial Tranche B-1 Term Loan Commitment of such Lender on the Closing Date. 
Once repaid, Initial Tranche B-1 Term Loans incurred hereunder may not be
reborrowed.

 

(b)                                 (x) Subject to and upon the terms and
conditions set forth herein, each Lender with an Initial Tranche B-2 Term Loan
Commitment severally agrees to make a term loan or term loans (each, an “Initial
Tranche B-2 Term Loan” and, collectively, the “Initial Tranche B-2 Term Loans”
and, together with the Initial Tranche B-1 Term Loans, the “Initial Term Loans”)
to the Borrower, which Initial Tranche B-2 Term Loans (i) shall be incurred
pursuant to a single drawing on the Closing Date, (ii) shall be denominated in
Dollars, (iii) except as hereinafter provided, shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or LIBOR Loans; provided that except as otherwise specifically provided in
Section 2.10(b), all Initial Tranche B-2 Term Loans comprising the same
Borrowing shall at all times be of the same Type and (iv) shall be made by each
such Lender in that aggregate principal amount which does not exceed the Initial
Tranche B-2 Term Loan Commitment of such Lender on the Closing Date and,
(y) subject to and upon the terms and conditions set forth herein, each Lender
with an Incremental Tranche C Term Loan Commitment severally agrees to make a
term loan or term loans (each, an “Incremental Tranche C Term Loan” and,
collectively, the “Incremental Tranche C Term Loans”) to the Borrower, which
Incremental Tranche C Term Loans (i) shall be incurred pursuant to a single
drawing on the Third Amendment Effective Date, (ii) shall be denominated in
Dollars, (iii) except as hereinafter provided, shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or LIBOR Loans; provided that except as otherwise specifically provided in
Section 2.10(b), all Incremental Tranche C Term Loans comprising the same
Borrowing shall at all times

 

58

--------------------------------------------------------------------------------


 

be of the same Type and (iv) shall be made by each such Lender in that aggregate
principal amount which does not exceed the Incremental Tranche C Term Loan
Commitment of such Lender on the Third Amendment Effective Date and (z) subject
to and upon the terms and conditions set forth herein and in the Fifth
Amendment, each Lender with a Tranche C-1 Term Loan Commitment severally agrees
to make (or otherwise provide by means of exchange or conversion) a Tranche C-1
Term Loan, which Tranche C-1 Term Loans (i) shall be incurred pursuant to a
single drawing and/or conversion or exchange of Incremental Tranche C Term
Loans, as applicable, on the Fifth Amendment Effective Date, (ii) shall be
denominated in Dollars, (iii) except as hereinafter provided, shall, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
Base Rate Loans or LIBOR Loans; provided that except as otherwise specifically
provided in Section 2.10(b), all Tranche C-1 Term Loans comprising the same
Borrowing shall at all times be of the same Type and (iv) shall be made by each
such Lender in that aggregate principal amount which does not exceed the Tranche
C-1 Term Loan Commitment of such Lender on the Fifth Amendment Effective Date. 
Once repaid, Initial Tranche B-2 Term Loans and, Incremental Tranche C Term
Loans and Tranche C-1 Term Loans incurred hereunder may not be reborrowed.

 

(c)                                  Subject to and upon the terms and
conditions set forth herein, each RL Lender severally agrees to make, at any
time and from time to time on or after the Closing Date and prior to the
applicable Maturity Date, a revolving loan or revolving loans (each, a
“Revolving Loan” and, collectively, the “Revolving Loans”) to the Borrower,
which Revolving Loans (i) shall be denominated in Dollars, (ii) shall, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
Base Rate Loans or LIBOR Loans; provided that except as otherwise specifically
provided in Section 2.10(b), all Revolving Loans comprising the same Borrowing
shall at all times be of the same Type, (iii) may be repaid and reborrowed in
accordance with the provisions hereof (without premium or penalty) and
(iv) shall not exceed for any such RL Lender at any time outstanding that
aggregate principal amount which, when added to the product of (x) such RL
Lender’s RL Percentage and (y) the sum of (I) the aggregate amount of all Letter
of Credit Outstandings (exclusive of Unpaid Drawings which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans or Swingline Loans) at such time and (II) the
aggregate principal amount of all Swingline Loans (exclusive of Swingline Loans
which are repaid with the proceeds of, and simultaneously with the incurrence
of, the respective incurrence of Revolving Loans) then outstanding, equals the
Revolving Loan Commitment of such Lender at such time.

 

(d)                                 Subject to and upon the terms and conditions
set forth herein, the Swingline Lender agrees to make, at any time and from time
to time on or after the Closing Date and prior to the applicable Maturity Date,
a revolving loan or revolving loans (each, a “Swingline Loan” and, collectively,
the “Swingline Loans”) to the Borrower, which Swingline Loans (i) shall be
incurred and maintained as Base Rate Loans, (ii) shall be denominated in
Dollars, (iii) may be repaid and reborrowed in accordance with the provisions
hereof (except as otherwise provided in Section 4.01(f), without premium or
penalty), (iv) shall not exceed in aggregate principal amount at any time
outstanding, when combined with the aggregate principal amount of all Revolving
Loans then outstanding and the aggregate amount of all Letter of Credit
Outstandings at such time, an amount equal to the Total Revolving Loan
Commitment at such time and (v) shall not exceed in aggregate principal amount
at any time outstanding the Maximum Swingline Amount.  Notwithstanding anything
to the contrary contained in this Section 2.01(d), the Swingline Lender shall
not make any Swingline Loan after it has received written notice from the
Borrower, any other Credit Party or the Required Lenders stating that a Default
or an Event of Default exists and is continuing until such time as the Swingline
Lender shall have received written notice (A) of rescission of all such notices
from the party or parties originally delivering such notice or notices, (B) of
the cure of such Default or Event of Default or (C) of the waiver of such
Default or Event of Default by the Required Lenders.

 

59

--------------------------------------------------------------------------------


 

(e)                                  On any Business Day, the Swingline Lender
may, in its sole discretion, give notice to the RL Lenders that the Swingline
Lender’s outstanding Swingline Loans shall be funded with one or more Borrowings
of Revolving Loans (provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Specified Default or upon the
exercise of any of the remedies provided in Section 11), in which case one or
more Borrowings of Revolving Loans constituting Base Rate Loans (each such
Borrowing, a “Mandatory Borrowing”) shall be made on the immediately succeeding
Business Day by all RL Lenders pro rata based on each such RL Lender’s RL
Percentage (determined before giving effect to any termination of the Revolving
Loan Commitments pursuant to Section 11) and the proceeds thereof shall be
applied directly by the Swingline Lender to repay the Swingline Lender for such
outstanding Swingline Loans.  Each RL Lender hereby irrevocably agrees to make
Revolving Loans upon one (1) Business Day’s notice pursuant to each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified in writing by the Swingline Lender notwithstanding
(i) the amount of the Mandatory Borrowing may not comply with the Minimum
Borrowing Amount otherwise required hereunder, (ii) whether any conditions
specified in Section 7 are then satisfied (or waived), (iii) whether a Default
or an Event of Default then exists, (iv) the date of such Mandatory Borrowing,
and (v) the amount of the Total Revolving Loan Commitment at such time.  In the
event that any Mandatory Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under Bankruptcy Law with respect to the Borrower),
then each RL Lender hereby agrees that it shall forthwith purchase (as of the
date the Mandatory Borrowing would otherwise have occurred, but adjusted for any
payments received from the Borrower on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause the RL Lenders to share in such
Swingline Loans ratably based upon their respective RL Percentages (determined
before giving effect to any termination of the Revolving Loan Commitments
pursuant to Section 11); provided that (x) all interest payable on the Swingline
Loans shall be for the account of the Swingline Lender until the date as of
which the respective participation is required to be purchased and, to the
extent attributable to the purchased participation, shall be payable to the
participant from and after such date and (y) at the time any purchase of
participations pursuant to this sentence is actually made, the purchasing RL
Lender shall be required to pay the Swingline Lender interest on the principal
amount of participation purchased for each day from and including the day upon
which the Mandatory Borrowing would otherwise have occurred to but excluding the
date of payment for such participation, at the overnight Federal Funds Rate for
the first three days and at the interest rate otherwise applicable to Revolving
Loans maintained as Base Rate Loans hereunder for each day thereafter.

 

(f)                                   If the Maturity Date shall have occurred
in respect of any tranche of Revolving Loan Commitments at a time when another
tranche or tranches of Revolving Loan Commitments is or are in effect with a
longer Maturity Date, then on the earliest occurring Maturity Date all then
outstanding Swingline Loans shall be repaid in full on such date (and there
shall be no adjustment to the participations in such Swingline Loans as a result
of the occurrence of such Maturity Date); provided, however, that if on the
occurrence of such earliest Maturity Date (after giving effect to any repayments
of Revolving Loans and any reallocation of Letter of Credit participations as
contemplated in Section 3.07), no Specified Default or Event of Default then
exists or would result therefrom and there shall exist sufficient Unutilized
Revolving Loan Commitments with a later Maturity Date or Maturity Dates so that
the respective outstanding Swingline Loans could be incurred pursuant the
Revolving Loan Commitments which will remain in effect after the occurrence of
such Maturity Date, then there shall be an automatic adjustment on such date of
the participations in such Swingline Loans and same shall be deemed to have been
incurred solely pursuant to the relevant Revolving Loan Commitments with a later
Maturity Date or Maturity Dates, and such Swingline Loans shall not be so
required to be repaid in full on such earliest Maturity Date.

 

2.02.                     Minimum Amount of Each Borrowing.  The aggregate
principal amount of each Borrowing of Loans under a respective Class shall not
be less than the Minimum Borrowing Amount

 

60

--------------------------------------------------------------------------------


 

applicable to such Class.  More than one Borrowing may occur on the same date,
but at no time shall there be outstanding more than eight (8) Borrowings of
LIBOR Loans in the aggregate for all Classes of Loans.

 

2.03.                     Notice of Borrowing.  (a)  Whenever the Borrower
desires to incur (x) LIBOR Loans hereunder, the Borrower shall give the
Administrative Agent at the Notice Office at least three (3) Business Days’
prior notice of each LIBOR Loan to be incurred hereunder or (y) Base Rate Loans
hereunder (excluding Swingline Loans and Revolving Loans made pursuant to a
Mandatory Borrowing), the Borrower shall give the Administrative Agent at the
Notice Office at least one (1) Business Day’s prior notice of each Base Rate
Loan to be incurred hereunder; provided that (in each case) any such notice
shall be deemed to have been given on a certain day only if given before 11:00
a.m. on such day.  Each such notice (each, a “Notice of Borrowing”), except as
otherwise expressly provided in Section 2.10, shall be irrevocable and shall be
in writing, or by telephone promptly confirmed in writing, substantially in the
form of Exhibit A-1, appropriately completed to specify:  (i) the aggregate
principal amount of the Loans to be incurred pursuant to such Borrowing, (ii)
the date of such Borrowing (which shall be a Business Day), (iii) whether the
Loans being incurred pursuant to such Borrowing shall constitute Initial Tranche
B-1 Term Loans, Initial Tranche B-2 Term Loans, Incremental Tranche C Term
Loans, Tranche C-1 Term Loans or Revolving Loans and (iv) whether the Loans
being incurred pursuant to such Borrowing are to be initially maintained as Base
Rate Loans or, to the extent permitted hereunder, LIBOR Loans and, if LIBOR
Loans, the initial Interest Period to be applicable thereto.  The Administrative
Agent shall promptly give each Lender which is required to make Loans of the
Class specified in the respective Notice of Borrowing, notice of such proposed
Borrowing, of such Lender’s proportionate share thereof and of the other matters
required by the immediately preceding sentence to be specified in the Notice of
Borrowing ; provided, further, that (x) the Notice of Borrowing in respect of
the Incremental Tranche C Term Loans and any Revolving Loans to be borrowed on
the Third Amendment Effective Date may be delivered on the Third Amendment
Effective Date and (y) the Notice of Borrowing in respect of the Tranche C-1
Term Loans to be borrowed on the Fifth Amendment Effective Date may be delivered
pursuant to, and in the form of, the Fifth Amendment on the Fifth Amendment
Effective Date.

 

(b)                                 (i)  Whenever the Borrower desires to incur
Swingline Loans hereunder, the Borrower shall give the Swingline Lender no later
than 1:00 p.m. on the date that a Swingline Loan is to be incurred, written
notice or telephonic notice promptly confirmed in writing of each Swingline Loan
to be incurred hereunder.  Each such notice shall be irrevocable and specify in
each case (A) the date of Borrowing (which shall be a Business Day), and (B) the
aggregate principal amount of the Swingline Loans to be incurred pursuant to
such Borrowing.

 

(ii)                                  Mandatory Borrowings shall be made upon
the notice specified in Section 2.01(e), with the Borrower irrevocably agreeing,
by its incurrence of any Swingline Loan, to the making of the Mandatory
Borrowings as set forth in Section 2.01(e).

 

(c)                                  Without in any way limiting the obligation
of the Borrower to confirm in writing any telephonic notice of any Borrowing or
prepayment of Loans, the Administrative Agent or the Swingline Lender, as the
case may be, may act without liability upon the basis of telephonic notice of
such Borrowing or prepayment, as the case may be, believed by the Administrative
Agent or the Swingline Lender, as the case may be, in good faith to be from an
Authorized Officer of the Borrower, prior to receipt of written confirmation. 
In each such case, the Borrower hereby waives the right to dispute the
Administrative Agent’s or the Swingline Lender’s record of the terms of such
telephonic notice of such Borrowing or prepayment of Loans, as the case may be,
absent manifest error, gross negligence, bad faith or willful misconduct.

 

2.04.                     Disbursement of Funds.  No later than 1:00 p.m. on the
date specified in each Notice of Borrowing (or (x) in the case of Swingline
Loans, no later than 3:00 p.m. on the date specified

 

61

--------------------------------------------------------------------------------


 

pursuant to Section 2.03(b)(i) or (y) in the case of Mandatory Borrowings, no
later than 2:00 p.m. on the date specified in Section 2.01(e)), each Lender with
a Commitment of the respective Class will make available its pro rata portion
(determined in accordance with Section 2.07) of each such Borrowing requested to
be made on such date (or in the case of Swingline Loans, the Swingline Lender
will make available the full amount thereof).  All such amounts will be made
available in Dollars and in immediately available funds at the Payment Office,
and the Administrative Agent will, except in the case of Revolving Loans made
pursuant to a Mandatory Borrowing, make available to the Borrower at the Payment
Office, or to such other account as the Borrower may specify in writing to the
Administrative Agent, the aggregate of the amounts so made available by the
Lenders; provided that, if, on the date of a Borrowing of Revolving Loans (other
than a Mandatory Borrowing), there are Unpaid Drawings or Swingline Loans then
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such Unpaid Drawings with respect to Letters of Credit,
second, to the payment in full of any Swingline Loans and third, to the Borrower
as otherwise provided above.  Unless the Administrative Agent shall have been
notified by any Lender prior to the date of Borrowing that such Lender does not
intend to make available to the Administrative Agent such Lender’s portion of
any Borrowing to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing and the Administrative Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender, the Administrative Agent
shall be entitled to recover such corresponding amount on written demand from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower in writing and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent.  The Administrative Agent
also shall be entitled to recover on demand from such Lender or the Borrower, as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to the Borrower until the date such corresponding amount is recovered by
the Administrative Agent, at a rate per annum equal to (i) if recovered from
such Lender, the overnight Federal Funds Rate for the first three days and at
the interest rate otherwise applicable to such Loans for each day thereafter and
(ii) if recovered from the Borrower, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 2.08. Nothing in this
Section 2.04 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which the Borrower may have against
any Lender as a result of any failure by such Lender to make Loans hereunder.

 

2.05.                     Notes.  (a)  The Borrower’s obligation to pay the
principal of, and interest on, the Loans made by each Lender shall be evidenced
in the Register maintained by the Administrative Agent pursuant to Section 13.12
and shall, if requested by such Lender, also be evidenced if requested by any
applicable Lender (i) in the case of Term Loans, by a promissory note duly
executed and delivered by the Borrower substantially in the form of Exhibit B-1,
with blanks appropriately completed in conformity herewith (each, a “Term Note”
and, collectively, the “Term Notes”), (ii) in the case of  Revolving Loans, by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit B-2, with blanks appropriately completed in conformity herewith
(each, a “Revolving Note” and, collectively, the “Revolving Notes”), and
(iii) in the case of Swingline Loans, by a promissory note duly executed and
delivered by the Borrower substantially in the form of Exhibit B-3, with blanks
appropriately completed in conformity herewith (the “Swingline Note”).

 

(b)                                 Each Lender will note on its internal
records the amount of each Loan made by it and each payment in respect thereof
and prior to any transfer of any of its Notes will endorse on the reverse side
thereof the outstanding principal amount of Loans evidenced thereby.  Failure to
make any such notation or any error in such notation shall not affect the
Borrower’s obligations in respect of such Loans.

 

62

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything to the contrary
contained above in this Section 2.05 or elsewhere in this Agreement, the
Borrower shall only be required to deliver Notes to Lenders promptly following
request for the delivery of such Notes.  No failure of any Lender to request or
obtain a Note evidencing its Loans to the Borrower shall affect or in any manner
impair the obligations of the Borrower to pay the Loans (and all related
Obligations) incurred by the Borrower which would otherwise be evidenced thereby
in accordance with the requirements of this Agreement, and shall not in any way
affect the security or guaranties therefor provided pursuant to the various
Credit Documents.  Any Lender which does not have a Note evidencing its
outstanding Loans shall in any event be required to make the notations otherwise
described in preceding clause (b).

 

2.06.                     Conversions.  The Borrower shall have the option to
convert, on any Business Day, all or a portion equal to at least the Minimum
Borrowing Amount of the outstanding principal amount of Loans (other than
Swingline Loans which may not be converted pursuant to this Section 2.06) made
pursuant to one or more Borrowings (so long as of the same Class) of one or more
Types of Loans into a Borrowing (of the same Class) of another Type of Loan;
provided that, (i) except as otherwise provided in Section 2.10(b), LIBOR Loans
may be converted into Base Rate Loans only on the last day of an Interest Period
applicable to the Loans being converted unless the Borrower pays any amounts due
under Section 2.11 and no such partial conversion of LIBOR Loans shall reduce
the outstanding principal amount of such LIBOR Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount applicable thereto,
(ii) Base Rate Loans may not be converted into LIBOR Loans if any Event of
Default exists pursuant to Section 11.05 on the date of conversion, (iii) if any
Event of Default (other than as referred to in preceding clause (ii)) is in
existence on the date of the proposed conversion of a LIBOR Loan, (x) Base Rate
Loans may not be converted into LIBOR Loans if the Administrative Agent or the
Required Lenders have notified the Borrower that conversions will not be
permitted during the existence of such Event of Default and (y) in the absence
of the notification referred to in preceding clause (x), Base Rate Loans may
only be converted into LIBOR Loans with an Interest Period of one (1) month and
(iv) no conversion pursuant to this Section 2.06 shall result in a greater
number of Borrowings of LIBOR Loans than is permitted under Section 2.02.  Each
such conversion shall be effected by the Borrower by giving the Administrative
Agent at the Notice Office prior to 11:00 a.m. at least (x) in the case of
conversions of Base Rate Loans into LIBOR Loans, three (3) Business Days’ prior
notice and (y) in the case of conversions of LIBOR Loans into Base Rate Loans,
one (1) Business Day’s prior notice (each, a “Notice of
Conversion/Continuation”), in each case substantially in the form of
Exhibit A-2, appropriately completed to specify the Loans to be so converted,
the Borrowing or Borrowings pursuant to which such Loans were incurred and, if
to be converted into LIBOR Loans, the Interest Period to be initially applicable
thereto.  The Administrative Agent shall give each Lender prompt notice of any
such proposed conversion affecting any of its Loans.

 

2.07.                     Pro Rata Borrowings.  All Borrowings of Initial
Tranche B-1 Term Loans, Initial Tranche B-2 Term Loans, Incremental Tranche C-1
Term Loans, and Revolving Loans under this Agreement shall be incurred from the
Lenders pro rata on the basis of their Initial Tranche B-1 Term Loan
Commitments, Initial Tranche B-2 Term Loan Commitments, Incremental Tranche C-1
Term Loan Commitments, or aggregate Revolving Loan Commitments, as the case may
be; provided that all Mandatory Borrowings shall be incurred from the RL Lenders
pro rata on the basis of their RL Percentages.  It is understood that no Lender
shall be responsible for any default by any other Lender of its obligation to
make Loans hereunder and that each Lender shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to make its Loans hereunder.

 

2.08.                     Interest.  (a)  The Borrower agrees to pay interest in
respect of the unpaid principal amount of each Base Rate Loan from the date of
Borrowing thereof until the earlier of (i) the maturity thereof (whether by
acceleration or otherwise) and (ii) the conversion of such Base Rate Loan to a
LIBOR

 

63

--------------------------------------------------------------------------------


 

Loan pursuant to Section 2.06 or 2.09, as applicable, at a rate per annum which
shall be equal to the sum of the relevant Applicable Margin plus the Base Rate,
each as in effect from time to time.

 

(b)                                 The Borrower agrees to pay interest in
respect of the unpaid principal amount of each LIBOR Loan from the date of
Borrowing thereof until the earlier of (i) the maturity thereof (whether by
acceleration or otherwise) and (ii) the conversion of such LIBOR Loan to a Base
Rate Loan pursuant to Section 2.06, 2.09 or 2.10, as applicable, at a rate per
annum which shall, during each Interest Period applicable thereto, be equal to
the sum of the relevant Applicable Margin as in effect from time to time during
such Interest Period plus the LIBO Rate for such Interest Period.

 

(c)                                  Upon the occurrence and during the
continuance of any Event of Default under Sections 11.01 or 11.05, overdue
principal and, to the extent permitted by law, overdue interest in respect of
each Loan (other than Loans owed to a Defaulting Lender) shall, in each case,
bear interest at a rate per annum equal to the rate which is 2.00% in excess of
the rate then borne by such Loans, and all other overdue amounts payable
hereunder and under any other Credit Document (other than to a Defaulting
Lender) shall bear interest at a rate per annum equal to the rate which is 2.00%
in excess of the rate applicable to Initial Revolving Loans that are maintained
as Base Rate Loans from time to time.

 

(d)                                 Accrued (and theretofore unpaid) interest
shall be payable (i) in respect of each Base Rate Loan, (x) quarterly in arrears
on each Quarterly Payment Date, and (y) at maturity (whether by acceleration or
otherwise) and, after such maturity, on written demand, and (ii) in respect of
each LIBOR Loan, (x) on the last day of each Interest Period applicable thereto
and, in the case of an Interest Period in excess of three months, on each date
occurring at three month intervals after the first day of such Interest Period,
and (y) on the date of any repayment or prepayment (on the amount repaid or
prepaid) at maturity (whether by acceleration or otherwise) and, after such
maturity, on written demand.

 

(e)                                  Upon each Interest Determination Date, the
Administrative Agent shall determine the LIBO Rate for each Interest Period
applicable to the respective LIBOR Loans and shall promptly notify the Borrower
and the Lenders thereof.  Each such determination shall, absent manifest error,
be final and conclusive and binding on all parties hereto.

 

(f)                                   The provisions of this Section 2.08 (and
the interest rates applicable to the various extensions of credit hereunder)
shall be subject to modification as expressly provided in Sections 2.15, 2.16
and 2.17.

 

2.09.                     Interest Periods. At the time the Borrower gives any
Notice of Borrowing or Notice of Conversion/Continuation in respect of the
making of, or conversion into, any LIBOR Loan (in the case of the initial
Interest Period applicable thereto) or prior to 11:00 a.m. on the third Business
Day prior to the expiration of an Interest Period applicable to such LIBOR Loan
(in the case of any subsequent Interest Period), the Borrower shall have the
right to elect the interest period (each, an “Interest Period”) applicable to
such LIBOR Loan, which Interest Period shall, at the option of the Borrower, be
(x) a one, two, three, six or, if approved by each Lender with Loans and/or
Commitments under the relevant Class, nine or twelve month period or (y) if
agreed by the Administrative Agent in its sole discretion, such other period not
to exceed one-month; provided that (in each case):

 

(i)                                     all LIBOR Loans comprising a Borrowing
shall at all times have the same Interest Period;

 

(ii)                                  the initial Interest Period for any LIBOR
Loan shall commence on the date of Borrowing of such LIBOR Loan (including the
date of any conversion thereto from a Base Rate

 

64

--------------------------------------------------------------------------------


 

Loan) and each Interest Period occurring thereafter in respect of such LIBOR
Loan shall commence on the day on which the next preceding Interest Period
applicable thereto expires;

 

(iii)                               if any Interest Period for a LIBOR Loan
begins on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period, such Interest Period shall
end on the last Business Day of such calendar month;

 

(iv)                              if any Interest Period for a LIBOR Loan would
otherwise expire on a day which is not a Business Day, such Interest Period
shall expire on the next succeeding Business Day; provided, however, that if any
Interest Period for a LIBOR Loan would otherwise expire on a day which is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day; and

 

(v)                                 no Interest Period in respect of any
Borrowing of any Class of Loans shall be selected which extends beyond the
Maturity Date for such Class of Loans.

 

If by 11:00 a.m. on the third Business Day prior to the expiration of any
Interest Period applicable to a Borrowing of LIBOR Loans, the Borrower has
failed to elect, or is not permitted to elect, a new Interest Period to be
applicable to such LIBOR Loans as provided above, the Borrower shall be deemed
to have elected to continue such LIBOR Loans as LIBOR Loans with an Interest
Period of one (1) month effective as of the expiration date of such current
Interest Period; provided that if the Borrower is not permitted to elect a new
Interest Period to be applicable to such LIBOR Loans as provided above, the
Borrower shall be deemed to have elected to convert such LIBOR Loans into Base
Rate Loans effective as of the expiration date of such current Interest Period.

 

2.10.                     Increased Costs, Illegality, etc.  (a)  In the event
that any Lender (or with respect to clause (iv), any Lender or Agent) shall have
reasonably determined (which determination shall, absent manifest error, be
final and conclusive and binding upon all parties hereto but, with respect to
clause (i) below, may be made only by the Administrative Agent) after the
Closing Date:

 

(i)                                     on any Interest Determination Date that,
by reason of any changes arising after the date of this Agreement affecting the
London interbank market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
“LIBO Rate”; or

 

(ii)                                  at any time, that such Lender shall incur
increased costs or reductions in the amounts received or receivable hereunder
with respect to any LIBOR Loan (other than with respect to Taxes) because of
(x) any change since the Effective Date in any applicable law or governmental
rule, regulation, order, guideline or request (whether or not having the force
of law) or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, order, guideline
or request, to a change in official reserve requirements, but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of the LIBO Rate and/or (y) other circumstances arising since the
Effective Date affecting such Lender, the London interbank market or the
position of such Lender in such market (including that the LIBO Rate with
respect to such LIBOR Loan does not adequately and fairly reflect the cost to
such Lender of funding such LIBOR Loan); or

 

(iii)                               at any time, that the making or continuance
of any LIBOR Loan has been made (x) unlawful by any law or governmental rule,
regulation or order, or (y) impossible by compliance by any Lender in good faith
with any governmental request (whether or not having force of law); or

 

65

--------------------------------------------------------------------------------


 

(iv)                              at any time, that any Change in Law shall
subject any Lender or Agent to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on any LIBOR Loan;

 

then, and in any such event, such Lender or Agent, as applicable (or the
Administrative Agent, in the case of clause (i) above) shall promptly give
notice (by telephone promptly confirmed in writing) to the Borrower and, except
in the case of clause (i) and clause (ii) above, as applicable, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist, and any Notice of Borrowing or Notice of Conversion/Continuation
given by the Borrower with respect to LIBOR Loans which have not yet been
incurred (including by way of conversion) shall be deemed rescinded by the
Borrower (or if requested by Borrower, deemed a request for Base Rate Loans),
(y) in the case of clause (ii) and clause (iv) above, the Borrower agrees,
subject to the provisions of Section 2.11(b) (to the extent applicable), to pay
to such Lender or Agent, as applicable, promptly following such Lender’s or
Agent’s written request (including documentation reasonably supporting such
request) therefor, such additional amounts (in the form of an increased rate of,
or a different method of calculating, interest or otherwise as such Lender or
Agent in its reasonable discretion (in accordance with generally accepted
financial practices) shall determine) as shall be required to compensate such
Lender or Agent for such increased costs or reductions in amounts received or
receivable hereunder (a written notice as to the additional amounts owed to such
Lender or Agent, showing in reasonable detail the basis for the calculation
thereof, submitted to the Borrower by such Lender or Agent shall, absent
manifest error, be final and conclusive and binding on all the parties hereto)
and (z) in the case of clause (iii) above, the Borrower shall take one of the
actions specified in Section 2.10(b) as promptly as possible and, in any event,
within the time period required by law.

 

(b)                                 At any time that any LIBOR Loan is affected
by the circumstances described in Section 2.10(a)(ii), the Borrower may, and in
the case of a LIBOR Loan affected by the circumstances described in
Section 2.10(a)(iii), the Borrower shall, either (x) if the affected LIBOR Loan
is then being made initially or pursuant to a conversion, cancel such Borrowing
by giving the Administrative Agent telephonic notice (confirmed in writing) on
the same date that the Borrower was notified by the affected Lender or the
Administrative Agent pursuant to Section 2.10(a)(ii) (or convert such request to
a Base Rate Loan) or (iii) or (y) if the affected LIBOR Loan is then
outstanding, upon at least three (3) Business Days’ written notice to the
Administrative Agent, require the affected Lender to convert such LIBOR Loan
into a Base Rate Loan; provided that, if more than one Lender is affected at any
time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).

 

(c)                                  If at any time after the Closing Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by the
NAIC or any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
with any request or directive by the NAIC or by any such Governmental Authority
(whether or not having the force of law), shall (i) impose, modify or make
applicable any reserve, deposit, capital adequacy or liquidity or similar
requirement against such Lender’s Commitments hereunder or its obligations
hereunder, or against any corporation controlling such Lender based on the
existence of such Lender’s Commitments or other obligations hereunder,
(ii) impose on any Lender any other conditions relating, directly or indirectly,
to this Agreement or any Loan, Commitment or other obligation hereunder, or
(iii) subject any Lender or Agent to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on any Loan, Commitment or other
obligation hereunder, and the result of any of the foregoing is to increase the
cost to any Lender or such other corporation or any Agent of making, maintaining
or participating in any Loan, Commitment or other obligation hereunder, or
reduce the

 

66

--------------------------------------------------------------------------------


 

amount of any sum received or receivable by any Lender or such other corporation
hereunder or reduce the rate of return on its capital or liquidity with respect
to Loans, Commitments or other obligations, then within fifteen (15) Business
Days after receipt of the certificate referred to below by Borrower from any
Lender or any Agent (a copy of which certificate shall be sent by any such
Lender to the Administrative Agent), the Borrower, subject to the provisions of
Section 2.11(b) (to the extent applicable), agrees to pay to such Lender or such
Agent such additional amount or amounts as will compensate such Lender or such
other corporation or such Agent for such increased cost or reduction in the
amount receivable or reduction on the rate of return on its capital or
liquidity.  In determining such additional amounts, each Lender or Agent will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable and customary; provided that such Lender’s or Agent’s
determination of compensation owing under this Section 2.10(c) shall, absent
manifest error, be final and conclusive and binding on all the parties hereto. 
Each Lender or Agent, upon determining that any additional amounts will be
payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to the Borrower, which notice shall include a certificate submitted to
the Borrower by such Lender or such Agent (a copy of which certificate shall be
sent by such Lender to the Administrative Agent), setting forth in reasonable
detail the basis for calculation of such additional amounts.

 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III shall in each case be deemed to
be a change after the Closing Date in a requirement of law or government rule,
regulation or order, regardless of the date enacted, adopted, issued or
implemented (including for purposes of this Section 2.10 and Section 3.06).

 

2.11.                     Compensation.  (a) The Borrower agrees to compensate
each Lender, promptly following its written request (which request shall set
forth in reasonable detail the basis for requesting such compensation), for all
losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its LIBOR Loans but
excluding loss of anticipated profits) which such Lender may sustain:  (i) if
for any reason (other than a default by such Lender or the Administrative Agent)
a Borrowing of, or conversion from or into, LIBOR Loans does not occur on a date
specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
(whether or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 2.10(a)); (ii) if any prepayment or repayment (including any prepayment
or repayment made pursuant to Section 5.01, Section 5.02 or as a result of an
acceleration of the Loans pursuant to Section 11) or conversion of any of its
LIBOR Loans occurs on a date which is not the last day of an Interest Period
with respect thereto; (iii) if any prepayment of any of its LIBOR Loans is not
made on any date specified in a notice of prepayment given by the Borrower; or
(iv) as a consequence of (x) any other default by the Borrower to repay LIBOR
Loans when required by the terms of this Agreement or any Note held by such
Lender or (y) any election made pursuant to Section 2.10(b).

 

(b)                                 Notwithstanding anything to the contrary
contained herein, with respect to any Lender’s or any Participant’s claim for
compensation under Section 2.10, 3.06 or 5.04, the Borrower shall not be
required to compensate such Lender for any amount incurred more than one hundred
and eighty (180) days prior to the date that such Lender notifies the Borrower
of the event that gives rise to such claim; provided that, if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

2.12.                     Change of Lending Office.  Each Lender agrees that
upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c) or (d), Section 3.06 or

 

67

--------------------------------------------------------------------------------


 

Section 5.04 with respect to such Lender, it will, if requested by the Borrower,
will use reasonable efforts (subject to overall policy considerations of such
Lender) to designate another lending office for any Loans or Letters of Credit
affected by such event; provided that such designation is made on such terms
that such Lender and its lending office suffer no material economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section.  Nothing in this
Section 2.12 shall affect or postpone any of the obligations of the Borrower or
the right of any Lender provided in Sections 2.10, 2.11, 3.06 and 5.04.

 

2.13.                     Replacement of Lenders.  If any Lender becomes a
Defaulting Lender, (a) upon the occurrence of any event giving rise to the
operation of Section 2.10(a)(ii), (iii) or (iv), Section 2.10(c) or (d),
Section 3.06 or Section 5.04 with respect to any Lender which results in such
Lender charging to the Borrower increased costs in excess of those being
generally charged by the other Lenders, (b) in the case of a refusal by a Lender
to consent to a proposed change, waiver, discharge or termination with respect
to this Agreement as contemplated by clauses (i) through (iii) of the first
proviso to Section 13.10(a) or clauses (i) through (vii) of the second proviso
to Section 13.10(a), in each case, which has been approved by the Required
Lenders or Majority Lenders, as applicable, or (c) if a Lender rejects (or is
deemed to reject) the Extension under Section 2.16(a) which Extension has been
accepted under Section 2.16(a) by the Majority Lenders of the respective Class,
the Borrower shall have the right, in accordance with Section 13.04(c), if no
Event of Default then exists or would exist after giving effect to such
replacement, to (i) replace such Lender (the “Replaced Lender”) with one or more
other Eligible Transferees, none of whom shall constitute a Defaulting Lender at
the time of such replacement (collectively, the “Replacement Lender”) in the
case of a replacement where the consent of the respective Lender is required
with respect to less than all Classes of its Loans or Commitments, to replace
the Commitments and/or outstanding Loans of such Lender in respect of each
Class where the consent of such Lender would otherwise be individually required,
with identical Commitments and/or Loans of the respective Class provided by the
Replacement Lender or (ii) terminate the Commitment of such Lender or Issuing
Lender, as the case may be, and (x) in the case of a Lender (other than an
Issuing Lender), repay all Obligations (other than contingent obligations not
then due and payable) of the Borrower owing to such Lender relating to the Loans
and participations held by such Lender as of such termination date and/or, in
the case of a RL Lender, cash collateralize such Lender’s RL Percentage of the
Letter of Credit Outstandings in a manner reasonably satisfactory to the
applicable Issuing Lender and (y) in the case of an Issuing Lender, repay all
Obligations (other than contingent obligations not then due and payable and,
except in the case of a Defaulting Lender, the payment of amounts in respect of
Loans of any Class maintained by such Issuing Lender, if such Loans are not
being repaid pursuant to this Section 2.13) of the Borrower owing to such Lender
relating to the Loans and participations held by the Issuing Lender as of such
termination date and cancel or backstop on terms reasonably satisfactory to such
Issuing Lender any Letters of Credit issued by it; provided that in the case of
any such termination of Commitments pursuant to this clause (ii), such
termination shall be sufficient (together with all other consenting Lenders or
other Commitments being terminated in connection with the adoption of the
applicable proposed change, waiver, discharge or termination) to cause the
adoption of the applicable proposed change, waiver, discharge or termination and
such termination shall be in respect of any applicable facility only in the case
of clause (x) or, with respect to a Class vote, clause (y); provided that:

 

(a)                                 at the time of any replacement pursuant to
this Section 2.13, the Replacement Lender shall enter into one or more
Assignment and Assumption Agreements pursuant to Section 13.04(c) (and with all
fees payable pursuant to said Section 13.04(c) to be paid by the Replacement
Lender and/or the Replaced Lender (as may be agreed to at such time by and among
the Borrower, the Replacement Lender and the Replaced Lender)) pursuant to which
the Replacement Lender shall acquire all of the Commitments and outstanding
Loans (or, in the case of the replacement of only (a) the Revolving Loan
Commitment, the Revolving Loan Commitment and outstanding Revolving Loans and
participations in Letter of Credit Outstandings and/or (b) the outstanding Term
Loans of a given Class, the outstanding Term Loans of such Class of the
respective Lender) of, (except for the replacement of only outstanding Term

 

68

--------------------------------------------------------------------------------


 

Loans) all participations in Letters of Credit by, the Replaced Lender and, in
connection therewith, shall pay to (x) the Replaced Lender in respect thereof an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the respective Replaced Lender
under each Class with respect to which such Replaced Lender is being replaced,
(B) an amount equal to all Unpaid Drawings (unless there are no Unpaid Drawings
with respect to the Class being replaced) that have been funded by (and not
reimbursed to) such Replaced Lender, together with all then unpaid interest with
respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender (but only with respect to
the relevant Class, in the case of the replacement of less than all Classes of
Loans then held by the respective Replaced Lender) pursuant to Section 4.01,
(y) except in the case of the replacement of only the outstanding Term Loans of
one or more Classes of a Replaced Lender, each Issuing Lender an amount equal to
such Replaced Lender’s RL Percentage of any Unpaid Drawing relating to Letters
of Credit issued by such Issuing Lender (which at such time remains an Unpaid
Drawing) to the extent such amount was not theretofore funded by such Replaced
Lender and (z) in the case of any replacement of Revolving Loan Commitments, the
Swingline Lender an amount equal to such Replaced Lender’s RL Percentage of any
Mandatory Borrowing to the extent such amount was not theretofore funded by such
Replaced Lender to the Swingline Lender; and

 

(b)                                 all obligations of the Borrower then owing
to the Replaced Lender (other than those (i) specifically described in clause
(a) above in respect of which the assignment purchase price has been, or is
concurrently being, paid, but including all amounts, if any, owing under
Section 2.11(a) or (ii) relating to any Class of Loans and/or Commitments of the
respective Replaced Lender which will remain outstanding after giving effect to
the respective replacement) shall be paid in full to such Replaced Lender
concurrently with such replacement.

 

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and is authorized (which authorization is coupled with an
interest) to execute an Assignment and Assumption Agreement on behalf of such
Replaced Lender, and any such Assignment and Assumption Agreement so executed by
the Administrative Agent and the Replacement Lender shall be effective for
purposes of this Section 2.13 and Section 13.04.  Upon the execution of the
respective Assignment and Assumption Agreement, the payment of amounts referred
to in clauses (a) and (b) above, recordation of the assignment on the Register
by the Administrative Agent pursuant to Section 13.12 and, if so requested by
the Replacement Lender, delivery to the Replacement Lender of the appropriate
Note or Notes executed by the Borrower, (x) the Replacement Lender shall become
a Lender hereunder and, unless the respective Replaced Lender continues to have
outstanding Term Loans and/or a Revolving Loan Commitment hereunder, the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions under this Agreement (including, without
limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06), which
shall survive as to such Replaced Lender to the extent contemplated herein and
(y) except in the case of the replacement of only outstanding Term Loans
pursuant to this Section 2.13, the RL Percentages of the Lenders shall be
automatically adjusted at such time to give effect to such replacement.  In the
case of the substitution of a Lender pursuant to this Section 2.13, if the
Lender being replaced does not execute and deliver to the Administrative Agent a
duly completed Assignment and Assumption Agreement and/or any other
documentation necessary to reflect such replacement by the later of (x) the date
on which the Replacement Lender executed and delivers such Assignment and
Assumption Agreement and/or such other documentation and (y) the date as of
which all obligations of the Borrower required to be paid to the Replaced Lender
pursuant to this Section 2.13, then the Replaced Lender shall be deemed to have
executed and delivered such Assignment and Assumption Agreement and/or such
other documentation as of such date and the Administrative Agent and the
Borrower shall each be entitled (but not obligated) to execute and deliver such
Assignment and Assumption Agreement and/or such other documentation on behalf of
such Replaced Lender.

 

69

--------------------------------------------------------------------------------


 

2.14.                     Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any RL Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such RL Lender is a
Defaulting Lender:

 

(a)                                 if any Swingline Loan Exposure or Letter of
Credit Exposure exists at the time a RL Lender becomes a Defaulting Lender then:

 

(i)                                                     all or any part of such
Swingline Loan Exposure and Letter of Credit Exposure shall be reallocated among
the RL Lenders that are Non-Defaulting RL Lenders in accordance with their
respective RL Percentages but only to the extent (x) the sum of all
Non-Defaulting RL Lenders’ Individual RL Exposures plus such Defaulting Lender’s
Swingline Loan Exposure and Letter of Credit Exposure does not exceed the
aggregate amount of all Non-Defaulting RL Lenders’ Revolving Loan Commitments,
(y) immediately following the reallocation to a Non-Defaulting RL Lender, the
Individual RL Exposure of such Non-Defaulting RL Lender does not exceed its
Revolving Loan Commitment at such time and (z) the conditions set forth in
Section 7 are satisfied at such time;

 

(ii)                                                  if the reallocation
described in clause (i) above cannot, or can only partially, be effected, the
Borrower shall within five (5) Business Days following written notice by the
Administrative Agent (x) first, prepay the unreallocated portion of such
Defaulting Lender’s Swingline Loan Exposure (without a permanent commitment
reduction) and (y) second, cash collateralize in a manner reasonably
satisfactory to the applicable Issuing Lender the unreallocated portion such
Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in aggregate amount equal to
100% of such Defaulting Lender’s Letter of Credit Exposure for so long as such
Letter of Credit Exposure is outstanding (the “Letter of Credit Back-Stop
Arrangements”);

 

(iii)                                               the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 4.01(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure;

 

(iv)                                              if the Letter of Credit
Exposure of the Non-Defaulting Lenders is reallocated pursuant to this
Section 2.14(a), then the fees payable to the RL Lenders pursuant to
Section 4.01(b) shall be adjusted in accordance with such Non-Defaulting
Lenders’ RL Percentages; and

 

(v)                                                 if any Defaulting Lender’s
Letter of Credit Exposure is neither cash collateralized nor reallocated
pursuant to this Section 2.14(a), then, without prejudice to any rights or
remedies of any Issuing Lender or any RL Lender hereunder, all letter of credit
fees payable under Section 4.01(b) with respect to such Defaulting Lender’s
Letter of Credit Exposure shall be payable to each Issuing Lender until such
Letter of Credit Exposure is cash collateralized and/or reallocated; and

 

(b)                                 notwithstanding anything to the contrary
contained in Section 2.01(d) or Section 3, so long as any RL Lender is a
Defaulting Lender (i) the Swingline Lender shall not be required to fund any
Swingline Loan and no Issuing Lender shall be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the related exposure
will be 100% covered by the Revolving Loan Commitments of the Non-Defaulting RL
Lenders and/or cash collateral has been provided by the Borrower in accordance
with Section 2.14(a), and (ii) participating interests in any such newly issued
or increased Letter of Credit or newly made Swingline Loan shall be allocated
among Non-Defaulting RL Lenders in a manner consistent with
Section 2.14(a)(i) (and Defaulting Lenders shall not participate therein).

 

70

--------------------------------------------------------------------------------


 

In the event that the Administrative Agent, the Borrower, each Issuing Lender
and the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such RL Lender to be a Defaulting Lender, then
(i) the Swingline Loan Exposure and Letter of Credit Exposure of the RL Lenders
shall be readjusted to reflect the inclusion of such RL Lender’s Revolving Loan
Commitments and on such date such RL Lender shall purchase at par such of the
Revolving Loans of the other RL Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such RL
Lender to hold such Revolving Loans in accordance with its RL Percentage and
(ii) so long as no Event of Default then exists, all funds held as cash
collateral pursuant to the Letter of Credit Back-Stop Arrangements shall
thereafter be promptly returned to the Borrower. If the Revolving Loan
Commitments have been terminated, all other Obligations (other than contingent
obligations not due and owing) with respect to the Revolving Loans and Swingline
Loans have been paid in full and no Letters of Credit are outstanding (other
than cash collateralized or backstopped Letters of Credit in a manner reasonably
satisfactory to each applicable Issuing Lender), then, so long as no Event of
Default then exists, all funds held as cash collateral pursuant to the Letter of
Credit Back-Stop Arrangements shall thereafter be promptly returned to the
Borrower.

 

2.15.                     Incremental Term Loans; Incremental Revolving Loans. 
(a) The Borrower shall have the right to request (by written notice to the
Administrative Agent) at any time and from time to time after the Closing Date,
(x) additional term loans to be made pursuant to (and to constitute a part of)
the Tranche B-2 Term Loans, any then existing Class of Term Loans (excluding the
Initial Tranche B-1 Term Loans) previously created pursuant to this Section 2.15
and/or one or more additional tranches of term loans under this Agreement (the
“Incremental Term Loans”) and/or (y) one or more increases in the amount of an
existing Class of Revolving Loan Commitments (each such increase, a “Revolving
Commitment Increase”) and/or, subject to clause (h) below, one or more
additional tranches of incremental revolving commitments be established (each an
“Incremental Revolving Commitment” and, together with any Revolving Commitment
Increase, an “Incremental Revolver” and, any Loan made under an Incremental
Revolving Commitment, an “Incremental Revolving Loan”); provided that;

 

(i)                                     at the time of each such request and
upon the effectiveness of any Incremental Amendment, no Default or Event of
Default shall have occurred and be continuing or shall occur as a result
thereof; provided that in the case of any Incremental Facilities the proceeds of
which are to be used to finance an acquisition permitted under this Agreement,
(A) at the time of any such request, no Default or Event of Default shall have
occurred and be continuing or shall occur as a result thereof and (B) upon the
effectiveness of any Incremental Amendment and the making of such Incremental
Term Loan and/or Incremental Revolving Loan, no Specified Default shall have
occurred and be continuing or shall occur as a result thereof;

 

(ii)                                  the Borrower shall be in Pro Forma
Compliance with the covenant contained in Section 10.07 (whether or not such
covenant is applicable at such time in accordance with its terms) determined
(x) as of the last day of the most recently ended Calculation Period prior to
the date of effectiveness of the related Incremental Amendment, after giving
effect to the incurrence of the Incremental Term Loans and/or establishment of
the Incremental Revolver, as the case may be, as if such Incremental Term Loans
had been incurred, or Incremental Revolver established (and, if incurred to
finance an acquisition permitted under this Agreement, as if such acquisition
had been consummated), on the first day of such Calculation Period and
(y) (1) without giving effect to any deductions in the calculation of
Consolidated Senior Secured Net Debt by the amount of cash proceeds received
from the incurrence of all such Incremental Facilities and (2) in the case of
any Incremental Revolver, assuming the full utilization thereof, whether or not
actually utilized;

 

71

--------------------------------------------------------------------------------


 

(iii)                               each tranche of Incremental Term Loans (or
addition of Incremental Term Loans to an existing Class of Term Loans) and each
Incremental Revolver shall be in an aggregate principal amount that is not less
than $15,000,000 and an integral multiple of $5,000,000 in excess thereof
(provided that such amount may be less than $15,000,000 if such amount
represents all remaining availability under the limit set forth in clause
(iv) below);

 

(iv)                              the aggregate amount of all Incremental
Facilities shall not exceed the Maximum Incremental Facilities Amount as in
effect at such time; and

 

(v)                                 the Borrower shall have delivered to the
Administrative Agent a certificate executed by an Authorized Officer of the
Borrower (A) certifying compliance with the requirements of preceding clauses
(i) through (iv), inclusive, and (B) containing the calculations (in reasonable
detail) required by the preceding clauses (ii) and (iv) and, if applicable, the
definition of “Maximum Incremental Facilities Amount”.

 

(b)                                 (1) All Incremental Term Loans (and all
interest, fees and other amounts payable thereon) shall (x) be Obligations under
this Agreement and the other applicable Credit Documents, (y) be secured by the
relevant Security Documents, and guaranteed under the Guarantee and Collateral
Agreement, on a pari passu basis with all Initial Term Loans and Initial
Revolving Loans (and other Obligations secured equally and ratably therewith)
secured by each such Security Document and guaranteed under the Guarantee and
Collateral Agreement (or, at the Borrower’s option, and as may be agreed by the
respective Lenders, may be junior in right of payment and/or security to the
Initial Term Loans, Initial Revolving Loans and other Obligations secured
equally and ratably therewith (and to the extent (x) pari passu, shall be
subject to the Intercreditor Agreement, and (y) subordinated in right of payment
or security, shall be subject to an intercreditor agreement on terms and
conditions reasonably acceptable to the Administrative Agent)) and (z) except as
otherwise required below, all other terms of such Incremental Term Loans and
Incremental Revolving Commitment, if not substantially identical to the terms of
the Initial Tranche B-2 Term Loans or Initial Revolving Loans, as applicable,
will be as agreed between the Borrower and the lenders providing such
Incremental Term Loans and/or Incremental Revolving Commitment (and to the
extent not substantially identical to the Initial Tranche B-2 Term Loans and/or
Initial Revolving Loans, as applicable, reasonably satisfactory to the
Administrative Agent); provided, however, that (i) in the case of a new tranche
of Incremental Term Loans, (I) the maturity and amortization of such tranche of
Incremental Term Loans may differ, so long as such tranche of Incremental Term
Loans shall have (a) a final stated maturity date of no earlier than the Initial
Tranche B-2 Term Loan Maturity Date and (b) a Weighted Average Life to Maturity
of no less than the Weighted Average Life to Maturity as then in effect for the
Initial Tranche B-2 Term Loans (other than to the extent of nominal amortization
for periods where amortization has been eliminated or reduced as a result of
prepayment of such Initial Tranche B-2 Term Loans) and (II) the Effective Yield
for such new tranche of Incremental Term Loans may exceed the Effective Yield
then applicable to the Initial Tranche B-2 Term Loans and the Incremental
Tranche C-1 Term Loans, provided that, (1) in the case of any Incremental
Amendment providing for such new tranche of Incremental Term Loans to become
effective prior to the date that is 18 months after the Closing Date, and which
new tranche of Incremental Term Loans is pari passu in right of payment and
security to the Initial Tranche B-2 Term Loans, the Effective Yield for the
Initial Tranche B-2 Term Loans shall be increased (to the extent necessary) such
that the Effective Yield thereof is not less than the Effective Yield of such
new tranche of Incremental Term Loans minus 0.50% and (2) in the case of any
Incremental Amendment providing for such new tranche of Incremental Term Loans
following the date of ThirdFifth Amendment Effective Date, and which new tranche
of Incremental Term Loans is pari passu in right of payment and security to the
Incremental Tranche C-1 Term Loans, the Effective Yield for the Incremental
Tranche C-1 Term Loans shall be increased (to the extent necessary) such that
the Effective Yield thereof is not less than the Effective Yield of such new
tranche of Incremental Term Loans minus 0.50%, (ii)  any prepayment of
Incremental Term Loans that are pari passu in right of payment and pari passu
with respect

 

72

--------------------------------------------------------------------------------


 

to security shall be made on a pro rata basis with all then existing Term Loans
(including all other then-existing Incremental Term Loans, Other Term Loans,
Extended Term Loans and Replacement Term Loans requiring ratable prepayment),
except that the Borrower and the lenders in respect of such Incremental Term
Loans shall be permitted, in their sole discretion, to elect to prepay or
receive, as applicable, any prepayments on a less than pro rata basis (but not
on a greater than pro rata basis) and (iii) in the case of Incremental Term
Loans to be made pursuant to (and to constitute a part of) an existing Class of
Term Loans, (I) such new Incremental Term Loans shall have the same scheduled
repayment dates as then remain with respect to the respective existing Class of
Term Loans (with the amount of each scheduled repayment applicable to such new
Incremental Term Loans to be the same (on a proportionate basis) as is
theretofore applicable to the respective existing Class of Term Loans, thereby
increasing the amount of each then remaining scheduled repayment
proportionately, and (II) on the date of the making of such new Incremental Term
Loans, and notwithstanding anything to the contrary set forth in Section 2.09,
such new Incremental Term Loans shall be added to (and form part of) each
Borrowing of outstanding Term Loans of the respective existing Class on a pro
rata basis (based on the relative sizes of the various outstanding Borrowings),
so that each Lender will participate proportionately in each then outstanding
Borrowing of such Class of Term Loans; and

 

(2)                                 (x) Any Incremental Revolver will mature no
earlier than, and will require no scheduled amortization or mandatory commitment
reduction prior to, the Maturity Date applicable to the Initial Revolving Lender
and all other terms (other than pricing, maturity and fees) shall be
substantially identical to the Initial Revolving Loans (including, without
limitation, by being secured by the relevant Security Documents, and guaranteed
under the Guarantee and Collateral Agreement, on a pari passu basis with all
Initial Term Loans and Initial Revolving Loans (and other Obligations secured
equally and ratably therewith) secured by each such Security Document and
guaranteed under the Guarantee and Collateral Agreement) and (y) any Revolving
Commitment Increase shall be subject to the terms and conditions applicable to
Revolving Loans of the applicable Class being increased in this Agreement and
the other Credit Documents; provided that, notwithstanding anything to the
contrary in this Section 2.15 or otherwise, (1) the borrowing and repayment
(except for (A) payments of interest and fees at different rates on Incremental
Revolvers (and related outstandings), (B) repayments required upon the maturity
date of the applicable Revolving Loan Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments (subject to
clause (3) below)) of Loans with respect to Incremental Revolvers after the
associated Incremental Facility Closing Date shall be made on a pro rata basis
with all other Revolving Loan Commitments, (2) subject to the provisions of
Section 2.01(f) and Section 3.07 to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after a maturity date when there exist
Revolving Loan Commitments with a longer maturity date, all Swingline Loans and
Letters of Credit shall be participated on a pro rata basis by all Lenders with
Commitments in accordance with their percentage of the Revolving Loan
Commitments (and except as provided in Section 2.01(f) and Section 3.07, without
giving effect to changes thereto on an earlier maturity date with respect to
Swingline Loans and Letters of Credit theretofore incurred or issued), (3) the
permanent repayment of Revolving Loans with respect to, and termination
of, Incremental Revolvers after the associated Incremental Facility Closing Date
shall be made on a pro rata basis with all other Revolving Loan Commitments,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class, (4) assignments and
participations of Incremental Revolvers and Incremental Revolving Loans shall be
governed by the same assignment and participation provisions applicable to
Initial Revolving Loan Commitments and Initial Revolving Loans.  Any Incremental
Revolver may constitute a separate Class or Classes, as the case may be, of
Commitments from the Classes constituting the Revolving Loan Commitments prior
to the Incremental Facility Closing Date and (5) the Effective Yield for any new
tranche of Incremental Revolving Commitments may exceed the Effective Yield then
applicable to the Initial Revolving Commitments, provided that, in the case of
any Incremental Amendment providing for such new tranche of Incremental
Revolving Commitments to become effective prior to the

 

73

--------------------------------------------------------------------------------


 

date that is 18 months after the Closing Date, and which new tranche of
Incremental Revolving Commitments is pari passu in right of payment and security
to the Initial Revolving Commitments, the Effective Yield for the Initial
Revolving Commitments shall be increased (to the extent necessary) such that the
Effective Yield thereof is not less than the Effective Yield of such new tranche
of Incremental Revolving Commitments minus 0.50%.

 

(c)                                  Each notice from the Borrower pursuant to
this Section 2.15 shall set forth the requested amount and proposed terms of the
relevant Incremental Term Loans or Incremental Revolver.

 

(d)                                 Incremental Term Loans may be made, and
Incremental Revolvers may be provided, by any existing Lender or by any
Additional Lender; provided that the Administrative Agent shall have consented
(such consent not to be unreasonably withheld, delayed or conditioned) to such
Lender’s or Additional Lender’s making such Incremental Term Loans or providing
such Incremental Revolvers if such consent would be required under
Section 13.04(c) for an assignment of Loans or Revolving Loan Commitments, as
applicable, to such Lender or Additional Lender.  Commitments in respect of
Incremental Term Loans and Incremental Revolver shall become Commitments (or in
the case of a Revolving Commitment Increase to be provided by an existing RL
Lender, an increase in such Lender’s applicable Revolving Loan Commitment) under
this Agreement pursuant to an amendment (each, an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Credit Documents, executed by the
Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and, to the extent required hereunder, the
Administrative Agent.  The Incremental Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.15 (including, in the case of Incremental Term Loans or Incremental
Revolving Commitment structured as a separate Class, the incorporation of class
voting rights that prevent Lenders from agreeing to modifications that would
allocate (or reallocate) payments to the Lenders in a non-pro rata manner unless
such modifications are agreed to by a majority or supermajority of the Lenders
holding the Loans or Incremental Term Loans or Incremental Revolving Commitments
whose payment rights are being modified).

 

(e)                                  The effectiveness of any Incremental
Amendment shall be subject to the satisfaction (or waiver) on the date thereof
(each, an “Incremental Facility Closing Date”) of each of the conditions set
forth in such Incremental Amendment.

 

(f)                                   The Borrower will use the proceeds of the
Incremental Term Loans and Incremental Revolvers for any purpose not prohibited
by this Agreement and as agreed to by the Borrower and the lenders providing
such Incremental Facility.

 

(g)                                  No Lender shall be obligated to provide any
Incremental Term Loans or Incremental Revolvers, unless it so agrees in its sole
discretion.

 

(h)                                 Upon each increase in the Revolving Loan
Commitments or incurrence of any Incremental Revolving Commitment pursuant to
this Section 2.15, (x) each RL Lender immediately prior to such increase or
incurrence will automatically and without further act be deemed to have assigned
to each Lender providing a portion of the Revolving Commitment Increase or the
Incremental Revolving Commitment (each, a “Revolving Commitment Increase
Lender”) in respect of such increase, and each such Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such RL Lender’s participations hereunder in outstanding
Letters of Credit and Swingline Loans such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swingline Loans held by each RL Lender
(including each such

 

74

--------------------------------------------------------------------------------


 

Revolving Commitment Increase Lender) will equal the percentage of the aggregate
Revolving Loan Commitments of all RL Lenders represented by such RL Lender’s
Revolving Loan Commitment and (y) if, on the date of such increase, there are
any Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effectiveness of such Revolving Commitment Increase or the Incremental Revolving
Commitment be prepaid from the proceeds of Revolving Loans made hereunder
(reflecting such increase in Revolving Loan Commitments), which prepayment shall
be accompanied by accrued interest on the Revolving Loans being prepaid and any
costs incurred by any Lender in accordance with Section 2.11. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

 

This Section 2.15 shall supersede any provisions in Section 2.07, 13.06 or 13.10
to the contrary.

 

2.16.                     Extensions of Term Loans and Revolving Loan
Commitments.  (a)  Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders of Term Loans (other than Initial Tranche
B-1 Term Loans) with a like maturity date or Revolving Loan Commitments with a
like maturity date, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Term Loans (other than Initial
Tranche B-1 Term Loans) or Revolving Loan Commitments with a like maturity date,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Term Loans (other than Initial Tranche B-1
Term Loans) and/or Revolving Loan Commitments and otherwise modify the terms of
such Term Loans (other than Initial Tranche B-1 Term Loans) and/or Revolving
Loan Commitments pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Term Loans (other than Initial Tranche B-1 Term Loans) and/or
Revolving Loan Commitments (and related outstandings) and/or modifying the
amortization schedule in respect of such Lender’s Term Loans (other than Initial
Tranche B-1 Term Loans)) (each, an “Extension,” and each group of Term Loans or
Revolving Loan Commitments, as applicable, in each case as so extended, as well
as the original Term Loans and the original Revolving Loan Commitments (in each
case not so extended), being a “tranche”; any Extended Term Loans shall
constitute a separate tranche of Term Loans from the tranche of Term Loans from
which they were converted, and any Extended Revolving Loan Commitments shall
constitute a separate tranche of Revolving Loan Commitments from the tranche of
Revolving Loan Commitments from which they were converted), so long as the
following terms are satisfied:  (i) no Specified Default shall have occurred and
be continuing at the time the offering document in respect of an Extension Offer
is delivered to the Lenders and immediately prior to or after giving effect to
any such Extension, (ii) except as to interest rates, fees, optional redemption
or optional prepayment terms, and final maturity, and after the final maturity
date of the Initial Revolving Loan Commitment, any other covenants and
provisions (which shall be determined by the Borrower and the relevant RL
Lenders and set forth in the relevant Extension Offer), the Revolving Loan
Commitment of any RL Lender (an “Extending Revolving Credit Lender”) extended
pursuant to an Extension (an “Extended Revolving Loan Commitment”), and the
related outstandings, shall be a Revolving Loan Commitment (or related
outstandings, as the case may be) with such other terms substantially identical
to, or taken as a whole, no more favorable (as reasonably determined by the
Borrower) to the Extending Revolving Credit Lender, as the applicable original
Revolving Loan Commitments (and related outstandings); provided that (1) the
borrowing and repayment (except for (A) payments of interest and fees at
different rates on Extended Revolving Loan Commitments (and related
outstandings), (B) repayments required upon the maturity date of the
non-extending Revolving Loan Commitments and (C) repayment made in connection
with a permanent repayment and termination of commitments) of Loans with respect
to Extended Revolving Loan Commitments after the applicable Extension date shall
be made on a pro rata basis with all

 

75

--------------------------------------------------------------------------------


 

other Revolving Loan Commitments of such tranche, (2) subject to the provisions
of Section 3.07 and 2.01(f) to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after a maturity date when there exist
Extended Revolving Loan Commitments or Incremental Revolving Commitments with a
longer maturity date, all Swingline Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Loan Commitments (and except as provided
in Section 3.07 and 2.01(f), without giving effect to changes thereto on an
earlier maturity date with respect to Swingline Loans and Letters of Credit
theretofore incurred or issued), (3) the permanent repayment of Revolving Loans
with respect to, and termination of, Extended Revolving Loan Commitments after
the applicable Extension date shall be made on a pro rata basis with all other
Revolving Loan Commitments, except that the Borrower shall be permitted to
permanently repay and terminate commitments of any such Class on a better than a
pro rata basis as compared to any other Class with a later maturity date than
such Class and (4) assignments and participations of Extended Revolving Loan
Commitments and extended Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Initial Revolving Loan
Commitments and Initial Revolving Loans, (iii) except as to interest rates,
fees, amortization, final maturity date, optional redemptions or optional
prepayments, premium, required prepayment dates and participation in prepayments
(which shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and the Extending Term Lenders and set forth in the
relevant Extension Offer), the Term Loans of any Term Lender that agrees to an
Extension with respect to such Term Loans (an “Extending Term Lender”) extended
pursuant to any Extension (“Extended Term Loans”) shall be substantially
identical to, or (taken as a whole) no more favorable to the Extending Term
Lenders, than those applicable to the Term Loans subject to such Extension Offer
(except for covenants or other provisions applicable only to periods after the
then Latest Maturity Date of theretofore outstanding Term Loans), (iv) the final
maturity date of any Extended Term Loans shall be no earlier than the Maturity
Date applicable to the Term Loans subject to the Extension Offer, (v) the
Weighted Average Life to Maturity of any Extended Term Loans shall be no shorter
than the remaining Weighted Average Life to Maturity of the Term Loans extended
thereby, (vi) any Extended Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer, (vii) if the aggregate principal
amount of Term Loans (calculated on the face amount thereof) or Revolving Loan
Commitments, as the case may be, in respect of which Term Lenders or RL Lenders,
as the case may be, shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Term Loans or Revolving Loan
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans or Revolving Loans, as the case may
be, of such Term Lenders or RL Lenders, as the case may be, shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Term Lenders
or RL Lenders, as the case may be, have accepted such Extension Offer,
(viii) all documentation in respect of such Extension shall be consistent with
the foregoing, (ix) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower and (x) at no time shall there be no
more than four (4) separate Classes of Revolving Loans Commitments outstanding
hereunder (including Extended Revolving Loan Commitments and Incremental
Revolving Commitments).  No Lender shall be obligated to provide any Extension,
unless it so agrees in its sole discretion.

 

(b)                                 With respect to all Extensions consummated
by the Borrower pursuant to this Section 2.16, (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 5 and (ii) no Extension Offer is required to be in any minimum amount or
any minimum increment; provided that the Borrower may at its election specify as
a condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and may be waived by the Borrower) of
Term Loans or Revolving Loan Commitments (as applicable) of any or all
applicable tranches be tendered.  The Administrative Agent and the Lenders
hereby consent to the Extensions and the other transactions

 

76

--------------------------------------------------------------------------------


 

contemplated by this Section 2.16 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans,
Extended Revolving Loans and/or Extended Revolving Loan Commitments on the such
terms as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Sections 5 and 13.06) or any other Credit Document that may otherwise prohibit
any such Extension or any other transaction contemplated by this Section 2.16.

 

(c)                                  No consent of any Lender or the
Administrative Agent shall be required to effectuate any Extensions, other than
(A) the consent of each Lender agreeing to such Extension with respect to one or
more of its Term Loans and/or Revolving Loan Commitments (or a portion thereof)
and (B) with respect to any Extension of the Revolving Loan Commitments, the
consent of the Issuing Lender and Swingline Lender (to the extent the Swingline
Facility is to be extended), which consent shall not be unreasonably withheld,
delayed or conditioned.  All Extended Term Loans, Extended Revolving Loans,
Extended Revolving Loan Commitments and all obligations in respect thereof shall
be Obligations under this Agreement and the other Credit Documents that are
secured by the Collateral on a pari passu basis (or, if different, on the same
basis as applied to the Obligations being extended) with all other applicable
Obligations under this Agreement and the other Credit Documents. The Lenders
hereby irrevocably authorize the Administrative Agent and Collateral Trustee to
enter into amendments to this Agreement and the other Credit Documents with the
Borrower as may be necessary or appropriate in order to establish new tranches
or sub-tranches in respect of Revolving Loan Commitments or Term Loans so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new tranches or sub-tranches, in each case on
terms consistent with this Section 2.16.  All such amendments entered into with
the Borrower by the Administrative Agent or the Collateral Trustee hereunder
shall be binding and conclusive on the Lenders.  In addition, if so provided in
such amendment and with the consent of each Issuing Lender, participations in
Letters of Credit expiring on or after the Maturity Date in respect of the
Revolving Loans shall be re-allocated from Lenders holding Revolving Loan
Commitments to Lenders holding Extended Revolving Loan Commitments in accordance
with the terms of such amendment; provided, however, that such participation
interests shall, upon receipt thereof by the relevant Lenders holding Revolving
Loan Commitments, be deemed to be participation interests in respect of such
Revolving Loan Commitments and the terms of such participation interests
(including, without limitation, the commission applicable thereto) shall be
adjusted accordingly.  Without limiting the foregoing, in connection with any
Extensions the respective Credit Parties shall (at their expense) amend (and the
Collateral Trustee is hereby directed to amend) any Mortgage that has a maturity
date prior to the Latest Maturity Date so that such maturity date is extended to
the Latest Maturity Date (or such later date as may be advised by local counsel
to the Collateral Trustee).

 

(d)                                 In connection with any Extension, the
Borrower shall provide the Administrative Agent at least ten (10) Business Days’
(or such shorter period as may be agreed by the Administrative Agent) prior
written notice thereof, and shall agree to such procedures (including, without
limitation, regarding timing, rounding and other adjustments and to ensure
reasonable administrative management of the credit facilities hereunder after
such Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.16.

 

2.17.                     Refinancing Amendments.  (a)  At any time after the
Closing Date, the Borrower may obtain, from any Lender or any Additional Lender,
Credit Agreement Refinancing Indebtedness under this Agreement in respect of
(i) all or any portion of the Term Loans then outstanding under this Agreement
or (ii) all or any portion of the Revolving Loans and related extensions of
credit (or unused Revolving Loan Commitments) under this Agreement, in the form
of (x) Other Term Loans or Other Term Loan Commitments or (y) Other Revolving
Loans or Other Revolving Commitments, as the case may be, in each case pursuant
to a Refinancing Amendment; provided that such Credit Agreement Refinancing

 

77

--------------------------------------------------------------------------------


 

Indebtedness (i) will rank pari passu (or, at the Borrower’s option, in the case
of Other Term Loans and Other Loan Term Commitments, junior in right of payment
or security) in right of payment and of security with the other Loans and
Commitments hereunder, (ii) shall not be secured by any assets not constituting
Collateral and shall not be guaranteed by any entity that is not a Subsidiary
Guarantor, (iii) will have such pricing, fees, optional prepayments or
redemption terms and premiums as may be agreed by the Borrower and the lenders
thereof, (iv) (x) with respect to any Other Revolving Loans or Other Revolving
Commitments, will have a maturity date that is not prior to the maturity date of
Revolving Loans (or unused Revolving Loan Commitments) being refinanced and
(y) with respect to any Other Term Loans or Other Term Loan Commitments, will
have a maturity date that is not prior to the maturity date of, and will have a
Weighted Average Life to Maturity that is not shorter than, the Term Loans being
refinanced (other than to the extent of nominal amortization for periods where
amortization has been eliminated or reduced as a result of prepayments of such
Term Loans), (v) will, in the case of any Credit Agreement Refinancing
Indebtedness in the form of Other Term Loans or Other Term Loan Commitments,
share ratably in (or if junior in right of payment or as to security, on a
junior basis in respect of) any prepayments of Term Loans (unless the Other Term
Loans agree to participate on a less than pro rata basis in any voluntary or
mandatory prepayments or repayments), (vi) will, in the case of any Credit
Agreement Refinancing Indebtedness in the form of Other Revolving Loans or Other
Revolving Commitments, provide that (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Other Revolving
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Other Revolving Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments (subject to
clause (3) below)) of Loans with respect to Other Revolving Commitments after
the date of obtaining any Other Revolving Commitments shall be made on a pro
rata basis with all other Revolving Loan Commitments, (2) subject to the
provisions of Section 2.01(f) and Section 3.07 to the extent dealing with
Swingline Loans and Letters of Credit which mature or expire after a maturity
date when there exists Revolving Loan Commitments with a longer maturity date,
all Swingline Loans and Letters of Credit shall be participated on a pro rata
basis by all Lenders with Revolving Loan Commitments in accordance with their
percentage of the Revolving Loan Commitments (and except as provided in
Section 2.01(f) and Section 3.07, without giving effect to changes thereto on an
earlier maturity date with respect to Swingline Loans and Letters of Credit
theretofore incurred or issued), (3) the permanent repayment of Revolving Loans
with respect to, and termination of, other Revolving Loan Commitments after the
date of obtaining any Other Revolving Commitments shall be made on a pro rata
basis with all other Revolving Loan Commitments, except that the Borrower shall
be permitted to permanently repay and terminate commitments of any such Class on
a better than a pro rata basis as compared to any other Class with a later
maturity date than such Class and (4) assignments and participations of Other
Revolving Commitments and Other Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Initial Revolving Loan
Commitments and Initial Revolving Loans, (vii) in the case of any Credit
Agreement Refinancing Indebtedness that is (x) pari passu, shall be subject to
the Intercreditor Agreement and (y) junior to the Obligations under this
Agreement with respect to security, shall be subject to a customary
intercreditor arrangements reasonably satisfactory to the Administrative Agent
and (viii) will have terms and conditions that are substantially identical to,
or (taken as a whole) no more favorable (as reasonably determined by the
Borrower) to the investors providing such Credit Agreement Refinancing
Indebtedness than, the Refinanced Debt; provided, further, that the terms and
conditions applicable to such Credit Agreement Refinancing Indebtedness may
provide for any additional or different financial or other covenants or other
provisions that are agreed between the Borrower and the Lenders thereof and
applicable only during periods after the Latest Maturity Date that is in effect
on the date such Credit Agreement Refinancing Indebtedness is issued, incurred
or obtained.  Each Class of Credit Agreement Refinancing Indebtedness incurred
under this Section 2.17 shall be in an aggregate principal amount that is
(x) not less than $25,000,000 and (y) an integral multiple of $5,000,000 in
excess thereof.

 

78

--------------------------------------------------------------------------------


 

(b)                                 The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Refinancing Amendment.  Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the Credit
Agreement Refinancing Indebtedness incurred pursuant thereto (including any
amendments necessary to treat the Loans and Commitments subject thereto as Other
Term Loans, Other Revolving Loans, Other Revolving Commitments and/or Other Term
Loan Commitments).  Any Refinancing Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.17.  In addition, in the case of the provision of any Other Revolving
Commitments, participations in Letters of Credit shall be reallocated from
Lenders holding existing Revolving Loan Commitments to Lenders holding Other
Revolving Commitments as needed to reflect the revised RL Percentages of the
various RL Lenders.  For the avoidance of doubt, no existing Lender shall be
obligated to provide any Credit Agreement Refinancing Indebtedness.

 

(c)                                  Credit Agreement Refinancing Indebtedness
may also be incurred outside of this Agreement, subject to the relevant
requirements of Section 10.04, the definition of Credit Agreement Refinancing
Indebtedness, the satisfaction of Section 2.17(a)(vii), if applicable, and,
except with respect to Permitted Unsecured Refinancing Debt,
Section 2.17(a)(viii), and the various component defined terms as used therein.

 

(d)                                 This Section 2.17 shall supersede any
provisions in Section 2.07, 13.06 or 13.10 to the contrary.

 

2.18.                     Reverse Dutch Auction Repurchases.  (a) 
Notwithstanding anything to the contrary contained in this Agreement or any
other Credit Document, the Borrower and its Subsidiaries (the “Borrower
Parties,” and any one of them, a “Borrower Party”) may, at any time and from
time to time after the Closing Date, conduct reverse Dutch auctions in order to
purchase Term Loans (each, an “Auction”) (each such Auction to be managed
exclusively by an investment bank of recognized standing selected by the
Borrower in consultation with the Administrative Agent (in such capacity, the
“Auction Manager”)), so long as the following conditions (or, in the case of
clause (iv), requirements) are satisfied or waived:

 

(i)                                     each Auction shall be conducted in
accordance with the procedures, terms and conditions set forth in this
Section 2.18, Schedule 2.18 or such other procedures, terms and conditions or
otherwise established by the Borrower and the Auction Manager and consented to
by the Administrative Agent (such consent not to be unreasonably withheld,
delayed or conditioned);

 

(ii)                                  no Default or Event of Default shall have
occurred and be continuing on the date of the delivery of each Auction Notice or
at the time of purchase of any Term Loans in connection with any Auction;

 

(iii)                               the principal amount (calculated on the face
amount thereof) of all Term Loans that any Borrower Party offers to purchase in
any such Auction shall be no less than $10,000,000 or an integral of $1,000,000
in excess thereof (unless another amount is agreed to by the Administrative
Agent);

 

(iv)                              immediately after giving effect to any such
purchase of Term Loans, the aggregate principal amount (calculated on the face
amount thereof) of all Term Loans so purchased by a Borrower Party shall
automatically and permanently be cancelled and retired by

 

79

--------------------------------------------------------------------------------


 

the Borrower on the settlement date of the relevant purchase (and may not be
resold), and in no event shall such Borrower Party be entitled to vote hereunder
or under any other Credit Document in connection with such Term Loans;

 

(v)                                 no more than one Auction may be ongoing at
any one time;

 

(vi)                              at the time of each purchase of Term Loans
through an Auction, the Borrower shall have delivered to the Auction Manager an
Officer’s Certificate, signed by an Authorized Officer, certifying as to the
compliance with preceding clauses (ii), (v) and (vii);

 

(vii)                           no proceeds of Revolving Loans or Swingline
Loans may be utilized to purchase any Term Loans pursuant to this Section 2.18;
and

 

(viii)                        each Auction shall be open and offered to all
Lenders of the relevant Class of Term Loans on a pro rata basis.

 

(b)                                 The Borrower must terminate an Auction if it
fails to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
purchase of Term Loans pursuant to the respective Auction.  The Borrower shall
have no liability to any Lender for any termination of the respective Auction as
a result of its failure to satisfy one or more of the conditions set forth above
which are required to be met at the time which otherwise would have been the
time of purchase of Term Loans pursuant to the respective Auction, and any such
failure shall not result in any Default or Event of Default hereunder.  With
respect to all purchases of Term Loans made by a Borrower Party pursuant to this
Section 2.18, (x) the Borrower shall pay on the settlement date of each such
purchase all accrued and unpaid interest (except to the extent otherwise set
forth in the relevant offering documents), if any, on the purchased Term Loans
up to the settlement date of such purchase and (y) such purchases (and the
payments made by the Borrower and the cancellation of the purchased Term Loans,
in each case in connection therewith) shall not constitute voluntary or
mandatory payments or prepayments for purposes of Sections 5.01, 5.02 or 13.06
(although the par principal amount of Term Loans of the respective Class so
purchased pursuant to this Section 2.18 shall be applied to reduce the remaining
scheduled repayments of such tranche of Term Loans of the applicable Lenders
being repaid in direct order of maturity).

 

(c)                                  The Administrative Agent and the Lenders
hereby consent to the Auctions and the other transactions contemplated by this
Section 2.18 (provided that no Lender shall have an obligation to participate in
any such Auctions) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Sections 5.01, 5.02 and 13.06 (it
being understood and acknowledged that purchases of the Term Loans by any
Borrower Party contemplated by this Section 2.18 shall not constitute
Investments by the Borrower or any of its Restricted Subsidiaries)) or any other
Credit Document that may otherwise prohibit any Auction or any other transaction
contemplated by this Section 2.18.  The Auction Manager acting in its capacity
as such hereunder shall be entitled to the benefits of the provisions of
Section 12 generally and Section 13.01 mutatis mutandis as if each reference
therein to the “Administrative Agent” were a reference to the Auction Manager,
and the Administrative Agent shall cooperate with the Auction Manager as
reasonably requested by the Auction Manager in order to enable the Auction
Manager to perform its responsibilities and duties in connection with each
Auction.  Upon written notice to the Administrative Agent, the Borrower may
withdraw its offer for any Auction under this Section 2.18 prior to the
completion thereof.

 

(d)                                 Each Lender participating in any Auction
hereby acknowledges and agrees that in connection with such Auction, (1) the
Borrower Party may have, and later may come into possession of, information
regarding the Loans or the Credit Parties hereunder that is not known to such
Lender and that

 

80

--------------------------------------------------------------------------------


 

may be material to a decision by such Lender to participate in such Auction
(such information, the “Excluded Information”), (2) such Lender has
independently, without reliance on the Borrower, any of its Subsidiaries, the
Auction Manager, the Administrative Agent, the Collateral Trustee, any Arrangers
or any of their respective Affiliates, made its own analysis and determination
to participate in such Auction notwithstanding such Lender’s lack of knowledge
of the Excluded Information and (3) none of the Borrower, its Subsidiaries, the
Auction Manager, the Administrative Agent, the Collateral Trustee, any Arranger
or any of their respective Affiliates shall have any liability to such Lender,
and such Lender hereby waives and releases, to the extent permitted by law, any
claims such Lender may have against the Borrower, its Subsidiaries, the Auction
Manager, the Administrative Agent, the Collateral Trustee, any Arrangers and
their respective Affiliates, under applicable laws or otherwise, with respect to
the nondisclosure of the Excluded Information. Each Lender participating in any
Auction further acknowledges that the Excluded Information may not be available
to the Auction Manager, the Administrative Agent, the Collateral Trustee, the
Arrangers or the other Lenders.

 

SECTION 3.                            Letters of Credit.

 

3.01.                     Letters of Credit.  (a)  Subject to and upon the terms
and conditions set forth herein, the Borrower may request that an Issuing Lender
issue, at any time and from time to time on and after the Closing Date and prior
to the fifth Business Day prior to the then Latest Maturity Date applicable to
Revolving Loan Commitments hereunder, for the account of the Borrower, (x) an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Lender or in such other form as is reasonably acceptable to such Issuing Lender
and the Borrower, and (y) an irrevocable trade letter of credit, in a form
customarily used by such Issuing Lender or in such other form as has been
approved by such Issuing Lender and acceptable to the Borrower (each such letter
of credit, a “Letter of Credit” and, collectively, the “Letters of Credit”). 
Each Issuing Lender agrees, subject to the terms of this Agreement, to issue
Letters of Credit in an aggregate face amount (i) not to exceed its Letter of
Credit Commitment outstanding at any time or (ii) when aggregated with the face
amount of all outstanding Letters of Credit and the aggregate principal amount
of all Revolving Loans and all Swingline Loans then outstanding, not to exceed
the Revolving Loan Commitments.  All Letters of Credit shall be denominated in
Dollars.

 

(b)                                 Subject to and upon the terms and conditions
set forth herein, each Issuing Lender agrees that it will, at any time and from
time to time on and after the Closing Date and prior to the fifth Business Day
prior to the then Latest Maturity Date applicable to Revolving Loan Commitments
hereunder, following its receipt of the respective Letter of Credit Request,
issue for account of the Borrower, one or more Letters of Credit as are
permitted to remain outstanding hereunder without giving rise to a Default or an
Event of Default; provided that no Issuing Lender shall be under any obligation
to issue any Letter of Credit of the types described above if at the time of
such issuance:

 

(i)                                     any order, judgment or decree of any
Governmental Authority or arbitrator shall purport by its terms to enjoin or
restrain such Issuing Lender from issuing such Letter of Credit or any
requirement of law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to such Letter of Credit any restriction or reserve or capital
requirement (for which such Issuing Lender is not otherwise compensated
hereunder) not in effect with respect to such Issuing Lender on the date hereof,
or any unreimbursed loss, cost or expense which was not applicable or in effect
with respect to such Issuing Lender as of the date hereof and which such Issuing
Lender reasonably and in good faith deems material to it; or

 

81

--------------------------------------------------------------------------------


 

(ii)                                  such Issuing Lender shall have received
from the Borrower, any other Credit Party or the Required Lenders prior to the
issuance of such Letter of Credit notice of the type described in the second
sentence of Section 3.03(b) (which has not been rescinded).

 

3.02.                     Maximum Letter of Credit Outstandings; Final
Maturities.  (a)  Notwithstanding anything to the contrary contained in this
Agreement, (i) no Letter of Credit shall be issued the Stated Amount of which,
when added to the Letter of Credit Outstandings (exclusive of Unpaid Drawings
which are repaid on the date of, and prior to the issuance of, the respective
Letter of Credit) at such time would exceed, when added to the sum of (I) the
aggregate principal amount of all Revolving Loans then outstanding and (II) the
aggregate principal amount of all Swingline Loans then outstanding, an amount
equal to the Total Revolving Loan Commitment at such time, and (ii) unless
consented to by the Issuing Lender, each Letter of Credit shall by its terms
terminate (x) in the case of standby Letters of Credit, on or before the earlier
of (A) the date which occurs 12 months after the date of the issuance thereof
(although any such standby Letter of Credit may be automatically extendible for
successive periods of up to 12 months, but, in each case, not beyond the fifth
Business Day prior to the then Latest Maturity Date applicable to Revolving Loan
Commitments hereunder, on terms reasonably acceptable to the Issuing Lender) and
(B) five (5) Business Days prior to the then Latest Maturity Date applicable to
Revolving Loan Commitments hereunder, and (y) in the case of trade Letters of
Credit, on or before the earlier of (A) the date which occurs 180 days after the
date of issuance thereof and (B) five (5) Business Days prior to the then latest
Maturity Date applicable to Revolving Loan Commitments hereunder; provided that
if any Letter of Credit with a stated termination date occurring after the
Initial Revolving Loan Maturity Date is issued or extended by an Issuing Lender
in accordance with the preceding paragraph and the Initial Revolving Loan
Maturity Date would, at the time of such issuance or extension, occur within 12
months after the date of such issuance or extension, the Stated Amount of such
Letter of Credit shall not exceed, when added to the sum of the aggregate Stated
Amount of all Letters of Credit issued by such Issuing Lender that (x) have a
stated termination date occurring after the Initial Revolving Loan Maturity Date
and (y) are then outstanding, the Letter of Credit Commitment of such Issuing
Lender that will be in effect on the Initial Revolving Loan Maturity Date
(calculated after giving effect to any reduction on such date pursuant to
Section 3.02(b)) unless the excess amount shall have been cash collateralized or
backstopped in a manner reasonably satisfactory to the applicable Issuing
Lender; provided, further, that if any Letter of Credit with a stated
termination date occurring after the Incremental Tranche A Revolving Loan
Maturity Date is issued or extended by an Issuing Lender in accordance with the
preceding paragraph and the Incremental Tranche A Revolving Loan Maturity Date
would, at the time of such issuance or extension, occur within 12 months after
the date of such issuance or extension, the Stated Amount of such Letter of
Credit shall not exceed, when added to the sum of the aggregate Stated Amount of
all Letters of Credit issued by such Issuing Lender that (x) have a stated
termination date occurring after the Incremental Tranche A Revolving Loan
Maturity Date and (y) are then outstanding, the Letter of Credit Commitment of
such Issuing Lender that will be in effect on the Incremental Tranche A
Revolving Loan Maturity Date (calculated after giving effect to any reduction on
such date pursuant to Section 3.02(b)) unless the excess amount shall have been
cash collateralized or backstopped in a manner reasonably satisfactory to the
applicable Issuing Lender; provided, further, that if any Letter of Credit with
a stated termination date occurring after the Extended Initial Revolving Loan
Maturity Date is issued or extended by an Issuing Lender in accordance with the
preceding paragraph and the Extended Initial Revolving Loan Maturity Date would,
at the time of such issuance or extension, occur within 12 months after the date
of such issuance or extension, the Stated Amount of such Letter of Credit shall
not exceed, when added to the sum of the aggregate Stated Amount of all Letters
of Credit issued by such Issuing Lender that (x) have a stated termination date
occurring after the Extended Initial Revolving Loan Maturity Date and (y) are
then outstanding, the Letter of Credit Commitment of such Issuing Lender that
will be in effect on the Extended Initial Revolving Loan Maturity Date
(calculated after giving effect to any reduction on such date pursuant to
Section 3.02(b)) unless the excess amount shall have been cash collateralized or
backstopped in a manner reasonably satisfactory to the applicable Issuing
Lender.

 

82

--------------------------------------------------------------------------------


 

(b) Notwithstanding anything to the contrary contained in this Agreement, (i) in
the event all or a portion of the Extended Initial Revolving Loan Commitments
are terminated (but not by way of an extension hereunder) and the aggregate
Extended Initial Letter of Credit Commitments would exceed the aggregate
Extended Initial Revolving Loan Commitments in effect immediately after such
termination, the aggregate Extended Initial Letter of Credit Commitments shall
be reduced by an amount equal to the dollar amount by which the aggregate
Extended Initial Letter of Credit Commitments would exceed the aggregate
Extended Initial Revolving Loan Commitments as in effect immediately after such
termination, (ii) in the event all or a portion of the Incremental Tranche A
Revolving Loan Commitments are terminated (but not by way of an extension
hereunder) and the aggregate First Amendment Letter of Credit Commitments would
exceed the aggregate Incremental Tranche A Revolving Loan Commitments in effect
immediately after such termination, the aggregate First Amendment Letter of
Credit Commitments shall be reduced by an amount equal to the dollar amount by
which the aggregate First Amendment Letter of Credit Commitments would exceed
the aggregate Incremental Tranche A Revolving Loan Commitments as in effect
immediately after such termination and (iii) in the event all or a portion of
the Incremental Tranche B Revolving Loan Commitments are terminated (but not by
way of an extension hereunder) and the aggregate Second Amendment Letter of
Credit Commitments would exceed the aggregate Incremental Tranche B Revolving
Loan Commitments in effect immediately after such termination, the aggregate
Second Amendment Letter of Credit Commitments shall be reduced by an amount
equal to the dollar amount by which the aggregate Second Amendment Letter of
Credit Commitments would exceed the aggregate Incremental Tranche B Revolving
Loan Commitments as in effect immediately after such termination; provided that,
in connection with any such reduction of any Letter of Credit Commitment set
forth above, to the extent any Letters of Credit are then outstanding, such
reduction shall be allocated among the applicable Issuing Lenders on a pro rata
basis to the applicable Letter of Credit Commitment based on the relative sizes
of such Letter of Credit Commitments of such Issuing Lenders; provided, further,
that, to the extent such pro rata allocation would necessitate the replacement
or cash collateralization of then outstanding Letters of Credit, the parties
hereto agree that such reduction may be allocated on a non-pro rata basis as
mutually agreed by the Administrative Agent and the Borrower in order to
minimize the need to replace or cash collateralize any such then outstanding
letters of Letters Credit; provided, further, that, at the time of any reduction
to the Letter of Credit Commitments pursuant to this clause (b), any Issuing
Lender may in its sole discretion agree that its applicable Letter of Credit
Commitments not be reduced (a “Declined Reduction”) and such Declined Reduction
shall not be reallocated among the other Issuing Lenders.

 

3.03.                     Letter of Credit Requests; Minimum Stated Amount. 
(a)  Whenever the Borrower desires that a Letter of Credit be issued for its
account, the Borrower shall give the Administrative Agent and the respective
Issuing Lender at least three (3) Business Days’ (or such shorter period as is
reasonably acceptable to such Issuing Lender) written notice thereof (including
by way of facsimile).  Each notice shall be substantially in the form of
Exhibit C, appropriately completed (each, a “Letter of Credit Request”).

 

(b)                                 The making of each Letter of Credit Request
shall be deemed to be a representation and warranty by the Borrower to the
Lenders that such Letter of Credit may be issued in accordance with, and will
not violate the requirements of, Section 3.02.  Unless the respective Issuing
Lender has received notice from the Borrower, any other Credit Party or the
Required Lenders before it issues a Letter of Credit that one or more of the
conditions specified in Section 6 or 7 are not then satisfied (or waived) in
writing by the Required Lenders prior to the issuance of such Letter of Credit,
or that the issuance of such Letter of Credit would violate Section 3.02, then
such Issuing Lender shall, subject to the terms and conditions of this
Agreement, issue the requested Letter of Credit for the account of the Borrower
in accordance with such Issuing Lender’s usual and customary practices.  Upon
the issuance of or modification or amendment to any Letter of Credit, each
Issuing Lender shall promptly notify the Borrower and the Administrative Agent,
in writing of such issuance, modification or amendment and such notice shall be
accompanied by a copy of such Letter of Credit or the respective modification or
amendment

 

83

--------------------------------------------------------------------------------


 

thereto, as the case may be.  Promptly after receipt of such notice the
Administrative Agent shall notify the Participants, in writing, of such
issuance, modification or amendment.

 

(c)                                  The initial Stated Amount of each Letter of
Credit (other than any Existing Letter of Credit) shall not be less than $10,000
or such lesser amount as is acceptable to the respective Issuing Lender.

 

3.04.                     Letter of Credit Participations.  (a) Immediately upon
the issuance by an Issuing Lender of any Letter of Credit, such Issuing Lender
shall be deemed to have sold and transferred to each RL Lender, and each such RL
Lender (in its capacity under this Section 3.04, a “Participant”) shall be
deemed irrevocably and unconditionally to have purchased and received from such
Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Participant’s RL Percentage, in such Letter
of Credit, each drawing or payment made thereunder and the obligations of the
Borrower under this Agreement with respect thereto, and any security therefor or
guaranty pertaining thereto.  Upon any change in the Revolving Loan Commitments
or RL Percentages of the Lenders pursuant to Section 2.13, 2.14, 2.15, 2.16,
2.17 or 13.04(c), it is hereby agreed that, with respect to all outstanding
Letters of Credit and Unpaid Drawings relating thereto, there shall be an
automatic adjustment to the participations pursuant to this Section 3.04 to
reflect the new RL Percentages of the assignor and assignee Lender, as the case
may be.

 

(b)                                 In determining whether to pay under any
Letter of Credit, no Issuing Lender shall have any obligation relative to the
other Lenders other than to confirm that any documents required to be delivered
under such Letter of Credit appear to have been delivered and that they appear
to substantially comply on their face with the requirements of such Letter of
Credit.  Any action taken or omitted to be taken by an Issuing Lender under or
in connection with any Letter of Credit issued by it shall not create for such
Issuing Lender any resulting liability to the Borrower, any other Credit Party,
any Lender or any other Person unless such action is taken or omitted to be
taken with gross negligence, bad faith or willful misconduct or material breach
of this Agreement on the part of such Issuing Lender or any of such Issuing
Lenders’ or its Affiliates’ employees, directors, officers or agents (in each
case, as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

(c)                                  In the event that any Issuing Lender makes
any payment under any Letter of Credit issued by it and the Borrower shall not
have reimbursed such amount in full to such Issuing Lender pursuant to
Section 3.05(a), such Issuing Lender shall promptly notify the Administrative
Agent, which shall promptly notify each Participant of such failure, and each
Participant shall promptly and unconditionally pay to the Administrative Agent
at the Payment Office for the account of such Issuing Lender the amount of such
Participant’s RL Percentage of such unreimbursed payment in Dollars and in same
day funds.  If the Administrative Agent so notifies, prior to 11:00 a.m. on any
Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the Administrative Agent at the
Payment Office for the account of the respective Issuing Lender in Dollars such
Participant’s RL Percentage of the amount of such payment on such Business Day
in same day funds.  If and to the extent such Participant shall not have so made
its RL Percentage of the amount of such payment available to the Administrative
Agent at the Payment Office for the account of the respective Issuing Lender,
such Participant agrees to pay to such Issuing Lender, forthwith on demand such
amount, together with interest thereon, for each day from such date until the
date such amount is paid to such Issuing Lender at the overnight Federal Funds
Rate for the first three days and at the interest rate applicable to Revolving
Loans that are maintained as Base Rate Loans for each day thereafter.  The
failure of any Participant to make available to an Issuing Lender its RL
Percentage of any payment under any Letter of Credit issued by such Issuing
Lender shall not relieve any other Participant of its obligation hereunder to
make available to such Issuing Lender its RL Percentage of any payment under any
Letter of Credit on the date required, as

 

84

--------------------------------------------------------------------------------


 

specified above, but no Participant shall be responsible for the failure of any
other Participant to make available to such Issuing Lender such other
Participant’s RL Percentage of any such payment.

 

(d)                                 Whenever an Issuing Lender receives a
payment of a reimbursement obligation as to which it has received any payments
from the Participants pursuant to clause (c) above, such Issuing Lender shall
pay to the Administrative Agent and the Administrative Agent shall pay to each
such Participant which has paid its RL Percentage thereof, in Dollars and in
same day funds, an amount equal to such Participant’s share (based upon the
proportionate aggregate amount originally funded by such Participant to the
aggregate amount funded by all Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.

 

(e)                                  Upon the request of any Participant, the
Administrative Agent shall furnish to such Participant copies of any Letter of
Credit issued by any Issuing Lender and such other documentation as may
reasonably be requested by such Participant.

 

(f)                                   The obligations of the Participants to
make payments to each Issuing Lender with respect to Letters of Credit shall be
irrevocable and not subject to any qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances:

 

(i)                                     any lack of validity or enforceability
of this Agreement or any of the other Credit Documents;

 

(ii)                                  the existence of any claim, setoff,
defense or other right which the Borrower or any of its Subsidiaries may have at
any time against a beneficiary named in a Letter of Credit, any transferee of
any Letter of Credit (or any Person for whom any such transferee may be acting),
the Administrative Agent, any Participant, or any other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein and therein or any unrelated transactions (including any
underlying transaction between the Borrower or any Subsidiary of the Borrower
and the beneficiary named in any such Letter of Credit);

 

(iii)                               any draft, certificate or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(iv)                              the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Credit
Documents; or

 

(v)                                 the occurrence of any Default or Event of
Default.

 

3.05.                     Agreement to Repay Letter of Credit Drawings.  (a) 
The Borrower agrees to reimburse each Issuing Lender, by making payment to the
Administrative Agent in immediately available funds at the Payment Office, for
any payment or disbursement made by such Issuing Lender under any Letter of
Credit issued by it (each such amount, so paid until reimbursed by the Borrower,
an “Unpaid Drawing”), prior to 11:00 a.m., not later than one (1) Business Day
following receipt by the Borrower of written notice of such payment or
disbursement; provided that in the absence of such reimbursement by the Borrower
within the period provided above, the amount of the Drawing shall immediately
and automatically be deemed to be a Revolving Loan hereunder (with each
Participant in the respective Letter of Credit being required to fund its RL
Percentage of the respective Unpaid Drawing in accordance with the provisions of
Section 3.04(c), which amounts shall immediately and automatically be deemed a
part of such Revolving Loan hereunder) and, initially, shall bear interest at
the rate then applicable to Revolving Loans

 

85

--------------------------------------------------------------------------------


 

that are Base Rate Loans.  If a Drawing is deemed to be a Revolving Loan
hereunder, the Borrower’s obligation to pay the amount of such Drawing shall be
discharged and replaced by the resulting Revolving Loan.  Each Issuing Lender
shall give the Borrower prompt written notice of each Drawing under any Letter
of Credit issued by it; provided that the failure to give any such notice shall
in no way affect, impair or diminish the Borrower’s obligations hereunder.

 

(b)                                 The obligations of the Borrower under this
Section 3.05 to reimburse each Issuing Lender with respect to drafts, demands
and other presentations for payment under Letters of Credit issued by it (each,
a “Drawing”) (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrower or any Subsidiary of the
Borrower may have or have had against any Lender (including in its capacity as
an Issuing Lender or as a Participant), including, without limitation, any
defense based upon the failure of any drawing under a Letter of Credit to
conform to the terms of the Letter of Credit or any nonapplication or
misapplication by the beneficiary of the proceeds of such Drawing; provided,
however, that the Borrower shall not be obligated to reimburse any Issuing
Lender for any wrongful payment made by such Issuing Lender under a Letter of
Credit issued by it as a result of acts or omissions constituting willful
misconduct, bad faith or gross negligence or material breach of this Agreement
on the part of such Issuing Lender (in each case, as determined by a court of
competent jurisdiction in a final and non-appealable decision).

 

3.06.                     Increased Costs.  If at any time after the Closing
Date, the introduction of or any change in any applicable law, rule, regulation,
order, guideline or request or in the interpretation or administration thereof
by the NAIC or any Governmental Authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
Issuing Lender or any Participant with any request or directive by the NAIC or
by any such Governmental Authority, central bank or comparable agency (whether
or not having the force of law), shall either (i) impose, modify or make
applicable any reserve, deposit, capital adequacy or similar requirement against
letters of credit issued by any Issuing Lender or participated in by any
Participant, (ii) impose on any Issuing Lender or any Participant any other
conditions relating, directly or indirectly, to this Agreement or any Letter of
Credit, or (iii) subject any Issuing Bank or Participant to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on any Letter of
Credit, and the result of any of the foregoing is to increase the cost to any
Issuing Lender, any Agent, or any Participant of issuing, maintaining or
participating in any Letter of Credit, or reduce the amount of any sum received
or receivable by any Issuing Lender or any Participant hereunder or reduce the
rate of return on its capital with respect to Letters of Credit, then within
fifteen (15) Business Days after receipt of the certificate referred to below by
Borrower from any Issuing Lender, any Agent, or any Participant (a copy of which
certificate shall be sent by such Issuing Lender or such Participant to the
Administrative Agent), the Borrower, subject to the provisions of
Section 2.11(b) (to the extent applicable), agrees to pay to such Issuing
Lender, such Agent, or such Participant such additional amount or amounts as
will compensate such Issuing Lender, such Agent, or such Participant for such
increased cost or reduction in the amount receivable or reduction on the rate of
return on its capital.  In determining such additional amounts, each Issuing
Lender, Agent or Participant, as the case may be, will act reasonably and in
good faith and will use averaging and attribution methods which are reasonable
and customary; provided that such Issuing Lender’s, Agent’s or Participant’s
determination of compensation owing under this Section 3.06 shall, absent
manifest error, be final and conclusive and binding on all the parties hereto. 
Each Issuing Lender, Agent or Participant, upon determining that any additional
amounts will be payable pursuant to this Section 3.06, will give prompt written
notice thereof to the Borrower, which notice shall include a certificate
submitted to the Borrower by such Issuing Lender, Agent or Participant (a copy
of which certificate shall be sent by such Issuing Lender or such Participant to
the Administrative Agent), setting forth in reasonable detail the basis for
calculation of such additional amounts.

 

86

--------------------------------------------------------------------------------


 

3.07.                     Provisions Related to Extended Revolving Loan
Commitments.  If the Maturity Date in respect of any tranche of Revolving Loan
Commitments occurs prior to the expiration of any Letter of Credit, then (i) if
one or more other tranches of Revolving Loan Commitments in respect of which the
Maturity Date shall not have occurred are then in effect, such Letters of Credit
shall automatically be deemed to have been issued (including for purposes of the
obligations of the RL Lenders to purchase participations therein and to make
Revolving Loans and payments in respect thereof pursuant to Section 3.04) under
(and ratably participated in by Lenders pursuant to) the Revolving Loan
Commitments in respect of such non-terminating tranches up to an aggregate
amount not to exceed the aggregate principal amount of the Unutilized Revolving
Loan Commitments thereunder at such time (it being understood that no partial
face amount of any Letter of Credit may be so reallocated) and (ii) to the
extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall cash collateralize any such Letter of Credit in a manner
reasonably satisfactory to the Administrative Agent and the respective Issuing
Lenders but only up to the amount of 103% of such Letter of Credit not so
reallocated.  Except to the extent of reallocations of participations pursuant
to clause (i) of the immediately preceding sentence, the occurrence of a
Maturity Date with respect to a given tranche of Revolving Loan Commitments
shall have no effect upon (and shall not diminish) the percentage participations
of the RL Lenders in any Letter of Credit issued before such Maturity Date.

 

3.08.                     Conflict with Letter of Credit Request. 
Notwithstanding anything else to the contrary in this Agreement, any Letter of
Credit Request or any other document related to issuing a Letter of Credit,
(i) in the event of any conflict between the terms hereof and the terms of any
Letter of Credit Request or such other document, the terms hereof shall control
in all respects and (ii) any grant of a security interest pursuant to any Letter
of Credit Request shall be null and void (other than, in the case of trade
Letters of Credit, the goods subject to such Letters of Credit and the documents
relating to such goods).

 

3.09.                     Existing Letters of Credit.  Schedule 3.09 contains a
description of certain letters of credit that were previously issued by an
Issuing Lender for the account of the Borrower, GasCo or CoalCo, as applicable,
pursuant to the GasCo CS Letter of Credit Agreement, the CoalCo CS Letter of
Credit Agreement, the Holdings CS Letter of Credit Agreement and the Dynegy Inc.
CS Letter of Credit Agreement, as applicable, and which will be deemed issued
under this Agreement.  Each such letter of credit, including any extension or
renewal thereof in accordance with the terms thereof and hereof (each, as
amended from time to time in accordance with the terms thereof and hereof, an
“Existing Letter of Credit”), shall constitute a “Letter of Credit” for all
purposes of this Agreement and shall be deemed issued on the Closing Date.

 

SECTION 4.                            RL Commitment Commission; Fees; Reductions
of Commitment.

 

4.01.                     Fees.  (a)  The Borrower agrees to pay to the
Administrative Agent for distribution to each Non-Defaulting RL Lender a
commitment commission (the “RL Commitment Commission”) for the period from and
including the Closing Date to and including the applicable Maturity Date (or
such earlier date on which the Total Revolving Loan Commitment has been
terminated) computed at a rate per annum equal to the Applicable
Margin(s) applicable to the Unutilized Revolving Loan Commitment of such
Non-Defaulting RL Lender as in effect from time to time.  Accrued RL Commitment
Commission shall be due and payable quarterly in arrears on each Quarterly
Payment Date and on the date upon which the Total Revolving Loan Commitment is
terminated.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent for distribution to each RL Lender (based on each such RL
Lender’s respective RL Percentage) a fee in respect of each Letter of Credit
(the “Letter of Credit Fee”) for the period from and including the date of
issuance of such Letter of Credit to and including the date of termination or
expiration of such Letter of Credit, computed at a rate per annum equal to the
relevant Applicable Margin as in effect from time to time during such period
with

 

87

--------------------------------------------------------------------------------


 

respect to Revolving Loans (of the respective Class or Classes) that are
maintained as LIBOR Loans on the daily Stated Amount of each such Letter of
Credit.  Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the first day on or after the
termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding.

 

(c)                                  The Borrower agrees to pay to each Issuing
Lender, for its own account, a facing fee in respect of each Letter of Credit
issued by it (the “Facing Fee”) for the period from and including the date of
issuance of such Letter of Credit to and including the date of termination or
expiration of such Letter of Credit, computed at a rate per annum equal to
0.125% on the daily Stated Amount of such Letter of Credit (or such other rate
as shall be separately agreed upon between the Borrower and the Issuing Lender).
Accrued Facing Fees shall be due and payable quarterly in arrears on each
Quarterly Payment Date and upon the first day on or after the termination of the
Total Revolving Loan Commitment upon which no Letters of Credit remain
outstanding.

 

(d)                                 The Borrower shall pay directly to each
Issuing Lender for its own account with respect to each Letter of Credit issued
to the Borrower the customary and reasonable issuance, presentation, amendment
and other fees, and other standard costs and charges, of such Issuing Lender
relating to Letters of Credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable within fifteen (15)
Business Days of written demand (including documentation reasonably supporting
such request) and are nonrefundable.

 

(e)                                  The Borrower agrees to pay to the
Administrative Agent such fees as may be agreed to in writing from time to time
by the Borrower or any of its Subsidiaries and the Administrative Agent.

 

(f)                                   If any Repricing Event occurs prior to the
twelve month anniversary of the Closing Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each Lender with Initial
Tranche B-1 Term Loans and Initial Tranche B-2 Term Loans that are subject to
such Repricing Event (including any Lender which is replaced pursuant to
Section 2.13 as a result of its refusal to consent to an amendment giving rise
to such Repricing Event), a fee in an amount equal to 1.00% of the aggregate
principal amount of the Initial Tranche B-1 Term Loans and Initial Tranche B-2
Term Loans subject to such Repricing Event.  If any Repricing Event in respect
of the Incremental Tranche C-1 Term Loans occurs after the ThirdFifth Amendment
Effective Date but prior to the six month anniversary of the ThirdFifth
Amendment Effective Date, the Borrower agrees to pay to the Administrative
Agent, for the ratable account of each Lender with Incremental Tranche C-1 Term
Loans that are subject to such Repricing Event (including any Lender which is
replaced pursuant to Section 2.13 as a result of its refusal to consent to an
amendment giving rise to such Repricing Event), a fee in an amount equal to
1.00% of the aggregate principal amount of the Incremental Tranche C-1 Term
Loans subject to such Repricing Event.  All such fees payable hereunder shall be
earned, due and payable upon the date of the occurrence of the respective
Repricing Event.

 

4.02.                     Voluntary Termination of Unutilized Revolving Loan
Commitments.  On three (3) Business Days’ written notice to the Administrative
Agent at the Notice Office on or prior to 11:00 a.m. (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, at any time or from time to time, without premium
or penalty, to terminate the Total Revolving Loan Commitment in whole, or reduce
in part, pursuant to this Section 4.02, in an integral multiple of $5,000,000 in
the case of partial reductions to the Total Revolving Loan Commitment; provided
that a notice of termination under this Section 4.02 may state that such notice
is conditional upon the effectiveness of the receipt of proceeds from the
issuance of other Indebtedness or Capital Stock or consummation of an asset sale
or the occurrence of other events in which case such notice of termination may
be rescinded by the Borrower (by notice to the Administrative Agent on or prior
to the specified date of

 

88

--------------------------------------------------------------------------------


 

termination) if such condition is not satisfied; provided further that (i) in
the event there is more than one Class of Revolving Loan Commitments then
outstanding, such reductions shall be applied to such Class or Classes of
Revolving Loan Commitments as shall be designated by the Borrower, (ii) in the
circumstances contemplated by preceding clause (i), at the time of any such
reduction to the Total Revolving Loan Commitments which is not applied on a
proportionate basis to each outstanding Class, the Borrower shall on the date of
such reduction (and notwithstanding anything to the contrary contained in this
Agreement) effect such borrowings and repayments pursuant to the Revolving Loan
Commitments as same will exist after giving effect to the reductions
contemplated pursuant to this Section 4.02 so that the outstandings pursuant to
the remaining Revolving Loan Commitments shall be based on the revised RL
Percentages of the various Lenders after giving effect thereto, and (iii) each
reduction to any Class of Revolving Loan Commitments shall be applied
proportionately to permanently reduce the Revolving Loan Commitment of the
respective Class of each Lender with such a Commitment.

 

4.03.                     Mandatory Reduction of Commitments.  (a) The total
Initial Tranche B-1 Term Loan Commitment (and the Initial Tranche B-1 Term Loan
Commitment of each Lender) shall terminate in its entirety on the Closing Date
(after giving effect to the incurrence of Initial Tranche B-1 Term Loans on such
date).

 

(b)                                 The total Initial Tranche B-2 Term Loan
Commitment (and the Initial Tranche B-2 Term Loan Commitment of each Lender)
shall terminate in its entirety on the Closing Date (after giving effect to the
incurrence of Initial Tranche B-2 Term Loans on such date).

 

(c)                                  The Revolving Loan Commitments of (i) each
Class shall terminate in their entirety on the applicable Maturity Date and
(ii) shall automatically and without further action be reduced on the day any
letter of credit facility is entered into by the Borrower or any of its
Restricted Subsidiaries pursuant to Section 10.04(b)(xiv) on a dollar-for-dollar
basis by the aggregate amount of any such letter of credit facility (in each
case except to the extent such letter of credit facility is replacing one or
more letter of credit facilities previously outstanding pursuant to said
Section 10.04(b)(xiv)).

 

(d)                                 The total Incremental Tranche C Term Loan
Commitment (and the Incremental Tranche C Term Loan Commitment of each Lender)
shall terminate in its entirety on the Third Amendment Effective Date (after
giving effect to the incurrence of Incremental Tranche C Term Loans on such
date).

 

(e)                                  The total Tranche C-1 Term Loan Commitment
(and the Tranche C-1 Term Loan Commitment of each Lender) shall terminate in its
entirety on the Fifth Amendment Effective Date (after giving effect to the
incurrence of Tranche C-1 Term Loans on such date).

 

SECTION 5.                            Prepayments; Payments; Taxes.

 

5.01.                     Voluntary Prepayments.  The Borrower shall have the
right to prepay the Loans, without premium or penalty (except as set forth in
Section 4.01(f)), in whole or in part at any time and from time to time on the
following terms and conditions:  (i) the Borrower shall give the Administrative
Agent prior to 11:00 a.m. at the Notice Office prior written notice (x) on the
same Business Day (or telephonic notice promptly confirmed in writing) in the
case of Base Rate Loans and (y) three (3) Business Days prior in the case of
LIBOR Loans, of its intent to prepay any Loans, which notice (in each case)
shall specify whether Term Loans (including which Class of Term Loans),
Revolving Loans or Swingline Loans shall be prepaid, the amount of such
prepayment and the Types of Loans to be prepaid and, in the case of LIBOR Loans,
the specific Borrowing or Borrowings pursuant to which such LIBOR Loans were
made, and which notice the Administrative Agent shall, except in the case of a
prepayment of Swingline Loans, promptly transmit to each of the Lenders;
provided that a notice of prepayment under this Section 5.01 (i) may state that
such notice is conditional upon the effectiveness of the receipt of proceeds
from the issuance of other

 

89

--------------------------------------------------------------------------------


 

Indebtedness or Capital Stock or consummation of an asset sale or the occurrence
of other events in which case such notice of prepayment may be rescinded by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied; (ii) (x) each partial
prepayment of Term Loans pursuant to this Section 5.01 shall be in an aggregate
principal amount of at least $5,000,000 (or such lesser amount as is reasonably
acceptable to the Administrative Agent in any given case), (y) each partial
prepayment of Revolving Loans pursuant to this Section 5.01 shall be in an
aggregate principal amount of at least $5,000,000 (or such lesser amount as is
reasonably acceptable to the Administrative Agent) and (z) each partial
prepayment of Swingline Loans pursuant to this Section 5.01 shall be in an
aggregate principal amount of at least $1,000,000 (or such lesser amount as is
reasonably acceptable to the Administrative Agent in any given case); provided
that if any partial prepayment of LIBOR Loans made pursuant to any Borrowing
shall reduce the outstanding principal amount of LIBOR Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, then such Borrowing may not be continued as a Borrowing of LIBOR Loans
after the end of the Interest Period then applicable thereto (and the same shall
automatically be converted into a Borrowing of Base Rate Loans at the end of
such Interest Period) and any election of an Interest Period with respect
thereto given by the Borrower shall have no force or effect; (iii) except as
otherwise provided in Section 4.02 and except for prepayments made with proceeds
of Other Revolving Loans or loans made pursuant to Replacement Revolving Loan
Commitments at the time of the establishment of Other Revolving Commitments or
Replacement Revolving Loan Commitments, as the case may be, pursuant to
Section 2.17 or 13.10(c), which Loans shall be used first to refinance the
outstanding Revolving Loans being refinanced on a basis so that, after giving
effect thereto, the outstandings of each RL Lender are in accordance with its RL
Percentages, each prepayment of Revolving Loans pursuant to this Section 5.01
shall be made in proportion to the outstanding principal of Revolving Loans of
the various RL Lenders, so that each RL Lender’s outstandings pursuant to its
Revolving Loan Commitments reflect their respective RL Percentages as from time
to time in effect; (iv) except for repayments with proceeds of Other Term Loans
or Replacement Term Loans, which shall be applied to repay the Term Loans being
refinanced, each prepayment of Term Loans pursuant to this Section 5.01 shall be
applied to such Class or Classes of outstanding Term Loans as shall be directed
by the Borrower (with each such prepayment applied to a given Class to be
applied on a pro rata basis to the Term Loans comprising such Class); (v) each
prepayment pursuant to this Section 5.01 in respect of any Loans made pursuant
to a Borrowing shall be applied pro rata among such Loans; (vi) each voluntary
prepayment of the Term Loans of any Class pursuant to this Section 5.01 shall
reduce the then remaining scheduled amortization payments thereto in such manner
as directed by the Borrower; and (vii) each voluntary prepayment of Initial
Tranche B-1 Term Loans and Initial Tranche B-2 Term Loans pursuant to this
Section 5.01 in connection with a Repricing Event made prior to the twelve month
anniversary of the Closing Date and each voluntary prepayment of Incremental
Tranche C-1 Term Loans pursuant to this Section 5.01 in connection with a
Repricing Event made after the ThirdFifth Amendment Effective Date but prior to
the six month anniversary of the ThirdFifth Amendment Effective Date shall, in
each case, be subject to the payment of a fee as, and to the extent required by,
Section 4.01(f).

 

5.02.                     Mandatory Repayments.  (a) In addition to any other
mandatory repayments pursuant to this Section 5.02, all then (i) outstanding
Loans of a respective Class (other than Swingline Loans) shall be repaid in full
on the respective Maturity Date for such Class of Loans and (ii) outstanding
Swingline Loans shall be repaid in full on the earlier of (x) the tenth Business
Day following the date of the incurrence of such Swingline Loans and (y) the
applicable Maturity Date.

 

(b)                                 If on any date the sum of (I) the aggregate
outstanding principal amount of all Revolving Loans (after giving effect to all
other repayments thereof on such date), (II) the aggregate outstanding principal
amount of all Swingline Loans (after giving effect to all other repayments
thereof on such date) and (III) the aggregate amount of all Letter of Credit
Outstandings, exceeds the Total Revolving Loan Commitment at such time, then the
Borrower shall prepay on such date the principal of outstanding

 

90

--------------------------------------------------------------------------------


 

Swingline Loans (without a reduction to the Total Revolving Loan Commitment)
and, after all Swingline Loans have been repaid in full or if no Swingline Loans
are outstanding, Revolving Loans (without a reduction to the Total Revolving
Loan Commitment), in an amount equal to such excess.  If, after giving effect to
the prepayment of all outstanding Swingline Loans and Revolving Loans, the
aggregate amount of the Letter of Credit Outstandings exceeds the Total
Revolving Loan Commitment at such time, the Borrower shall pay to the
Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to the amount of such excess (up to a maximum amount
equal to the Letter of Credit Outstandings at such time), such cash and/or Cash
Equivalents to be held as security for all Obligations of the Borrower to the
Issuing Lenders and the Lenders hereunder in a cash collateral account to be
established by the Administrative Agent.

 

(c)                                  In addition to any other mandatory
repayments pursuant to this Section 5.02, on each date set forth below (each, a
“Scheduled Initial Tranche B-1 Term Loan Repayment Date”), the Borrower shall be
required to repay that principal amount of Initial Tranche B-1 Term Loans, to
the extent then outstanding, as is set forth opposite each such date below (each
such repayment, as the same may be reduced as provided herein, a “Scheduled
Initial Tranche B-1 Term Loan Repayment”):

 

Scheduled Initial Tranche B-1 Term Loan Repayment Date

 

Amount

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2013

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2013

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2014

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2014

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2014

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2014

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2015

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2015

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2015

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2015

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2016

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2016

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2016

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2016

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2017

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2017

 

$

1,250,000.00

 

 

91

--------------------------------------------------------------------------------


 

Scheduled Initial Tranche B-1 Term Loan Repayment Date

 

Amount

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2017

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2017

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2018

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2018

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2018

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2018

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2019

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2019

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2019

 

$

1,250,000.00

 

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2019

 

$

1,250,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2020

 

$

1,250,000.00

 

 

 

 

 

Initial Tranche B-1 Term Loan Maturity Date

 

$

466,250,000.00

 

 

(d)                                 (x) In addition to any other mandatory
repayments pursuant to this Section 5.02, on each date set forth below (each, a
“Scheduled Initial Tranche B-2 Term Loan Repayment Date”), the Borrower shall be
required to repay that principal amount of Initial Tranche B-2 Term Loans, to
the extent then outstanding, as is set forth opposite each such date below (each
such repayment, as the same may be reduced as provided herein, a “Scheduled
Initial Tranche B-2 Term Loan Repayment”):

 

Scheduled Initial Tranche B-2 Term Loan Repayment Date

 

Amount

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2013

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2013

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2014

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2014

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2014

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2014

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2015

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2015

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2015

 

$

2,000,000.00

 

 

92

--------------------------------------------------------------------------------


 

Scheduled Initial Tranche B-2 Term Loan Repayment Date

 

Amount

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2015

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2016

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2016

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2016

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2016

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2017

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2017

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2017

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2017

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2018

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2018

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2018

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2018

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2019

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending June 30, 2019

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending September 30, 2019

 

$

2,000,000.00

 

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending December 31, 2019

 

$

2,000,000.00

 

 

 

 

 

The last day of the Borrower’s Fiscal Quarter ending March 31, 2020

 

$

2,000,000.00

 

 

 

 

 

Initial Tranche B-2 Term Loan Maturity Date

 

$

746,000,000.00

 

 

and (y) in addition to any other mandatory repayments pursuant to this
Section 5.02, (i) on the last day of each of the Borrower’s Fiscal Quarters,
commencing with the first full Fiscal Quarter of the Borrower ended after the
ThirdFifth Amendment Effective Date (each such date, together with the
Incremental Tranche C-1 Term Loan Maturity Date, a “Scheduled Incremental
Tranche C-1 Term Loan Repayment Date”), the Borrower shall be required to repay
that principal amount of Incremental Tranche C-1 Term Loans, to the extent then
outstanding, in an aggregate amount equal to 0.25% of the aggregate principal
Dollar amount of all Incremental Tranche C-1 Term Loans outstanding on the
ThirdFifth Amendment Effective Date and (ii) on the Incremental Tranche C-1 Term
Loan Maturity Date, the aggregate principal amount of all Incremental Tranche
C-1 Term Loans on such date (each such repayment, as the same may be reduced as
provided herein, a “Scheduled Incremental Tranche C-1 Term Loan Repayment”).

 

93

--------------------------------------------------------------------------------


 

(e)                                  In addition to any other mandatory
repayments or commitment reductions pursuant to this Section 5.02, within five
(5) Business Days after each date on or after the Closing Date upon which the
Borrower or any of its Restricted Subsidiaries receives any Net Debt Proceeds
from any issuance or incurrence by the Borrower or any of its Restricted
Subsidiaries of Indebtedness (other than (x) Indebtedness permitted to be
incurred pursuant to Section 10.04 (excluding Section 10.04(b)(iii), but only to
the extent the Indebtedness incurred thereunder is incurred to refund,
refinance, replace, replace or discharge Indebtedness outstanding pursuant to
this Agreement) and (y) any Indebtedness pursuant to any Tranche B-1 Debt
Offering, which shall be applied in accordance with Section 5.02(h)), an amount
equal to 100% of the Net Debt Proceeds of the respective incurrence of
Indebtedness shall be applied on such date as a mandatory repayment in
accordance with the requirements of Sections 5.02(i) and (j).

 

(f)                                   In addition to any other mandatory
repayments or commitment reductions pursuant to this Section 5.02, and subject
to Section 10.08, within five (5) Business Days after each date on or after the
Closing Date upon which the Borrower or any of its Restricted Subsidiaries
receives any cash proceeds from any Asset Sale, an amount equal to 100% of the
Net Sale Proceeds, other than Excluded Proceeds, therefrom shall be applied on
such fifth Business Day as a mandatory repayment in accordance with the
requirements of Sections 5.02(i) and (j); provided, however, that such Net Sale
Proceeds shall not be required to be so applied on such date so long as no
Specified Default or Event of Default then exists and such Net Sale Proceeds
shall be reinvested (or committed to be reinvested) to purchase assets (other
than inventory and working capital unless the sold assets were inventory or
working capital) used or to be used in the Borrower’s or its Restricted
Subsidiaries’ businesses (including to acquire all or substantially all of the
assets of, or any Capital Stock of, another Person engaged primarily in a
Permitted Business, in each case, in accordance with the terms of this
Agreement) or to fund capital expenditures of the Borrower or any of its
Restricted Subsidiaries permitted in accordance with the terms of this Agreement
(within 365 days following the date of such Asset Sale (or, if the Borrower
enters into a legally binding commitment to reinvest such Net Sale Proceeds
within 365 days following the receipt thereof, within 180 days after such
original 365 day period)); provided further, that if all or any portion of such
Net Sale Proceeds are not so reinvested within the time period indicated (or
such earlier date, if any, as the Borrower or the relevant Restricted Subsidiary
determines not to reinvest the Net Sale Proceeds from such Asset Sale as set
forth above), such remaining portion shall be applied on the last day of such
period (or such earlier date, as the case may be) as provided above in this
Section 5.02(f) without regard to the preceding proviso; provided, further that
if at the time that any such prepayment would be required, the Borrower is
required to repay or offer to repurchase any other Indebtedness secured on a
pari passu basis with the Obligations pursuant to the terms of the documentation
governing such Indebtedness with the Net Sale Proceeds of such Asset Sale (such
Indebtedness required to be offered to be so repurchased, “Other Applicable
Indebtedness”), then the Borrower may apply such Net Sale Proceeds on a pro rata
basis (determined on the basis of the aggregate outstanding principal amount of
the Term Loans and Other Applicable Indebtedness at such time) to the prepayment
of the Term Loans and to the repurchase of Other Applicable Indebtedness, and
the amount of prepayment of the Term Loans shall be reduced accordingly that
would have otherwise been required pursuant to this Section 5.02(f); provided
further that to the extent the holders of Other Applicable Indebtedness decline
to have such indebtedness repaid or repurchased, the declined amount shall
promptly (and in any event within five (5) Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with the terms
hereof.

 

(g)                                  In addition to any other mandatory
repayments or commitment reductions pursuant to this Section 5.02, within five
(5) Business Days after each date on or after the Closing Date upon which the
Borrower or any of its Restricted Subsidiaries receives any cash proceeds from
any Recovery Event (other than Recovery Events where the Net Recovery Event
Proceeds therefrom do not exceed $20,000,000), an amount equal to 100% of the
Net Recovery Event Proceeds from such Recovery Event shall be applied on such
fifth Business Day as a mandatory repayment in accordance with the requirements
of Sections 5.02(i) and (j); provided, however, that such Net Recovery Event
Proceeds shall

 

94

--------------------------------------------------------------------------------


 

not be required to be so applied on such date so long as no Specified Default or
Event of Default then exists and shall be reinvested (or committed to be
reinvested) to replace, rebuild or restore any properties or assets or acquire
assets useful in the Borrower’s or its Subsidiaries’ business (other than
inventory and working capital unless such inventory or working capital were the
subject of the Recovery Event) in respect of which such Net Recovery Event
Proceeds were paid within 365 days following the date of the receipt of such Net
Recovery Event Proceeds (or, if the Borrower enters into a legally binding
commitment to reinvest such net cash proceeds within 365 days following the
receipt thereof, within 180 days after such original 365 day period); provided
further, that if all or any portion of such Net Recovery Event Proceeds are not
so used within the time period indicated (or such earlier date, if any, as the
Borrower or the relevant Restricted Subsidiary determines not to reinvest the
Net Recovery Event Proceeds relating to such Recovery Event as set forth above),
such remaining portion shall be applied on the last day of such period (or such
earlier date, as the case may be) as provided above in this
Section 5.02(g) without regard to the immediately preceding proviso; provided
further that if at the time that any such prepayment would be required, the
Borrower is required to repay or offer to repurchase Other Applicable
Indebtedness pursuant to the terms of the documentation governing such
Indebtedness with the net proceeds of such Recovery Event, then the Borrower may
apply such Net Recovery Event Proceeds on a pro rata basis (determined on the
basis of the aggregate outstanding principal amount of the Term Loans and Other
Applicable Indebtedness at such time) to the prepayment of the Term Loans and to
the repurchase of Other Applicable Indebtedness, and the amount of prepayment of
the Term Loans that would have otherwise been required pursuant to this
Section 5.02(g) shall be reduced accordingly; provided, further that to the
extent the holders of Other Applicable Indebtedness decline to have such
indebtedness repaid or repurchased, the declined amount shall promptly (and in
any event within five (5) Business Days after the date of such rejection) be
applied to prepay the Term Loans in accordance with the terms hereof.

 

(h)                                 In addition to any other mandatory
repayments or commitment reductions pursuant to this Section 5.02, within one
(1) Business Day after each date on or after the Closing Date upon which the
Borrower or any of its Restricted Subsidiaries receives any Net Debt Proceeds
from any issuance or incurrence of the Tranche B-1 Debt Offering, the Borrower
shall apply all such Net Debt Proceeds as a mandatory repayment of the then
outstanding Initial Tranche B-1 Term Loans and, if the Initial Tranche B-1 Term
Loans have been paid in full, as a mandatory repayment of the Initial Tranche
B-2 Term Loans and the Incremental Tranche C-1 Term Loans, on a pro rata basis.

 

(i)                                     The amount of each principal repayment
of Term Loans made as required by Sections 5.02(e), (f) and (g) shall, subject
to the provisions of the following clause (i), be applied to each Class of
outstanding Term Loans on a pro rata basis in accordance with the relevant
outstanding principal amounts thereof; provided that (x) in the case of any
repayment pursuant to Section 5.02(e) made with proceeds of Indebtedness
incurred pursuant to Section 10.04(b)(iii), such amount shall be applied to the
respective Class of Indebtedness incurred hereunder which is being refunded,
refinanced, replaced or discharged, in whole or in part, with the respective Net
Debt Proceeds and (y) to the extent that Extending Term Loans, Incremental Term
Loans or Other Term Loans permit the Borrower to disproportionately prepay
earlier maturing Classes of the Term Loans, such application shall be permitted
at the option of the Borrower.  Each repayment of principal of the Term Loans of
any Class shall be applied to reduce the then remaining scheduled amortization
payments thereof as directed by the Borrower (and if not so directed, in direct
order of maturity).  Notwithstanding anything to the contrary contained in this
Agreement, the provisions of this Section 5.02(i) shall be subject to
modification as expressly provided herein.

 

(j)                                    With respect to each repayment of Loans
required by this Section 5.02, the Borrower may designate the Types of Loans of
the respective Class which are to be repaid and, in the case of LIBOR Loans, the
specific Borrowing or Borrowings of the respective Class pursuant to which such
LIBOR Loans were made; provided that:  (i) repayments of LIBOR Loans pursuant to
this Section 5.02 may only be made on the last day of an Interest Period
applicable thereto unless the Borrower makes payments to

 

95

--------------------------------------------------------------------------------


 

Lenders in accordance with Section 2.11; (ii) if any repayment of LIBOR Loans
made pursuant to a single Borrowing shall reduce the outstanding LIBOR Loans
made pursuant to such Borrowing to an amount less than the Minimum Borrowing
Amount applicable thereto, such Borrowing shall be automatically converted into
a Borrowing of Base Rate Loans at the end of the respective Interest Period; and
(iii) each repayment of any Loans made pursuant to a Borrowing shall be applied
pro rata among such Loans.  In the absence of a designation by the Borrower as
described in the preceding sentence, the Administrative Agent shall, subject to
the above, make such designation in its sole discretion with a view, but not an
obligation, to minimize breakage cost owing under Section 2.11.

 

(k)                                 The Borrower shall notify the Administrative
Agent in writing of any mandatory repayment of Term Loans required to be made
pursuant to Section 5.02(e), (f), (g) or (h) at least three (3) Business Days
prior to the date of such repayment.  Each such notice shall specify the date of
such repayment and provide a reasonably detailed calculation of the amount of
such repayment.  The Administrative Agent will promptly notify each Lender
holding Term Loans of the contents of the Borrower’s repayment notice and of
such Lender’s pro rata share of any repayment.  Other than in the case of any
repayment with the proceeds of any Credit Agreement Refinancing Indebtedness,
each such Lender may reject all or a portion of its pro rata share of any
mandatory repayment (such declined amounts, the “Declined Proceeds”) of Term
Loans required to be made pursuant to Sections 5.02(e), (f) or (g) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Borrower no later than 2:00 p.m. on the second Business Day after the date of
such Lender’s receipt of notice from the Administrative Agent regarding such
repayment.  Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory repayment of Term Loans to be rejected by such
Lender.  If a Lender fails to deliver such Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory repayment of Term Loans to which such Lender is otherwise entitled. 
Any Declined Proceeds shall be retained by the Borrower.

 

5.03.                     Method and Place of Payment.  Except as otherwise
specifically provided herein, all payments under this Agreement and under any
Note shall be made to the Administrative Agent for the account of the Lender or
Lenders entitled thereto not later than 1:00 p.m. on the date when due and shall
be made in Dollars in immediately available funds at the Payment Office. 
Whenever any payment to be made hereunder or under any Note shall be stated to
be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable at the applicable rate during such
extension.

 

5.04.                     Taxes.  (a)  Any and all payments by or on account of
any obligation of any Credit Party under any Credit Document shall be made free
and clear of and without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 5.04) the applicable Lender or Agent receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)                                 The Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

96

--------------------------------------------------------------------------------


 

(c)                                  The Credit Parties shall jointly and
severally indemnify each Lender or Agent, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.04) payable or paid by such Lender or Agent, as applicable, or
required to be withheld or deducted from a payment to such Lender or Agent and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or Agent (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or Agent, shall be conclusive absent manifest error.

 

(d)                                 Each Lender shall severally indemnify any
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Credit Party has
not already indemnified such Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 13.04(h) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by such Agent in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by such Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes such Agent to set off and apply
any and all amounts at any time owing to such Lender under any Credit Document
or otherwise payable by such Agent to the Lender from any other source against
any amount due to such Agent under this paragraph (d).

 

(e)                                  As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this
Section 5.04, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(f)                                   (i) Any Lender or Agent that is entitled
to an exemption from or reduction of withholding Tax with respect to payments
made under any Credit Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender or Agent, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender or Agent is subject to backup withholding
or information reporting requirements.  Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
5.04(f)(ii)(A) and (ii)(B) below) shall not be required if in the Lender or
Agent’s reasonable judgment such completion, execution or submission would
subject such Lender or Agent to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Lender or
Agent.

 

(ii)                  Without limiting the generality of the foregoing,

 

(A)                               any Lender or Agent that is a U.S. Person
shall deliver to the Borrower and the Administrative Agent on or prior to the
date on which such Lender or Agent becomes a Lender or Agent under this
Agreement (and from time to time thereafter

 

97

--------------------------------------------------------------------------------


 

upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax; and

 

(B)                               any Foreign Lender or Foreign Agent shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender or Foreign Agent
becomes a Lender or Agent under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

 

(iii)   in the case of a Foreign Lender or Foreign Agent claiming the benefits
of an income tax treaty to which the United States is a party (x) with respect
to payments of interest under any Credit Document, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(iv)  executed originals of IRS Form W-8ECI;

 

(v)  in the case of a Foreign Lender or Foreign Agent claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender or Foreign Agent is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(vi)  to the extent a Foreign Lender or Foreign Agent is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender or Foreign Agent is a partnership and one or more direct or
indirect partners of such Foreign Lender or Foreign Agent are claiming the
portfolio interest exemption, such Foreign Lender or Foreign Agent may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

 

(A)  any Foreign Lender or Foreign Agent shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender or Foreign Agent becomes a Lender or Agent under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(B)  if a payment made to a Lender or Agent under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender or

 

98

--------------------------------------------------------------------------------


 

Agent were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or Agent shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or Agent has complied
with such Lender’s or such Agent’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (B), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender or Agent agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(g)                                  If any Lender or Agent and such Lender or
Agent determines in its sole discretion exercised in good faith that it has
actually received or realized in connection therewith any refund of Tax or Other
Tax with respect to which any Credit Party has paid additional amounts pursuant
to this Section 5.04 (a “Tax Benefit”), such Lender or Agent shall pay to such
Credit Party an amount that such Lender or Agent shall, in its reasonable
discretion exercised in good faith, determines is equal to the net benefit,
after tax and without interest, which was obtained by such Lender or Agent in
such year as a consequence of such Tax Benefit; provided that such Credit Party
shall repay to such Lender or Agent the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such Lender or Agent is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the Lender or
the Agent be required to pay any amount to any Credit Party pursuant to this
paragraph (g) the payment of which would place the Lender or Agent in a less
favorable net after-Tax position than the Lender or Agent would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any Lender or Agent to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(h)                                 Each party’s obligations under this
Section 5.04 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender or Agent,
the termination of the Commitments and the repayment, satisfaction or discharge
of all obligations under any Credit Document.

 

SECTION 6.                            Conditions Precedent to Credit Events on
the Closing Date.  The obligation of each Lender to make Loans, and the
obligation of each Issuing Lender to issue Letters of Credit, on the Closing
Date, is subject at the time of the making of such Loans or the issuance of such
Letters of Credit to the satisfaction (or waiver) of the following conditions:

 

6.01.                     Closing Date; Notes.  On or prior to the Closing Date,
(i) the Effective Date shall have occurred as provided in Section 13.19 and
(ii) there shall have been delivered to the Administrative Agent for the account
of each of the Lenders that has requested same at least three (3) Business Days
prior to the Closing Date the appropriate Term Note and/or Revolving Note
executed by the Borrower and, if requested by the Swingline Lender, the
Swingline Note executed by the Borrower, in each case in the amount, maturity
and as otherwise provided herein.

 

99

--------------------------------------------------------------------------------


 

6.02.                     Opinions of Counsel.  On the Closing Date, the
Administrative Agent shall have received from White & Case LLP, New York counsel
to the Credit Parties, a customary opinion addressed to the Administrative
Agent, the Collateral Trustee and each of the Lenders and dated the Closing
Date.

 

6.03.                     Company Documents; Proceedings; etc.  (a)  On the
Closing Date, the Administrative Agent shall have received a certificate from
each Credit Party, dated the Closing Date, signed by an Authorized Officer of
such Credit Party, and attested to by the Secretary or any Assistant Secretary
of such Credit Party, with appropriate insertions, together with copies of the
certificate or articles of incorporation and by-laws (or other equivalent
organizational documents), as applicable, of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and an
incumbency and specimen signature of each officer executing any Credit Document
or any other document delivered in connection herewith on behalf of such Credit
Party, and each of the foregoing shall be in form and substance reasonably
acceptable to the Administrative Agent.

 

(b)                                 On the Closing Date, the Administrative
Agent shall have received good standing certificates from the jurisdiction of
organization and bring down telegrams, electronic PDFs or facsimiles, if any,
for the Credit Parties which the Administrative Agent reasonably may have
requested, certified by proper Governmental Authorities or, with respect to any
such bring down telegrams, electronic PDFs or facsimiles, service companies.

 

(c)                                  On the Closing Date, the Administrative
Agent shall have received a certificate, dated as of the Closing Date and duly
executed by an Authorized Officer of the Borrower, confirming compliance with
the conditions precedent set forth in Section 7.01.

 

6.04.                     Consummation of the Refinancing.  (a)  On or prior to
the Closing Date and concurrently with the incurrence of Loans and the use of
proceeds of such Loans to repay or prepay in full (and terminate the commitments
under) the GasCo Term Loan Agreement, the CoalCo Term Loan Agreement, the GasCo
Revolving Credit Agreement, the GasCo CS Letter of Credit Agreement, the CoalCo
CS Letter of Credit Agreement, the Holdings CS Letter of Credit Agreement and
the Dynegy Inc. CS Letter of Credit Agreement (but without requiring the
termination of any Existing Letters of Credit) (the “Refinancing”) on such date,
all Indebtedness to be Refinanced of the Borrower and its Subsidiaries shall
have been repaid in full, together with all fees and other amounts owing
thereon, and all commitments thereunder shall have been terminated.

 

(b)                                 On the Closing Date and substantially
concurrently with the incurrence of Loans on such date, the Administrative Agent
shall have received pay-off letters from the Lenders with respect to the
Refinancing, which shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

(c)                                  The Administrative Agent shall have
received evidence in form, scope and substance reasonably satisfactory to it
that the matters set forth in this Section 6.04 have been (or will be) satisfied
on the Closing Date.

 

(d)                                 On the Closing Date and after giving effect
to the consummation of the Transaction, the Borrower and its Restricted
Subsidiaries shall have no outstanding Indebtedness for borrowed money owed to a
Person other than the Borrower or its Subsidiaries, except for Indebtedness
expressly permitted to remain outstanding pursuant to Section 10.04 of this
Agreement (“Existing Indebtedness”).

 

6.05.                     Intercreditor Agreement. On the Closing Date, the
Intercreditor Agreement shall have been duly executed and delivered by each
party thereto, and shall be in full force and effect.

 

100

--------------------------------------------------------------------------------


 

6.06.                     Adverse Change.  Since December 31, 2012, except as
disclosed in any Public Disclosure, there shall not have occurred any event,
change, circumstance, development, effect or fact that, individually or in the
aggregate, has had or would reasonably be expected to have, a Material Adverse
Effect.

 

6.07.                     Security Documents.  (a)  On the Closing Date, each
Credit Party shall have duly authorized, executed and delivered the Guarantee
and Collateral Agreement, which shall be in full force and effect, substantially
in the form of Exhibit E (as amended, modified, restated, supplemented or
extended from time to time, the “Guarantee and Collateral Agreement”) covering
all of such Credit Party’s Guarantee and Collateral Agreement Collateral,
together with:

 

(i)                                     proper financing statements (Form UCC-1
or the equivalent) for filing under the UCC or other appropriate filing offices
of each jurisdiction as may be necessary to perfect the security interests
purported to be created by the foregoing Guarantee and Collateral Agreement;

 

(ii)                                  certified copies of requests for
information or copies (Form UCC-11), or equivalent reports as of a recent date,
listing all effective financing statements that name the Credit Parties as
debtor and that are filed in the jurisdictions referred to in clause (i) above,
together with copies of such financing statements that name the Credit Parties
as debtor (none of which shall cover any of the Collateral except (x) to the
extent evidencing Permitted Liens, (y) those in respect of which the Collateral
Trustee shall have received termination statements (Form UCC-3) or such other
termination statements as shall be required by local law fully executed for
filing or (z) those in respect of the Indebtedness to be Refinanced);

 

(iii)                               one or more, as applicable, short-form
security agreements that may be filed with the United States Patent and
Trademark Office or the United States Copyright Office for the grant of a
security interest in patents, trademarks and copyrights, each in substantially
the form attached to the Guarantee and Collateral Agreement;

 

(iv)                              evidence of the completion of all other
recordings and filings of, or with respect to, the Guarantee and Collateral
Agreement as may be necessary to perfect and protect the security interests in
Collateral intended to be created by the Guarantee and Collateral Agreement;

 

(v)                                 all certificated Equity Interests of the
Credit Parties constituting Guarantee and Collateral Agreement Collateral,
together with executed and undated endorsements for transfer relating thereto;

 

(vi)                              evidence that all other actions necessary to
perfect and protect the security interests in Collateral purported to be created
by the Guarantee and Collateral Agreement have been taken, and the Guarantee and
Collateral Agreement shall be in full force and effect;

 

(vii)                           certificates of insurance and endorsements
naming the Collateral Trustee as an additional insured or loss payee, as the
case may be, under all insurance policies maintained with respect to the
Collateral; and

 

(b)                                 Notwithstanding anything herein to the
contrary, it is understood that, other than with respect to (i) any UCC Filing
Collateral, (ii) Stock Certificates of the Borrower and its Wholly-Owned
Domestic Subsidiaries and (iii) any Collateral upon which a Lien may be
perfected by the filing of a short-form security agreement with the United
States Patent and Trademark Office or the United States Copyright Office, to the
extent (x) any UCC searches are not received or (y) any Lien on any Collateral
is

 

101

--------------------------------------------------------------------------------


 

not provided and/or perfected on the Closing Date after the Borrower’s use of
commercially reasonable efforts to do so, the receipt of such UCC searches and
the provision and/or perfection of a Lien on such Collateral shall not
constitute a condition precedent for purposes of this Section 6.07, but shall
instead be required to be delivered after the Closing Date in accordance with
Section 13.16.

 

6.08.                     Financial Statements.  On or prior to the Closing
Date, the Administrative Agent and the Lenders shall have received (a) audited
consolidated balance sheets and related statements of income and cash flows of
the Borrower at, and for the period ended, December 31, 2012 (the Administrative
Agent and Lenders hereby acknowledge receipt of such audited consolidated
balance sheet and related statements of income and cash flows) and (b) unaudited
consolidated balance sheets and related statements of income and cash flows of
the Borrower for each Fiscal Quarter of the Borrower (other than the fourth
Fiscal Quarter) ended after the close of its most recent fiscal year and at
least 45 days prior to the Closing Date.

 

6.09.                     Solvency Certificate.  On the Closing Date, the
Administrative Agent shall have received a solvency certificate from the chief
financial officer (or other officer with reasonably equivalent duties) of the
Borrower substantially in the form of Exhibit F hereto.

 

6.10.                     Fees, etc.  All fees and expenses required to be paid
hereunder on the Closing Date and for which invoices have been received by the
Borrower at least three (3) Business Days prior to the Closing Date shall have
been paid or directed by the Borrower to be paid from the proceeds of the
initial fundings hereunder.

 

6.11.                     PATRIOT ACT.  On or prior to the second Business Day
prior to the Closing Date, the Lenders shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Act, to the extent reasonably requested at least ten days prior
to the Closing Date.

 

In determining the satisfaction of the conditions specified in this Section 6,
to the extent any item is required to be satisfactory to any Lender, such item
shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Closing Date that
the respective item or matter does not meet its satisfaction.

 

SECTION 7.                            Conditions Precedent to All Credit Events.

 

The obligation of each applicable Lender to make Loans, and the obligation of
each Issuing Lender to issue Letters of Credit, is subject, at the time of each
such Credit Event (except as hereinafter indicated or as otherwise indiciated in
the applicable Incremental Amendment), to the satisfaction or waiver of the
following conditions:

 

7.01.                     No Default; Representations and Warranties.  At the
time of each such Credit Event (excluding any Mandatory Borrowing and any
funding of Revolving Loans pursuant to Section 3.05(a)) and also immediately
after giving effect thereto (i) there shall exist no Default or Event of Default
and (ii) all representations and warranties contained herein and in the other
Credit Documents shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on the
date of such Credit Event (it being understood and agreed that (x) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date).

 

102

--------------------------------------------------------------------------------


 

7.02.                     Notice of Borrowing; Letter of Credit Request.  (a) 
Prior to the making of each Loan (other than a Swingline Loan or a Revolving
Loan made pursuant to a Mandatory Borrowing or pursuant to Section 3.05(a)), the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.03(a).  Prior to the making of each Swingline Loan,
the Swingline Lender shall have received the notice referred to in
Section 2.03(b)(i).

 

(b)                                 Prior to the issuance of each Letter of
Credit (other than an Existing Letter of Credit), the Administrative Agent and
the respective Issuing Lender shall have received a Letter of Credit Request
meeting the requirements of Section 3.03(a).

 

Each Notice of Borrowing (other than a Notice of Borrowing requesting only a
conversion of Loans to the other Type or a continuation of LIBOR Loans)
submitted by the Borrower shall be deemed to be a representation and warranty
that the condition specified in Section 7.01 has been satisfied (or waived) on
and as of the date of the applicable Borrowing.

 

SECTION 8.                            Representations and Warranties.

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
the Borrower makes the following representations and warranties.

 

8.01.                     Company Status.  The Borrower and each of its
Restricted Subsidiaries (i) is a duly organized and validly existing Company in
good standing (or existing, as applicable) under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to own or lease its
property and assets and to transact the business in which it is engaged and
presently proposes to engage and (iii) is, to the extent such concepts are
applicable under the laws of the relevant jurisdiction, duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except in the case of clauses (i) (other than with
respect to the existence of the Borrower), (ii) and (iii), for failures which,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

8.02.                     Power and Authority; Due Authorization, Execution and
Delivery.  Each Credit Party has all requisite power and authority to execute,
deliver and perform its obligations under each of the Credit Documents to which
it is party and has taken all necessary Company action to authorize the
execution, delivery and performance by it of each of such Credit Documents. 
Each Credit Party has duly executed and delivered each of the Credit Documents
to which it is party, and each of such Credit Documents constitutes its legal,
valid and binding obligation, enforceable in accordance with its terms, except
to the extent (i) that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law) and (ii) of the need for
filings and registrations necessary to create or perfect the Liens on the
Collateral granted by the Credit Parties in favor of the Collateral Trustee.

 

8.03.                     No Violation.  Neither the execution, delivery or
performance by any Credit Party of the Credit Documents to which it is a party,
nor compliance by it with the terms and provisions thereof, (i) will contravene
any applicable provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or Governmental Authority, except in the
case of any contraventions that would not reasonably be expected, enter
individually or in the aggregate, to result in a Material Adverse Effect,
(ii) will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents or Permitted Liens) upon any of the
property

 

103

--------------------------------------------------------------------------------


 

or assets of any Credit Party or any of its Restricted Subsidiaries pursuant to
the terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which any Credit Party or any of its Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound or to which it may be
subject, except for any such contravention, breach, default, conflict or Lien
that would not reasonably be expected, either individually or in the aggregate,
to result in a Material Adverse Effect or (iii) will violate any provision of
the certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any Credit Party or any of its Restricted Subsidiaries.

 

8.04.                     Approvals.  No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to be obtained or made by,
or on behalf of, any Credit Party (except for (w) those that have otherwise been
obtained or made on or prior to the Closing Date and which remain in full force
and effect on the Closing Date, (x) filings which are necessary to release liens
granted pursuant to the document related to the Indebtedness to be Refinanced,
(y) filings which are necessary to perfect the security interests created under
the Security Documents and (z) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make would not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect) to authorize, or is required to be
obtained or made by, or on behalf of, any Credit Party in connection with,
(i) the execution, delivery and performance of any Credit Document or (ii) the
legality, validity, binding effect or enforceability of any such Credit
Document.

 

8.05.                     Financial Statements; Solvency; Projections; No
Material Adverse Effect.  (a)  The audited consolidated balance sheet of the
Borrower at December 31, 2012 and the related consolidated statements of income
and cash flows and changes in shareholders’ equity of the Borrower for the
period ended on such date furnished to the Lenders on or prior to the Closing
Date, present fairly in all material respects the consolidated financial
position of the Borrower as of such date.  All such financial statements have
been prepared in accordance with GAAP consistently applied except to the extent
provided in the notes to said financial statements and subject, in the case of
the unaudited financial statements, to normal year-end audit adjustments and the
absence of footnotes.

 

(b)                                 On and as of the Closing Date, after giving
effect to the Transaction and to all Indebtedness being incurred or assumed and
Liens created by the Credit Parties in connection therewith, (i) the sum of the
Indebtedness (including Contingent Obligations) of the Borrower and its
Subsidiaries (other than DNE), taken as a whole, does not exceed the fair value
of the present assets (at a fair valuation) of the Borrower and its Subsidiaries
(other than DNE), taken as a whole, (ii) the capital of the Borrower and its
Subsidiaries (other than DNE), taken as a whole, is not unreasonably small in
relation to the business of the Borrower or its Subsidiaries (other than DNE),
taken as a whole, contemplated as of the Closing Date, (iii) the present fair
saleable value of the Borrower and its Subsidiaries (other than DNE), taken as a
whole, is not less than the amount that will be required to pay the probable
liabilities (including Contingent Obligations) of the Borrower and its
Subsidiaries (other than DNE), taken as a whole, on their debts as they become
absolute and matured in the ordinary course of business and (iv) the Borrower
and its Subsidiaries (other than DNE), taken as a whole, do not intend to incur,
or believe that they will incur, Indebtedness, including current obligations,
beyond their ability to pay such Indebtedness as it matures in the ordinary
course of business. For the purposes hereof, the amount of any Contingent
Obligation at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
would reasonably be expected to become an actual or matured liability
(irrespective of whether such Contingent Obligations meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 

104

--------------------------------------------------------------------------------


 

(c)                                  The Projections made available to the
Administrative Agent and the Lenders on or prior to the Closing Date have been
prepared in good faith and are based on assumptions that the Borrower believes
reasonable at the time made, it being recognized by the Administrative Agent and
the Lenders, however, that projections are subject to significant uncertainties
and contingencies, which may be beyond the Borrower’s and its Subsidiaries’
control and projections as to future events are not to be viewed as facts or as
a guarantee of performance or achievement of any particular results and that the
actual results during the period or periods covered by the Projections may
differ from the projected results included in such Projections and such
differences may be material.

 

(d)                                 After giving effect to the Transaction,
since the Closing Date, no event, change or condition has occurred that has had,
or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

8.06.                     Litigation.  Except as disclosed in any Public
Disclosure, there are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened in writing (i) with respect to the Credit
Documents or (ii) that have a reasonable likelihood of adverse determination,
and, if adversely determined, have had, or would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

8.07.                     True and Complete Disclosure.  All written information
concerning the Borrower or any of its Subsidiaries that has been furnished to
the Administrative Agent or any Lender in connection the Transactions (excluding
information of a general economic or industry nature), when taken as a whole,
is, and all other such written information as supplemented (when furnished)
hereafter by or on behalf of the Borrower or any of its Restricted Subsidiaries
to the Administrative Agent or any Lender, when taken as a whole, will be, true
and accurate in all material respects on the date as of which such information
is furnished and does not or will not, when furnished, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
such information (when furnished and taken as a whole) not materially misleading
at such time in light of the circumstances under which such statements were
made, it being understood and agreed that for purposes of this Section 8.07,
such factual information shall not include the Projections, any pro forma
financial information, the budgets, other forward looking information or
information consisting of statements, estimates or forecasts regarding the
future condition of the industries in which they operate.

 

8.08.                     Margin Regulations.  Neither the making of any Loan
nor the use of the proceeds thereof nor the occurrence of any other Credit Event
will violate the provisions of Regulation T, U or X of the Board of Governors of
the Federal Reserve System.  At the time of the making of each Credit Event, the
value of all Margin Stock owned by the Borrower and its Restricted Subsidiaries
shall constitute not more than 25% of the value of all assets of the Borrower
and its Restricted Subsidiaries.  None of the Borrower or any of its
Subsidiaries is engaged principally, or as one of its material activities, in
the business of extending credit for the purposes of buying or carrying Margin
Stock.

 

8.09.                     Tax Returns and Payments.  The Borrower and each of
its Restricted Subsidiaries has timely filed or caused to be timely filed (or
filed for extension) with the appropriate taxing authority all federal, state,
local and foreign tax returns and other statements, forms and reports for taxes
(the “Returns”) required to be filed by, or with respect to the income,
properties or operations of, the Borrower and/or any of its Restricted
Subsidiaries, except where the failure to timely file or cause to be timely
filed such Returns would not cause a Material Adverse Effect, and all such
Returns are correct and complete in all material respects, except where the
failure to timely file or cause to be timely filed such Returns would not result
in a Material Adverse Effect.  The Returns accurately reflect in all material
respects all liability for Taxes of the Borrower and its Restricted
Subsidiaries, as applicable, for the periods covered thereby.  The Borrower and
each of its Restricted Subsidiaries has paid all taxes and assessments payable
by it which have become

 

105

--------------------------------------------------------------------------------


 

due, other than (i) those that are being contested in good faith by appropriate
proceedings and adequately disclosed and fully provided for on the financial
statements of the Borrower and its Restricted Subsidiaries in accordance with
GAAP or (ii) those the failure to pay, either individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.  There
is no tax assessment proposed in writing against the Borrower or any of its
Restricted Subsidiaries that would, if made, have a Material Adverse Effect.

 

8.10.                     Compliance with ERISA. (a)  Schedule 8.10 sets forth
each Plan as of the Closing Date.  Except as disclosed in any Public Disclosure,
each Plan is in compliance in form and operation with its terms and with ERISA
and the Code (including without limitation the Code provisions compliance with
which is necessary for any intended favorable tax treatment) and all other
applicable laws and regulations, except where any failure to comply would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  Each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code covering all applicable
tax law changes or is comprised of a master or prototype plan that has received
a favorable opinion letter from the IRS, and to the knowledge of the Borrower or
any of its Restricted Subsidiaries, nothing has occurred since the date of such
determination that would reasonably be expected to result in revocation of such
determination (or, in the case of a Plan with no determination, to the knowledge
of the Borrower or any of its Restricted Subsidiaries, nothing has occurred that
would reasonably be expected to materially adversely affect the issuance of a
favorable determination letter).  Except as disclosed in any Public Disclosure,
no ERISA Event has occurred other than as would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(b)                                 Except as disclosed in any Public
Disclosure, none of the Borrower or any of its Subsidiaries or any ERISA
Affiliate has incurred a complete or partial withdrawal from any Multiemployer
Plan, and, if each of the Borrower, any of its Subsidiaries and each ERISA
Affiliate were to withdraw in a complete withdrawal as of the date this
assurance is given or deemed given, the aggregate withdrawal liability that
would be incurred would not reasonably be expected, either individually or in
the aggregate, to result in a Material Adverse Effect.

 

(c)                                  Except as disclosed in any Public
Disclosure, there are no actions, suits or claims pending against or involving a
Plan (other than routine claims for benefits) or, to the knowledge of the
Borrower or any of its Restricted Subsidiaries, which would reasonably be
expected to be asserted successfully against any Plan and, if so asserted
successfully, would reasonably be expected either individually or in the
aggregate to have a Material Adverse Effect.

 

(d)                                 Except as disclosed in any Public
Disclosure, the Borrower, its Restricted Subsidiaries and any ERISA Affiliate
have made all material contributions to or under each Plan and Multiemployer
Plan required by law within the applicable time limits prescribed thereby, the
terms of such Plan or Multiemployer Plan, respectively, or any contract or
agreement requiring contributions to a Plan or Multiemployer Plan save where any
failure to comply, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

(e)                                  Except as disclosed in any Public
Disclosure, or otherwise as would not, either individually or in the aggregate,
have a Material Adverse Effect, no lien imposed under the Code or ERISA on the
assets of the Borrower, its Restricted Subsidiaries or any ERISA Affiliate
exists on account of any Plan.

 

8.11.                     Security Documents.  (a) The provisions of the
Guarantee and Collateral Agreement (taken as a whole) are effective to create in
favor of the Collateral Trustee for the benefit of the

 

106

--------------------------------------------------------------------------------


 

Secured Parties a legal, valid and enforceable (except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law)) security interest in all right, title and interest of the
Credit Parties in the Guarantee and Collateral Agreement Collateral described
therein (other than, in the case of proceeds, money not constituting
identifiable proceeds of any Collateral), and the Collateral Trustee, for the
benefit of the Secured Parties, has (or, after the filing of UCC-1 financing
statements in the office and with the information specified by the Credit
Parties in the Guarantee and Collateral Agreement, the payment of all applicable
fees and the taking of such other actions as are required by the Guarantee and
Collateral Agreement, will have) a fully perfected security interest in all
right, title and interest in all of the Guarantee and Collateral Agreement
Collateral described therein (if and to the extent the Guarantee and Collateral
Agreement Collateral can be perfected by the filing of UCC-1 financing
statements and the other actions required by the Guarantee and Collateral
Agreement), superior and prior to the rights of all third Persons and subject to
no other Liens other than Permitted Liens.

 

(b)                                 The recordation of the grants of security
interest in patents and the grants of security interest in trademarks in the
respective forms attached to the Guarantee and Collateral Agreement, in each
case, in the United States Patent and Trademark Office, together with filings on
Form UCC-1 made pursuant to the Guarantee and Collateral Agreement and payment
of all applicable fees, will create, as may be perfected by such filing and
recordation, a perfected security interest in the trademark registrations and
patents that are part of the Guarantee and Collateral Agreement Collateral, and
the recordation of the grant of security interest in copyrights substantially in
the form attached to the Guarantee and Collateral Agreement with the United
States Copyright Office, together with filings on Form UCC_1 made pursuant to
the Guarantee and Collateral Agreement, will create, as may be perfected by such
filings and recordation, a perfected security interest in the copyright
registrations that are a part of the Guarantee and Collateral Agreement
Collateral.

 

(c)                                  Upon filing or recording, as applicable,
with the appropriate recording office, each Mortgage shall create, as security
for the obligations purported to be secured thereby, a legal, valid and
enforceable (except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) perfected
security interest in and mortgage Lien on the respective Mortgaged Property in
favor of the Collateral Trustee (or such other trustee as may be required or
desired under local law) for the benefit of the Secured Parties, superior and
prior to the rights of all third Persons and subject to no other Liens other
than Permitted Liens.

 

8.12.                     Properties.  All Real Property with a value in excess
of $25,000,000 that is owned by the Borrower or any of its Restricted
Subsidiaries as of the Closing Date and all material Real Property that is
leased by the Borrower or any of its Restricted Subsidiaries as of the Closing
Date, and, in each case, the nature of the interest therein, is correctly set
forth in Schedule 8.12.  Each of the Borrower and each of its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all material
property owned or leased by it (except where the failure to have such title or
leasehold interest, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect).  All such material property of the
Borrower and its Restricted Subsidiaries are owned or leased free and clear of
all Liens other than Permitted Liens.

 

8.13.                     Subsidiaries.  On and as of the Closing Date, the
Borrower has no Subsidiaries other than those Subsidiaries listed on Schedule
8.13.  Schedule 8.13 sets forth, as of the Closing Date, the exact legal name of
each such Subsidiary and its jurisdiction of organization, the percentage
ownership (direct and indirect) of the Borrower in each class of Capital Stock
or other Equity Interests of each of its Subsidiaries and also identifies each
of the direct owners thereof.  All outstanding shares of Equity Interests

 

107

--------------------------------------------------------------------------------


 

of each Restricted Subsidiary of the Borrower have been duly and validly issued,
are fully paid and non-assessable (to the extent applicable).

 

8.14.                     Compliance with Statutes, etc.  Except as disclosed in
any Public Disclosure, the Borrower and each of its Restricted Subsidiaries is
in compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities in respect of
the conduct of its business and the ownership of its property except such
non-compliances as would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect (but not including, in
each case, any such statutes, orders or restrictions which is the subject of any
other Section in this Section 8, including, without limitation, 8.10, 8.16, 8.17
and 8.19).

 

8.15.                     Investment Company Act.  Neither the Borrower nor any
of its Restricted Subsidiaries is required to be registered as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

8.16.                     Environmental Matters.  Except as would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect, or as set forth on Schedule 8.16, none of the Borrower or any of its
Restricted Subsidiaries:  (a) has failed to comply with any Environmental Law or
to obtain, maintain, renew and comply with any permit, license, registration or
other approval required under Environmental Law; (b) has become a party to any
administrative or judicial proceeding, or been threatened in writing with any
such proceeding, that could result in the termination, revocation or
modification of any permit, license, registration or other approval required
under Environmental Law; (c) possesses knowledge that (i) the Borrower or any of
its Restricted Subsidiaries has become subject to any written Environmental
Claim encumbering any Mortgaged Property, (ii) the Borrower or any of its
Restricted Subsidiaries is subject to any Lien imposed pursuant to Environmental
Law encumbering any Mortgaged Property or (iii) any Mortgaged Property contains
Hazardous Materials of a form or type or in a quantity or location that, either
individually or in the aggregate, would reasonably be expected to result in any
Environmental Claim against the Borrower or any Restricted Subsidiary; or
(d) has received written notice of any Environmental Claim or threatened
Environmental Claim, against or affecting the Borrower or any of its Restricted
Subsidiaries or any of their material properties other than those which have
been fully and finally resolved and for which no obligations remain
outstanding.  This Section 8.16 sets forth the sole representations and
warranties of the Borrower and its Restricted Subsidiaries with respect to
environmental and occupational health and safety matters and Hazardous
Materials.

 

8.17.                     Employment and Labor Relations.  Neither the Borrower
nor any of its Restricted Subsidiaries is engaged in any unfair labor practice
that would reasonably be expected, either individually or in the aggregate, to
have a Material Adverse Effect.  There is (i) no unfair labor practice complaint
pending against the Borrower or any of its Restricted Subsidiaries or, to the
knowledge of the Borrower, threatened in writing against any of them, before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against the Borrower or any of its Restricted Subsidiaries or, to the knowledge
of the Borrower, threatened in writing against any of them, (ii) no strike,
labor dispute, slowdown or stoppage pending against the Borrower or any of its
Restricted Subsidiaries or, to the knowledge of the Borrower, threatened against
the Borrower or any of its Restricted Subsidiaries, (iii) no union
representation question exists with respect to the employees of the Borrower or
any of its Restricted Subsidiaries, (iv) no equal employment opportunity charges
or other claims of employment discrimination are pending or, to the Borrower’s
knowledge, threatened in writing against the Borrower or any of its Restricted
Subsidiaries and (v) no wage and hour department investigation has been made of
the Borrower or any of its Restricted Subsidiaries, except (with respect to any
matter specified in clauses (i) – (v) above, either individually or in the
aggregate) such as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

108

--------------------------------------------------------------------------------


 

8.18.                     Intellectual Property, etc.  The Borrower and each of
its Restricted Subsidiaries owns or has the right to use all the patents,
trademarks, domain names, service marks, trade names, copyrights, inventions,
trade secrets, proprietary information, know-how of any type and other similar
intellectual property rights, and formulas or rights with respect to the
foregoing, needed to conduct the businesses of the Borrower and its Restricted
Subsidiaries as presently conducted, without any known conflict with or
infringement or misappropriation on any such rights of others which, or the
failure to own or have which, as the case may be, would reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.

 

8.19.                     Anti-Terrorism Laws; OFAC; FCPA.  Neither any Credit
Party nor any of its Restricted Subsidiaries is an “enemy” or an “ally of the
enemy” within the meaning of Section 2 of the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.) (as amended, the “Trading
with the Enemy Act”).  Neither any Credit Party nor any of its Restricted
Subsidiaries is in violation, in any material respect, of (a) the Trading with
the Enemy Act, (b) any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto, (c) the USA PATRIOT
ACT (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (as amended
from time to time, the “Act”) or (d) the Foreign Corrupt Practices Act (Pub. L.
95-213 (signed into law December 19, 1977)). None of the Credit Parties is a
blocked person described in Section 1 of the Anti-Terrorism Order.

 

No Credit Party (i) is a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or to its knowledge is otherwise associated with any such
Person in any manner that violates in any material respect Section 2 of such
executive order or (iii) is a Person on the list of “Specially Designated
Nationals and Blocked Persons” or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
regulation or executive order.

 

SECTION 9.                            Affirmative Covenants.

 

The Borrower hereby covenants and agrees that on and after the Closing Date and
until the Total Commitment and all Letters of Credit have terminated (or such
Letters of Credit have been cash collateralized or backstopped on terms, and
pursuant to documentation, reasonably satisfactory to the applicable Issuing
Lender thereof) and the Loans, Notes and Unpaid Drawings (in each case together
with interest thereon), Fees and all other Obligations (other than contingent
obligations which are not then due and payable) incurred hereunder and
thereunder, are paid in full:

 

9.01.                     Information Covenants.  The Borrower will furnish to
the Administrative Agent (for each Lender):

 

(a)                                 Quarterly Financial Statements.  Within 50
days after the close of each of the first three quarterly accounting periods in
each Fiscal Year of the Borrower, the consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such quarterly accounting period and the
related consolidated statements of income and retained earnings and statement of
cash flows for such quarterly accounting period and for the elapsed portion of
the Fiscal Year ended with the last day of such quarterly accounting period, in
each case setting forth comparative figures for the corresponding quarterly
accounting period in the prior Fiscal Year and comparable budgeted figures for
such quarterly accounting period as set forth in the respective projections
delivered pursuant to Section 9.01(c), all of which shall be certified by an
Authorized Officer of the Borrower that they fairly present in all material
respects in accordance with GAAP the financial condition of the Borrower and its
Subsidiaries as of the dates indicated

 

109

--------------------------------------------------------------------------------


 

and the results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes.

 

(b)                                 Annual Financial Statements.  Within 105
days after the close of each Fiscal Year of the Borrower (commencing with the
Fiscal Year ending December 31, 2013), (i) the consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income  and retained earnings and statement of cash
flows for such Fiscal Year, setting forth comparative figures for the preceding
Fiscal Year and certified by Ernst & Young LLP or any other independent
certified public accountants of recognized national standing reasonably
acceptable to the Administrative Agent, accompanied by an opinion of such
accounting firm (which opinion shall be without a “going concern” or like
qualification or exception and without any qualification (other than those
solely with respect to (x) any projected failure to comply with the covenant set
forth in Section 10.07 on a future date or in a future period and/or (y) with
respect to any report delivered within one year prior to a Maturity Date, any
such qualification made due to such Maturity Date occurring within one year
after such report)) or exception as to scope of audit and (ii) management’s
discussion and analysis of the important operational and financial developments
during such Fiscal Year consistent with the Borrower’s historical practices.

 

Simultaneously with the delivery of each set of financial statements referred to
in Sections 9.01(a) and (b); the related financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such financial statements.

 

(c)                                  Projections.  No later than 105 days
following the first day of each Fiscal Year of the Borrower, reasonably detailed
projections of the Borrower and its Restricted Subsidiaries, for each quarter of
such Fiscal Year, in a form substantially consistent with the Projections
(including statements of income, cash flow statement and balance sheets for the
Borrower and its Restricted Subsidiaries on a consolidated basis) for each of
the four Fiscal Quarters of such Fiscal Year in reasonable detail setting forth,
with appropriate discussion, the principal assumptions upon which such
projections are based.

 

(d)                                 Officer’s Certificates.  Concurrently with
the delivery of the financial statements provided for in Sections 9.01(a) and
(b), a compliance certificate from an Authorized Officer of the Borrower in
substantially the form of Exhibit G (with blanks appropriately completed and
with any deviations from such form as may be acceptable to the Administrative
Agent) certifying on behalf of the Borrower that, to such officer’s knowledge
after due inquiry, no Default or Event of Default has occurred and is continuing
on the date of such compliance certificate or, if any Default or Event of
Default has occurred and is continuing, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken in connection
therewith, which certificate shall (i) to the extent that a Compliance Date
occurred on the last day of the period covered by such financial statements, set
forth in reasonable detail the calculations required to establish whether the
Borrower and its Restricted Subsidiaries were in compliance with the provisions
of Section 10.07 at the end of such Fiscal Quarter or Fiscal Year, as the case
may be, (ii) identify each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such certificate or a
confirmation that there is no change in such information since the later of the
Closing Date and the date of the last such certificate, (iii) identify each
Immaterial Subsidiary as of the date of delivery of such certificate or
confirmation that there is no change in such information since the later of the
Closing Date and the date of the last such certificate and (iv) identify each
Excluded Project Subsidiary as of the date of delivery of such certificate or
confirmation that there is no change in such information since the later of the
Closing Date and the date of the last such certificate.

 

(e)                                  Notice of Default, Litigation and Material
Adverse Effect.  Promptly, and in any event within five (5) Business Days after
any senior officer of the Borrower or any of its Restricted Subsidiaries obtains
knowledge thereof, notice of (i) the occurrence of any event which constitutes a
Default or Event of Default, specifying the nature and extent thereof and the
corrective action (if any) taken

 

110

--------------------------------------------------------------------------------


 

or proposed to be taken in connection therewith, (ii) any litigation or
governmental investigation or proceeding pending against the Borrower or any of
its Restricted Subsidiaries (x) which, either individually or in the aggregate,
has been adversely determined or has a reasonable likelihood of adverse
determination and such adverse determination has had, or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or (y) with respect to any Credit Document or (iii) any other event,
change or circumstance that has had, or would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

(f)                                   Other Information.  Promptly after the
filing or delivery thereof, copies of all financial statements, copies of all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K
(or their equivalents), proxy statements and reports, if any, which the Borrower
or any of its Restricted Subsidiaries shall publicly file with the SEC or
deliver generally to holders (or any trustee, agent or other representative
thereof) of any Qualified Equity Interests or any Indebtedness in excess of the
Threshold Amount (in each case, to the extent not otherwise provided hereunder).

 

Promptly following reasonable request, such other information or documents
(financial or otherwise) regarding the operations, business affairs and
financial condition of the Borrower or any of its Restricted Subsidiaries as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

 

Notwithstanding anything to the contrary contained in this Section 9.01, neither
the Borrower nor any of its Restricted Subsidiaries shall be required to deliver
to the Administrative Agent or any Lender, or otherwise disclose or permit the
inspection or discussion of, any information (i) subject to confidentiality
agreements or attorney/client work privilege or which constitutes attorney
work-product, (ii) that constitutes non-financial trade secrets or non-financial
proprietary information or (iii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by applicable law.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 9.01 shall be satisfied with respect to financial information or other
information of the Borrower and the Restricted Subsidiaries by furnishing
(A) the applicable financial statements of the Borrower or (B) the Borrower’s
Form 8-K, 10-K or 10-Q, as applicable, filed with the SEC; provided, that with
respect to clauses (A) and (B), to the extent such information is in lieu of
information required to be provided under Section 9.01(b), such materials are
accompanied by a report and opinion of Ernst & Young LLP or other independent
certified public accountants of national standing reasonably acceptable to the
Administrative Agent, which report and opinion shall otherwise comply with the
requirements related thereto in Section 9.01(b).

 

Documents and financial information required to be delivered pursuant to
Sections 9.01(a) or (b) (to the extent such financial information is included in
materials filed with the SEC or posted on the relevant website, as the case may
be) shall be deemed to have been delivered to the Administrative Agent on the
date (i) on which the Borrower posts such documents, or provides a link thereto
on the Borrower’s website on the internet at the Borrower’s website address at
www.dynegy.com (or a successor internet address as provided by the Borrower in
accordance with Section 13.03), (ii) on which such information has been posted
on the Borrower’s behalf on IntraLinks (or another relevant website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent)) or (iii) is available via the EDGAR system of the SEC on the Internet;
provided that, in each case, the Borrower shall promptly notify the
Administrative Agent of the posting of any such information.

 

111

--------------------------------------------------------------------------------


 

9.02.                     Books, Records and Inspections.  The Borrower will,
and will cause each of its Restricted Subsidiaries to, keep proper books of
record and accounts in which full, true and correct (in all material respects)
entries in conformity with GAAP (it being understood and agreed that Foreign
Subsidiaries may maintain individual books and records in conformity with
generally accepted accounting principles that are applicable in their respective
countries of organization and that such maintenance shall not constitute a
breach of the representations, warranties or covenants hereunder) and all
requirements of law shall be made of all material dealings and transactions in
relation to its business and activities.  The Borrower will, and will cause each
of its Restricted Subsidiaries to, permit officers and designated
representatives of the Administrative Agent to visit and inspect, under guidance
of officers of the Borrower or such Restricted Subsidiary and subject to any
applicable safety rules and procedures, any of the properties of the Borrower or
such Restricted Subsidiary, and to examine the books of account of the Borrower
or such Restricted Subsidiary and discuss the affairs, finances and accounts of
the Borrower or such Restricted Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants, all upon reasonable
prior notice and at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent may reasonably request; provided that the
Administrative Agent shall give the Borrower an opportunity to participate in
any discussions with its accountants; provided, further, that, (i) only the
Administrative Agent on behalf of the Lenders may exercise the rights of the
Administrative Agent and the Lenders under this Section 9.02 and (ii) in the
absence of an Event of Default, the Administrative Agent shall not exercise its
rights under this Section 9.02 more often than two times during any Fiscal Year
and only one such time shall be at the Borrower’s reasonable expense; and
provided, further, that when an  Event of Default exists, the Administrative
Agent and its designees may do any of the foregoing at the reasonable expense of
the Borrower at any time during normal business hours and upon reasonable
advance notice; provided, further, that notwithstanding anything to the contrary
contained in this Section 9.02, neither the Borrower nor any of its Restricted
Subsidiaries shall be required to deliver to the Administrative Agent or any
Lender, or otherwise disclose or permit the inspection or discussion of, any
information (i) subject to confidentiality agreements or attorney/client
privilege or which constitutes attorney work product, (ii) that constitutes
non-financial trade secrets or non-financial proprietary information or (iii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by applicable law.

 

9.03.                     Maintenance of Property; Insurance.  (a)  The Borrower
will, and will cause each of its Restricted Subsidiaries to, (i) keep all
tangible property necessary to the business of the Borrower and its Restricted
Subsidiaries in satisfactory working order and condition, ordinary wear and tear
excepted and subject to the occurrence of casualty and condemnation events,
except if the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (ii) maintain
with financially sound and reputable insurance companies (provided, however,
there shall be no breach of this Section 9.03 if any such insurer becomes
financially unsound and the applicable Credit Party obtains insurance coverage
from a different financially sound and reputable insurer) insurance on all such
property and against all such risks as is consistent and in accordance with
industry practice for companies engaged in similar businesses as the Borrower
and its Restricted Subsidiaries (after giving effect to any self-insurance
reasonable and customary for Persons engaged in similar businesses as the
Borrower and its Restricted Subsidiaries) as reasonably determined by the
Borrower.  Such insurance, except to the extent any such insurance is not
generally available in the marketplace from commercial insurers, shall include
physical damage insurance on all material real and personal property (whether
now owned or hereafter acquired) on an all risk basis and business interruption
insurance.  The provisions of this Section 9.03 shall be deemed supplemental to,
but not duplicative of, the provisions of any Security Documents that require
the maintenance of insurance.

 

(b)                                 If at any time the improvements on a
Mortgaged Property are located in an area identified as a special flood hazard
area by the Federal Emergency Management Agency or any successor thereto or
other applicable agency, the Borrower will, and will cause each of its
Restricted Subsidiaries to,

 

112

--------------------------------------------------------------------------------


 

at all times keep and maintain flood insurance in an amount sufficient to comply
with the rules and regulations promulgated under the National Flood Insurance
Act of 1968 and Flood Disaster Protection Act of 1973, each as amended from time
to time.

 

9.04.                     Existence; Franchises.  The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done, all things
necessary, as determined in its reasonable business judgment, to preserve and
keep in full force and effect its existence and its franchises, licenses,
permits, copyrights, trademarks and patents; provided, however, that nothing in
this Section 9.04 shall prevent (i) sales of assets, dispositions and other
transactions by the Borrower or any of its Restricted Subsidiaries in accordance
with the terms herein, (ii) the withdrawal by the Borrower or any of its
Restricted Subsidiaries of its qualification as a foreign Company in any
jurisdiction or (other than with respect to the Borrower) failure to otherwise
preserve or keep in full force and effect its existence or rights, franchises,
licenses, permits, copyrights, trademarks or patents, if such withdrawal or
failure would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (iii) the expiration of copyrights
or patents at the end of their statutory term.

 

9.05.                     Compliance with Statutes, etc.  Except as disclosed in
any Public Disclosure, the Borrower will, and will cause each of its Restricted
Subsidiaries to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of its business and the ownership of its property
(including applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls), except such non-compliances as would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

9.06.                     Compliance with Environmental Laws.  (a)  Except as
disclosed in any Public Disclosure, the Borrower will comply, and will cause
each of its Restricted Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of any Real
Property now or hereafter owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries, except such noncompliances as would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 At any time that the Borrower or any of its
Restricted Subsidiaries are not in compliance with Section 9.06(a), the Borrower
will provide, at the sole expense of the Borrower and after the reasonable
request of the Administrative Agent, an environmental site assessment report
concerning the Real Property owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries that is subject of the noncompliance, prepared by an
environmental consulting firm, reasonable in scope based upon the circumstances
of the request, indicating, where relevant to the subject matter of the request,
the presence or absence of Hazardous Materials on such Real Property.  If the
Borrower fails to provide the same within ninety (90) days after such request
was made, the Administrative Agent may order the same, the cost of which shall
be borne by the Borrower, and the Borrower shall grant to the Administrative
Agent and the Lenders and their respective agents reasonable access to such Real
Property to undertake such an assessment at any reasonable time upon reasonable
notice to the Borrower, all at the sole expense of the Borrower.  The
Administrative Agent, the Lenders, and their respective agents and environmental
consulting firms shall not be permitted to conduct any Phase II investigation or
sampling of soil, groundwater, building materials, air or any other
environmental media at any Real Property owned, leased or operated by the
Borrower or any of its Restricted Subsidiaries.

 

9.07.                     End of Fiscal Years; Fiscal Quarters.  The Borrower
will cause (i) its fiscal year to end on December 31 of each calendar year and
(ii) its fiscal quarter to end on the last day of each period described in the
definition of “Fiscal Quarter.”

 

113

--------------------------------------------------------------------------------


 

9.08.                     Payment of Taxes.  The Borrower will pay and
discharge, and will cause each of its Restricted Subsidiaries to pay and
discharge, all Taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or upon any properties belonging to it,
prior to the date on which penalties attach thereto; provided that neither the
Borrower nor any of its Restricted Subsidiaries shall be required to pay any
such Tax, assessment, charge, levy or claim which (i) is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP or (ii) the failure to pay would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

9.09.                     Use of Proceeds.

 

(a)                                 All proceeds of the Initial Tranche B-1 Term
Loans and the Initial Tranche B-2 Term Loans will be used to finance the
Refinancing (including payment of accrued interest) and to pay fees, premiums
and expenses (including any original issue discount or up-front fees with
respect to the Loans) incurred in connection with the Transaction; provided that
any proceeds in excess of those used as contemplated above may be retained by
the Borrower and used by it and its Restricted Subsidiaries for the purposes
described in following clause (b).

 

(b)                                 All proceeds of the Revolving Loans and the
Swingline Loans will be used for the working capital and general corporate
purposes of the Borrower and its Restricted Subsidiaries (including, without
limitation, to finance acquisitions permitted under this Agreement, capital
expenditures, dividends, restricted payments and Permitted Investments).

 

(c)                                  All proceeds of the Incremental Tranche C
Term Loans will be used to finance the Delta Transactions (as defined in the
Third Amendment) and to pay fees, premiums and expenses (including any original
issue discount or upfront-fees with respect to the Incremental Tranche C Term
Loans and the other Delta Transactions) incurred in connection with the Delta
Transactions; provided that any proceeds in excess of those used as contemplated
above may be retained by the Borrower and used by it and its Restricted
Subsidiaries for the purposes described in preceding clause (b).

 

(d)                                 (i) All proceeds of the Tranche C-1 Term
Loans will be used to refinance the aggregate principal amount of the
Incremental Tranche C Term Loans outstanding on the Fifth Amendment Effective
Date and to pay fees, premiums and expenses (including any original issue
discount or upfront-fees with respect to the Tranche C-1 Term Loans) incurred in
connection therewith and (ii) in the event the amount of the proceeds of the
Tranche C-1 Term Loans exceeds the amount necessary to refinance, in full, the
Incremental Tranche C Term Loans, such excess proceeds shall be used to
refinance the aggregate principal amount of the Initial Tranche B-2 Term Loans
outstanding on the Fifth Amendment Effective Date and to pay fees, premiums and
expenses incurred in connection therewith.

 

9.10.                     Additional Security; Further Assurances; etc.  (a) The
Borrower will, and will cause each other Credit Party to, grant to the
Collateral Trustee for the benefit of the Secured Parties security interests and
Mortgages in such assets and Real Property of the Borrower and such other Credit
Party (other than Excluded Assets (including Excluded Equity Interests)) as are
not covered by the original Security Documents and as may be reasonably
requested from time to time by the Administrative Agent or the Required Lenders
(collectively, as amended, restated, supplemented or otherwise modified from
time to time, the “Additional Security Documents”).  All such security interests
and Mortgages shall be granted pursuant to documentation reasonably satisfactory
in form and substance to the Collateral Trustee and the Borrower and shall
constitute valid and enforceable (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law)) under applicable domestic law and perfected security interests,
hypothecations

 

114

--------------------------------------------------------------------------------


 

and Mortgages superior to and prior to the rights of all third Persons and
enforceable against third parties and subject to no other Liens except for
Permitted Liens.  The Additional Security Documents or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect (if and to the extent the assets subject
to the applicable Additional Security Document can be perfected by the actions
required by such Additional Security Document), preserve and protect the Liens
in favor of the Collateral Trustee required to be granted pursuant to the
Additional Security Documents and all material taxes, fees and other charges
payable in connection therewith shall be paid in full to the extent due and
owing.  Notwithstanding the foregoing, this Section 9.10(a) shall not apply to
(and the Borrower and its Restricted Subsidiaries shall not be required to grant
a Mortgage in) (i) any owned Real Property the Fair Market Value or book value
of which (as reasonably determined by Borrower or such Subsidiary) is less than
or equal to $25,000,000 (provided that the Borrower and its Restricted
Subsidiaries shall not be required to grant a Mortgage in any Real Property that
the Fair Market Value and book-value are less than the foregoing threshold on
the Closing Date), (ii) any Leasehold, or (iii) any of the South Bay Facility,
the Vermilion Facility, the Havana 1-5 Units, the Wood River 1-3 Units, the
Oglesby Facility or the Stallings Facility or any Buffer Land to (a) any of the
foregoing properties or (b) the Baldwin, Havana and Hennepin plants; provided
that, subject to the terms of the Intercreditor Agreement, no Real Property
located in the State of New York shall be required to secure any Hedging
Obligations, any obligations arising under any Treasury Services Agreement, any
Revolving Loans or any other revolving facility.

 

(b)                                 The Borrower will, and will cause each of
the other Credit Parties to, at the expense of the Borrower, make, execute,
endorse, acknowledge, authorize, file and/or deliver to the Collateral Trustee
from time to time such vouchers, invoices, schedules, confirmatory collateral
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, real property surveys, reports, assignments, and other
documents, assurances or instruments and take such further steps relating to the
Collateral covered by any of the Security Documents (other than Excluded Assets)
as the Collateral Trustee may reasonably require.  Furthermore, the Borrower
will, and will cause the other Credit Parties to, deliver to the Collateral
Trustee with respect to additional Real Property collateral such opinions of
counsel, Mortgage Policies and other related documentation of the type described
on Schedule 13.16 as may reasonably be requested by the Administrative Agent or
the Collateral Trustee in order to assure itself that Section 9.10(a) has been
complied with.  Notwithstanding the foregoing, nothing in this Agreement shall
require any Credit Party to make (i) any filings or take any other action to
record or perfect the Collateral Trustee’s Lien in any intellectual property
outside the United States and (ii) no actions in any non-U.S. jurisdiction or
required by the laws of any non-U.S. jurisdiction shall be required in order to
create any security interests in assets located or titled outside of the U.S. or
to perfect such security interests (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction).

 

(c)                                  Subject to Section 13.16 (to the extent
applicable), the Borrower agrees that each action required by clauses (a) and
(b) of this Section 9.10 shall be completed within ninety (90) days after such
action is requested to be taken by the Administrative Agent or the Required
Lenders (as such time may be extended by the Administrative Agent or the
Collateral Trustee, as applicable, in its reasonable discretion).

 

(d)                                 After the Closing Date, upon (i) the
formation or acquisition of any new direct or indirect Wholly-Owned Domestic
Subsidiary (in each case, other than an Excluded Subsidiary) of the Borrower,
(ii) any Excluded Subsidiary ceasing to constitute an Excluded Subsidiary or
(iii) the designation in accordance with Section 9.11 of any existing direct or
indirect Wholly-Owned Domestic Subsidiary (other than an Excluded Subsidiary) as
a Restricted Subsidiary: (x) within sixty days after such formation,
acquisition, cessation or designation, or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion (I) cause
each such Domestic Subsidiary that is required to become a

 

115

--------------------------------------------------------------------------------


 

Subsidiary Guarantor to duly execute and deliver to the Administrative Agent or
the Collateral Trustee (as appropriate) joinders to the applicable Security
Documents, as reasonably requested by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent, subject to local law
requirements, with the Security Documents in effect on the Closing Date), in
each case granting first-priority Liens (subject to Permitted Liens) required by
this Section 9.10, (II) take and cause such Restricted Subsidiary that is
required to become a Subsidiary Guarantor to take whatever action (including the
recording of Mortgages, the filing of UCC financing statements and delivery of
stock and membership interest certificates) as may be necessary in the
reasonable opinion of the Collateral Trustee to vest in the Collateral Trustee
(or in any representative of the Collateral Trustee designated by it) valid and
perfected Liens to the extent required by the Credit Documents, and to otherwise
comply with the requirements in this Section 9.10 or the Security Documents and
(III) cause each such Domestic Subsidiary that is required to become a
Subsidiary Guarantor (and the parent of each such Domestic Subsidiary that is a
Subsidiary Guarantor) to deliver any and all certificates representing Equity
Interests (to the extent certificated) and intercompany notes (to the extent
certificated) that are required to be pledged pursuant to Security Documents,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Section 9.10, the Administrative Agent shall not require
perfection in, and the Borrower shall not be required to perfect, any assets as
to which the Administrative Agent shall determine in its reasonable discretion
that the cost of perfecting a security interest in such asset is excessive in
relation to the value of the security to be afforded thereby.

 

(f)                                   No Credit Party shall be required to
obtain control agreements or perfect the Lien granted to the Collateral Trustee
by “control” with respect to any Collateral (including deposit accounts,
securities accounts, etc.) other than, to the extent constituting Collateral,
certificated Equity Interests of the Borrower’s Restricted Subsidiaries and
promissory notes.

 

(g)                                  No Credit Party shall be required to obtain
landlord lien waivers, bailment lien waivers or estoppels letters with respect
to any leased property of such Credit Party.

 

(h)                                 Liens required to be granted from time to
time pursuant to this Section 9.10 shall be subject to exceptions and
limitations set forth in this Agreement and the other Credit Documents.

 

9.11.                     Designation of Subsidiaries.

 

(a)                                 The Borrower may, by an Officer’s
Certificate, at any time designate any Restricted Subsidiary (other than any
Subsidiary constituting or owning Core Assets) as an Unrestricted Subsidiary or
designate (or re-designate, as the case may be) any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation (or re-designation), no Default or Event of Default shall have
occurred and be continuing and (ii) in the case of the designation of a
Subsidiary as an Unrestricted Subsidiary, the Subsidiary to be so designated
does not (directly, or indirectly, through its Subsidiaries) at such time own
any Equity Interests or Indebtedness of, or own or hold any lien on any property
of, the Borrower or any of its Restricted Subsidiaries.  The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Borrower therein at the date of designation in an amount equal to the Fair
Market Value as reasonably determined by the Borrower in good faith of the
Borrower’s or its Subsidiary’s (as applicable) Investment therein and will
reduce the amount available for Restricted Payments under the provisions of
Section 10.03 or under one or more clauses of the definition of Permitted
Investments, as determined by the Borrower.  Such designation shall only be
permitted if the Investment would be permitted at that time and if the
Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary.  The designation of any Unrestricted

 

116

--------------------------------------------------------------------------------


 

Subsidiary as a Restricted Subsidiary shall constitute, at the time of
designation, the incurrence of any Indebtedness or Liens of such Subsidiary
existing at such time and a return on any Investment by the Borrower in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the Fair Market Value as reasonably determined by the Borrower at the date of
such designation of the Borrower’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary, and such designation will only be permitted if
such Indebtedness is permitted under Section 10.04, calculated on a pro forma
basis as if such designation had occurred at the beginning of the most
recently-ended Test Period.  If, at any time, any Unrestricted Subsidiary
remains a Subsidiary of the Borrower, but fails to meet the requirements set
forth in the definition of Unrestricted Subsidiary or clause (ii) of the proviso
to the first sentence of this Section 9.11(a) as an Unrestricted Subsidiary, it
will thereafter cease to be an Unrestricted Subsidiary for the purposes of this
Agreement and any Indebtedness of such Subsidiary will be deemed to be incurred
by a Restricted Subsidiary as of such date.

 

(b)                                 The Borrower may, by an Officer’s
Certificate, at any time designate any Restricted Subsidiary as an Excluded
Project Subsidiary or designate (or re-designate, as the case may be) any
Excluded Project Subsidiary as a Restricted Subsidiary that is not an Excluded
Project Subsidiary; provided that (i) immediately before and after such
designation (or re-designation), no Default or Event of Default shall have
occurred and be continuing and (ii) in the case of the designation of a
Subsidiary as an Excluded Project Subsidiary, the Subsidiary to be so designated
does not (directly, or indirectly, through its Subsidiaries) at such time own
any Equity Interests or Indebtedness of, or own or hold any lien on any property
of, the Borrower or any of its Restricted Subsidiaries.  The designation of any
Subsidiary as an Excluded Project Subsidiary shall constitute an Investment by
the Borrower therein at the date of designation in an amount equal to the Fair
Market Value as reasonably determined by the Borrower in good faith of the
Borrower’s or its Subsidiary’s (as applicable) Investment therein and will
reduce the amount available for Restricted Payments under the provisions of
Section 10.03 or under one or more clauses of the definition of Permitted
Investments, as determined by the Borrower.  Such designation shall only be
permitted if the Investment would be permitted at that time and if the
Restricted Subsidiary otherwise meets the definition of an Excluded Project
Subsidiary.  The designation of any Excluded Project Subsidiary as a Restricted
Subsidiary that is not an Excluded Project Subsidiary shall constitute, at the
time of designation, the incurrence of any Indebtedness or Liens of such
Subsidiary existing at such time that would otherwise only have been permitted
to have been incurred by an Excluded Project Subsidiary and a return on any
Investment by the Borrower in Excluded Project Subsidiaries pursuant to the
preceding sentence in an amount equal to the Fair Market Value as reasonably
determined by the Borrower in good faith at the date of such designation of the
Borrower’s or its Subsidiary’s (as applicable) Investment in such Subsidiary,
and such designation will only be permitted if such Indebtedness is permitted
under Section 10.04, calculated on a pro forma basis as if such designation had
occurred at the beginning of the most recently-ended Test Period.  If, at any
time, any Excluded Project Subsidiary remains a Subsidiary of the Borrower, but
fails to meet the requirements set forth in the definition of Excluded Project
Subsidiary or clause (ii) of the proviso to the first sentence of this
Section 9.11(b) as an Excluded Project Subsidiary, it will thereafter cease to
be an Excluded Project Subsidiary for the purposes of this Agreement and, unless
it is, or has been, designated as an Unrestricted Subsidiary at or prior to the
time of such failure, any then outstanding Indebtedness of such Subsidiary that
would otherwise only have been permitted to have been incurred by an Excluded
Project Subsidiary will be deemed to be incurred by a Restricted Subsidiary that
is not an Excluded Project Subsidiary as of such date.

 

9.12.                     Ratings.  The Borrower shall use commercially
reasonable efforts to obtain and maintain (i) a public corporate family rating
(but not a specific rating) of the Borrower and a rating of each Class of the
Loans existing on the Closing Date, in each case from Moody’s, and (ii) a public
corporate credit rating (but not a specific rating) of the Borrower and a rating
(but not a specific rating) of each Class of the Loans existing on the Closing
Date, in each case from S&P (it being understood and agreed that “commercially
reasonable efforts” shall in any event include the payment by the Borrower of
customary

 

117

--------------------------------------------------------------------------------


 

rating agency fees and cooperation with reasonable information and data requests
by Moody’s and S&P in connection with their ratings process).

 

9.13.                     Status as Senior Debt.  The Obligations constitute,
and shall continue to constitute, senior Indebtedness (or the equivalent
thereof) under each issue of Subordinated Indebtedness.

 

SECTION 10.                     Negative Covenants.

 

The Borrower hereby covenants and agrees that on and after the Closing Date and
until the Total Commitment and all Letters of Credit have terminated (or such
Letters of Credit have been cash collateralized or backstopped on terms, and
pursuant to documentation, reasonably satisfactory to the applicable Issuing
Lender thereof) and the Loans, Notes and Unpaid Drawings (in each case, together
with interest thereon), Fees and all other Obligations (other than any
contingent obligations not then due and payable) incurred hereunder and
thereunder, are paid in full:

 

10.01.              Liens.  The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, create, incur, assume or suffer to exist or
become effective any Lien of any kind securing Indebtedness upon any of their
property or assets, now owned or hereafter acquired; provided that the
provisions of this Section 10.01 shall not prevent the creation, incurrence,
assumption or existence of the following (Liens described below are herein
referred to as “Permitted Liens”):

 

(a)                                 Liens created by or pursuant to this
Agreement and the Security Documents and Liens on Indebtedness incurred pursuant
to and in compliance with Section 10.04(b)(i) and/or 10.04(b)(iii) (except to
the extent the respective Indebtedness is Permitted Unsecured Refinancing Debt
(including any Tranche B-1 Debt Offering) or any Permitted Refinancing
Indebtedness incurred in respect thereof) hereof;

 

(b)                                 Liens to secure obligations with respect to
(i) contracts (other than for Indebtedness) for commercial and trading
activities for the purchase, transmission, distribution, sale, lease or hedge of
any energy related commodity or service and (ii) Hedging Obligations (which
Liens may, but shall not be required to, be held by the Collateral Trustee
pursuant to and in accordance with the Intercreditor Agreement);

 

(c)                                  Liens on assets of Excluded Subsidiaries
securing Indebtedness and/or other obligations of Excluded Subsidiaries that
were permitted by the terms of this Agreement to be incurred;

 

(d)                                 Liens (i) in favor of the Borrower or any of
the Subsidiary Guarantors; (ii) incurred by Excluded Project Subsidiaries in
favor of any other Excluded Project Subsidiary; or (iii) incurred by Excluded
Foreign Subsidiaries in favor of any other Excluded Foreign Subsidiary;

 

(e)                                  Liens to secure the performance of
statutory obligations, surety or appeal bonds, performance bonds or other
obligations of a like nature;

 

(f)                                   Liens to secure obligations to vendors or
suppliers covering the assets sold or supplied by such vendors or suppliers,
including Liens to secure Indebtedness or other obligations (including Capital
Lease Obligations) permitted by clauses (iv), (xiii), (xx) and (xxiii) of
Section 10.04(b) covering only the assets acquired with or financed by such
Indebtedness; provided that individual financings provided by one lender may be
cross collateralized to other financings provided by such lender;

 

118

--------------------------------------------------------------------------------


 

(g)                                  Liens existing on the Closing Date (other
than Liens created by or pursuant to this Agreement and the Security Documents)
which are listed, and the property subject thereto described, in Schedule 10.01,
plus renewals, replacements, refinancings, restructurings and extensions of such
Liens; provided that (i) the aggregate principal amount of the Indebtedness, if
any, secured by such Liens does not increase from that amount outstanding at the
time of any such renewal, replacement or extension, plus accrued and unpaid
interest, fees and expenses (including premium) incurred in connection with such
renewal, replacement or extension and an amount equal to any unutilized
commitments in respect of such Indebtedness and (ii) any such renewal,
replacement, refinancing, restructuring or extension does not encumber any
additional assets or properties (other than the proceeds and products thereof
and accessions thereto) of the Borrower or any Restricted Subsidiaries, unless
such Lien is otherwise permitted under separate provisions of this
Section 10.01;

 

(h)                                 Liens for taxes, assessments or governmental
charges or levies or claims that are not yet delinquent or that are being
contested in good faith by appropriate proceedings promptly instituted and
diligently concluded; provided that any reserve or other appropriate provision
as is required in conformity with GAAP has been made therefor;

 

(i)                                     Liens imposed by law, such as carriers’,
warehousemen’s, landlord’s, materialmen’s and mechanics’ Liens and other similar
Liens;

 

(j)                                    survey exceptions, encroachments,
easements or reservations of, or rights of others for, licenses, rights-of-way,
sewers, electric lines, telegraph and telephone lines, oil, gas and other
mineral interests and leases, and other similar purposes, or zoning or other
restrictions as to the use of real property and other similar encumbrances and
minor title deficiencies, in each case that were not incurred in connection with
Indebtedness and that do not in the aggregate materially adversely affect the
value of said properties or materially impair the operation of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

 

(k)                                 Liens to secure any Permitted Refinancing
Indebtedness permitted to be incurred under this Agreement; provided, however,
that;

 

(i)                                     the new Lien shall be limited to all or
part of the same property and assets that secured or, under the written
agreements pursuant to which the original Lien arose, could secure or would be
required to secure (including, without limitation, any after-acquired property)
the original Lien (plus improvements and accessions to, such property or
proceeds or distributions thereof); and

 

(ii)                                  the Indebtedness secured by the new Lien
is not increased to any amount greater than the sum of (A) the outstanding
principal amount or, if greater, committed amount, of the Permitted Refinancing
Indebtedness and (B) an amount necessary to pay any fees and expenses, including
premiums, related to such refinancings, refunding, extension, renewal or
replacement;

 

(l)                                     Liens incurred or deposits made in
connection with workers’ compensation, unemployment insurance and other types of
social security;

 

(m)                             Liens encumbering deposits made to secure
obligations arising from statutory, regulatory, contractual or warranty
requirements of the Borrower or any of its Restricted Subsidiaries, including
rights of offset and set-off;

 

119

--------------------------------------------------------------------------------


 

(n)                                 (i) licenses, sublicenses, leases or
subleases granted to others that do not materially interfere with the business
of the Borrower or its Restricted Subsidiaries, (ii) any interest or title of a
lessor, sublessor, licensor or sublicensor under any lease or license agreement
permitted by this Agreement to which the Borrower or any of its Restricted
Subsidiaries is a party (including any Liens on the interest of such lessor,
sublessor, licensor or sublicensee) and (iii) licenses or sublicenses granted by
the Borrower or any of its Restricted Subsidiaries to customers;

 

(o)                                 statutory Liens arising under ERISA;

 

(p)                                 Liens on property (including Capital Stock)
existing at the time of acquisition of the property by the Borrower or any
Restricted Subsidiary; provided that such Liens were in existence (or were
required to extend to such assets, including by way of an after-acquired
property provision) prior to, and not incurred in contemplation of, or to
finance, such acquisition;

 

(q)                                 Liens arising from (i) Uniform Commercial
Code financing statements filed on a precautionary basis in respect of operating
leases entered into in the ordinary course of business or intended by the
parties to be true leases (other than any such leases entered into in violation
of this Agreement) and (ii) attachment and judgment Liens in respect of decrees
and judgments to the extent, and for so long as, such judgments and decrees do
not, individually or in the aggregate constitute an Event of Default under
Section 11.08;

 

(r)                                    Liens on assets and Equity Interests of a
Subsidiary that is an Excluded Subsidiary or an Unrestricted Subsidiary;

 

(s)                                   Liens to secure Indebtedness or other
obligations incurred to finance Necessary Capital Expenditures that encumber
only the assets purchased, installed or otherwise acquired with the proceeds of
such Indebtedness;

 

(t)                                    Liens to secure Environmental CapEx Debt
that encumber only the assets purchased, installed or otherwise acquired with
the proceeds of such Environmental CapEx Debt;

 

(u)                                 Liens on assets or securities deemed to
arise in connection with the execution, delivery or performance of contracts to
sell such assets or stock otherwise permitted under this Agreement;

 

(v)                                 any Liens resulting from restrictions on any
Equity Interest or undivided interests, as the case may be, of a Person
providing for a breach, termination or default under any joint venture,
stockholder, membership, limited liability company, partnership, owners’,
participation or other similar agreement between such Person and one or more
other holders of Equity Interests or undivided interests of such Person, as the
case may be, if a security interest or Lien is created on such Equity Interest
or undivided interest, as the case may be, as a result thereof;

 

(w)                               Liens resulting from any customary provisions
limiting the disposition or distribution of assets or property (including
without limitation Equity Interests) or any related restrictions thereon in
joint venture, partnership, membership, stockholder and limited liability
company agreements, asset sale agreements, sale-leaseback agreements, stock sale
agreements and other similar agreements, including owners’, participation or
similar agreements governing projects owned through an undivided interest;
provided, however, that any such limitation is applicable only to the assets
that are the subjects of such agreements;

 

120

--------------------------------------------------------------------------------


 

(x)                                 those Liens or other exceptions to title, in
either case on or in respect of any facility of the Borrower or any Restricted
Subsidiary, arising as a result of any shared land agreement or shared facility
agreement entered into after the closing date with respect to such land or
facility, except to the extent that any such Liens or exceptions, individually
or in the aggregate, materially adversely affect the value of the relevant
property or materially impair the use of the relevant property in the operation
of the business of the Borrower or such Subsidiary;

 

(y)                                 Liens on cash deposits and other funds or
investment property maintained with a depositary institution, in each case
arising in the ordinary course of business by virtue of any statutory or common
law provision relating to banker’s liens, including Section 4-210 of the UCC;

 

(z)                                  Liens securing Treasury Services Agreements
of the Credit Parties (which Liens may, but shall not be required to, be held by
the Collateral Trustee pursuant to and in accordance with the Intercreditor
Agreement);

 

(aa)                          Liens on deposits and deposit accounts securing
reimbursement obligations with respect to any cash collateralized letters of
credit set forth on Schedule 10.01 or incurred pursuant to
Section 10.04(b)(xiv); and

 

(bb)                          Liens incurred by the Borrower or any Restricted
Subsidiary; provided that at the time of incurrence of any such Liens, the
aggregate outstanding obligations secured by Liens pursuant to this clause (bb)
does not exceed the greater of (i) $200,000,000 and (ii) 5.0% of Consolidated
Total Assets.

 

10.02.              Consolidation, Merger or Sale of Assets, etc.  The Borrower
may not, directly or indirectly:

 

(a)                                 consolidate or merge with or into another
Person (whether or not the Borrower is the surviving corporation) or sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Borrower or its Restricted Subsidiaries taken as a
whole, in one or more related transactions, to another Person; in each case,
unless:

 

(i)                                     either: (A) the Borrower is the
surviving corporation; or (B) the Person formed by or surviving any such
consolidation or merger (if other than the Borrower) or to which such sale,
assignment, transfer, conveyance or other disposition has been made is a
corporation, partnership or limited liability company organized or existing
under the laws of the United States, any state of the United States or the
District of Columbia;

 

(ii)                                  the Person formed by or surviving any such
consolidation or merger (if other than the Borrower) or the Person to which such
sale, assignment, transfer, conveyance or other disposition has been made
assumes all the obligations of the Borrower under the Credit Documents pursuant
to joinder agreements or other documents and agreements reasonably satisfactory
to the Administrative Agent;

 

(iii)                               immediately after such transaction, no
Default or Event of Default exists; and

 

(iv)                              (A) the Borrower or the Person formed by or
surviving any such consolidation or merger (if other than the Borrower), or to
which such sale, assignment, transfer, conveyance or other disposition has been
made will, on the date of such transaction after giving pro forma effect thereto
and any related financing transactions as if the same had occurred at the
beginning of the applicable four-quarter period, be permitted to incur at least
$1.00 of additional

 

121

--------------------------------------------------------------------------------


 

Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 10.04(a) or (B) the Fixed Charge Coverage Ratio of the Borrower or the
Person formed by or surviving any such consolidation or merger (if other than
the Borrower) is greater after giving pro forma effect to such consolidation or
merger and any related financing transactions as if the same had occurred at the
beginning of the applicable Test Period than the Borrower’s actual Fixed Charge
Coverage Ratio for the period.

 

(b)                                 A Subsidiary Guarantor may not sell or
otherwise dispose of all or substantially all of its assets to, or consolidate
with or merge with or into (whether or not such Subsidiary Guarantor is the
surviving Person), another Person, other than the Borrower or another Subsidiary
Guarantor, unless:

 

(i)                                     immediately after giving effect to that
transaction, no Default or Event of Default exists; and

 

(ii)                                  either:

 

(A)                               the Person acquiring the property in any such
sale or disposition or the Person formed by or surviving any such consolidation
or merger assumes all the obligations of that Subsidiary Guarantor under this
Agreement and the other Credit Documents on terms and pursuant to documentation
reasonably acceptable to the Administrative Agent;

 

(B)                               the Net Sale Proceeds of such sale or other
disposition are applied in accordance with Section 5.02(f) hereof (to the extent
applicable); or

 

(C)                               immediately after giving effect to that
transaction, such Person qualifies as an Excluded Subsidiary and any Investments
and or Asset Sales effected in connection with such transaction are otherwise
permitted by, and treated as, Restricted Payments under
Section 10.03, Investments under Section 10.05 and/or Asset Sales under
Section 10.08, as applicable.

 

(c)                                  In addition, the Borrower may not, and
shall not permit any Subsidiary Guarantor to, directly or indirectly, lease all
or substantially all of the properties or assets of the Borrower and the
Subsidiary Guarantors, taken as a whole, in one or more related transactions, to
any other Person.

 

(d)                                 This Section 10.02 shall not apply to (i) a
merger of the Borrower with an Affiliate solely for the purpose of
reincorporating the Borrower in another jurisdiction or forming a direct holding
company of the Borrower; and (ii) any sale, transfer, assignment, conveyance,
lease or other disposition of assets between or among the Borrower and its
Restricted Subsidiaries, including by way of merger or consolidation.

 

(e)                                  Upon any consolidation or merger, or any
sale, assignment, transfer, lease, conveyance or other disposition of all or
substantially all of the assets of the Borrower and its Restricted Subsidiaries
taken as a whole in a transaction that is subject to, and that complies with the
provisions of, Sections 10.02(a) through and including 10.02(d), the successor
corporation formed by such consolidation or into or with which the Borrower is
merged or to which such sale, assignment, transfer, lease, conveyance or other
disposition is made shall succeed to, and be substituted for (so that from and
after the date of such consolidation, merger, sale, lease, conveyance or other
disposition, the provisions of this Agreement and the other Credit Documents
referring to the “Borrower” shall refer instead to the successor corporation and
not to the Borrower), and may exercise every right and power of the Borrower
under this Agreement and the other Credit Documents with the same effect as if
such successor Person had been named as the Borrower

 

122

--------------------------------------------------------------------------------


 

herein; provided, however, that the predecessor Borrower shall not be relieved
from its payment obligations hereunder except in the case of a sale of all of
the Borrower’s assets in a transaction that is subject to, and that complies
with the provisions of, Section 10.02(a) through and including 10.02(d).

 

10.03.              Restricted Payments.  (a)  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, directly or indirectly:

 

(i)                                     declare or pay any dividend or make any
other payment or distribution on account of the Borrower’s or any of its
Restricted Subsidiaries’ Equity Interests (including, without limitation, any
payment in connection with any merger or consolidation involving the Borrower or
any of its Restricted Subsidiaries) or to the direct or indirect holders of the
Borrower’s or any of its Restricted Subsidiaries’ Equity Interests in their
capacity as such (other than dividends or distributions payable in Equity
Interests (other than Disqualified Stock) of the Borrower or to the Borrower or
a Restricted Subsidiary of the Borrower);

 

(ii)                                  purchase, redeem or otherwise acquire or
retire for value (including, without limitation, in connection with any merger
or consolidation involving the Borrower) any Equity Interests of the Borrower or
any direct or indirect parent of the Borrower (other than any such Equity
Interests owned by the Borrower or any Restricted Subsidiary of the Borrower);

 

(iii)                               make any payment on or with respect to, or
purchase, redeem, defease or otherwise acquire or retire for value any
Indebtedness of the Borrower or any Subsidiary Guarantor that is contractually
subordinated to the Obligations (excluding any intercompany Indebtedness between
or among the Borrower and any of its Restricted Subsidiaries), except (A) a
payment of interest or principal at the Stated Maturity thereof or (B) a
payment, purchase, redemption, defeasance, acquisition or retirement of any
subordinated Indebtedness in anticipation of satisfying a sinking fund
obligation, principal installment or payment at final maturity, in each case due
within one year of the date of payment, purchase, redemption, defeasance,
acquisition or retirement; or

 

(iv)                              make any Restricted Investment;

 

all such payments and other actions set forth in these clauses (i) through
(iv) above being collectively referred to as “Restricted Payments”, unless, at
the time of and after giving effect to such Restricted Payment:

 

(A)                               no Default or Event of Default has occurred
and is continuing or would occur as a consequence of such Restricted Payment;

 

(B)                               on a pro forma basis after giving effect to
such Restricted Payment and any transaction related thereto, the Total Leverage
Ratio would not have exceeded 5.75:1.00; and

 

(C)                               such Restricted Payment, together with the
aggregate amount of all other Restricted Payments made by the Borrower and its
Restricted Subsidiaries since the Closing Date (excluding Restricted Payments
permitted by clauses (ii), (iii), (iv), (vi), (vii), (viii), (ix), (x), (xi) and
(xii) of Section 10.03(b)), is less than the sum, without duplication, of:

 

(1)                                 Consolidated Adjusted EBITDA of the
Borrower, minus 140% of Consolidated Interest Expense of the Borrower, in each
case for the

 

123

--------------------------------------------------------------------------------


 

period (taken as one accounting period) from April 1, 2013 to the end of the
Borrower’s most recently ended Calculation Period at the time of such Restricted
Payment, plus

 

(2)                                 100% of the Fair Market Value of any
property or assets and the aggregate net cash proceeds in each case received by
the Borrower or any of its Restricted Subsidiaries since the Closing Date in
exchange for, or from the issue or sale of, Qualified Equity Interests or from
the issue or sale of convertible or exchangeable Disqualified Stock or
convertible or exchangeable debt securities of the Borrower that have been
converted into or exchanged for such Qualified Equity Interests (other than
Qualified Equity Interests (or Disqualified Stock or debt securities) sold to a
Subsidiary of the Borrower), plus

 

(3)                                 to the extent that any Restricted Investment
that was made after the Closing Date is sold for cash or otherwise liquidated or
repaid for cash after the Closing Date, the cash return with respect to such
Restricted Investment (less the cost of disposition, if any) to the extent not
already included in the Consolidated Adjusted EBITDA of the Borrower since the
Closing Date, plus

 

(4)                                 100% of any cash received by (i) the
Borrower or a Restricted Subsidiary of the Borrower after the Closing Date from
an Unrestricted Subsidiary or (ii) the Borrower or a Restricted Subsidiary of
the Borrower that is not an Excluded Project Subsidiary after the Closing Date
from an Excluded Project Subsidiary, in the case of (i) or (ii), to the extent
that such cash was not otherwise included in Consolidated Adjusted EBITDA of the
Borrower for such period, plus

 

(5)                                 to the extent that any Unrestricted
Subsidiary of the Borrower is redesignated as a Restricted Subsidiary, or an
Excluded Project Subsidiary is designated as a Restricted Subsidiary that is not
an Excluded Project Subsidiary, after the Closing Date, the Fair Market Value of
the Borrower’s Investment in such Subsidiary as of the date of such
redesignation.

 

(b)                                 The provisions of Section 10.03(a) shall not
prohibit:

 

(i)                                     the payment of any dividend or
distribution or the consummation of any redemption within 90 days after the date
of declaration of the dividend or distribution or giving of the redemption
notice, as the case may be, if at the date of declaration or notice, the
dividend, distribution or redemption payment would have complied with the
provisions of this Agreement;

 

(ii)                                  so long as no Default has occurred and is
continuing or would be caused thereby, the making of any Restricted Payment in
exchange for, or out of the aggregate proceeds of the substantially concurrent
sale (other than to a Subsidiary of the Borrower) of, Equity Interests of the
Borrower (other than Disqualified Stock) or from the contribution of common
equity capital to the Borrower; provided that the amount of any such proceeds
that are utilized for any such Restricted Payment will be excluded from
Section 10.03(a)(iii)(B);

 

(iii)                               so long as no Default has occurred and is
continuing or would be caused thereby, the defeasance, redemption, repurchase or
other acquisition of Indebtedness of the Borrower or any Subsidiary Guarantor
that is contractually subordinated to the Obligations with the proceeds from a
substantially concurrent incurrence of Permitted Refinancing Indebtedness;

 

124

--------------------------------------------------------------------------------


 

(iv)                              the payment of any dividend (or, in the case
of any partnership or limited liability company, any similar distribution) by a
Restricted Subsidiary of the Borrower to the holders of its Equity Interests on
a pro rata basis (taking into account the relative preferences, if any, of the
various classes of Equity Interests of such Restricted Subsidiary);

 

(v)                                 so long as no Default has occurred and is
continuing or would be caused thereby, (A) the repurchase, redemption or other
acquisition or retirement for value of any Equity Interests of the Borrower or
any Restricted Subsidiary of the Borrower held by any current or former officer,
director, employee or consultant of the Borrower or any of its Restricted
Subsidiaries pursuant to any equity subscription agreement, stock option
agreement, severance agreement, shareholders’ agreement or similar agreement or
employee benefit plan or (B) the cancellation of Indebtedness owing to the
Borrower or any of its Restricted Subsidiaries from any current or former
officer, director, employee or consultant of the Borrower or any of its
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
the Borrower or any of its Restricted Subsidiaries; provided that the aggregate
price paid for the actions in clause (A) may not exceed $5,000,000 in any
twelve-month period (with unused amounts in any period being carried over to
succeeding periods) and may not exceed $25,000,000 in the aggregate since the
Closing Date; provided, further that (x) such amount in any calendar year may be
increased by the cash proceeds of “key man” life insurance policies received by
the Borrower and its Restricted Subsidiaries after the Closing Date less any
amount of such cash proceeds previously applied to the making of Restricted
Payments pursuant to this clause (v) since the Closing Date and (y) cancellation
of the Indebtedness owing to the Borrower from employees, officers, directors
and consultants of the Borrower or any of its Restricted Subsidiaries in
connection with a repurchase of Equity Interests of the Borrower from such
Persons shall be permitted under this clause (v) as if it were a repurchase,
redemption, acquisition or retirement for value subject hereto;

 

(vi)                              the repurchase of Equity Interests in
connection with the exercise of stock options to the extent such Equity
Interests represent a portion of the exercise price of those stock options and
the repurchases of Equity Interests in connection with the withholding of a
portion of the Equity Interests granted or awarded to an employee to pay for the
taxes payable by such employee upon such grant or award;

 

(vii)                           so long as no Default has occurred and is
continuing or would be caused thereby, the declaration and payment of regularly
scheduled or accrued dividends to holders of any class or series of
(A) preferred stock outstanding on the Closing Date, (B) Disqualified Stock of
the Borrower or any Restricted Subsidiary of the Borrower issued on or after the
Closing Date in accordance with the terms of this Agreement or (C) preferred
stock issued on or after the Closing Date in accordance with the terms of this
Agreement or, in the event that any of the instruments described in (A) through
(C) above have been converted into or exchanged for Qualified Equity Interests,
other Restricted Payments in an amount no greater than and with timing of such
payments not earlier than the dividends that would have otherwise been payable
on such instruments;

 

(viii)                        payments to holders of the Borrower’s Capital
Stock in lieu of the issuance of fractional shares of its Capital Stock;

 

(ix)                              the purchase, redemption, acquisition,
cancellation or other retirement for a nominal value per right of any rights
granted to all the holders of Capital Stock of the Borrower pursuant to any
shareholders’ rights plan adopted for the purpose of protecting shareholders
from unfair takeover tactics; provided that any such purchase, redemption,
acquisition, cancellation or other retirement of such rights is not for the
purpose of evading the limitations of this covenant (all as determined in good
faith by a senior financial officer of the Borrower);

 

125

--------------------------------------------------------------------------------


 

(x)                                 so long as no Default has occurred and is
continuing or would be caused thereby, upon the occurrence of an Asset Sale and
following the application of Section 5.02(f), any purchase, defeasance,
retirement, redemption or other acquisition of Indebtedness that is
contractually subordinated to the Obligations required under the terms of such
Indebtedness, or any Disqualified Stock, with Net Sale Proceeds from such Asset
Sale;

 

(xi)                              Investments in any Person(s) engaged primarily
in one or more Permitted Businesses (including, without limitation, Excluded
Subsidiaries, Unrestricted Subsidiaries, and Persons that are not Subsidiaries
of Dynegy) in an aggregate principal amount not to exceed amounts received by
Dynegy in cash from such Person(s) pursuant to any shared services agreement
that is on terms otherwise required under Section 10.06(b)(xx); and

 

(xii)                           so long as no Default has occurred and is
continuing or would be caused thereby, other Restricted Payments since the
Closing Date in an aggregate amount not to exceed $250,000,000.

 

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment.  The Fair
Market Value of any assets or securities that are required to be valued by this
covenant will be determined by an Authorized Officer of the Borrower; provided,
that if the Fair Market Value of such assets or securities involves an aggregate
amount in excess of $25,000,000, such Authorized Officer shall deliver to the
Administrative Agent an Officer’s Certificate with respect to the Fair Market
Value of such assets or securities.

 

10.04.              Indebtedness.  (a)  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, create,
incur, issue, assume, guarantee or otherwise become directly or indirectly
liable, contingently or otherwise, with respect to (collectively, “incur”) any
Indebtedness (including Acquired Debt), and the Borrower will not issue any
Disqualified Stock and will not permit any of its Restricted Subsidiaries to
issue any shares of preferred stock; provided, however, that the Borrower may
incur Indebtedness (including Acquired Debt) or issue Disqualified Stock, and
any Restricted Subsidiary may incur Indebtedness (including Acquired Debt) or
issue preferred stock, if the Fixed Charge Coverage Ratio for the Borrower’s
most recently ended Calculation Period immediately preceding the date on which
such Indebtedness is incurred or such Disqualified Stock or preferred stock is
issued would have been at least 2.00:1.00, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if such
Indebtedness (including Acquired Debt) had been incurred or Disqualified Stock
or the preferred stock had been issued, as the case may be, at the beginning of
such Calculation Period.

 

(b)                                 The provisions of Section 10.04(a) will not
prohibit the incurrence of any of the following items of Indebtedness
(collectively, “Permitted Debt”):

 

(i)     (A) the incurrence of Indebtedness and Letters of Credit hereunder and
under the other Credit Documents (other than any Indebtedness and Letters of
Credit arising from Commitments pursuant to and in accordance with Section 2.15)
and (B) the incurrence by the Borrower and/or any Subsidiary Guarantor of
Indebtedness and letters of credit under other Credit Facilities and
Indebtedness and Letters of Credit arising from Commitments pursuant to and in
accordance with Section 2.15 in an aggregate principal amount at any one time
outstanding (as measured on each date of an incurrence pursuant to this clause
(i)(B)) under this clause (i)(B) (with letters of credit being deemed to have a
principal amount equal to the maximum potential liability of the Borrower and
its Restricted Subsidiaries thereunder) not to exceed the Maximum

 

126

--------------------------------------------------------------------------------


 

Incremental Facilities Amount, less the aggregate amount of all repayments,
optional or mandatory, of the principal of any term Indebtedness under a Credit
Facility that have been made by the Borrower or any of its Restricted
Subsidiaries since the Closing Date with the Net Sale Proceeds (other than
Excluded Proceeds) and the Net Recovery Event Proceeds, and less, without
duplication, the aggregate amount of all repayments or commitment reductions
with respect to any revolving credit borrowings under a Credit Facility that
have been made by the Borrower or any of its Restricted Subsidiaries since the
Closing Date as a result of the application of the Net Sale Proceeds or the Net
Recovery Event Proceeds, as applicable, in each case in accordance with
Section 10.08;

 

(ii)                                  the incurrence by the Borrower and its
Restricted Subsidiaries of the Existing Indebtedness;

 

(iii)                               the incurrence by the Borrower and the
Subsidiary Guarantors of Indebtedness represented by any Credit Agreement
Refinancing Indebtedness, including without limitation pursuant to any Tranche
B-1 Debt Offering;

 

(iv)                              the incurrence by the Borrower or any of its
Restricted Subsidiaries of Indebtedness represented by Capital Lease
Obligations, mortgage financings or purchase money obligations, in each case,
incurred for the purpose of financing all or any part of the purchase price or
cost of design, construction, installation or improvement or lease of property
(real or personal), plant or equipment used or useful in the business of the
Borrower or any of its Restricted Subsidiaries or incurred within 270 days
thereafter, in an aggregate principal amount at any time outstanding (as
measured on the date of each incurrence of Indebtedness pursuant to this clause
(iv), but at that time including for purposes of calculation any then
outstanding Permitted Refinancing Indebtedness incurred to refund, refinance,
replace, defease or discharge any Indebtedness incurred pursuant to this clause
(iv)), not to exceed 5.0% of Consolidated Total Assets;

 

(v)                                 the incurrence by the Borrower or any of its
Restricted Subsidiaries of Permitted Refinancing Indebtedness in exchange for,
or the net proceeds of which are used to refund, refinance, replace, defease or
discharge Indebtedness (other than intercompany Indebtedness) that was permitted
by this Agreement to be incurred under Section 10.04(a) or Sections
10.04(b)(ii), (iii), (iv), (v), (xv), (xvi), (xvii), (xviii), (xix) and (xxiii);

 

(vi)                              the incurrence by the Borrower or any of its
Restricted Subsidiaries of intercompany Indebtedness between or among the
Borrower and any of its Restricted Subsidiaries; provided, however, that:

 

(A)                               if the Borrower or any Subsidiary Guarantor is
the obligor on such Indebtedness and the payee is not the Borrower or a
Subsidiary Guarantor, such Indebtedness must be expressly subordinated to the
prior payment in full in cash of the Obligations; and

 

(B)                               (x) any subsequent issuance or transfer of
Equity Interests that results in any such Indebtedness being held by a Person
other than the Borrower or a Restricted Subsidiary of the Borrower and (y) any
sale or other transfer of any such Indebtedness to a Person that is not either
the Borrower or a Restricted Subsidiary will be deemed, in each case, to
constitute an incurrence of such Indebtedness by the Borrower or such Restricted
Subsidiary, as the case may be, that was not permitted by this clause (vi);

 

127

--------------------------------------------------------------------------------


 

(vii)                           the issuance by any of the Borrower’s Restricted
Subsidiaries to the Borrower or to any of its Restricted Subsidiaries of shares
of preferred stock; provided, however, that:

 

(A)                               any subsequent issuance or transfer of Equity
Interests that results in any such preferred stock being held by a Person other
than the Borrower or a Restricted Subsidiary; and

 

(B)                               any sale or other transfer of any such
preferred stock to a Person that is not either the Borrower or a Restricted
Subsidiary,

 

will be deemed, in each case, to constitute an issuance of such preferred stock
by such Restricted Subsidiary that was not permitted by this clause (vii);

 

(viii)                        the incurrence by the Borrower or any of its
Restricted Subsidiaries of Hedging Obligations (including any upfront payments
paid in connection therewith);

 

(ix)                              the guarantee by (A) the Borrower or any of
the Subsidiary Guarantors of Indebtedness of the Borrower or a Subsidiary
Guarantor that was permitted to be incurred by another provision of this
Section 10.04; (B) any of the Excluded Project Subsidiaries of Indebtedness of
any other Excluded Project Subsidiary; and (C) any of the Excluded Foreign
Subsidiaries of Indebtedness of any other Excluded Foreign Subsidiary; provided
that if the Indebtedness being guaranteed is subordinated to or pari passu with
the Obligations, then the guarantee shall be subordinated to the same extent as
the Indebtedness guaranteed;

 

(x)                                 the incurrence by the Borrower or any of its
Restricted Subsidiaries of Indebtedness arising from customary cash management
services, netting arrangements, automated clearing house transfers, or the
honoring by a bank or other financial institution of a check, draft or similar
instrument (except in the case of daylight overdrafts) inadvertently drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness is covered within seven (7) Business Days;

 

(xi)                              the incurrence by the Borrower or any of its
Restricted Subsidiaries of Indebtedness in respect of (x) self-insurance
obligations, health, disability or other employee benefits or property, casualty
or liability insurance or self-insurance, unemployment insurance or other social
security legislation or other Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation claims and (y) warehouse receipts or
similar instruments, performance and surety bonds provided by the Borrower or a
Restricted Subsidiary in the ordinary course of business or in connection with
judgments that do not result in an Event of Default and obligations in respect
of performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries; in each case created or issued
in a manner consistent with past practice;

 

(xii)                           the incurrence of Non-Recourse Debt by any
Excluded Project Subsidiary;

 

(xiii)                        the incurrence of Indebtedness that may be deemed
to arise as a result of agreements of the Borrower or any Restricted Subsidiary
of the Borrower providing for indemnification, adjustment of purchase price or
any similar obligations, in each case, incurred in connection with the
disposition of any business, assets or Equity Interests of any Subsidiary;
provided that the aggregate maximum liability associated with such provisions
may not exceed the gross proceeds (including non-cash proceeds) of such
disposition;

 

128

--------------------------------------------------------------------------------


 

(xiv)                       the incurrence by the Borrower or any Restricted
Subsidiary of one or more letter of credit facilities in an aggregate principal
amount at any time outstanding not to exceed $200,000,000, for which the only
collateral is cash and there is no other credit support; provided that on each
date the Borrower or any such Restricted Subsidiary enters into any such letter
of credit facility (except to the extent replacing one or more previously
outstanding letter of credit facilities established pursuant to this clause
(xiv)), the Revolving Loan Commitments shall be automatically and permanently
reduced on a dollar-for-dollar basis by the amount of such letter of credit
facility;

 

(xv)                          Indebtedness, Disqualified Stock or preferred
stock of Persons or assets that are acquired by the Borrower or any Restricted
Subsidiary of the Borrower or merged into the Borrower or a Restricted
Subsidiary of the Borrower in accordance with the terms of this Agreement;
provided that such Indebtedness, Disqualified Stock or preferred stock is not
incurred in contemplation of, or to finance, such acquisition or merger;
provided, further, that after giving effect to such acquisition or merger,
either:

 

(A)                               the Borrower would be permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 10.04(a); or

 

(B)                               the Fixed Charge Coverage Ratio would be no
less than immediately prior to such acquisition or merger;

 

(xvi)                       Environmental CapEx Debt; provided that prior to the
incurrence of any Environmental CapEx Debt, the Borrower shall deliver to the
Administrative Agent an Officer’s Certificate designating such Indebtedness as
Environmental CapEx Debt;

 

(xvii)                    Indebtedness incurred to finance Necessary Capital
Expenditures; provided that prior to the incurrence of any Indebtedness to
finance Necessary Capital Expenditures, the Borrower shall deliver to the
Administrative Agent an Officer’s Certificate designating such Indebtedness as
Necessary CapEx Debt;

 

(xviii)                 Indebtedness of the Borrower or any Restricted
Subsidiary consisting of (A) the financing of insurance premiums and
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

(xix)                       the incurrence by the Borrower or any of its
Restricted Subsidiaries of Contribution Indebtedness;

 

(xx)                          the incurrence by the Borrower and/or any of its
Restricted Subsidiaries of Indebtedness that constitutes a Permitted Tax Lease;

 

(xxi)                       Indebtedness of Foreign Subsidiaries of the Borrower
under lines of credit to any such Foreign Subsidiary from Persons other than the
Borrower or any of its Restricted Subsidiaries, the proceeds of which
Indebtedness are used for such Foreign Subsidiary’s working capital purposes;
provided that the aggregate principal amount of all such Indebtedness
outstanding at any time for all such Foreign Subsidiaries shall not exceed
$50,000,000;

 

(xxii)                    Indebtedness (A) representing deferred compensation or
similar obligations to employees incurred in the ordinary course of business and
(B) consisting of

 

129

--------------------------------------------------------------------------------


 

obligations under deferred compensation or other similar arrangements incurred
by such Person in connection with any Permitted Investment; and

 

(xxiii)                 the incurrence by the Borrower and/or any of its
Restricted Subsidiaries of additional Indebtedness in an aggregate principal
amount (or accreted value, as applicable) at any time outstanding (as measured
on the date of each incurrence of Indebtedness pursuant to this clause (xxiii),
but at that time including for purposes of calculation any then outstanding
Permitted Refinancing Indebtedness incurred to refund, refinance, replace,
defease or discharge any Indebtedness incurred pursuant to this clause (xxiii)),
not to exceed the greater of (A) $200,000,000 and (B) 5.0% of Consolidated Total
Assets.

 

(c)                                  The Borrower will not incur, and will not
permit any Subsidiary Guarantor to incur any Indebtedness (including Permitted
Debt) that is contractually subordinated in right of payment to any other
Indebtedness of the Borrower or such Subsidiary Guarantor unless such
Indebtedness is also contractually subordinated in right of payment to the
Obligations on substantially identical terms; provided, however, that no
Indebtedness will be deemed to be contractually subordinated in right of payment
to any other Indebtedness of the Borrower solely by virtue of being unsecured or
by virtue of being secured on a first or junior Lien basis.

 

(d)                                 For purposes of determining compliance with
this Section 10.04, in the event that an item of proposed Indebtedness meets the
criteria of more than one of the categories of Permitted Debt described in
Section 10.04(b), or is entitled to be incurred pursuant to Section 10.04(a),
the Borrower will be permitted to classify such item of Indebtedness on the date
of its incurrence, or later reclassify all or a portion of such item of
Indebtedness, in any manner that complies with this Section 10.04.  Indebtedness
under this Agreement outstanding on the Closing Date will initially be deemed to
have been incurred on such date in reliance on the exception provided by clause
(i) of Section 10.04(b).  The accrual of interest, the accretion or amortization
of original issue discount, the payment of interest on any Indebtedness in the
form of additional Indebtedness with the same terms, and the payment of
dividends on Disqualified Stock in the form of additional shares of the same
class of Disqualified Stock will not be deemed to be an incurrence of
Indebtedness or an issuance of Disqualified Stock for purposes of this
Section 10.04; provided, in each such case, that the amount thereof is included
in Fixed Charges of the Borrower as accrued.

 

(e)                                  For purposes of determining compliance with
any U.S. dollar-denominated restriction on the incurrence of Indebtedness, the
U.S. dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency will be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred; provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable U.S.
dollar-dominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such U.S.
dollar-dominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of the Indebtedness being refinanced.

 

(f)                                   The amount of any Indebtedness outstanding
as of any date will be (i) the accreted value of the Indebtedness, in the case
of any Indebtedness issued with original issue discount; (ii) the principal
amount of the Indebtedness, in the case of any other Indebtedness; and (iii)  in
respect of Indebtedness of another Person secured by a Lien on the assets of the
specified Person, the lesser of (A) the Fair Market Value of such asset at the
date of determination, and (B) the amount of the Indebtedness of the other
Person; provided that any changes in any of the above shall not give rise to a
default under this Section 10.04.

 

130

--------------------------------------------------------------------------------


 

10.05.              Dividend and Other Payment Restrictions Affecting
Subsidiaries.  (a) The Borrower will not, and will not permit any of its
Restricted Subsidiaries (other than Excluded Subsidiaries) to, directly or
indirectly, create or permit to exist or become effective any consensual
encumbrance or restriction on the ability of any Restricted Subsidiaries (other
than Excluded Subsidiaries) to:

 

(i)                                     pay dividends or make any other
distributions on its Capital Stock to the Borrower or any of its Restricted
Subsidiaries (other than Excluded Subsidiaries), or with respect to any other
interest or participation in, or measured by, its profits, or pay any
indebtedness owed to the Borrower or any of its Restricted Subsidiaries (other
than Excluded Subsidiaries);

 

(ii)                                  make loans or advances to the Borrower or
any of its Restricted Subsidiaries (other than Excluded Subsidiaries); or

 

(iii)                               transfer any of its properties or assets to
the Borrower or any of its Restricted Subsidiaries (other than Excluded
Subsidiaries).

 

(b)                                 the restrictions in Section 10.05(a) above
will not apply to encumbrances or restrictions existing under or by reason of:

 

(i)                                     this Agreement and other agreements
governing Existing Indebtedness, on the Closing Date;

 

(ii)                                  the documents governing Indebtedness
represented by any Tranche B-1 Debt Offering and any documents governing the
issuance of debt securities after the Closing Date in compliance with this
Agreement, in each case, so long as the relevant restrictions as described in
clauses (a)(i) through (a)(iii) of this Section 10.05 are not materially more
restrictive than those in this Agreement;

 

(iii)                               applicable law, rule, regulation or order;

 

(iv)                              customary non-assignment provisions in
contracts, agreements, leases, permits and licenses;

 

(v)                                 purchase money obligations for property
acquired and Capital Lease Obligations that impose restrictions on the property
purchased or leased of the nature described in clause (iii) of Section 10.05(a);

 

(vi)                              any agreement for the sale or other
disposition of the stock or assets of a Restricted Subsidiary that restricts
distributions by that Restricted Subsidiary pending the sale or other
disposition;

 

(vii)                           Permitted Refinancing Indebtedness; provided
that the restrictions contained in the agreements governing such Permitted
Refinancing Indebtedness are not materially more restrictive, taken as a whole,
than those contained in the agreements governing the Indebtedness being
refinanced;

 

(viii)                        Liens permitted to be incurred under Section 10.01
and associated agreements that limit the right of the debtor to dispose of the
assets subject to such Liens;

 

(ix)                              provisions limiting the disposition or
distribution of assets or property in joint venture, partnership, membership,
stockholder and limited liability company agreements,

 

131

--------------------------------------------------------------------------------


 

asset sale agreements, sale-leaseback agreements, stock sale agreements and
other similar agreements, including owners’, participation or similar agreements
governing projects owned through an undivided interest, which limitation is
applicable only to the assets that are the subject of such agreements;

 

(x)                                 restrictions on cash or other deposits or
net worth imposed by customers under contracts entered into in connection with a
Permitted Business;

 

(xi)                              restrictions or conditions contained in any
trading, netting, operating, construction, service, supply, purchase, sale or
similar agreement to which the Borrower or any Restricted Subsidiary of the
Borrower is a party entered into in connection with a Permitted Business;
provided that such agreement prohibits the encumbrance of solely the property or
assets of the Borrower or such Restricted Subsidiary that are the subject of
that agreement, the payment rights arising thereunder and/or the proceeds
thereof and not to any other asset or property of the Borrower or such
Restricted Subsidiary or the assets or property of any other Restricted
Subsidiary;

 

(xii)                           any instrument governing Indebtedness or Capital
Stock of a Person acquired by the Borrower or any of its Restricted Subsidiaries
as in effect at the time of such acquisition (except to the extent such
Indebtedness or Capital Stock was incurred in connection with or in
contemplation of, or to finance, such acquisition), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired; provided that, in the case of Indebtedness, such Indebtedness was
permitted by the terms of this Agreement to be incurred;

 

(xiii)                        Indebtedness of a Restricted Subsidiary of the
Borrower existing at the time it became a Restricted Subsidiary if such
restriction was not created in connection with or in anticipation of the
transaction or series of transactions pursuant to which such Restricted
Subsidiary became a Restricted Subsidiary or was acquired by the Borrower;

 

(xiv)                       with respect to clause (iii) of
Section 10.05(a) only, restrictions encumbering property at the time such
property was acquired by the Borrower or any of its Restricted Subsidiaries, so
long as such restriction relates solely to the property so acquired and was not
created in connection with or in anticipation of such acquisition;

 

(xv)                          provisions limiting the disposition or
distribution of assets or property in agreements governing Non-Recourse Debt,
which limitation is applicable only to the assets that are the subject of such
agreements;

 

(xvi)                       other Indebtedness; provided that (x) the
restrictions contained in the agreements governing such Indebtedness are not
materially more restrictive, taken as a whole, in the good faith judgment of a
senior financial officer of the Borrower than those contained in the agreements
referenced in clauses (i) and (ii) of this Section 10.05(b) and/or (y) in the
case of Indebtedness or other obligations incurred pursuant to clause (xv) of
Section 10.04(b), the respective restrictions, to the extent more restrictive
than those described in preceding clause (x), apply only to the respective
assets and/or Persons so acquired; and

 

(xvii)                    any encumbrance or restrictions of the type referred
to in clauses (i), (ii) and (iii) of Section 10.05(a) imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refunding’s,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xvi) of this Section 10.05(b); provided that
such amendments, modifications, restatements, renewals, increases, supplements,
refunding’s,

 

132

--------------------------------------------------------------------------------


 

replacements or refinancings are, in the good faith judgment of a senior
financial officer of the Borrower, not materially more restrictive, taken as a
whole, with respect to such dividend and other payment restrictions than those
contained in the dividend or other payment restrictions prior to such amendment,
modification, restatement, renewals, increase, supplement, refunding,
replacement or refinancing.

 

10.06.              Transactions with Affiliates.  (a)  The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, make any payment to,
or sell, lease, transfer or otherwise dispose of any of its properties or assets
to, or purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate of the Borrower (each, an “Affiliate
Transaction”) involving aggregate payments in excess of $5,000,000, unless:

 

(i)                                     the Affiliate Transaction is on terms
that are no less favorable to the Borrower (as reasonably determined by the
Borrower) or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person; and

 

(ii)                                  the Borrower delivers to the
Administrative Agent:

 

(A)                               with respect to any Affiliate Transaction or
series of related Affiliate Transactions involving aggregate consideration in
excess of $25,000,000, a resolution of the Board of Directors set forth in an
Officer’s Certificate certifying that such Affiliate Transaction complies with
this Section 10.06 and that such Affiliate Transaction has been approved by a
majority of the disinterested members of the Board of Directors; and

 

(B)                               with respect to any Affiliate Transaction or
series of related Affiliate Transactions involving aggregate consideration in
excess of $50,000,000, an opinion as to the fairness to the Borrower or such
Restricted Subsidiary of such Affiliate Transaction from a financial point of
view issued by an Independent Financial Advisor.

 

(b)                                 The following items will not be deemed to be
Affiliate Transactions and, therefore, will not be subject to the provisions of
Section 10.06(a):

 

(i)                                     any employment agreement or director’s
engagement agreement, employee benefit plan, officer and director
indemnification agreement or any similar arrangement entered into by the
Borrower or any of its Restricted Subsidiaries or approved by an Authorized
Officer of the Borrower in good faith;

 

(ii)                                  transactions between or among the Borrower
and/or its Restricted Subsidiaries;

 

(iii)                               transactions with a Person (other than an
Unrestricted Subsidiary of the Borrower) that is an Affiliate of the Borrower
solely because the Borrower owns, directly or through a Restricted Subsidiary,
an Equity Interest in, or controls, such Person;

 

(iv)                              payment of directors’ fees;

 

(v)                                 any issuance of Equity Interests (other than
Disqualified Stock) of the Borrower or its Restricted Subsidiaries;

 

133

--------------------------------------------------------------------------------


 

(vi)                              Restricted Payments that do not violate the
provisions of Section 10.03;

 

(vii)                           any agreement in effect as of the Closing Date
or any amendment thereto or replacement thereof and any transaction contemplated
thereby or permitted thereunder, so long as any such amendment or replacement
agreement taken as a whole is not more disadvantageous to the Lenders than the
original agreement as in effect on the Closing Date;

 

(viii)                        payments or advances to employees or consultants
that are incurred in the ordinary course of business or that are approved by an
Authorized Officer of the Borrower in good faith;

 

(ix)                              the existence of, or the performance by the
Borrower or any of its Restricted Subsidiaries of its obligations under the
terms of, any stockholders agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Closing Date and any similar agreements which it may enter into thereafter;
provided, however, that the existence of, or the performance by the Borrower or
any of its Restricted Subsidiaries of obligations under, any future amendment to
any such existing agreement or under any similar agreement entered into after
the Closing Date shall only be permitted by this clause (ix) to the extent that
the terms of any such amendment or new agreement are not, taken as a whole,
otherwise materially more disadvantageous to the Lenders;

 

(x)                                 transactions permitted by, and complying
with, the provisions of Section 10.02;

 

(xi)                              transactions with customers, clients,
suppliers, joint venture partners or purchasers or sellers of goods or services
(including pursuant to joint venture agreements) in compliance with the terms of
this Agreement that are fair to the Borrower and its Restricted Subsidiaries, or
are on terms not materially less favorable taken as a whole as might reasonably
have been obtained at such time from an unaffiliated party, in each case, in the
reasonable determination of a senior financial officer of the Borrower;

 

(xii)                           any repurchase, redemption or other retirement
of Capital Stock of the Borrower held by employees of the Borrower or any of its
Subsidiaries;

 

(xiii)                        loans or advances to employees or consultants;

 

(xiv)                       any Permitted Investment in another Person involved
in a Permitted Business;

 

(xv)                          transactions in which the Borrower or any
Restricted Subsidiary of the Borrower, as the case may be, delivers to the
Administrative Agent a letter from an Independent Financial Advisor stating that
such transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or meets the requirements of this Section 10.06;

 

(xvi)                       the issuance of any letters of credit to support
obligations of any Excluded Subsidiary;

 

(xvii)                    transactions between or among Excluded Subsidiaries,
and any guarantee and/or other credit support provided by the Borrower and/or
any Restricted Subsidiary in respect of any Subsidiary or any Minority
Investment so long as all holders of Equity Interests in such Subsidiary or
Minority Investment (including the Borrower or any Restricted Subsidiary, as

 

134

--------------------------------------------------------------------------------


 

applicable) shall participate directly or indirectly in such applicable
guarantee and/or other credit support or shall provide a commitment in respect
of any related obligation, in each case, on a pro rata basis relative to their
Equity Interests in such Minority Investment; provided that any such transaction
shall be fair and reasonable and beneficial to the Borrower and its Restricted
Subsidiaries (taken as a whole) and consistent with Prudent Industry Practice;

 

(xviii)                 transactions relating to management, marketing,
administrative or technical services between the Borrower and its Restricted
Subsidiaries, or between Restricted Subsidiaries;

 

(xix)                       any tax sharing agreement between or among the
Borrower and its Subsidiaries so long as such tax sharing agreement is on fair
and reasonable terms with respect to each participant therein;

 

(xx)                          any shared services agreements between or among
the Borrower, any of its Restricted Subsidiaries and/or any Unrestricted
Subsidiaries on terms not materially less favorable taken as a whole as might
reasonably have been obtained at such time from an unaffiliated party, in each
case, in the reasonable determination of a senior financial officer of the
Borrower; and

 

(xi)                              any agreement to do any of the foregoing.

 

10.07.              Senior Secured Leverage Ratio.  Without the written consent
of the Required Revolving Lenders, permit the Senior Secured Leverage Ratio:

 

(a)                                 as of the last day of any Fiscal Quarter set
forth below, to the extent such day is a Compliance Date, to be greater than the
ratio set forth opposite such Fiscal Quarter; or

 

(b)                                 at any time after financial statements have
been delivered or were required to be delivered pursuant to Section 9.01(a) for
the Fiscal Quarter ended September 30, 2013, at the time of incurrence of any
Revolving Loans, Swingline Loans and/or Letters of Credit (other than
(x) Letters of Credit cash collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Lender and (y) any refinancing of Swingline
Loans and/or Letter of Credit draws with Revolving Loans), but only if such date
is (or will be after giving effect to the requested extensions of credit
described above) a Compliance Date, to be greater than the ratio set forth below
for the most recently ended Test Period, but for this purpose calculated on a
Pro Forma Basis by looking to the most recently ended Test Period to determine
if the Borrower would have been in compliance with the applicable level set
forth below as of such Test Period (after giving effect to the incurrence or
issuance, as applicable, of the relevant Revolving Loans, Swingline Loans and/or
Letters of Credit and any repayments or retirements thereof or of other
Indebtedness to occur concurrently therewith or which has occurred after the
last day of the most recently ended Test Period):

 

Fiscal Quarter Ending

 

Ratio

September 30, 2013 through December 31, 2013

 

5.00:1.00

March 31, 2014 through December 31, 2014

 

4.00:1.00

March 31, 2015 through December 31, 2015

 

4.75:1.00

March 31, 2016 through September 30, 2016

 

3.75:1.00

December 31, 2016 and Thereafter

 

4.00:1.00

 

135

--------------------------------------------------------------------------------


 

10.08.              Asset Sales.  The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, consummate an Asset Sale unless:

 

(a)                                 The Borrower (or the Restricted Subsidiary,
as the case may be) receives consideration at the time of the Asset Sale at
least equal to the Fair Market Value (measured as of the date of the definitive
agreement with respect to such Asset Sale) of the assets or Equity Interests
issued or sold or otherwise disposed of; and

 

(b)                                 at least 75% of the consideration received
in the Asset Sale by the Borrower or such Restricted Subsidiary is in the form
of cash or Cash Equivalents.  For purposes of this provision, each of the
following will be deemed to be cash:

 

(i)                                     any liabilities, as shown on the
Borrower’s most recent consolidated balance sheet, of the Borrower or any
Restricted Subsidiary (other than contingent liabilities and liabilities that
are by their terms subordinated in right of payment to the Obligations) that are
assumed by the transferee of any such assets pursuant to a customary novation
agreement that releases the Borrower or such Restricted Subsidiary from further
liability;

 

(ii)                                  any securities, notes or other obligations
received by the Borrower or any such Restricted Subsidiary from such transferee
that are converted by the Borrower or such Restricted Subsidiary into cash
within 180 days of the receipt of such securities, notes or other obligations,
to the extent of the cash received in that conversion;

 

(iii)                               any stock or assets acquired in connection
with a reinvestment of the Net Sale Proceeds to acquire (x) all or substantially
all of the assets of, or any Capital Stock of, another Person engaged primarily
in a Permitted Business, if, after giving effect to any such acquisition of
Capital Stock, such Person is or becomes a Restricted Subsidiary of the Borrower
and (y) other assets (that are not inventory or working capital unless the sold
assets were inventory or working capital) that are used or useful in a Permitted
Business, and any assets as described in preceding clauses (x) and (y) acquired
in exchange for the assets being disposed of pursuant to the respective Asset
Sale; and

 

(iv)                              any Designated Noncash Consideration received
by the Borrower or any Restricted Subsidiary in such Asset Sale having an
aggregate Fair Market Value not to exceed the greater of (x) $125,000,000 or
(y) 2.5% of Consolidated Total Assets at the time of the receipt of such
Designated Noncash Consideration, with the Fair Market Value of each item of
Designated Noncash Consideration being measured at the time received and without
giving effect to subsequent changes in value.

 

SECTION 11.                     Events of Default and Remedies.

 

Upon the occurrence of any of the following specified events (each, an “Event of
Default”):

 

11.01.              Payments.  (a) Default shall be made in the payment of any
principal of any Loan or Note or any Unpaid Drawing when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof by acceleration thereof or otherwise or (b) default shall be
made in the payment of any interest on any Loan or Note or any Unpaid Drawing or
any Fees or any other amounts (other than an amount referred to in clause
(a) above) owing hereunder or under any other Credit Documents, when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of at least five (5) Business Days;

 

136

--------------------------------------------------------------------------------


 

11.02.              Representations, etc.  Any representation or warranty made
or deemed made in connection with any Credit Document (other than those
specified in Section 11.07) or the Borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty, statement or information contained
in any certificate of the Borrower furnished in connection with or pursuant to
any Credit Document by any Credit Party, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

 

11.03.              Covenants.  (a) Default shall be made in the due observance
or performance by the Borrower or any Subsidiary of any covenant or agreement
contained in Sections 9.01(e)(i), 9.04 (with respect to the Borrower’s
existence), 9.07 or 9.09 or in the provisions of Section 10; provided that a
Default by the Borrower under Section 10.07 (a “Financial Covenant Event of
Default”) shall not constitute an Event of Default with respect to any Term
Loans, and the Term Lenders shall not be permitted to exercise (or direct the
Administrative Agent to exercise) any remedies with respect thereto, unless and
until, in each case, the Required Revolving Lenders shall have declared all
amounts outstanding of the Revolving Loan Commitments to be due and payable and
such declaration has not been rescinded; provided, further, that the covenant in
Section 10.07 is subject to cure pursuant to Section 11.10 or (b) default shall
be made in the due observance or performance by the Borrower or any Subsidiary
of any covenant, condition or agreement contained in any Credit Document (other
than specified in Sections 11.01, 11.02, 11.07 and clause (a) above) and such
default shall continue unremedied for a period of at thirty (30) days after the
date on which written notice thereof is given by the Administrative Agent, the
Collateral Trustee or the Required Lenders to the Borrower;

 

11.04.              Default Under Other Agreements.  The Borrower or any
Restricted Subsidiary shall (a) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness (other than
Indebtedness hereunder) in excess of the Threshold Amount (any such
Indebtedness, “Material Indebtedness”), when and as the same shall become due
and payable (but after giving effect to any applicable cure or grace periods),
or (b) any other event or condition occurs that results in any Material
Indebtedness (other than Indebtedness hereunder) becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, but after giving effect to any applicable cure or grace periods) the
holder or holders of any Material Indebtedness (other than Indebtedness
hereunder) or any trustee or agent on its or their behalf to cause any Material
Indebtedness (other than Indebtedness hereunder) to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity; provided that clause (b) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness and (ii) any Indebtedness that
is required to be converted into Qualified Equity Interests upon the occurrence
of certain designated events so long as no payments in cash or otherwise are
required to be made in accordance with such conversion and the issuance of such
Qualified Equity Interests is otherwise permitted under Section 10.03(b)(vii);
provided, further, that clauses (a) and (b) shall not apply to any Non-Recourse
Debt of the Borrower and the Restricted Subsidiaries (except to the extent that
the Borrower or any of the Restricted Subsidiaries that are not parties to such
Non-Recourse Debt is then directly or indirectly liable, including pursuant to
any contingent obligation, for any such Non-Recourse Debt that is Indebtedness
for borrowed money thereunder and such liability, individually or in the
aggregate, exceeds the Threshold Amount;

 

11.05.              Bankruptcy, etc.  (a)(i) A court of competent jurisdiction
enters an order or decree under any Bankruptcy Law that is for relief against
the Borrower or any of its Restricted Subsidiaries that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, when taken together,
would constitute a Significant Subsidiary in an involuntary case; (ii) appoints
a custodian of the Borrower or any of its Restricted Subsidiaries that is a
Significant Subsidiary or any group of Restricted Subsidiaries that, when taken
together, would constitute a Significant Subsidiary for all or substantially all
of the property of the Borrower or any of its Restricted Subsidiaries that is a
Significant Subsidiary or any group of Restricted

 

137

--------------------------------------------------------------------------------


 

Subsidiaries that, when taken together, would constitute a Significant
Subsidiary; or (iii) orders the liquidation of the Borrower or any of its
Restricted Subsidiaries that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, when taken together, would constitute a
Significant Subsidiary, and, in each of clauses (i), (ii) or (iii), the order or
decree remains unstayed and in effect for at least 60 consecutive days; or
(b) the Borrower or any of its Restricted Subsidiaries that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, when taken together,
would constitute a Significant Subsidiary, pursuant to or within the meaning of
Bankruptcy Law (i) commences a voluntary case; (ii) consents to the entry of an
order for relief against it in an involuntary case; (iii) consents to the
appointment of a custodian of it or for all or substantially all of its
property; (iv) makes a general assignment for the benefit of its creditors;

 

11.06.              ERISA.

 

(a)                                 (i)                                     One
or more ERISA Events shall have occurred; or

 

(ii)                                  there is or arises any potential
withdrawal liability under Section 4201 of ERISA, if the Borrower, any
Restricted Subsidiary of the Borrower or the ERISA Affiliates were to withdraw
completely from any and all Multiemployer Plans; and

 

(b)                                 such event or events would reasonably be
expected to result individually or in the aggregate in the imposition of a lien
or the granting of a security interest on the assets of the Borrower, any
Restricted Subsidiary or any ERISA Affiliate and such lien or security interest,
individually or in the aggregate, has had or would be reasonably expected to
have, a Material Adverse Effect;

 

11.07.              Security Documents.  (a) Except as permitted by this
Agreement or as a result of the discharge of such Subsidiary Guarantor in
accordance with the terms of the Credit Documents, any guarantee by a Subsidiary
Guarantor (other than an Immaterial Subsidiary) under the Guarantee and
Collateral Agreement shall be held by a final decision issued in any judicial
proceeding to be unenforceable or invalid or shall cease for any reason to be in
full force and effect or any Subsidiary Guarantor (other than an Immaterial
Subsidiary) shall deny or disaffirm in writing its or their obligations under
its or their guarantee(s) under the Guarantee and Collateral Agreement or
(b) material breach by the Borrower or any of its Restricted Subsidiaries of any
material representation or warranty or covenant, condition or agreement in the
Security Documents, the repudiation by the Borrower or any of its Restricted
Subsidiaries of any of its material obligations under any of the Security
Documents or the unenforceability of any of the Security Documents against the
Borrower or any of its Restricted Subsidiaries for any reason with respect to
any material portion of the Collateral;

 

11.08.              Judgments.  One or more judgments for the payment of money
in an aggregate amount in excess of the Threshold Amount (excluding therefrom
any amount covered by insurance) shall be rendered against the Borrower or any
Restricted Subsidiary that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, when taken together, would constitute a
Significant Subsidiary or any combination thereof and the same shall remain
undischarged for a period of at least 60 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of the Borrower or any
Restricted Subsidiary that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, when taken together, would constitute a
Significant Subsidiary to enforce any such judgment; provided that this
Section 11.08 shall not apply to any Non-Recourse Debt of the Borrower and the
Restricted Subsidiaries (except to the extent that the Borrower or any
Restricted Subsidiary that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, when taken together, would constitute a
Significant Subsidiary) that are not parties to such Non-Recourse Debt is then
directly or indirectly liable, including pursuant to any contingent obligation,
for any such

 

138

--------------------------------------------------------------------------------


 

Non-Recourse Debt that is Indebtedness for borrowed money thereunder and such
liability, individually or in the aggregate, exceeds the Threshold Amount; or

 

11.09.              Change of Control.  A Change of Control shall occur;

 

then, and in every such event set forth in Sections 11.01 through and including
11.09 at such time, and at any time thereafter during the continuance of any
such event, any or all of the following actions may be taken:

 

(a)                                 if any Event of Default shall then be
continuing (other than a Financial Covenant Event of Default), the
Administrative Agent, upon the written request of the Required Lenders, shall by
written notice to the Borrower, take any or all of the following actions,
without prejudice to the rights of the Administrative Agent, any Lender or the
holder of any Note to enforce its claims against any Credit Party (provided
that, if an Event of Default specified in Section 11.05 shall occur with respect
to the Borrower, the result which would occur upon the giving of written notice
by the Administrative Agent as specified in clauses (i) and (ii) below shall
occur automatically without the giving of any such notice):

 

(i)                                     declare the Total Commitment terminated,
whereupon all Commitments of each Lender shall forthwith terminate immediately
and any RL Commitment Commission shall forthwith become due and payable without
any other notice of any kind;

 

(ii)                                  declare the principal of and any accrued
interest in respect of all Loans and the Notes and all Obligations owing
hereunder and thereunder to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived (to the extent permitted by applicable law) by
each Credit Party;

 

(iii)                               terminate any Letter of Credit which may be
terminated in accordance with its terms;

 

(iv)                              direct the Borrower to pay (and the Borrower
agrees that upon receipt of such notice, or upon the occurrence of an Event of
Default specified in Section 11.05 with respect to the Borrower, it will pay) to
the Collateral Trustee at the Payment Office such additional amount of cash or
Cash Equivalents, to be held as security by the Collateral Trustee, as is equal
to the aggregate Stated Amount of all Letters of Credit issued for the account
of the Borrower and then outstanding;

 

(v)                                 enforce, as Collateral Trustee, all of the
Liens and security interests created pursuant to the Security Documents in
accordance with the terms therein;

 

(vi) enforce the guarantees of the Subsidiary Guarantors under the Guarantee and
Collateral Agreement in accordance with the terms therein; and

 

(vii)                           apply any cash collateral held by the
Administrative Agent pursuant to Section 5.02 to the repayment of the
Obligations; and

 

139

--------------------------------------------------------------------------------


 

(b)                                 if a Financial Covenant Event of Default
shall then be continuing, subject to the provisions of Section 11.10, the
Administrative Agent, at the request of the Required Revolving Lenders, shall,
in either case, take any or all of the following actions:

 

(i)                                     declare the commitment of each RL Lender
to make Revolving Loans and Swingline Loans and any obligation of the  Issuing
Lenders to make Letters of Credit to be terminated, whereupon such commitments
and obligation shall be terminated,

 

(ii)                                  declare the unpaid principal amount of all
outstanding Revolving Loans and Swingline Loans, all interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder or under any other
Credit Document under or in respect of the Revolving Loan Commitments to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower,

 

(iii)                               require that the Borrower cash collateralize
on terms reasonably acceptable to the Administrative Agent and the Issuing
Lender the Letters of Credit (in an amount equal to the then Letter of Credit
Exposure thereof) and

 

(iv)                              exercise on behalf of itself and the RL
Lenders all rights and remedies available to it and the RL Lenders under the
Credit Documents or applicable laws, in each case under or in respect of the
Revolving Loan Commitments.

 

11.10.              Borrower’s Right to Cure.  Notwithstanding anything to the
contrary contained in this Section 11, in the event of any Default or Event of
Default under the covenant set forth in Section 10.07, until the expiration of
the tenth Business Day after the date on which the financial statements are
required to be delivered pursuant to Section 9.01(a) or (b), as applicable, with
respect to the applicable Fiscal Quarter hereunder (any such date the “Cure
Termination Date”), the Borrower shall have the right (the “Cure Right”) to
apply the amount of the net cash proceeds received from the issuance or sale of
any Qualified Equity Interests and the Borrower may apply the amount of the net
cash proceeds received therefrom to increase Consolidated Adjusted EBITDA with
respect to such applicable Fiscal Quarter, including each subsequent Test Period
that includes such Fiscal Quarter (such quarter, a “Cure Quarter”) and if, after
giving effect to such increase in Consolidated Adjusted EBITDA, the Borrower
shall then be in compliance with the requirements of Section 10.07, the Borrower
shall be deemed to have satisfied the requirements set forth therein as of the
relevant Test Period with the same effect as though there had been no failure to
comply therewith at such date, and the applicable breach or default that had
occurred shall be deemed cured for purposes of this Agreement; provided that
(i) such net cash proceeds are actually received by the Borrower no later than
ten (10) Business Days after the date on which financial statements are required
to be delivered with respect to such Cure Quarter hereunder, (ii) such net cash
proceeds do not exceed the aggregate amount necessary to cause the Borrower to
be in compliance with Section 10.07, as the case may be, for the applicable
period, (iii) Consolidated Adjusted EBITDA shall be increased solely for the
purpose of measuring compliance with Section 10.07 and not for any other purpose
under this Agreement and (iv) there shall be no pro forma or other reduction in
Indebtedness with the net cash proceeds provided in connection with the
Borrower’s exercise of its Cure Right; provided, further, that (x) in each
period of four consecutive Fiscal Quarters, there shall be only two Fiscal
Quarter in which a Cure Right is exercised and (y) the Borrower shall not
exercise more than five Cure Rights during the term of this Agreement.  Upon the
receipt by the Administrative Agent of a notice to cure pursuant to this
Section 11.10 (a “Notice of Intent to Cure”) on or prior to the Cure Termination
Date, neither the Administrative Agent nor any Lender shall exercise the right
to accelerate the Loans or terminate the Commitments and none of Administrative
Agent, the Collateral Trustee or any Lender shall exercise any right to
foreclose on or take possession of the Collateral or exercise any other remedy
pursuant to this Section 11 (or any other Credit Document available during the
continuance of such Event of Default) or pursuant to any applicable law

 

140

--------------------------------------------------------------------------------


 

prior to the Cure Termination Date solely on the basis of an Event of Default
having occurred and being continuing under Section 10.07; provided further that
no Lender shall have any obligation to fund any Revolving Loan, and no Issuing
Lender shall have any obligation to issue, extend the maturity of or increase
the amount of, any Letter of Credit, during such period.  The parties hereby
acknowledge that this Section 11.10 may not be relied on for purposes of
calculating any financial ratios other than as directly applicable to compliance
with Section 10.07 on the last day of the applicable Test Period and shall not
result in any adjustment to Consolidated Adjusted EBITDA other than for purposes
of compliance with Section 10.07.

 

SECTION 12.                     The Administrative Agent.

 

12.01.              Appointment.  The Lenders hereby irrevocably designate and
appoint Credit Suisse as Administrative Agent (for purposes of this Section 12
and Section 13.01, the term “Administrative Agent” also shall include Credit
Suisse in its capacity as Collateral Trustee pursuant to the Security Documents)
to act as specified herein and in the other Credit Documents.  Each Lender
hereby irrevocably authorizes, and each holder of any Note by the acceptance of
such Note shall be deemed irrevocably to authorize, the Administrative Agent to
take such action on its behalf under the provisions of this Agreement, the other
Credit Documents and any other instruments and agreements referred to herein or
therein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof and such other powers as are reasonably
incidental or related thereto.  The Administrative Agent may perform any of its
respective duties hereunder by or through its officers, directors, agents,
employees or Affiliates.

 

12.02.              Nature of Duties.  (a)  The Administrative Agent shall not
have any duties or responsibilities except those expressly set forth in this
Agreement and in the other Credit Documents.  Neither the Administrative Agent
nor any of its officers, directors, agents, employees or Affiliates shall be
liable for any action taken or omitted by it or them hereunder or under any
other Credit Document or in connection herewith or therewith, unless caused by
its or any of their gross negligence, bad faith or willful misconduct (in each
case, as determined by a court of competent jurisdiction in a final and
non-appealable decision).  The duties of the Administrative Agent shall be
mechanical and administrative in nature, the Administrative Agent shall not have
by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender or the holder of any Note and nothing in
this Agreement or in any other Credit Document, expressed or implied, is
intended to or shall be so construed as to impose upon the Administrative Agent
any obligations in respect of this Agreement or any other Credit Document except
as expressly set forth herein or therein.

 

(b)                                 Notwithstanding any other provision of this
Agreement or any provision of any other Credit Document, the Arrangers are named
as such for recognition purposes only, and in its capacity as such shall have no
powers, duties, responsibilities or liabilities with respect to this Agreement
or the other Credit Documents or the transactions contemplated hereby and
thereby, it being understood and agreed that the Arrangers shall be entitled to
all indemnification and reimbursement rights in favor of the Administrative
Agent as, and to the extent, provided for under Sections 12.06 and 13.01. 
Without limitation of the foregoing, the Arrangers shall not, solely by reason
of this Agreement or any other Credit Documents, have any fiduciary relationship
or other implied relationship in respect of any Lender or any other Person.

 

12.03.              Lack of Reliance on the Administrative Agent.  Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Borrower,
any Subsidiary Guarantor or any other Credit Party, shall be deemed to
constitute any representation or warranty by the

 

141

--------------------------------------------------------------------------------


 

Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower, any Subsidiary Guarantor and any
other Credit Party and made its own decision to make its Loans hereunder and
enter into this Agreement.  Independently and without reliance upon the
Administrative Agent, each Lender and the holder of each Note, to the extent it
deems appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Borrower and its Subsidiaries and,
except as expressly provided in this Agreement, the Administrative Agent shall
not have any duty or responsibility, either initially or on a continuing basis,
to provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter.  The Administrative
Agent shall not be responsible to any Lender or the holder of any Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectability, priority or sufficiency of this Agreement or any
other Credit Document or the financial condition of the Borrower or any of its
Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the
Borrower or any of its Subsidiaries or the existence or possible existence of
any Default or Event of Default, and shall not have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, assets, operations, properties, financial condition, prospects or
creditworthiness of the Borrower, any Subsidiary Guarantor or any other Credit
Party that may come into the possession of the Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

12.04.              Certain Rights of the Administrative Agent.  If the
Administrative Agent requests instructions from the Required Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Credit Document, the Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Credit Document unless it shall first receive such advice or concurrence
of the Required Lenders as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Credit
Documents in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans.  Without limiting the
foregoing, neither any Lender nor the holder of any Note shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

 

12.05.              Reliance.  The Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, statement, certificate, telex, teletype or telecopier
message, cablegram, order, electronic mail message, telephone message or other
electronic medium signed, or other document or conversation sent or made by any
Person that the Administrative Agent believed  to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner

 

142

--------------------------------------------------------------------------------


 

thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.

 

12.06.              Indemnification.  To the extent the Administrative Agent (or
any affiliate thereof) is not reimbursed and indemnified by the Borrower, and
without relieving the Borrower of its obligation to do so, the Lenders agree to
reimburse and indemnify the Administrative Agent (and any affiliate thereof) in
proportion to their respective “percentage” as used in determining the Required
Lenders (determined as if there were no Defaulting Lenders) on the date such
indemnification is sought (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with their respective portions of the Total
Commitments in effect immediately prior to such date) for and against any and
all liabilities, obligations, losses, damages, penalties, claims, actions,
suits, judgments, costs, expenses or disbursements of whatsoever kind or nature
which may at any time (including at any time following the payment of the Loans)
be imposed on, asserted against or incurred by the Administrative Agent (or any
affiliate thereof) in any way relating to or arising out of performing its
duties hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, suits, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s (or such affiliate’s)
gross negligence, bad faith or willful misconduct or a material breach of the
obligations of the Administrative Agent (or any of its directors, officers,
employees, partners, agents and other representatives) under the Credit
Documents, in each case, as determined by a court of competent jurisdiction in a
final and non-appealable decision.  The Agreements in this Section 12.06 shall
survive the payment of the Loans and all other amounts payable hereunder.

 

12.07.              The Administrative Agent in its Individual Capacity.  With
respect to its obligation to make Loans, or issue or participate in Letters of
Credit, under this Agreement, the Administrative Agent shall have the rights and
powers specified herein for a “Lender” and may exercise the same rights and
powers as though it were not performing the duties specified herein; and the
term “Lender,” “Majority Lenders,” “Required Lenders,” “Required Revolving
Lenders” or any similar terms shall, unless the context clearly indicates
otherwise, include the Administrative Agent in its respective individual
capacities.  The Administrative Agent and its Affiliates may accept deposits
from, lend money to, and generally engage in any kind of banking, investment
banking, trust or other business with, or provide debt financing, equity capital
or other services (including financial advisory services) to any Credit Party or
any Affiliate of any Credit Party (or any Person engaged in a similar business
with any Credit Party or any Affiliate thereof) as if they were not performing
the duties specified herein, and may accept fees and other consideration from
any Credit Party or any Affiliate of any Credit Party for services in connection
with this Agreement and otherwise without having to account for the same to the
Lenders.

 

12.08.              Holders.  The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes hereof unless and until
a written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent.  Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or endorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.

 

12.09.              Resignation by the Administrative Agent.  (a)  Subject to
the appointment of a successor Administrative Agent pursuant to and in
accordance with the time frames set forth in clauses (b), (c) and (d) below,
(i) the Administrative Agent may resign from the performance of all its
respective functions and duties hereunder and/or under the other Credit
Documents at any time by giving thirty (30) days’ prior written notice to the
Lenders and the Borrower and (ii) if the Person serving as an Administrative
Agent is a Defaulting Lender, the Borrower may at any time by giving thirty (30)
days’ prior

 

143

--------------------------------------------------------------------------------


 

written notice to such Person and the Required Lenders remove such Person as
Administrative Agent.  Any resignation by Administrative Agent hereunder shall
also constitute its resignation as an Issuing Lender and the Swingline Lender,
in which case the resigning Administrative Agent (x) shall not be required to
issue any further Letters of Credit or make any additional Swingline Loans
hereunder upon and after the effective date of such resignation and (y) shall
maintain all of its rights as Issuing Lender or Swingline Lender, as the case
may be, with respect to any Letters of Credit issued by it, or Swingline Loans
made by it, prior to the date of such resignation.

 

Such resignation or removal shall take effect upon the appointment of a
successor Administrative Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.

 

(b)                                 Upon any such notice of (i) resignation by
the Administrative Agent, the Required Lenders shall appoint a successor
Administrative Agent hereunder or thereunder who shall be a commercial bank with
a combined capital and surplus of at least $1 billion acceptable to the
Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if a Specified
Default then exists) and (ii) removal by the Borrower, the Borrower shall
appoint a successor Administrative Agent hereunder or thereunder who shall be a
commercial bank with a combined capital and surplus of at least $1 billion.

 

(c)                                  In the case of resignation by the
Administrative Agent, if a successor Administrative Agent shall not have been so
appointed within such thirty (30) day period, the Administrative Agent, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed (provided that the Borrower’s consent shall not be required if a
Specified Default then exists)), shall then appoint a successor Administrative
Agent who shall serve as Administrative Agent hereunder or thereunder until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided above.

 

(d)                                 If no successor Administrative Agent has
been appointed pursuant to clause (b) or (c) above by the 30th day after the
date such notice of resignation was given by the Administrative Agent or notice
of removal was given by the Borrower, the Administrative Agent’s resignation
shall become effective and the Required Lenders shall thereafter perform all the
duties of the Administrative Agent hereunder and/or under any other Credit
Document until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided above.

 

(e)                                  Upon a resignation or removal of the
Administrative Agent pursuant to this Section 12.09, the Administrative Agent
shall remain indemnified to the extent provided in this Agreement and the other
Credit Documents and the provisions of this Section 12 (and the analogous
provisions of the other Credit Documents) shall continue in effect for the
benefit of the Administrative Agent for all of its actions and inactions while
serving as the Administrative Agent.

 

12.10.              Collateral Matters.  (a)  Each Lender authorizes and directs
the Collateral Trustee to enter into the Security Documents (including the
Intercreditor Agreement and any other intercreditor agreement contemplated
hereby) for the benefit of the Lenders and the other Secured Parties.  Each
Lender hereby agrees, and each holder of any Note or participant in Letters of
Credit by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Security Documents, and
the exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  The Collateral Trustee is
hereby authorized on behalf of all of the Lenders, without the necessity of any
notice to or further consent from any Lender, from time to time prior to an
Event of Default, to take any action with respect to

 

144

--------------------------------------------------------------------------------


 

any Collateral or Security Documents which may be necessary to create, perfect
and maintain perfected the security interest in and Liens upon the Collateral
granted pursuant to the Security Documents.

 

(b)                                 The Lenders hereby authorize the Collateral
Trustee to release any Lien granted to or held by the Collateral Trustee upon
any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations (other than contingent obligations not
due and payable and Letters of Credit that are backstopped or cash
collateralized in accordance with the terms herein and in a manner reasonably
acceptable to the respective Issuing Lenders) at any time arising under or in
respect of this Agreement or the Credit Documents or the transactions
contemplated hereby or thereby, (ii) constituting property being sold or
otherwise disposed of (to Persons other than the Borrower and one or more
Subsidiary Guarantors) upon the sale or other disposition thereof in compliance
with the relevant provisions of Section 10 (including, without limitation, the
release of Mortgages on and security interests with respect to Buffer Lands),
(iii) if approved, authorized or ratified in writing by the Required Lenders (or
all of the Lenders hereunder, to the extent required by Section 13.10), (iv) as
otherwise may be expressly provided in the relevant Security Documents, (v) if
the property subject to such Lien is owned by a Subsidiary Guarantor, upon
release of such Subsidiary Guarantor from its obligations under the Guarantee
and Collateral Agreement in accordance with the terms therein and (vi) in lieu
of any release permitted pursuant to this Section 12.10(b), the Collateral
Trustee may subordinate any such Liens on the Collateral to another Lien
permitted under Section 10.01 and may subordinate any Lien on the Collateral
that the Collateral Trustee determines in its commercially reasonable judgment
was intended by operation of Law or otherwise to be subordinate to another Lien
permitted under Section 10.01.  Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the Collateral Trustee’s authority to
release particular types or items of Collateral pursuant to this Section 12.10.

 

(c)                                  Without limiting the generality of
Section 12.01 above, the Collateral Trustee shall have the sole and exclusive
right and authority (to the exclusion of the Lenders), and is hereby authorized,
to (i) act as the disbursing and collecting agent for the Secured Parties with
respect to all payments and collections arising in connection with the Credit
Documents (including in any proceeding described in Section 11.05 or any other
bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Credit Document to any Secured Party is hereby
authorized to make such payment to the Collateral Trustee, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 11.05 or any other bankruptcy, insolvency or similar proceeding (but
not to vote, consent or otherwise act on behalf of such Secured Party),
(iii) act as collateral agent or collateral trustee for each Secured Party for
purposes of the perfection of all Liens created by such agreements and all other
purposes stated therein, (iv) manage, supervise and otherwise deal with the
Collateral, (v) take such other action as is necessary or desirable to maintain
the perfection and priority of the Liens created or purported to be created by
the Credit Documents, (vi) except as may be otherwise specified in any Credit
Document, exercise all remedies given to the Collateral Trustee and the other
Secured Parties with respect to the Collateral, whether under the Credit
Documents, applicable requirements of law or otherwise and (vii) execute any
amendment, consent or waiver under the Security Documents on behalf of the
Secured Parties, to the extent consented to in accordance with Section 13.10 and
the terms thereof; provided, however, that the Collateral Trustee hereby
appoints, authorizes and directs each Lender, to the extent such Lender is not
prohibited by doing so under any applicable law or regulation, to act as
collateral sub-agent for the Collateral Trustee and the other Secured Parties
for purposes of the perfection of all Liens with respect to the Collateral,
including any deposit account maintained by a Credit Party with, and cash and
Permitted Investments held by such Secured Party and may further authorize and
direct the Secured Parties to take further actions as collateral sub-agents for
purposes of enforcing such Liens or otherwise to transfer the Collateral subject
thereto to the Collateral Trustee, and each Secured Party hereby agrees to take
such further actions to the extent, and only to the extent, so authorized and
directed.

 

145

--------------------------------------------------------------------------------


 

(d)                                 The Collateral Trustee shall have no
obligation whatsoever to the Lenders or to any other Person to assure that the
Collateral exists or is owned by any Credit Party or is cared for, protected or
insured or that the Liens granted to the Collateral Trustee herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Collateral Trustee in this Section 12.10 or in any of the
Security Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Collateral
Trustee may act in any manner it may deem appropriate, in its sole discretion,
given the Collateral Trustee’s own interest in the Collateral as one of the
Lenders and that the Collateral Trustee shall have no duty or liability
whatsoever to the Lenders, except for its gross negligence, bad faith, willful
misconduct or material breach of the Credit Documents (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

 

12.11.              Delivery of Information.  The Administrative Agent shall not
be required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Credit Party, any Restricted Subsidiary, the
Required Lenders, any Lender or any other Person under or in connection with
this Agreement or any other Credit Document except (i) as specifically provided
in this Agreement or any other Credit Document and (ii) as specifically
requested from time to time in writing by any Lender with respect to a specific
document, instrument, notice or other written communication received by and in
the possession of the Administrative Agent at the time of receipt of such
request and then only in accordance with such specific request.

 

12.12.              Intercreditor Agreement.  The Administrative Agent and the
Collateral Trustee are authorized to enter into the Intercreditor Agreement (and
any amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, and extensions, restructuring,
renewals, replacements of, such agreement in connection with the incurrence by
any Credit Party of any Indebtedness permitted hereunder and which is to be
equally and ratably secured by the Collateral) or any other intercreditor
agreement contemplated hereby in connection with any Indebtedness permitted
hereunder and which is to be secured on a pari passu or junior priority basis by
the Collateral, in each case in order to permit such Indebtedness to be secured
by a valid, perfected Lien (with such priority as may be designated by the
Borrower or relevant Restricted Subsidiary, to the extent such priority is
permitted hereunder), and the parties hereto acknowledge that (x) in the case of
pari passu Indebtedness, the Intercreditor Agreement and (y) in the case of any
subordinated or junior lien Indebtedness, such other intercreditor agreement
will be binding upon them. Each Lender (a) hereby agrees that it will be bound
by and will take no actions contrary to the provisions of the Intercreditor
Agreement or any other intercreditor agreement (if entered into) and (b) hereby
authorizes and instructs the Administrative Agent and Collateral Trustee to
enter into the Intercreditor Agreement or any other intercreditor agreement, as
applicable (and any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, such agreements in
connection with the incurrence by any Credit Party of any Indebtedness permitted
hereunder and which is to be equally and ratably secured by the Collateral or
any Indebtedness permitted hereunder and which is to be secured on a pari passu
or junior priority basis by the Collateral, in order to permit such Indebtedness
to be secured by a valid, perfected Lien (with such priority as may be
designated by the Borrower or relevant Restricted Subsidiary, to the extent such
priority is permitted hereunder)), and to subject the Liens on the Collateral
securing the Obligations to the provisions thereof.  The foregoing provisions
are intended as an inducement to any potential provider of Indebtedness as
described above to extend credit to the Credit Parties and such providers of
Indebtedness are intended third-party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement or other intercreditor agreement as
contemplated above.

 

146

--------------------------------------------------------------------------------


 

SECTION 13.                     Miscellaneous.

 

13.01.              Payment of Expenses, etc.

 

(a)                                 The Borrower hereby agrees:  (i)(a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent, the
Collateral Trustee, the Arrangers, each Issuing Lender and the Swingline Lender
for all reasonable out-of-pocket costs and expenses incurred on, prior to, or
after the Closing Date associated with the syndication of the Loans and
Commitments incurred under this Agreement and the preparation, negotiation,
execution and administration of this Agreement and the other Credit Documents,
and any amendment, waiver, consent or other modification with respect hereto and
thereto (whether or not the transactions contemplated thereby are consummated),
and the consummation and administration of the transactions contemplated hereby
and thereby (including, but not limited to, due diligence expenses, syndication
expenses, travel expenses but in the case of legal fees and expenses, limited to
the actual reasonable and documented out-of-pocket fees, charges and
disbursements of Paul Hastings LLP (and, if necessary, of one local counsel in
any relevant jurisdiction) and (b) from and after the Closing Date, to pay or
reimburse the Administrative Agent, the Collateral Trustee, any Issuing Lender
and each Swingline Lender and Lender for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of any rights or
remedies under this Agreement or the other Credit Documents (including all such
costs and expenses incurred during any insolvency, bankruptcy or other legal
proceeding, which in the case of legal fees and expenses, shall be limited to
the actual reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to the Administrative Agent, the Collateral Trustee and
the Lenders, collectively, and, if necessary, of one local counsel in any
relevant jurisdiction and, in the event of any actual or potential conflict of
interest, one additional counsel of each group of affected parties), in each
case within fifteen (15) days of receipt by the Borrower of a written demand
therefor; (ii) indemnify the Administrative Agent, the Collateral Trustee, each
Issuing Lender and each Lender, the Arrangers and each of their respective
directors, officers, employees, partners, agents and other representatives of
each of the foregoing and their respective successors (each, an “Indemnified
Person”) from and hold each of them harmless against any and all liabilities,
obligations (including removal or remedial actions), losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses and disbursements, joint or
several (in the case of legal fees and expenses limited to the actual reasonable
and documented out-of-pocket fees, disbursements and other charges of one
counsel to all Indemnified Persons taken as a whole (and, if reasonably
necessary, of one local counsel in any relevant jurisdiction to all Indemnified
Persons taken as whole, and, in the event of an actual or perceived conflict of
interest, one additional counsel to all affected Indemnified Persons taken as a
whole)) incurred by, imposed on or assessed against any of them as a result of,
or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not the Administrative
Agent, the Collateral Trustee, the Arrangers, each Issuing Lender, an Arranger
or any Lender is a party thereto and whether or not such investigation,
litigation or other proceeding is brought by or on behalf of any Credit Party)
related to the entering into and/or performance of this Agreement or any other
Credit Document or the use of any Letter of Credit or the proceeds of any Loans
hereunder or the consummation of the Transaction or any other transactions
contemplated herein or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents, or
(b) any of the foregoing relating to the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the
Borrower or any of its Subsidiaries or any of their respective properties,
including, in each case, without limitation, the reasonable fees and
disbursements of one counsel incurred in connection with any such investigation,
litigation or other proceeding, and, if necessary, of one local counsel in any
relevant jurisdiction and, in the event of any actual or potential conflict of
interest, one additional counsel of each group of Indemnified Persons (but
excluding any losses, liabilities, claims, damages or expenses to the extent
incurred by reason of (x) the gross negligence, bad faith or willful misconduct
of the Indemnified Person to be indemnified (or any such Indemnified Person’s
affiliates and controlling persons or any of its or their respective directors,

 

147

--------------------------------------------------------------------------------


 

officers, employees, partners, agents and other representatives) as determined
by a court of competent jurisdiction in a final and non-appealable decision,
(y) a material breach of the obligations of such Indemnified Person (or any such
Indemnified Person’s affiliates and controlling persons or any of its or their
respective directors, officers, employees, partners, agents and other
representatives) under the Credit Documents as determined by a court of
competent jurisdiction in a final and non-appealable decision and (z) any
dispute solely among Indemnified Persons (other than claims against the
Administrative Agent, the Collateral Trustee, any Issuing Lender, any Arranger
or any of their respective Affiliates in its capacity or in fulfilling its role
as Administrative Agent, Collateral Trustee, Issuing Lender, Arranger or any
other similar role hereunder and under any of the other Credit Documents) and
not arising out of any act or omission of the Borrower or any of its respective
Subsidiaries.  To the extent that the undertaking to indemnify, pay or hold
harmless the Administrative Agent, the Collateral Trustee, any Issuing Lender,
any Arranger, any Lender or any of their Affiliates set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrower shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law.

 

(b)                                 To the full extent permitted by applicable
law, each party hereto shall not assert, and hereby waives, any claim (except as
contemplated by the proviso to the second succeeding sentence) against any
Indemnified Person or any party hereto, on any theory of liability, for special,
indirect, consequential, punitive or incidental damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit, or the use of the
proceeds of the foregoing.  No Indemnified Person shall be liable for any
damages arising from the use by others of information or other materials
obtained through electronic, telecommunications or other information
transmission systems, including, without limitation, SyndTrak, IntraLinks, the
internet, email or similar electronic transmission systems, in each case, except
to the extent any such damages are found in a final non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of, or material breach of any Credit Document by,
such Indemnified Person (or its officers, directors, employees or Affiliates). 
None of the Indemnified Persons or the Borrower or any of their respective
Affiliates or the respective directors, officers, employees and agents of the
foregoing shall be liable for any indirect, special, punitive or consequential
damages in connection with this Agreement, the other Credit Documents or the
transactions contemplated hereby or thereby; provided, that nothing contained in
this sentence shall limit the Borrower’s indemnification and reimbursement
obligations to the extent set forth herein in respect of damages incurred or
paid by an Indemnified Person to a third party.  The Borrower shall not be
liable for any settlement of any legal proceeding effected without its consent
(which consent shall not be unreasonably withheld or delayed), but if settled
with the Borrower’s written consent, or if there is a final judgment for the
plaintiff against an Indemnified Person in any such legal proceeding, the
Borrower agrees to indemnify and hold harmless each Indemnified Person in the
manner set forth above.  The Borrower shall not, without the prior written
consent of an Indemnified Person (which consent shall not be unreasonably
withheld or delayed), effect any settlement of any pending or threatened legal
proceeding against such Indemnified Person in respect of which indemnity could
have been sought hereunder by such Indemnified Person unless (a) such settlement
includes an unconditional release of such Indemnified Person from all liability
or claims that are the subject matter of such legal proceeding and (b) such
settlement does not include any statement as to any admission.

 

13.02.              Right of Setoff.  In addition to any rights now or hereafter
granted under applicable law or otherwise and subject to the terms of the
Guarantee and Collateral Agreement, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
but subject to the last sentence hereof, each Lender is hereby authorized at any
time or from time to time, without presentment, demand, protest or other notice
of any kind to any Credit Party or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and apply any and all
deposits (general or special) (other than accounts used exclusively for payroll,
taxes, fiduciary and trust purposes,

 

148

--------------------------------------------------------------------------------


 

employee benefits and petty cash) and any other Indebtedness at any time held or
owing by such Lender (including, without limitation, by branches and agencies of
such Lender wherever located) to or for the credit or the account of the
Borrower or any of its Restricted Subsidiaries against and on account of the
Obligations then due and owing (whether at stated maturity, by acceleration or
otherwise) and liabilities of the Credit Parties to such Lender under this
Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Obligations purchased by such Lender pursuant to
Section 13.04(c), and all other claims of any nature or description arising out
of or connected with this Agreement or any other Credit Document in each case to
the extent then due and owing; provided that, in the event that any Defaulting
Lender shall exercise any such right of set-off, (a) all amounts so set off
shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.14 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Lender, the Swingline Lender and the Lenders, and (b) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of set-off.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such application.

 

13.03.              Notices.  (a) Except as otherwise expressly provided herein,
all notices and other communications provided for hereunder shall be in writing
(including .pdf, telegraphic, telecopier or cable communication) and mailed,
telegraphed, telecopied, cabled or delivered:  (i) if to any Credit Party, at
the address specified opposite its signature below or in the other relevant
Credit Documents; (ii) if to any Lender, at its address specified on Schedule
1.01(a); and (iii) if to the Administrative Agent, at the Notice Office or, as
to any Credit Party or the Administrative Agent, at such other address as shall
be designated by such party in a written notice to the other parties hereto and,
as to each Lender, at such other address as shall be designated by such Lender
in a written notice to the Borrower and the Administrative Agent.  All such
notices and communications shall, when mailed, telegraphed, telecopied, or
cabled or sent by overnight courier, be effective when deposited in the mails,
delivered to the telegraph company, cable company or overnight courier, as the
case may be, or sent by telecopier, except that notices and communications to
the Administrative Agent and the Borrower shall not be effective until received
by the Administrative Agent or the Borrower, as the case may be.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent (it being agreed
that all such notices and other communications may be sent via email or by way
of posting by the Borrower or by another Person on the Borrower’s behalf on a
relevant website, if any, to which each Lender and the Administrative Agent have
access).  Each of the Administrative Agent and the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

13.04.              Benefit of Agreement; Assignments; Participations.  (a) 
This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective permitted successors and assigns of the parties
hereto; provided, however, the Borrower may not assign or transfer any of its
rights, obligations or interest hereunder or under the other Credit Documents
without the prior written consent of the Lenders and; provided, further, that,
although any Lender may grant participations to Loan Participants in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Commitments hereunder
except as provided in Sections 2.13 and 13.04(c)) and the Loan Participant shall
not constitute a “Lender” hereunder and; provided, further, that no Lender shall
transfer or grant any participation under which the Loan Participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent

 

149

--------------------------------------------------------------------------------


 

such amendment or waiver would (i) extend the final scheduled maturity of any
Loan, Note or Letter of Credit (unless such Letter of Credit is not extended
beyond the applicable Maturity Date) in which such Loan Participant is
participating, or reduce the rate or extend the time of payment of interest or
Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates, which shall not be considered to be a
reduction in the rate of interest or fees) or reduce the principal amount
thereof, or increase the amount of the Loan Participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Total Commitment or a
mandatory prepayment of the Loans shall not constitute a change in the terms of
such participation, and that an increase in any Commitment (or the available
portion thereof) or Loan shall be permitted without the consent of any Loan
Participant if the Loan Participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by the Borrower of any of
its rights and obligations under this Agreement or (iii) release all or
substantially all of the Collateral under all of the Security Documents or all
or substantially all of the value of the guarantees provided by the Subsidiary
Guarantors under the Security Documents (except as expressly provided in the
Credit Documents) supporting the Loans or Letters of Credit hereunder in which
such Loan Participant is participating.  In the case of any such participation,
the Loan Participant shall not have any rights under this Agreement or any of
the other Credit Documents (the Loan Participant’s rights against such Lender in
respect of such participation to be those set forth in the agreement executed by
such Lender in favor of the Loan Participant relating thereto) and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation.

 

(b)                                 Any Issuing Lender may assign to one or more
commercial banks that issue letters of credit in the ordinary course of
business, all or a portion of its rights and obligations under the unused
portion of its Letter of Credit Commitment at any time with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

(i)                                     the Borrower (such consent deemed to
have been made with respect to any assignment if the Borrower has not responded
within thirty (30) days after delivery of notice of such assignment to an
Authorized Officer of the Borrower); provided that no consent of the Borrower
shall be required if a Specified Default has occurred and is continuing; and

 

(ii)                                  the Administrative Agent.

 

(c)                                  (i)                                    
Subject to the conditions set forth in paragraph (c)(ii) below, any Lender may
assign to one or more assignees constituting an Eligible Transferee
(“Assignees”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 13.04(c), participations in Letters of Credit and
in Swingline Loans at the time owing to it)) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

 

(A)                               the Borrower (such consent deemed to have been
made with respect to any assignment if the Borrower has not responded within ten
(10) Business Days after delivery of notice of such assignment to an Authorized
Officer of the Borrower); provided that no consent of the Borrower shall be
required for (i) an assignment of all or a portion of a Term Loan to a Lender,
an Affiliate of a Lender or an Approved Fund, (ii) an assignment related to
Revolving Loan Commitments or Revolving Loans to a RL Lender or an Affiliate of
a RL Lender engaged in making, purchasing, holding or otherwise investing in
revolving loans in the ordinary course of its activities or (iii) if a Specified
Default has occurred and is continuing, any Assignee;

 

150

--------------------------------------------------------------------------------


 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Term Loan to a Lender or an Affiliate of a Lender or an
Approved Fund;

 

(C)                               each Issuing Lender at the time of such
assignment; provided that no consent of the Issuing Lender shall be required for
any assignment not related to Revolving Loan Commitments or Revolving Loans or
any assignment to a RL Lender or an Affiliate of a RL Lender; and

 

(D)                               the Swingline Lender; provided that no consent
of the Swingline Lender shall be required for any assignment not related to
Revolving Loan Commitments or Revolving Loans or any assignment to a RL Lender
or an Affiliate of a RL Lender.

 

Notwithstanding the foregoing or anything to the contrary set forth herein,
except pursuant to the provisions of Section 2.18, no assignment of any Loans or
Commitments may be made to the Borrower or any Subsidiary of the Borrower.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent) shall not be less than an amount of $5,000,000 (in the case of each
Revolving Loan) or $1,000,000 (in the case of a Term Loan), and shall be in
increments of an amount of $1,000,000 in excess thereof unless each of the
Borrower and the Administrative Agent otherwise consents; provided that such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption Agreement,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent, in its sole discretion, may elect to waive such processing
and recordation fee;

 

(C)                               no such transfer or assignment will be
effective until recorded by the Administrative Agent on the Register pursuant to
Section 13.12; and

 

(D)                               any assignment of Initial Term Loans shall be
made pro rata across the Initial Tranche B-1 Term Loans and the Initial Tranche
B-2 Term Loans held by such Lender.

 

To the extent of any assignment pursuant to this Section 13.04(c), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments and outstanding Loans.  At the time of each assignment
pursuant to this Section 13.04(c) to a Person which is not already a Lender
hereunder, the respective assignee Lender shall, to the extent legally entitled
to do so, provide to the Borrower the appropriate IRS Forms and documentation
under FATCA described in Section 5.04(f).  To the extent that an assignment of
all or any portion of a Lender’s Commitments and related outstanding Obligations
pursuant to Section 2.13 or this Section 13.04(c) would, at the time of such
assignment, result in increased costs under Section 2.10 or 3.06 from those
being charged by the respective assigning Lender prior to such assignment, or
additional sums pursuant to Section 5.04(a), then the Borrower shall not be
obligated to pay

 

151

--------------------------------------------------------------------------------


 

such increased costs (although the Borrower, in accordance with and pursuant to
the other provisions of this Agreement, shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective assignment) or such additional sums.

 

(d)                                 Nothing in this Agreement shall prevent or
prohibit any Lender from pledging its Loans and Notes hereunder to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender in
support of borrowings made by such Lender from such Federal Reserve Bank or such
central bank, any Lender may pledge all or any portion of its Loans and Notes to
its trustee or to a collateral agent providing credit or credit support to such
Lender in support of its obligations to such trustee, such collateral agent or a
holder of such obligations, as the case may be.  No pledge pursuant to this
clause (d) shall release the transferor Lender from any of its obligations
hereunder.

 

(e)                                  Any Lender which assigns all of its
Commitments and/or Loans hereunder in accordance with Section 13.04(c) shall
cease to constitute a “Lender” hereunder, except with respect to indemnification
provisions under this Agreement (including, without limitation, Sections 2.10,
2.11, 3.06, 5.04, 12.06, 13.01 and 13.06), which shall survive as to such
assigning Lender.

 

(f)                                   The aggregate outstanding principal amount
of the Term Loans of the applicable Class shall be deemed reduced by the full
par value of the aggregate principal amount of the Term Loans purchased (and
subsequently cancelled hereunder) by the Borrower or its Restricted Subsidiaries
pursuant to Section 2.18, and each scheduled principal repayment installment
with respect to the Term Loans of such Class shall be reduced pro rata by the
aggregate principal amount of Term Loans so purchased.

 

(g)                                  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided, that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 2.10, 2.11 or 5.04), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Credit Document, remain the lender of record hereunder.  The making of a Loan by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or guarantee or credit or liquidity enhancement to such SPC.

 

(h)                                 The Borrower agrees that each Loan
Participant shall be entitled to the benefits of Sections 2.10, 3.06 and 5.04
(subject to the requirements and limitations therein, including the requirements
under Section 5.04(f) (it being understood that the documentation required under
Section 5.04(f) shall be delivered by the Loan Participant to its participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment; provided that such Loan Participant (A) agrees to be subject to
the

 

152

--------------------------------------------------------------------------------


 

provisions of Section 2.13 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.10, 3.06 or 5.04, with respect to any participation, than its
participating Lender would have been entitled to receive.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Loan Participant and the principal amounts (and stated interest)
of each Loan Participant’s interest in the Loans or other obligations under the
Credit Documents (the “Participant Register”); provided, that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Loan Participant or any information relating to a
Loan Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Credit Document) to any Person, except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

13.05.              No Waiver; Remedies Cumulative.  No failure or delay on the
part of the Administrative Agent, the Collateral Trustee, any Issuing Lender or
any Lender in exercising any right, power or privilege hereunder or under any
other Credit Document and no course of dealing between the Borrower or any other
Credit Party and the Administrative Agent, the Collateral Trustee, any Issuing
Lender or any Lender shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder.  The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Trustee, any Issuing Lender or any Lender
would otherwise have.  No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Trustee, any Issuing Lender or any Lender
to any other or further action in any circumstances without notice or demand.

 

13.06.              Payments Pro Rata.  (a)  Except as otherwise provided in
this Agreement, the Administrative Agent agrees that promptly after its receipt
of each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, the Administrative Agent shall distribute such payment to the Lenders
entitled thereto (other than any Lender that has consented in writing to waive
its pro rata share of any such payment) pro rata based upon their respective
shares, if any, of the Obligations with respect to which such payment was
received.

 

(b)                                 Each of the Lenders agrees that, except as
otherwise provided in this Agreement, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings, RL Commitment Commission or Letter of Credit Fees, of a sum which with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Obligations of the respective Credit Party to such
Lenders in such amount as shall result in a proportional participation by all
the Lenders in such amount; provided that if all or any portion of such excess
amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

 

153

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything to the contrary
contained herein, the provisions of the preceding Sections 13.06(a) and
(b) shall be subject to the express provisions of this Agreement which, among
other things, require, or permit, differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders.

 

13.07.              GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF
JURY TRIAL.  (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS
OTHERWISE PROVIDED IN ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH PARTY HERETO HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY
HERETO HEREBY FURTHER IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE
LAW) ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY,
AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED
COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY.  EACH PARTY
HERETO FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE
30 DAYS AFTER SUCH MAILING.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES (TO THE
EXTENT PERMITTED BY APPLICABLE LAW) ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE
OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT
THE RIGHT OF (i) ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR (ii) THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER IN ANY
OTHER JURISDICTION.

 

(b)                                 EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
(TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

154

--------------------------------------------------------------------------------


 

(c)                                  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

13.08.              Counterparts.  This Agreement may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument.  Delivery of a
counterpart via facsimile or other electronic transmission shall constitute
delivery of an original counterpart.  A set of counterparts executed by all the
parties hereto shall be lodged with the Borrower and the Administrative Agent.

 

13.09.              Headings Descriptive.  The headings of the several sections
and subsections of this Agreement are inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Agreement.

 

13.10.              Amendment or Waiver; etc.  (a)  Neither this Agreement nor
any other Credit Document nor any terms hereof or thereof may be changed,
waived, discharged or terminated unless such change, waiver, discharge or
termination is in writing signed by the respective Credit Parties party hereto
or thereto and the Required Lenders (although additional parties may be added to
(and annexes may be modified to reflect such additions), and Subsidiaries of the
Borrower may be released from, the Guarantee and Collateral Agreement and the
other Security Documents in accordance with the provisions hereof and thereof
without the consent of the other Credit Parties party thereto or the Required
Lenders); provided that no such change, waiver, discharge or termination shall,
without the consent of each directly and adversely affected Lender (but not the
Required Lenders) (i) extend the final scheduled maturity of any Loan or Note or
extend the stated expiration date of any Letter of Credit beyond the applicable
Maturity Date of such Lender holding such Loan or Note or (ii) reduce the rate
or extend the time of payment of interest or Fees thereon (except in connection
with the waiver of applicability of any post-default increase in interest
rates), or reduce (or forgive) the principal amount thereof of such Lender
holding such Loan or Note; provided, further, that no such change, waiver,
discharge or termination shall, without the consent of each Lender (i) release
all or substantially all of the Collateral under all the Security Documents or
all or substantially all of the value of the guarantees provided by the
Subsidiary Guarantors under the Security Documents (except as expressly provided
in the Credit Documents), (ii) amend, modify or waive any provision of this
Section 13.10(a) which would result in the reduction of the voting thresholds
specified herein (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Initial Tranche
B-1 Term Loans, the Initial Tranche B-2 Term Loans, and the Initial Revolving
Loan Commitments on the Closing Date or as otherwise provided herein), or
(iii) reduce the “majority” voting threshold specified in the definition of
“Required Lenders” or “Required Revolving Lenders” (it being understood that,
with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the extensions of Initial Tranche B-1
Term Loans, Initial Tranche B-2 Term Loans and Initial Revolving Loan
Commitments are included on the Closing Date); provided, further, that no such
change, waiver, discharge or termination shall (i) increase the Commitments of
any Lender over the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Total Commitment or a mandatory repayment or commitment reduction of
Loans shall not constitute an increase of the Commitment of any Lender, and that
an increase in the available portion of any Commitment of any Lender shall not
constitute an increase of the Commitment of such Lender), (ii) without the
consent of each Issuing Lender, amend, modify or waive any provision of
Section 3 (as applies to such Issuing Lender) or adversely alter its rights

 

155

--------------------------------------------------------------------------------


 

or obligations with respect to Letters of Credit issued by it under this
Agreement, (iii) without the consent of the Swingline Lender, adversely alter
the Swingline Lender’s rights or obligations with respect to Swingline Loans
under this Agreement, (iv) without the consent of the Administrative Agent,
amend, modify or waive any provision of Section 12 or any other provision as
same relates to the rights or obligations of the Administrative Agent,
(v) without the consent of Collateral Trustee, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Trustee,
(vi) without the consent of the Majority Lenders of the respective
Class affected thereby, amend the definition of “Majority Lenders” to reduce the
voting threshold (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Majority Lenders on substantially the same
basis as the extensions of Loans and Commitments are included on the Closing
Date) and (vii) without the written consent of the Required Revolving Lenders,
(x) amend, waive or otherwise modify Section 10.07 hereof or the defined terms
used for Section 10.07 (solely for purposes of such definition as it is used in
Section 10.07) or (y) waive any Financial Covenant Event of Default; provided,
however, that the amendments, modifications, waivers and consents described in
this clause (vii) shall not require the consent of any Lenders other than the
Required Revolving Lenders; provided, further, that no such change, waiver,
discharge or termination shall, without the consent of the Majority Lenders of
the respective Class of RL Lenders directly and adversely affected thereby,
amend, modify or waive (i) the pro rata borrowing requirement in respect of
Revolving Loans set forth in Section 2.07 or (ii) the pro rata prepayment
requirement with respect to Revolving Loans set forth in Section 5.01.

 

(b)                                 Notwithstanding the foregoing, (x) any
provision of this Agreement may be amended by an agreement in writing entered
into by the Borrower, the Required Lenders and the Administrative Agent (and, if
their rights or obligations are affected thereby, each Issuing Lender and the
Swingline Lender) if (i) by the terms of such agreement the Commitment of each
Lender not consenting to the amendment provided for therein shall terminate upon
the effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment (including
pursuant to an assignment to a replacement Lender in accordance with
Section 13.04) in full of the principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement and (y) this Agreement may be amended (or amended and restated)
with the written consent of the Required Lenders, the Administrative Agent and
the Borrower (A) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the
Initial Tranche B-1 Term Loans, the Initial Tranche B-2 Term Loans, Incremental
Tranche C-1 Term Loans and the Initial Revolving Loans and the accrued interest
and fees in respect thereof and (B) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

 

(c)                                  In addition, notwithstanding the foregoing,
this Agreement may be amended or amended and restated with the written consent
of the Administrative Agent (and in the case of any Replacement Revolving Loan
Commitments, any Issuing Lender or Swingline Lender which will have credit
exposure thereunder), the Borrower and the Lenders providing the relevant
Replacement Term Loans or Replacement Revolving Loan Commitments, as the case
may be, to permit the refinancing of (x) all outstanding Term Loans of a given
Class (the “Refinanced Term Loans”), with a replacement Term Loan tranche
denominated in Dollars (the “Replacement Term Loans”) or (y) all outstanding
Revolving Loan Commitments (and related outstandings) of a given Class (the
“Refinanced Revolving Loan Commitments”) with a replacement Revolving Loan
Commitment tranche denominated in Dollars (the “Replacement Revolving Loan
Commitments”), respectively, hereunder; provided that (i) the aggregate
(x) principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of, plus accrued interest, fees, expenses and
premiums with respect to, such Refinanced Term Loans and (y) aggregate amount of
Replacement Revolving Loan Commitments shall not exceed the Revolving Loan
Commitments being replaced, and (ii) the respective Replacement Term Loans or
Replacement Revolving

 

156

--------------------------------------------------------------------------------


 

Loan Commitments shall otherwise meet the then applicable requirements contained
in Section 2.16 as same would have applied if the respective Replacement Term
Loans or Replacement Revolving Loan Commitments, as the case may be, had instead
been structured as an Extension (for this purpose assuming that the respective
Lenders hereunder had agreed to the terms of the extension as opposed to a
replacement pursuant to this clause (c)).

 

(d)                                 Notwithstanding anything to the contrary
contained in this Section 13.10, the Borrower, the Administrative Agent and each
Lender agreeing to make Incremental Term Loans may, in accordance with the
provisions of Section 2.15, enter into an Incremental Amendment without the
consent of the Required Lenders; provided that after the execution and delivery
by the Borrower, the Administrative Agent and each such Lender of such
Incremental Amendment, such Incremental Amendment may thereafter only be
modified in accordance with the requirements of Section 13.10(a).

 

(e)                                  Notwithstanding anything to the contrary
contained in this Section 13.10, Security Documents (including any Additional
Security Documents), intercreditor agreements and related documents executed in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, modified, supplemented and waived with
the consent of the Administrative Agent and the Borrower without the need to
obtain the consent of any other Person if such amendment, modification,
supplement or waiver is delivered in order (i) to comply with local Law
(including any foreign law or regulatory requirement) or advice of local
counsel, (ii) to cure ambiguities, inconsistency, omissions, mistakes or defects
or (iii) to cause such Security Document or other document to be consistent with
this Agreement and the other Credit Documents.

 

(f)                                   If following the Closing Date, the
Administrative Agent and any Credit Party shall have jointly identified an
inconsistency, obvious error, or mistake or any error, mistake or omission of a
technical nature, in each case, in any provision of the Credit Documents, then
the Administrative Agent and the Credit Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Credit Documents and, in cases not covered
by preceding clause (e), if the same is not objected to in writing by the
Required Lenders within five (5) Business Days following receipt of notice
thereof.

 

13.11.              Survival.  All indemnities set forth herein including,
without limitation, in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01 shall
survive the execution, delivery and termination of this Agreement and the Notes
and the making and repayment of the Obligations.

 

13.12.              Register.  The Borrower hereby designates the Administrative
Agent to serve as its agent, solely for purposes of this Section 13.12, to
maintain a register (the “Register”) on which it will record the Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders
and each repayment in respect of the principal amount of, or stated interest on,
the Loans of each Lender.  Failure to make any such recordation, or any error in
such recordation, shall not affect the Borrower’s obligations in respect of such
Loans.  With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor.  The registration of assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the Administrative
Agent on the Register upon and only upon the acceptance by the Administrative
Agent of a properly executed and delivered Assignment and Assumption Agreement
pursuant to Section 13.04(b).  Upon such acceptance and recordation, the
assignee specified therein shall be treated as a Lender for all purposes of this
Agreement.  Coincident with the delivery of such an Assignment and Assumption
Agreement to the Administrative Agent for acceptance and registration of
assignment or transfer of all or

 

157

--------------------------------------------------------------------------------


 

part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note (if any) evidencing such Loan, and
thereupon one or more new Notes in the same aggregate principal amount shall be
issued to the assigning or transferor Lender and/or the new Lender at the
request of any such Lender.  The Register shall be available for inspection by
the Borrower at any reasonable time and from time to time upon reasonable prior
notice.

 

13.13.              Confidentiality.  Each Lender agrees that it will not
disclose (without the prior written consent of the Borrower) (other than to its
employees, agents, representatives, auditors, advisors or counsel, its
Affiliates involved in the Transaction or the administration of the Credit
Documents on a “need to know” basis or to another Lender if such Lender or such
Lender’s holding or parent company in its reasonable discretion determines that
any such party should have access to such information; provided such Persons
shall be subject to the provisions of this Section 13.13 to the same extent as
such Lender) any information with respect to the Borrower or any of its
Subsidiaries which is now or in the future furnished pursuant to this Agreement
or any other Credit Document; provided that any Lender may disclose any such
information (i) as has become generally available to the public other than by
virtue of a breach of this Section 13.13, (ii) as may be required in any report,
statement or testimony submitted to any municipal, state or Federal regulatory
body having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or similar
organizations (whether in the United States or elsewhere) or their successors
(provided that, except with respect to disclosures to supervisory or regulatory
authorities having jurisdiction over such Lender, the applicable Lender shall
give the Borrower prompt notice of such disclosure to the extent permitted by
law, rule or regulation), (iii) as may be required in respect to any summons or
subpoena or in connection with any litigation (provided that the applicable
Lender shall give the Borrower prompt notice of such disclosure to the extent
permitted by law, rule or regulation), (iv) in order to comply with any law,
order, regulation or ruling applicable to such Lender or as requested by a
Governmental Authority (provided that, except with respect to disclosures to
supervisory or regulatory authorities having jurisdiction over such Lender, the
applicable Lender shall give the Borrower prompt notice of such disclosure to
the extent permitted by law, rule or regulation), (v) to the extent such
information is received by the Administrative Agent or Lender from a third party
that is not known by the Administrative Agent or such Lender to be subject to
confidentiality arrangements to the Borrower or any of its Subsidiaries, (vi) to
the Administrative Agent or the Collateral Trustee, (vii) to any direct or
indirect contractual counterparty in any swap, hedge or similar agreement or to
any such contractual counterparty’s professional advisor (other than a
Disqualified Institution), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this
Section 13.13, (viii) to any prospective or actual Eligible Transferee in
connection with any contemplated transfer or participation of any of the Notes
or Commitments or any interest therein by such Lender otherwise permitted by
this Agreement; provided that such prospective transferee agrees to be bound by
the confidentiality provisions contained in this Section 13.13, (ix) for
purposes of establishing a “due diligence” defense, (x) solely to the extent
that such information is independently developed by the Administrative Agent or
such Lender without any confidential information provided by (or on behalf of)
any Credit Party and (xi) on a confidential basis, to any rating agency in
connection with rating the Borrower or its Subsidiaries or the facilities
hereunder.

 

13.14.              No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document), the Borrower and each other Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Arrangers are arms-length commercial transactions between the Borrower, each
other Credit Party and their respective Affiliates, on the one hand, and the
Administrative Agent and the Arrangers, (B) each of the Borrower and each other
Credit Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Credit Party is capable of evaluating, and

 

158

--------------------------------------------------------------------------------


 

understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent and the Arrangers are, and have been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Credit Party or any of their respective Affiliates,
or any other Person and (B) neither the Administrative Agent nor any Arranger
has any obligation to the Borrower, any other Credit Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents or as expressly agreed in writing by the relevant parties the
Administrative Agent and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Credit Parties and their respective Affiliates,
and none of the Administrative Agent nor any Arranger has any obligation to
disclose any of such interests to the Borrower, any other Credit Party or any of
their respective Affiliates.

 

13.15.              PATRIOT ACT.  Each Lender subject to the Act hereby notifies
the Borrower that pursuant to the requirements of the Act, it is required to
obtain, verify and record information that identifies the Borrower and the other
Credit Parties and other information that will allow such Lender to identify the
Borrower and the other Credit Parties in accordance with the Act.

 

13.16.              Post-Closing Actions.  Notwithstanding anything to the
contrary contained in this Agreement or the other Credit Documents, the parties
hereto acknowledge and agree that the Borrower and its Restricted Subsidiaries
shall be required to take the actions specified in Schedule 13.16 attached
hereto as promptly as practicable, and in any event within the time periods set
forth in Schedule 13.16 as such time periods may be extended in the sole
discretion of the Administrative Agent or the Collateral Trustee, as
applicable.  The provisions of Schedule 13.16 shall be deemed incorporated by
reference in this Section 13.16 as fully as if set forth herein in its entirety.

 

All conditions precedent and representations contained in this Agreement and the
other Credit Documents shall be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described above
within the time periods required above, rather than as elsewhere provided in the
Credit Documents); provided that (x) to the extent any representation and
warranty would not be true because the foregoing actions were not taken on the
Closing Date, the respective representation and warranty shall be required to be
true and correct in all material respects at the time the respective action is
taken (or was required to be taken) in accordance with the foregoing provisions
of this Section 13.16 and (y) all representations and warranties relating to the
Security Documents shall be required to be true in all material respects
immediately after the actions required to be taken by this Section 13.16 have
been taken.  The acceptance of the benefits of each Credit Event shall
constitute a representation, warranty and covenant by the Borrower to each of
the Lenders that the actions required pursuant to this Section 13.16 will be, or
have been, taken within the relevant time periods referred to in this
Section 13.16 and that, at such time, all representations and warranties
contained in this Agreement and the other Credit Documents shall then be true
and correct in all material respects without any modification pursuant to this
Section 13.16.

 

13.17.              Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Credit Document, the interest paid or agreed to be
paid under the Credit Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
 In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof and (c) amortize, prorate,
allocate, and

 

159

--------------------------------------------------------------------------------


 

spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

13.18.              Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy pursuant to any of the Credit Documents against any Credit Party or any
other obligor in each case under any of the Credit Documents (including the
exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help (other than any such right afforded
by Section 13.02 hereof)), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Credit Party as a Lender in connection with any of the
Credit Documents, unless expressly provided for herein (including, without
limitation, pursuant to Section 13.02 hereof) or in any other Credit Document,
without the prior written consent of the Administrative Agent.

 

13.19.              Effectiveness.  This Agreement shall become effective on the
date (the “Effective Date”) on which the Borrower, the Administrative Agent and
each of the Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (by electronic transmission or
otherwise) the same to the Administrative Agent at the Notice Office or, in the
case of the Lenders, shall have given to the Administrative Agent telephonic
(confirmed in writing), written or telex notice (actually received) at such
office that the same has been signed and mailed to it.  The Administrative Agent
will give the Borrower and each Lender prompt written notice of the occurrence
of the Effective Date.

 

13.20.              Domicile of Loans.  Each Lender may transfer and carry its
Loans at, to or for the account of any office, Subsidiary or Affiliate of such
Lender (other than to a Disqualified Institution). Notwithstanding anything to
the contrary contained herein, to the extent that a transfer of Loans pursuant
to this Section 13.20 would, at the time of such transfer, result in increased
costs under Section 2.10, 2.11(a), 3.06 or 5.04 from those being charged by the
respective Lender prior to such transfer, then the Borrower shall not be
obligated to pay for or otherwise indemnify such Lender for such increased costs
(although the Borrower shall be obligated to pay for and indemnify such Lender
for any other increased costs of the type described above resulting from changes
after the date of the respective transfer to the extent provided for in Sections
2.10, 2.11(a), 3.06 or 5.04).

 

*     *     *

 

160

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

Address:

 

601 Travis Street, Suite 1400

DYNEGY INC.,

Houston, TX 77002

as the Borrower

Attention: General Counsel

 

Telephone No.: (713) 507-6400

 

Telecopier No.: (713) 507-6588

 

 

 

 

 

 

By:

 

 

 

Name:

Clint C. Freeland

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Address:

 

Credit Suisse AG

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

Eleven Madison Avenue., 23rd Floor

as Administrative Agent, as Collateral Trustee and as a Lender

New York, NY 10010

 

Attention: Sean Portrait - Agency Manager

 

Telephone No.: 919-994-6369

 

Telecopier No.: 212-322-2291

 

Email: agency.loanops@credit-suisse.com

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Dynegy Inc. Credit Agreement

(March 2013)

 

--------------------------------------------------------------------------------